Case 19-12378-KBO   Doc 1025-1   Filed 05/15/20   Page 1 of 174




                        EXHIBIT A

               Second Revised Proposed Order
                Case 19-12378-KBO             Doc 1025-1         Filed 05/15/20        Page 2 of 174




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
    DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1                           ) Case No. 19-12378 (KBO)
                                                                     )
                                       Debtors.                      ) (Jointly Administered)
                                                                     )
                                                                     )

                      ORDER (I) APPROVING THE EUROPEAN
      STOCK AND ASSET PURCHASE AGREEMENT, (II) AUTHORIZING THE SALE
          OF SUBSTANTIALLY ALL OF THE DEBTORS’ EUROPEAN ASSETS
      FREE AND CLEAR OF LIENS, CLAIMS, ENCUMBRANCES, AND INTERESTS,
           AND (III) AUTHORIZING THE ASSUMPTION AND ASSIGNMENT
         OF CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED LEASES

             Upon the motion [Docket No. 154] (the “Bid Procedures Motion”)2 of the above-captioned

debtors and debtors in possession (collectively, the “Debtors”) for entry of an order

(this “European Sale Order”): (a) approving the stock and asset purchase agreement for the

Debtors’ European, Brazilian, and Indian assets and certain related assets and stock

(the “European Purchase Agreement”),3 attached to this European Sale Order as Exhibit 1, as it

may be amended, modified, or supplemented in accordance with the terms thereof; (b) authorizing


1
      The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
      identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive Systems,
      LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura
      Operating, LLC (2304); and NAMP, LLC (3693). Dura Automotive Systems, LLC’s service address is: 1780
      Pond Run, Auburn Hills, Michigan 48326.
2
      Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Bid Procedures
      Motion, the Bid Procedures Order, or the European Purchase Agreement, as applicable; provided, that
      “Prepetition Term Loan Agent”, “Prepetition Term Loan Lenders”, “Prepetition Term Loan Secured Parties”,
      “Prepetition Term Loan Obligations” and “DIP Lenders” have the meanings ascribed to them in the Final DIP
      Order. To the extent there is a conflict between a capitalized term in the Bid Procedures Order and a capitalized
      term in the European Purchase Agreement, the meaning ascribed to such term in the European Purchase
      Agreement shall control and govern.

3
      In addition to the European Purchase Agreement, as defined herein, the Debtors have entered into the North
      American Purchase Agreement and have sought Court approval of the North American Sale (each as defined in
      the North American Sale Order).
           Case 19-12378-KBO          Doc 1025-1        Filed 05/15/20    Page 3 of 174




and approving the sale of the Transferred Assets pursuant to the terms of the European Purchase

Agreement (the “European Sale”) free and clear of liens, claims, encumbrances, and other interests

to the extent set forth in the European Purchase Agreement; (c) authorizing the assumption and

assignment of the Transferred Contracts as set forth in the European Purchase Agreement; and this

Court    having     entered    an    order    on       November    19,    2019     [Docket No. 339]

(the “Bid Procedures Order”) approving the bid procedures in connection with the sale of all or

substantially all of the Debtors’ assets, attached as Exhibit 1 to the Bid Procedures Order

(the “Bid Procedures”); and the Debtors having determined after an extensive marketing and sale

process, that DE Buyer LLC (together with those permitted assignees of DE Buyer LLC pursuant

to the European Purchase Agreement, the “European Purchaser”), has submitted the highest or

otherwise best bid with respect to the Transferred Assets; and upon due, adequate, and sufficient

notice of the European Sale, the European Purchase Agreement, and all other related transactions

contemplated thereunder and in this European Sale Order; and all interested parties having been

afforded an opportunity to be heard with respect to the European Sale, and all relief related thereto;

and the Court having reviewed and considered the European Purchase Agreement, the European

Sale, and all relief related thereto and any objections and other responses thereto, and the

arguments of counsel made, and the uncontroverted evidence adduced, including the declarations

of Jill Frizzley [Docket No. 980], Richard W. Morgner [Docket No 977], James E. Riedy [Docket

No. 978], and Mark Berger [Docket No. 979] (collectively, the “Declarations”), at the Sale Hearing

and the entire record of the Sale Hearing; and this Court having conducted the Sale Hearing to

consider entry of this European Sale Order on May 12, 2020; and upon the full record in support

of the relief requested by the Debtors in the Bid Procedures Motion; and this Court having core

jurisdiction over this matter; and that this Court may enter a final order on the European Sale




                                                   2
              Case 19-12378-KBO              Doc 1025-1         Filed 05/15/20        Page 4 of 174




consistent with Article III of the United States Constitution; and this Court having found that venue

of the chapter 11 cases in this district is proper; and it further appearing that the legal and factual

bases set forth at the Sale Hearing establish just cause for the relief granted herein; and it appearing

that the relief requested in this European Sale Order is in the best interests of the Debtors, their

estates, their creditors, and all other parties in interest; and upon the full record of these chapter 11

cases and all other pleadings and proceedings; and after due deliberation thereon, and good and

sufficient cause appearing therefor,

         THE COURT HEREBY FINDS THAT:4

I.       Jurisdiction, Final Order, and Statutory Predicates.

         A.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157(b)(l) and

1334(a) and the Amended Standing Order of Reference from the United States District Court for

the District of Delaware, dated February 29, 2012. This is a core proceeding under 28 U.S.C.

§ 157(b). This Court may enter a final order with respect to the European Sale and all related

relief, in each case, consistent with Article III of the United States Constitution. Venue is proper

in this District and in the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

         B.       The statutory predicates for the relief requested with respect to the European Sale

are sections 363 and 365 of the Bankruptcy Code and Bankruptcy Rules 2002(a)(2), 6004, 6006,

9007, and 9014.

         C.       This European Sale Order constitutes a final order within the meaning of 28 U.S.C.

§ 158(a). Notwithstanding Bankruptcy Rules 6004(h) and 6006(d), and to any extent necessary

under Bankruptcy Rule 9014 and Rule 54(b) of the Federal Rules of Civil Procedure, as made



4
     All findings of fact and conclusions of law announced by the Court at the Sale Hearing in relation to the European
     Sale are hereby incorporated herein.



                                                          3
            Case 19-12378-KBO          Doc 1025-1      Filed 05/15/20      Page 5 of 174




applicable by Bankruptcy Rule 7054, the Court expressly finds that there is no just reason for delay

in the implementation of this European Sale Order, waives any stay, and expressly directs entry of

judgment as set forth herein.

II.    Notice.

       D.        Actual written notice of this proposed European Sale, the assumption and

assignment of the Initial Transferred Contracts, and the Sale Hearing, and a reasonable opportunity

to object or be heard with respect to the European Sale and the relief requested therein and to the

entry of this European Sale Order under the circumstances of these cases, has been afforded to

interested persons and entities, including, but not limited to, the following parties (the “Notice

Parties”): (i) the U.S. Trustee; (ii) the Committee; (iii) counsel to the Prepetition Term Loan

Secured Parties; (iv) counsel to the agent under the Debtors’ debtor-in-possession financing

facility; (v) the offices of the attorneys general for the states in which the Debtors operate; (vi) the

United States Attorney’s Office for the District of Delaware; (vii) the Internal Revenue Service;

(viii) all parties to the Initial Transferred Contracts; (ix) all parties who have expressed a written

interest in some or all of the Transferred Assets; (x) all known holders of liens, encumbrances, and

other claims secured by the Transferred Assets; (xi) all applicable state and local taxing authorities;

(xii) each governmental agency that is an interested party with respect to the European Sale and

transactions proposed thereunder; and (xiii) all parties that have requested or that are required to

receive notice pursuant to Bankruptcy Rule 2002, as evidenced by the affidavits of service filed

with the Court [Docket Nos. 350, 352, 417, 605, 638, 714, 744, 753, 765, 964, 967, and 975].

       E.        With respect to persons or entities whose identities are not reasonably ascertainable

by the Debtors, publication of the Notice of Auction for the Sale of Substantially All Assets of the

Debtors Free and Clear of Any and All Claims, Interest, and Encumbrances in The New York

Times (National Edition), The Detroit Free Press, and the Tennessean on November 26, 2019, as


                                                   4
             Case 19-12378-KBO             Doc 1025-1         Filed 05/15/20        Page 6 of 174




evidenced by the affidavit of publication previously filed with the Court [Docket No. 398], was

sufficient and reasonably calculated under the circumstances to reach all such persons or entities.

        F.       As further evidenced by the affidavits of service previously filed with the Court

[Docket Nos. 350, 352, 417, 605, 638, 714, 744, 753, 765, 964, 967, and 975], and based on the

representations of counsel at the Sale Hearing, notice of the Sale Hearing, the European Sale, and

the assumption and assignment of those Transferred Contracts that are identified in the European

Purchase Agreement attached hereto as Exhibit 1 (the “Initial Transferred Contracts”)5 as being

assumed and assigned to the European Purchaser at Closing pursuant to this European Sale Order

was due, proper, timely, adequate, fair, equitable and sufficient under the circumstances.

        G.       Notice of the Sale Hearing, the European Sale, and the assumption and assignment

of the Initial Transferred Contracts to be assumed and assigned to the European Purchaser at

Closing pursuant to this European Sale Order was reasonably calculated to provide the Notice

Parties and all other interested parties with timely and proper notice under the circumstances of

these chapter 11 cases, and no other or further notice with respect to such matters is, or shall be,

required.

        H.       A reasonable opportunity to object and be heard with respect to the European Sale,

and the relief requested therein, including but not limited to the assumption and assignment of the

Initial Transferred Contracts and the Cure Claims, has been afforded to all interested Persons (as

defined in the European Purchase Agreement), including the Notice Parties.




5
    For the avoidance of doubt, no executory contract or unexpired lease between a Debtor and QAD Inc. is an Initial
    Transferred Contract.



                                                         5
               Case 19-12378-KBO      Doc 1025-1     Filed 05/15/20    Page 7 of 174




III.      Compliance with the Bid Procedures and the Bid Procedures Order.

          I.      As demonstrated by the uncontroverted testimony and other evidence proffered or

adduced at the Sale Hearing, including the Declarations, and the representations of counsel made

on the record at the Sale Hearing, the Debtors have adequately marketed the Transferred Assets

and conducted the sale process in compliance with the Bid Procedures and the Bid Procedures

Order, and the bidding process was conducted in an appropriate, noncollusive, fair, and good-faith

manner. The Debtors and their professionals conducted the sale process in compliance with the

Bid Procedures and the Bid Procedures Order and have afforded potential purchasers a full and

fair opportunity to participate in the bidding process for the Transferred Assets and make higher

or better offers. The European Purchaser acted in compliance with the Bid Procedures and the Bid

Procedures Order and conducted itself in a noncollusive, fair, and good-faith manner, as evidenced

by, among other things, the extensive marketing process and the Debtors’ efforts during arm’s-

length negotiations with all interested parties. In accordance with the Bid Procedures and the Bid

Procedures Order, the Debtors determined that the bid submitted by the European Purchaser and

memorialized by the European Purchase Agreement is the Successful Bid for the Transferred

Assets.

IV.       Good Faith of European Purchaser.

          J.      The European Purchase Agreement was negotiated, proposed, and entered into by

the Debtors and the European Purchaser without collusion, in good faith, and from arm’s-length

bargaining positions.

          K.      The Debtors and the European Purchaser have not engaged in any conduct in

connection with the European Sale that would cause or permit the European Purchase Agreement

or the consummation of the European Sale to be avoided, or costs or damages to be imposed, under

section 363(n) of the Bankruptcy Code. The European Purchaser has not acted in a collusive


                                                 6
            Case 19-12378-KBO        Doc 1025-1      Filed 05/15/20     Page 8 of 174




manner with any Person, and the purchase price was not controlled by any agreement among

bidders, all of whom acted in good-faith, at arm’s length, and in a noncollusive manner. Among

other things: (i) the European Purchaser recognized that the Debtors were free to deal with any

other party interested in acquiring the Transferred Assets; (ii) the European Purchaser complied

with the provisions of the Bid Procedures Order; (iii) the European Purchaser agreed to subject its

bid to the competitive bidding procedures set forth in the Bid Procedures Order; and (iv) all

payments to be made by the European Purchaser and other agreements or arrangements entered

into by the European Purchaser in connection with the European Sale have been disclosed. The

European Purchaser is purchasing the Transferred Assets in good-faith and for value, and the

European Purchaser is a good-faith purchaser within the meaning of section 363(m) of the

Bankruptcy Code. The European Purchaser is therefore entitled to the full rights, benefits,

privileges, and protections afforded under section 363(m) of the Bankruptcy Code and any other

applicable or similar bankruptcy and nonbankruptcy law.

V.     Highest and Best Offer.

       L.      The Bid Procedures are reasonable and appropriate and represent the best available

method for conducting the sale process in a manner that maximizes value for the benefit of the

Debtors’ estates.

       M.      The Debtors’ marketing and sales process with respect to the Transferred Assets in

accordance with the Bid Procedures afforded a full, fair, and reasonable opportunity for any Person

to make a higher or otherwise better offer to purchase the Transferred Assets. The Debtors

conducted a marketing process in accordance with, and have otherwise complied in all respects

with, the Bid Procedures and the Bid Procedures Order. A reasonable opportunity has been given

to any interested party to make a higher or otherwise better offer for the Transferred Assets.




                                                 7
             Case 19-12378-KBO         Doc 1025-1      Filed 05/15/20      Page 9 of 174




        N.      The European Purchase Agreement constitutes the highest and best offer for the

Transferred Assets, and the Debtors’ determination that the European Purchase Agreement

maximizes value for the benefit of the Debtors’ estates and constitutes the highest and best offer

for the Transferred Assets each constitutes a valid and sound exercise of the Debtors’ business

judgment and is in accordance and compliance with the Bid Procedures and the Bid Procedures

Order. The European Purchase Agreement represents fair and reasonable terms for the purchase

of the Transferred Assets.

        O.      Approval of the European Sale and the European Purchase Agreement and the

prompt consummation of the transactions contemplated thereby will maximize the value of each

Debtor’s estate and are in the best interests of the Debtors, their chapter 11 estates, their creditors,

and other parties in interest.

VI.     No Merger, No Successorship or Transferee Liability.

        P.      The European Purchaser shall not be deemed, as a result of the European Sale, to

be a successor to or a mere continuation of the Debtors or their estates, and there is no continuity

of enterprise or common identity between the European Purchaser and the Debtors as a result of

the European Sale. The European Purchaser shall not be deemed to be holding itself out to the

public as a successor to or a continuation of the Debtors or their estates based on the European

Sale. The European Purchaser is not a successor to any of the Debtors or their estates by reason

of any theory of law or equity, and the European Sale does not amount to a consolidation,

succession, merger, or de facto merger of European Purchaser and the Debtors. The transfer of

the Transferred Assets to the European Purchaser, and the assumption of the Assumed Liabilities

by the European Purchaser, except as otherwise explicitly set forth in the European Purchase

Agreement, does not, and will not, subject the European Purchaser to any liability whatsoever,

with respect to the Debtors or the operation of the Debtors’ businesses prior to the Closing or by


                                                   8
            Case 19-12378-KBO         Doc 1025-1       Filed 05/15/20      Page 10 of 174




reason of such transfer, including under the laws of the United States, any state, territory, or

possession thereof, or the District of Columbia, or any foreign jurisdiction, based, in whole or in

part, directly or indirectly, on any, or any theory of, successor, vicarious, antitrust, environmental

(to the greatest extent allowed by applicable law), revenue, pension, ERISA, tax, labor (including

any WARN Act), employment or benefits, de facto merger, business continuation, substantial

continuity, alter ego, derivative, transferee, veil piercing, escheat, continuity of enterprise, mere

continuation, product line, or products liability or law, or other applicable law, rule, or regulation

(including filing requirements under any such law, rule, or regulation), or theory of liability,

whether legal, equitable, or otherwise (collectively, the “Successor or Other Liabilities”). Pursuant

to the European Purchase Agreement, the European Purchaser is not purchasing all of the Debtors’

assets in that the European Purchaser is not purchasing any of the Excluded Assets or assuming

any Liabilities other than the Assumed Liabilities.

VII.   Validity of Transfer.

       Q.      The European Sale to the European Purchaser will be a legal, valid, enforceable,

and effective sale and transfer of all of the Debtors’ right, title, and interest in the Transferred

Assets and the Assumed Liabilities and will vest the European Purchaser with all legal, equitable,

and beneficial right, title, and interest of the Debtors to the Transferred Assets free and clear of all

Interests (as defined below) (other than Assumed Liabilities and Permitted Obligations (as defined

below)) of any kind or nature whatsoever, including rights or claims based on any Successor or

Other Liabilities.

       R.      The European Purchase Agreement is a valid and binding contract between the

Debtors and the European Purchaser and shall be enforceable pursuant to its terms. The European

Purchase Agreement, the European Sale, and the consummation thereof shall be specifically

enforceable against and binding upon (without posting any bond) the Debtors and any chapter 7


                                                   9
              Case 19-12378-KBO       Doc 1025-1       Filed 05/15/20     Page 11 of 174




or chapter 11 trustee appointed in these chapter 11 cases (or subsequently converted cases), and

shall not be subject to rejection or avoidance by the foregoing parties or any other Person. The

European Purchase Agreement was not entered into for the purpose of hindering, delaying, or

defrauding creditors under the Bankruptcy Code or under the laws of the United States, any state,

territory, possession, or the District of Columbia, or foreign jurisdiction. The consideration

provided by the European Purchaser for the Transferred Assets pursuant to the European Purchase

Agreement (i) is fair and reasonable, (ii) is the highest and best offer for the Transferred Assets,

(iii) will provide a greater recovery for the Debtors’ creditors than would be provided by any other

practical available alternative, and (iv) constitutes reasonably equivalent value and fair

consideration under the Bankruptcy Code and under the laws of the United States, any state,

territory, possession, or the District of Columbia, and any foreign jurisdiction (including the

Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act, and similar laws and

acts).   Neither the Debtors nor the European Purchaser is entering into the transactions

contemplated by the European Purchase Agreement fraudulently for the purpose of statutory and

common-law fraudulent conveyance and fraudulent transfer claims.

         S.      The transfer of each of the Transferred Assets to the European Purchaser will be,

as of the Closing Date, a legal, valid, and effective transfer of all of the Debtors’ right, title, and

interest in the Transferred Assets, which transfer vests or will vest the European Purchaser with

all right, title, and interest of the Debtors to the Transferred Assets free and clear of (i) all liens

(including any liens as that term is defined in section 101(37) of the Bankruptcy Code) and

Encumbrances (as defined in the European Purchase Agreement) relating to, accruing, or arising

any time prior to the Closing Date (collectively, the “Liens”), and (ii) all debts (as defined in

section 101(12) of the Bankruptcy Code) arising under, relating to, or in connection with any act




                                                  10
           Case 19-12378-KBO           Doc 1025-1       Filed 05/15/20      Page 12 of 174




of the Debtors or claims (as that term is defined in section 101(5) of the Bankruptcy Code),

liabilities, obligations, demands, guaranties, options in favor of third parties, rights, contractual

commitments, restrictions, interests, mortgages, hypothecations, charges, indentures, loan

agreements, instruments, leases, licenses, deeds of trust, security interests or similar interests,

conditional sale or other title retention agreements and other similar impositions, imperfections or

defects of title or restrictions on transfer or use, pledges, judgments, claims for reimbursement,

contribution, indemnity, exoneration, infringement, products liability, alter ego liability, suits,

credits, allowances, options, limitations, causes of action, choses in action, rights of first refusal

or first offer, rebate, chargeback, credit, or return, proxy, voting trust or agreement or transfer

restriction under any shareholder or similar agreement or encumbrance, title defects, easements,

rights of way, encroachments, Liabilities (as defined in the European Purchase Agreement), and

matters of any kind and nature, whether arising prior to or subsequent to the Petition Date, whether

known or unknown, legal or equitable, matured or unmatured, contingent or noncontingent,

liquidated or unliquidated, asserted or unasserted, whether imposed by agreement, understanding,

law, equity, or otherwise (including rights with respect to Claims (as defined below) and Liens (A)

that purport to give to any party a right or option to effect a setoff (except for setoffs exercised

prior to the Petition Date) against, or a right or option to effect any forfeiture, modification, profit

sharing interest, right of first refusal, purchase or repurchase right or option, or termination of, any

of the Debtors’ or the European Purchaser’s interests in the Transferred Assets, or any similar

rights, if any, or (B) in respect of taxes, restrictions, rights of first refusal, charges of interests of

any kind or nature, if any, including any restriction of use, voting, transfer, receipt of income, or

other exercise of any attribute of ownership) collectively, as defined in this clause (ii), the

“Claims,” and together with the Liens and other interests of any kind or nature whatsoever, the




                                                   11
            Case 19-12378-KBO         Doc 1025-1       Filed 05/15/20     Page 13 of 174




“Interests”; provided that for the avoidance of doubt, any sale free and clear of Interests shall not

affect the Liabilities of the Transferred Subsidiaries, which shall remain Liabilities of the

Transferred Subsidiaries after the Closing), relating to, accruing, or arising any time prior to entry

of this European Sale Order, with the exception of any such Interests that are expressly assumed

by the European Purchaser under the European Purchase Agreement, including, for the avoidance

of any doubt, the Assumed Liabilities, the Permitted Encumbrances, Cure Claims or any other

obligations arising under the Transferred Contracts to the extent set forth in the European Purchase

Agreement (collectively, the “Permitted Obligations”). Any and all valid and perfected Interests

in the Transferred Assets shall attach to the proceeds (if any) of the European Sale with the same

validity, force, and effect, if any, and in the same order of priority, that they have now as against

the Transferred Assets, subject to any rights, claims, and defenses with respect thereto, provided,

however, that nothing set forth herein is intended to, nor shall it, affect, modify, impair or alter in

any manner any rights, protections or claims granted to the DIP Lenders or any other party in (or

any stipulations or waivers by the Debtors set forth in) the Final DIP Order or any rights, claims

or defenses of any other party in interest with respect to any of the foregoing in this proviso;

provided, further that notwithstanding the foregoing, the sale of the Transferred Assets is free and

clear of any liens, rights, protections or claims granted to the DIP Lenders or any other party in the

Final DIP Order against the Transferred Assets.

VIII. Section 363(f) Is Satisfied.

       T.      The conditions of section 363(f) of the Bankruptcy Code have been satisfied;

therefore, the Debtors may sell the Transferred Assets free and clear of all Interests (other than the

Permitted Obligations).

       U.      The European Purchaser would not have entered into the European Purchase

Agreement and would not consummate the transactions contemplated thereby if (i) the sale of the


                                                  12
            Case 19-12378-KBO         Doc 1025-1       Filed 05/15/20      Page 14 of 174




Transferred Assets to the European Purchaser were not free and clear of all Interests (other than

Permitted Obligations) of any kind or nature whatsoever, or (ii) if the European Purchaser would,

or in the future could, be liable for any of the Interests (other than the Permitted Obligations). The

European Purchaser will not consummate the transactions contemplated by the European Purchase

Agreement unless this Court expressly orders that none of the European Purchaser its Affiliates,

its present or contemplated members or shareholders, or the Transferred Assets (as to each, solely

with respect to its role as the European Purchaser and not in any other capacity or respect, including

as a debt or equity holder of the Debtors, if applicable), will have any liability whatsoever with

respect to, or be required to satisfy in any manner, whether at law or in equity, or by payment,

setoff (except for setoffs exercised prior to the Petition Date) or otherwise, directly or indirectly,

any Interests (other than Permitted Obligations), including rights or claims based on any Successor

or Other Liabilities.    The total consideration to be provided under the European Purchase

Agreement reflects the European Purchaser’s reliance on this European Sale Order to provide it,

pursuant to section 363 of the Bankruptcy Code, with title to and possession of the Transferred

Assets free and clear of all Interests (other than Permitted Obligations) of any kind or nature

whatsoever (including any potential Successor or Other Liabilities).

       V.      Not transferring the Transferred Assets free and clear of all Interests (other than

Permitted Obligations) of any kind or nature whatsoever, including rights or claims based on any

successor, transferee, derivative, or vicarious liability or any similar theory and/or applicable state,

federal, or foreign law or otherwise, would adversely impact the Debtors’ efforts to maximize the

value of their estates, and the transfer of the Transferred Assets other than pursuant to a transfer

that is free and clear of all Interests (other than Permitted Obligations) of any kind or nature

whatsoever would be of substantially less benefit to the Debtors’ estates.




                                                  13
             Case 19-12378-KBO         Doc 1025-1       Filed 05/15/20      Page 15 of 174




        W.      The Debtors may sell the Transferred Assets free and clear of all Interests (other

than Permitted Obligations) because, in each case, one or more of the standards set forth in section

363(f)(1)-(5) of the Bankruptcy Code has been satisfied. Those holders of Interests who did not

timely object to the European Sale or withdrew objections to the European Sale are deemed to

have consented to the European Sale pursuant to section 363(f)(2) of the Bankruptcy Code. All

other holders of Interests (except to the extent that such Interests are Permitted Obligations) fall

within one or more of the other subsections of section 363(f) of the Bankruptcy Code. Because

any and all valid and perfected Interests in the Transferred Assets shall attach to the proceeds (if

any) of the European Sale with the same validity, force, and effect, if any, and in the same order

of priority, that they have now as against the Transferred Assets, subject to any rights, claims, and

defenses with respect thereto, all holders of Interests are adequately protected; provided, however,

that nothing set forth herein is intended to, nor shall it, affect, modify, impair or alter in any manner

any rights, protections or claims granted to the DIP Lenders or any other party in (or any

stipulations or waivers by the Debtors set forth in) the Final DIP Order, or any rights, claims or

defense of any other party in interest with respect to any of the foregoing in this proviso; provided,

further that notwithstanding the foregoing, the sale of the Transferred Assets is free and clear of

any liens, rights, protections or claims granted to the DIP Lenders or any other party in the Final

DIP Order against the Transferred Assets.

IX.     Cure Claims and Adequate Assurance of Future Performance.

        X.      The assumption and assignment of the Transferred Contracts pursuant to the terms

of this European Sale Order is integral to the European Purchase Agreement and is in the best

interests of the Debtors and their estates, their creditors, and other parties in interest, and represents

the reasonable exercise of sound and prudent business judgment by the Debtors. The assumption

and assignment of the Transferred Contracts (i) is necessary to sell the Transferred Assets to the


                                                   14
            Case 19-12378-KBO         Doc 1025-1       Filed 05/15/20      Page 16 of 174




European Purchaser, (ii) allows the Debtors to maximize the value of the Transferred Assets,

including the Transferred Contracts, (iii) limits the losses suffered by counterparties to the

Transferred Contracts, and (iv) maximizes the recoveries to other creditors of the Debtors by

limiting the amount of claims against the Debtors’ estates by avoiding the rejection of the

Transferred Contracts. For these reasons, the Debtors have exercised sound business judgment in

assuming and assigning the Transferred Contracts and such assumption and assignment is in the

best interests of the Debtors’ estates.

       Y.      Pursuant to section 365(f) of the Bankruptcy Code, each Transferred Contract

required to be assumed and assigned under the European Purchase Agreement shall be assigned

and transferred to, and remain in full force and effect for the benefit of, the European Purchaser,

notwithstanding any provision in such contract or other restrictions prohibiting its assignment or

transfer. No section of any of the Transferred Contracts that would prohibit, restrict, or condition,

whether directly or indirectly, the use, assumption, or assignment of any of the Transferred

Contracts in connection with the European Sale shall have any force or effect.

       Z.      Except as expressly assumed by the European Purchaser under the European

Purchase Agreement, the transfer of the Transferred Assets to the European Purchaser and the

assignment to the European Purchaser of the Transferred Contracts will not subject the European

Purchaser to any liability whatsoever which may become due or owing under the Transferred

Contracts prior to the Closing Date (other than Cure Claims), or by reason of such transfer under

the laws of the United States, any state, territory, or possession thereof, or the District of Columbia,

or foreign jurisdiction, based, in whole or in part, directly or indirectly, on any theory of law or

equity, including any Successor or Other Liabilities.




                                                  15
          Case 19-12378-KBO          Doc 1025-1      Filed 05/15/20     Page 17 of 174




       AA.     Upon the Closing, the European Purchaser shall have: (i) to the extent necessary,

cured or provided adequate assurance of cure of, any default existing prior to the date hereof under

the Transferred Contracts, within the meaning of sections 365(b)(1)(A) and 365(f)(2)(A) of the

Bankruptcy Code by paying the Cure Claims set forth in the cure notices filed with the Court

[Docket Nos. 407, 748] or such other amount that has been agreed to by the European Purchaser

and the counterparty to the Transferred Contract or is ordered by the Court; and (ii) to the extent

necessary, provided compensation or adequate assurance of compensation to any party for any

actual pecuniary loss to such party resulting from a default prior to the date hereof under the

Transferred Contracts, within the meaning of sections 365(b)(1)(B) and 365(f)(2)(B) of the

Bankruptcy Code. The European Purchaser’s obligation to pay the Cure Claims and to perform

the obligations under the Transferred Contracts in accordance with the terms of the European

Purchase Agreement shall constitute adequate assurance of future performance within the meaning

of sections 365(b)(1)(C) and 365(f)(2)(B) of the Bankruptcy Code to the extent that any such

assurance is required and not waived expressly in writing by the counterparties to the respective

Transferred Contracts.

X.     Not a Sub Rosa Plan.

       BB.     The European Sale does not constitute a sub rosa chapter 11 plan for which

approval has been sought without the protection that a disclosure statement would afford. The

European Sale neither impermissibly restructures the rights of the Debtors’ creditors nor

impermissibly dictates a liquidating plan for the Debtors.

XI.    Compelling Circumstances for an Immediate Sale.

       CC.     Good and sufficient reasons for approval of the European Purchase Agreement, all

documents related to the European Sale that are contemplated by, or executed in connection with,

the European Purchase Agreement, and consummation of the transactions contemplated thereby


                                                16
             Case 19-12378-KBO         Doc 1025-1       Filed 05/15/20      Page 18 of 174




(including the European Sale) (collectively, the “Transaction Documents”), and the European Sale

have been articulated, and the Debtors’ decision to enter into the European Purchase Agreement,

the Transaction Documents, and the transactions contemplated thereby represents an exercise of

sound business judgment. The evidence provided at the Sale Hearing demonstrates that the sale

of the Transferred Assets must be approved and consummated promptly in order to preserve the

value of the Transferred Assets. The relief requested with respect to the European Sale is in the

best interests of the Debtors, their estates, their creditors, and other parties in interest. The Debtors’

evidence at the Sale Hearing has demonstrated both (i) good, sufficient, and sound business

purposes and justifications for approving the European Purchase Agreement and (ii) compelling

circumstances for the immediate approval and consummation of the transactions contemplated by

the European Purchase Agreement and the Transaction Documents outside the ordinary course of

business, pursuant to section 363(b) of the Bankruptcy Code before, and outside of, a plan of

reorganization, in that the prompt consummation of the European Sale to the European Purchaser

is necessary and appropriate to maximize the value of the Debtors’ estates and the European Sale

will provide the means for the Debtors to maximize distributions to creditors. Accordingly, there

is cause to lift the stay contemplated by Bankruptcy Rules 6004 and 6006 with respect to the

transactions contemplated by this European Sale Order.

        THE COURT HEREBY ORDERS THAT:

I.      General Provisions.

        1.      The findings and conclusions set forth herein constitute the Court’s findings of fact

and conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to these chapter 11

cases pursuant to Bankruptcy Rule 9014. To the extent that any of the findings of fact constitute

conclusions of law, they are adopted as such. To the extent any of the conclusions of law constitute

findings of fact, they are adopted as such. The findings of fact and conclusions of law set forth


                                                   17
            Case 19-12378-KBO        Doc 1025-1        Filed 05/15/20   Page 19 of 174




herein shall be the Court’s determinations or rulings, as applicable, to the maximum extent

permitted by or available under applicable law.

       2.      The European Sale and the transactions contemplated by the European Purchase

Agreement and the Transaction Documents are approved, in each case as set forth herein and on

the record of the Sale Hearing, which is incorporated herein as if fully set forth in this European

Sale Order.

       3.      All objections to, reservations of rights regarding, or other responses to the

European Purchase Agreement, the Transaction Documents, the European Sale, the entry of this

European Sale Order, or the relief granted herein, including any objections to Cure Claims to the

extent relating to Initial Transferred Contracts or relating to the cure of any defaults under any of

such Initial Transferred Contracts or to the assumption and assignment of any of such Initial

Transferred Contracts to the European Purchaser by the Debtors, that have not been withdrawn,

waived, or settled, or that have not otherwise been resolved pursuant to the terms hereof, as

announced to the Court at the Sale Hearing, or by stipulation filed with the Court, are hereby

denied and overruled on the merits with prejudice. Those parties who did not timely object to the

European Sale or the entry of this European Sale Order, or who withdrew their objections thereto,

are deemed to have consented to the relief granted herein for all purposes, including pursuant to

section 363(f)(2) of the Bankruptcy Code.

II.    Approval of the European Purchase Agreement.

       4.      The European Purchase Agreement and the Transaction Documents, including, in

each case, any amendments, supplements, and modifications thereto disclosed as of the date of this

European Sale Order, and all of the terms and conditions thereof, are hereby approved.

       5.      Pursuant to sections 363(b) and (f) and 365 of the Bankruptcy Code, the Debtors

are authorized and empowered to take any and all actions necessary or appropriate to, and the


                                                  18
          Case 19-12378-KBO           Doc 1025-1       Filed 05/15/20     Page 20 of 174




European Purchaser is directed to, (a) consummate the European Sale pursuant to and in

accordance with the terms and conditions of the European Purchase Agreement and the

Transaction Documents, (b) close the European Sale as contemplated in the European Purchase

Agreement and this European Sale Order, and (c) execute and deliver, perform under,

consummate, implement, and take any and all other acts or actions as may be reasonably necessary

or appropriate to the performance of their obligations as contemplated by the European Purchase

Agreement or the Transaction Documents, in each case without further notice to or order of this

Court, including documenting the assumption and assignment to the European Purchaser of the

Transferred Contracts. The European Purchase Agreement and the Transaction Documents shall

be binding in all respects upon the Debtors, their estates, the European Purchaser, and all

successors and assigns of each of the foregoing, including any trustee subsequently appointed in

these chapter 11 cases or upon conversion to chapter 7 under the Bankruptcy Code. This European

Sale Order shall be binding in all respects upon the Debtors, their estates, all creditors, all holders

of equity interests in any Debtor, all holders of Claims (whether known or unknown) against the

Debtors, any holders of Liens or other Interests against, in, or on all or any portion of the

Transferred Assets, all counterparties to any executory contract or unexpired lease of the Debtors

(including all non-Debtor parties to the Transferred Contracts), the European Purchaser, and all

successors and assigns of each of the foregoing, including any trustee subsequently appointed in

these chapter 11 cases or upon a conversion to chapter 7 under the Bankruptcy Code of any of the

Debtors’ chapter 11 cases or any purchaser. This European Sale Order and the European Purchase

Agreement shall inure to the benefit of the Debtors, their estates and creditors, the European

Purchaser, and the respective successors and assigns of each of the foregoing, including any trustee

subsequently appointed in these chapter 11 cases or upon conversion to chapter 7 under the




                                                  19
             Case 19-12378-KBO          Doc 1025-1       Filed 05/15/20      Page 21 of 174




Bankruptcy Code, and any Person seeking to assert rights on behalf of any of the foregoing or that

belong to the Debtors’ estates.

III.    Transfer of the Transferred Assets.

        6.      Pursuant to sections 363(b), 363(f), 365(b), and 365(f) of the Bankruptcy Code, the

Debtors shall transfer the Transferred Assets, including the Transferred Contracts, to the European

Purchaser on the Closing Date (or such later date as the Court may order) in accordance with the

terms of the European Purchase Agreement and the Transaction Documents; such transfer shall

constitute a legal, valid, binding, and effective transfer of all of the Debtors’ right, title, and interest

in such Transferred Assets; and the European Purchaser shall take title to and possession of such

Transferred Assets free and clear of all Interests of any kind or nature whatsoever (except as

expressly set forth in the European Purchase Agreement with respect to Permitted Obligations).

Any and all valid and perfected Interests in the Transferred Assets shall attach to the proceeds (if

any) of the European Sale with the same validity, force, and effect, if any, and in the same order

of priority, that they have now as against the Transferred Assets, subject to any rights, claims, and

defenses with respect thereto; provided, however, that nothing set forth herein is intended to, nor

shall it, affect, modify, impair or alter in any manner any rights, protections or claims granted to

the DIP Lenders or any other party in (or any stipulations or waivers by the Debtors set forth in)

the Final DIP Order, or any rights, claims or defenses of any other party in interest with respect to

any of the foregoing in this proviso; provided, further that notwithstanding the foregoing, the sale

of the Transferred Assets is free and clear of any liens, rights, protections or claims granted to the

DIP Lenders or any other party in the Final DIP Order against the Transferred Assets. Upon and

as of the Closing, the European Purchaser shall be deemed to be substituted for the applicable

Debtor as the sole obligor for the Permitted Obligations and the Debtors and their estates shall be

relieved from any liability or obligation with respect to the Permitted Obligations.


                                                    20
            Case 19-12378-KBO        Doc 1025-1      Filed 05/15/20     Page 22 of 174




       7.       The Debtors are hereby authorized to take any and all actions necessary to

consummate the European Purchase Agreement and the Transaction Documents, including any

actions that otherwise would require further approval by shareholders, members, or its board of

managers, as the case may be, without the need of obtaining such approvals.

       8.       Each and every federal, state, local, and other governmental agency or department

is hereby directed to accept any and all documents and instruments necessary and appropriate to

consummate the transactions contemplated by the European Purchase Agreement and the

Transaction Documents. The European Purchaser may, but shall not be required to, file a certified

copy of this European Sale Order in any filing or recording office in any federal, state, county, or

other territory or jurisdiction in which any of the Debtors is incorporated or has real or personal

property, or with any other appropriate clerk or recorded with any other appropriate recorder, and

such filing or recording shall be accepted and shall be sufficient to unconditionally release,

discharge, and terminate any of the Interests as set forth in this European Sale Order as of the

Closing Date.

       9.       If any Person that has filed a financing statement, mortgage, mechanic’s lien, lis

pendens, or other statement, document, or agreement evidencing an Interest against or in any

portion of the Transferred Assets (other than statements or documents with respect to Permitted

Obligations) shall not have delivered to the Debtors prior to the Closing, in proper form for filing

and executed by the appropriate parties, termination statements, instruments of satisfaction,

releases, and/or other similar documents necessary for the purpose of documenting the release of

all Interests that such Person has against or in the Transferred Assets, then (i) the European

Purchaser or the Debtors (at the request of the European Purchaser) are hereby authorized to file,

register, or otherwise record a certified copy of this European Sale Order that, once filed,




                                                21
          Case 19-12378-KBO           Doc 1025-1       Filed 05/15/20     Page 23 of 174




registered, or otherwise recorded, shall constitute conclusive evidence of the release of all Interests

of any kind or nature against or in the Transferred Assets and (ii) the European Purchaser or the

Debtors (at the request of the European Purchaser) may seek in this Court, or any other court of

appropriate jurisdiction, to compel the appropriate parties to execute termination statements,

instruments of satisfaction, releases, and/or other similar documents with respect to all Interests

that such Person has against or in the Transferred Assets. This European Sale Order is deemed to

be in recordable form sufficient to be placed in the filing or recording system of each and every

federal, state, or local government agency, department, or office.

       10.     Notwithstanding the foregoing, the provisions of this European Sale Order

authorizing the sale and assignment of the Transferred Assets free and clear of Interests shall be

self-executing, and neither the Debtors nor the European Purchaser shall be required to execute or

file releases, termination statements, assignments, consents, or other instruments or documents in

order to effectuate, consummate, and implement the provisions of this European Sale Order.

       11.     All Persons that are in or come into possession of any portion of the Transferred

Assets, at any time, are hereby directed to surrender possession of such Transferred Assets to the

European Purchaser on the Closing Date or such later date as requested by the European Purchaser.

Subject to the terms, conditions, and provisions of this European Sale Order, all Persons are hereby

forever prohibited and enjoined from taking any action that would adversely affect or interfere

with the ability of the Debtors to sell and transfer the Transferred Assets to the European Purchaser

in accordance with the terms of the European Purchase Agreement, the Transaction Documents,

and this European Sale Order.

       12.     This European Sale Order is and shall be binding upon and govern the acts of all

Persons (including all filing agents, filing officers, title agents, title companies, recorders of




                                                  22
           Case 19-12378-KBO           Doc 1025-1       Filed 05/15/20      Page 24 of 174




mortgages, recorders of deeds, registrars of deeds, administrative agencies, governmental

departments, secretaries of state, federal, state, and local officials, and all other persons or entities)

who may be required by operation of law, the duties of their office, or contract, to accept, file,

register, or otherwise record or release any documents or instruments, or who may be required to

report or insure any title or state of title in or to any lease; and each of the foregoing Persons shall

accept for filing any and all of the documents and instruments necessary and appropriate to release,

discharge, and terminate any of the Interests or to otherwise consummate the transactions

contemplated by the European Purchase Agreement, the Transaction Documents, and this

European Sale Order.

        13.     To the extent permitted under applicable law, the European Purchaser shall be

authorized, as of the Closing Date, to operate under any license, permit, registration, and

governmental authorization or approval of the Debtors with respect to the Transferred Assets, and

all such licenses, permits, registrations, and governmental authorizations or approvals are deemed

to have been, and hereby are, directed to be transferred to the European Purchaser as of the Closing

Date. To the extent provided by section 525 of the Bankruptcy Code, no governmental unit may

deny, revoke, suspend, or refuse to renew any permit, license, or similar grant relating to the

operation of the Transferred Assets on account of the filing or pendency of these chapter 11 cases

or the consummation of the transactions contemplated by the European Purchase Agreement,

including the European Sale and the assumption and assignment of the Transferred Contracts.

IV.     Assumption and Assignment of Transferred Contracts.

        14.     Pursuant to section 365 of the Bankruptcy Code, and subject to and conditioned

upon the Closing of the European Sale, the Debtors’ assumption and assignment to the European

Purchaser, and the European Purchaser’s assumption of the Transferred Contracts, on the terms




                                                   23
          Case 19-12378-KBO          Doc 1025-1      Filed 05/15/20     Page 25 of 174




set forth in the European Purchase Agreement, is hereby approved, and the requirements of section

365(b)(1) with respect thereto are hereby found and deemed to be satisfied.

       15.     The Debtors are hereby authorized and, unless the Debtors and the European

Purchaser otherwise agree, directed in accordance with sections 363 and 365 of the Bankruptcy

Code to (a) assume and assign to the European Purchaser, effective upon the Closing Date (or such

later date as the Court may order), the Transferred Contracts free and clear of all Interests of any

kind or nature whatsoever (other than the Permitted Obligations) and (b) execute and deliver to

the European Purchaser such documents or other instruments as European Purchaser deems may

be necessary to assign and transfer the Transferred Contracts to the European Purchaser.

       16.     With respect to the Transferred Contracts: (a) the Debtors may assume each of the

Transferred Contracts in accordance with section 365 of the Bankruptcy Code; (b) the Debtors

may assign each Transferred Contract in accordance with sections 363 and 365 of the Bankruptcy

Code, and any provisions in any Transferred Contract that prohibit or condition the assignment of

such Transferred Contract or allow the party to such Transferred Contract to terminate, recapture,

impose any penalty, condition renewal or extension, or modify any term or condition upon the

assignment of such Transferred Contract, constitute unenforceable anti-assignment provisions

which are void and of no force and effect; (c) all other requirements and conditions under sections

363 and 365 of the Bankruptcy Code for the assumption by the Debtors and assignment to the

European Purchaser of each Transferred Contract have been satisfied; and (d) effective upon the

Closing, the Transferred Contracts shall be transferred and assigned to, and from and following

the Closing remain in full force and effect for the benefit of, the European Purchaser,

notwithstanding any provision in any Transferred Contract (including those of the type described

in sections 365(b)(2) and (f) of the Bankruptcy Code) that prohibits, restricts, or conditions such




                                                24
          Case 19-12378-KBO          Doc 1025-1       Filed 05/15/20    Page 26 of 174




assignment or transfer and, pursuant to section 365(k) of the Bankruptcy Code, the Debtors shall

be relieved from any further liability or obligation with respect to the Transferred Contracts after

such assumption and assignment to the European Purchaser, except as provided in the European

Purchase Agreement. To the extent any provision in any Transferred Contract assumed and

assigned pursuant to this European Sale Order (i) prohibits, restricts, or conditions, or purports to

prohibit, restrict, or condition, such assumption and assignment (including any “change of control”

provision), or (ii) is modified, breached, or terminated, or deemed modified, breached, or

terminated by any of the following: (A) the commencement of these chapter 11 cases, (B) the

insolvency or financial condition of any of the Debtors at any time before the closing of these

chapter 11 cases, (C) the Debtors’ assumption and assignment of such Transferred Contract, (D) a

change of control or similar occurrence, or (E) the consummation of the European Sale, then such

provision shall be deemed modified so as not to entitle the non-Debtor party thereto to prohibit,

restrict, or condition such assumption and assignment, to modify, terminate, or declare a breach or

default under such Transferred Contract, or to exercise any other default-related rights or remedies

with respect thereto, including any such provision that purports to allow the non-Debtor party

thereto to terminate or recapture such Transferred Contract, impose any penalty thereunder,

condition any renewal or extension thereof, impose any rent acceleration or assignment fee, or

increase or otherwise impose any other fees or other charges in connection therewith. All such

provisions constitute unenforceable anti-assignment provisions that are void and of no force and

effect pursuant to sections 365(b), 365(e), and 365(f) of the Bankruptcy Code.

       17.     All defaults or other obligations of the Debtors under the Transferred Contracts

arising or accruing prior to the Closing of the European Sale, or required to be paid pursuant to




                                                 25
          Case 19-12378-KBO          Doc 1025-1       Filed 05/15/20     Page 27 of 174




section 365 of the Bankruptcy Code in connection with the assumption and assignment of the

Transferred Contracts shall be cured by the European Purchaser.

       18.     All requirements and conditions under sections 363 and 365 of the Bankruptcy

Code for the assumption by the Debtors and assignment to the European Purchaser of the

Transferred Contracts have been satisfied. Upon the Closing, in accordance with sections 363 and

365 of the Bankruptcy Code, the European Purchaser shall be fully and irrevocably vested with all

right, title, and interest of the Debtors in and under the Transferred Contracts, and each Transferred

Contract shall be fully enforceable by the European Purchaser in accordance with its respective

terms and conditions, except as limited or modified by this European Sale Order. To the extent

provided in the European Purchase Agreement, the Debtors shall cooperate with, and take all

actions reasonably requested by, the European Purchaser to effectuate the foregoing.

       19.     Upon the Debtors’ assignment of the Transferred Contracts to the European

Purchaser under the provisions of this European Sale Order and European Purchaser’s payment of

the Cure Claims pursuant to the terms hereof or the European Purchase Agreement, no default or

other obligations arising prior to the Closing shall exist under any Transferred Contract, and each

non-Debtor party to a Transferred Contract is forever barred, estopped, and permanently enjoined

from (a) declaring a default by the Debtors or the European Purchaser under such Transferred

Contract for acts or omissions occurring prior to the Closing Date, (b) raising or asserting against

the Debtors or the European Purchaser, or the property of either of them, any assignment fee,

default, breach, or claim of pecuniary loss, or condition to assignment, arising under or related to

the Transferred Contracts that occurred prior to the Closing Date, or (c) taking any other action

against the European Purchaser as a result of any Debtor’s financial condition, bankruptcy, or

failure to perform any of its obligations under the relevant Transferred Contract. Each non-Debtor




                                                 26
          Case 19-12378-KBO          Doc 1025-1       Filed 05/15/20    Page 28 of 174




party to a Transferred Contract hereby is also forever barred, estopped, and permanently enjoined

from (i) asserting against the Debtors or the European Purchaser, or the property of any of them,

any default or Claim arising out of any indemnity or other obligation or warranties for acts or

occurrences arising prior to or existing as of the Closing of the European Sale, or, against European

Purchaser, any counterclaim, setoff (except for setoffs exercised prior to the Petition Date), or any

other Claim asserted or assertable against the Debtors and (ii) imposing or charging against

European Purchaser or its affiliates any rent accelerations, assignment fees, increases, or any other

fees as a result of the Debtors’ assumption and assignment to European Purchaser of the

Transferred Contracts.

       20.     Any party that may have had the right to consent to the assumption or assignment

of a Transferred Contract is deemed to have consented to such assumption and assignment for

purposes of section 365(e)(2)(A)(ii) of the Bankruptcy Code if such party failed to object timely

to the assumption or assignment of such Transferred Contract in accordance with the Bid

Procedures Order, and the European Purchaser shall be deemed to have demonstrated adequate

assurance of future performance with respect to such Transferred Contract pursuant to sections

365(b)(1)(C) and 365(f)(2)(B) of the Bankruptcy Code.

       21.     To the extent a counterparty to a Transferred Contract failed to timely object to the

Cure Claims for such Transferred Contract in accordance with the Bid Procedures Order, such

Cure Claims shall be deemed to be finally determined and any such counterparty shall be

prohibited from challenging, objecting to, or denying the validity and finality of the Cure Claims

at any time; provided, however, that notwithstanding anything to the contrary in this European

Sale Order, on the Closing Date the Debtors shall file a notice of assumption of the Transferred

Contracts to be assumed as of the Closing Date and serve such notice on the counterparties to such




                                                 27
          Case 19-12378-KBO          Doc 1025-1      Filed 05/15/20     Page 29 of 174




Transferred Contracts, and any applicable counterparty to a Transferred Contract on such notice

shall have fourteen (14) days from the date such notice is served to seek additional amounts on

account of any defaults occurring between the deadline to object to the Cure Claims set forth in

the prior notice of proposed assumption and assignment and the assumption of the Transferred

Contract, and to the extent an agreement is not reached, the Court shall resolve the dispute.

       22.     Upon and as of the Closing (except for any Transferred Contracts that are

designated for assignment after the Closing pursuant to the procedures set forth herein, which shall

be effective as of the date of such assignment), the European Purchaser shall be deemed to be

substituted for the applicable Debtor as a party to the applicable Transferred Contracts and the

Debtors shall be relieved, pursuant to section 365(k) of the Bankruptcy Code, from any further

liability under the Transferred Contracts.

       23.     All counterparties to the Transferred Contracts shall cooperate and expeditiously

execute and deliver, upon the reasonable requests of the European Purchaser, and shall not charge

the Debtors or the European Purchaser for any instruments, applications, consents, or other

documents that may be required or requested by any public authority or other party or entity to

effectuate the applicable transfers in connection with the European Sale of the Transferred Assets.

       24.     Notwithstanding anything in this European Sale Order, the Debtors may assume

and assign a Contract to the European Purchaser after the date of this European Sale Order

(including after the Closing) by filing a notice on the Court’s docket designating such Contract a

Transferred Contract with the applicable Cure Claim the Debtors are proposing and serving the

same on the counterparty to such Contract. If no objections are received with respect to the

proposed Cure Claim or the assumption and assignment within fourteen (14) days from the date

such notice is served, the Debtors may submit an order to the Court, under certification of counsel,




                                                28
          Case 19-12378-KBO          Doc 1025-1       Filed 05/15/20     Page 30 of 174




authorizing the assumption and assignment of such Contract to the European Purchaser, with the

applicable Cure Claim to be paid by the European Purchaser at the time of such assignment (and

upon such assumption and assignment, such Contract shall be deemed a “Transferred Contract”

for purposes of this European Sale Order). If an objection is received within fourteen (14) days

from the date such notice is served and the parties are not able to resolve the dispute, the Court

shall resolve the dispute at a hearing upon notice.

       25.     Notwithstanding anything to the contrary in the Bid Procedures, the Bid Procedures

Order, the European Purchase Agreement, the Assumption and Assignment Procedures, any

Assigned Contracts Schedule or cure notice, or this European Sale Order: (a) all insurance policies

that have been issued at any time to any of the Debtors providing directors’, members’, trustees’,

officers’, or managers’ liability coverage, and all agreements, documents or instruments relating

thereto (the “Chubb D&O Policies”) by ACE American Insurance Company, Westchester Fire

Insurance Company, Federal Insurance Company, Great Northern Insurance Company and any of

their U.S.-based affiliates and successors (collectively, the “Chubb Companies”) are hereby

assumed in their entirety by the Debtors, and the Debtors shall remain liable in full for any and all

now existing or hereinafter arising obligations, liabilities, terms, provisions and covenants of any

of the Debtors under such Chubb D&O Policies; and (b) nothing shall permit or otherwise effect

a sale, an assignment or any other transfer at this time of (i) any other insurance policies that have

been issued by the Chubb Companies, and all agreements, documents or instruments relating

thereto (collectively, and exclusive of the Chubb D&O Policies, the “Chubb Insurance Contracts”),

and/or (ii) any rights, benefits, claims, rights to payments and/or recoveries under such Chubb

Insurance Contracts, unless and until a further order is entered by this Court, at a subsequent

hearing, or as submitted under certification of counsel by agreement of the Debtors, the European




                                                 29
          Case 19-12378-KBO           Doc 1025-1       Filed 05/15/20      Page 31 of 174




Purchaser and the Chubb Companies, with the rights of the parties fully preserved pending entry

of such further order. Such further order, upon such certification of counsel, may provide, among

other things, that (x) subject to the execution of an assumption agreement by the Debtors, the

European Purchaser and the Chubb Companies, in form and substance satisfactory to each of the

parties (the “Chubb Assumption Agreement”), the Debtors are authorized to assume and assign

the Chubb Insurance Contracts to the European Purchaser and the European Purchaser shall

assume and shall be liable for any and all now existing or hereinafter arising obligations, liabilities,

terms, provisions and covenants of any of the Debtors under the Chubb Insurance Contracts; (y)

the Debtors are authorized to enter into the Chubb Assumption Agreement; and/or (z) such other

and further relief as may be requested by the Chubb Companies, the Debtors and/or the European

Purchaser.

       26.     Notwithstanding any other provision of this European Sale Order, the European

Purchase Agreement or the Transaction Documents, no agreement between the Debtors on the one

hand, and Oracle America, Inc. (“Oracle”) on the other hand (the “Debtor Oracle Documents”),

will be assumed, assigned, or transferred, and no shared or concurrent use of Oracle’s products

and services by the Transferred Subsidiaries or the European Purchaser or their affiliates on

account of the Debtor Oracle Documents will be authorized, absent further Court order or Oracle’s

prior written consent, it being understood that to the extent any Transferred Subsidiary has an

agreement with Oracle, the foregoing shall not prevent such Transferred Subsidiary from using

Oracle’s products and services pursuant to such agreement and applicable law.

V.     Customer Contracts and Obligations.

       27.     Notwithstanding anything to the contrary (including anything that purports to be

supervening) in this European Sale Order or any related Transaction Documents between any of

the Debtors and the European Purchaser, the Debtors and the European Purchaser agree as follows


                                                  30
             Case 19-12378-KBO        Doc 1025-1       Filed 05/15/20     Page 32 of 174




with respect to the original equipment manufacturers and their affiliated European entities

(collectively, “OEMs”) and each OEM’s tiered suppliers that use or incorporate goods or services

supplied by any of the Debtors to provide production to any of the OEMs (collectively,

“Customers” and each individually a “Customer”):

       (i)      Pursuant to various award letters, purchase agreements, release agreements,

                purchase orders, development agreements, and/or other related documents (each

                with and subject to the applicable Customers’ general terms and conditions, as

                amended from time to time) (collectively, “Contract Documents”), the Debtors

                and/or one or more Transferred Subsidiary of the Debtors are obligated to supply

                goods and services (collectively, “Items”) to each Customer. Pursuant to 11 U.S.C.

                §§ 363(f) and 365, the Debtors are deemed to assume all of the Contract Documents

                to which a Debtor is a counterparty and that relate primarily to the operations of the

                Debtors’ non-Debtor subsidiaries in Europe, Brazil, or India (the “European

                Contract Documents”) in their entirety without modification of any kind, and

                further shall be deemed to assign the European Contract Documents, in their

                entirety without modification of any kind, to European Purchaser as of the Closing

                Date.

       (ii)     The European Purchaser hereby agrees and accepts said assignment as of the

                Closing Date, and assumes and agrees to pay, perform and discharge, regardless of

                when due, any and all of the liabilities, responsibilities, and obligations under the

                European Contract Documents including, but not limited to, warranty, recall and

                product liability for all Items (collectively, “Obligations”).




                                                  31
          Case 19-12378-KBO          Doc 1025-1      Filed 05/15/20     Page 33 of 174




       (iii)   The assumption and assignment of European Contract Documents and sale of the

               Debtors’ right, title and interest in substantially all of its assets pursuant to this

               European Sale Order shall in all cases be subject to (and not free and clear of) each

               applicable Customer’s claims, defenses, rights, and interests as set forth in the

               European Contract Documents or existing under applicable law, including, without

               limitation, Customer’s tooling, returnable dunnage, intellectual property rights,

               rights of setoff and recoupment, warranty rights and claims, and confidential

               information.

       (iv)    For the avoidance of doubt, and notwithstanding any contrary designation in the

               European Asset Purchase Agreement (including in Schedule 2.1(b)) or otherwise,

               it is hereby acknowledged and agreed that, due to the nature of the sale transaction

               as a stock sale with respect to Transferred Subsidiaries:          (a) references to

               “Transferred Contracts” shall not include any European Contract Documents

               between any Customer and a Transferred Subsidiary (“Subsidiary Contracts”); and

               (b) all rights, claims, encumbrances, interest and Obligations of the counterparties

               to Subsidiary Contracts shall not be impacted, impaired or otherwise altered in any

               manner.

VI.    No Successor Liability; Prohibition of Actions Against the European Purchaser.

       28.     Except as provided in the European Purchase Agreement and without limiting other

applicable provisions of this European Sale Order, the European Purchaser is not, by virtue of the

consummation of the European Sale, assuming, nor shall it be liable or responsible for, as a

successor or otherwise (including with respect to successor or vicarious liabilities of any kind or

character), under any theory of law or equity, including the Successor or Other Liabilities, whether

known or unknown as of the Closing Date, now existing or hereafter raised, which may be asserted


                                                32
          Case 19-12378-KBO           Doc 1025-1        Filed 05/15/20     Page 34 of 174




or unasserted, fixed or contingent, liquidated or unliquidated with respect to the Debtors, or any

of their predecessors or Affiliates or any obligations of the Debtors or their predecessors or

Affiliates prior to the Closing Date, for any liabilities, debts, commitments, or obligations (whether

known or unknown, disclosed or undisclosed, absolute, contingent, inchoate, fixed, or otherwise)

in any way whatsoever relating to or arising from the Debtors, the Transferred Assets, or the

Debtors’ operation of their businesses or use of the Transferred Assets on or prior to the Closing

Date or any such liabilities, debts, commitments, or obligations that in any way whatsoever relate

to periods on or prior to the Closing Date or are to be observed, paid, discharged, or performed on

or prior to the Closing Date (in each case, including any liabilities that result from, relate to, or

arise out of tort or product liability claims), or any liabilities calculable by reference to the Debtors

or their assets or operations (including by reference to the Debtors’ experience or similar ratings),

or relating to continuing conditions existing on or prior to the Closing Date, including with respect

to any of the Debtors’ predecessors or Affiliates, which liabilities, debts, commitments, and

obligations are hereby extinguished insofar as they may give rise to successor liability, without

regard to whether the claimant asserting any such liabilities, debts, commitments, or obligations

has delivered to the European Purchaser a release thereof. The European Purchaser has given

substantial consideration under the European Purchase Agreement. Upon consummation of the

European Sale, the European Purchaser shall not be deemed to (i) be the successor to the Debtors

or their estates, (ii) have, de facto or otherwise, merged with or into the Debtors, or (iii) be a mere

continuation, alter ego, or substantial continuation of the Debtors.

        29.     Following the Closing Date, no holder of an Interest in the Debtors shall interfere

with the European Purchaser’s title to or use and enjoyment of the Transferred Assets and the




                                                   33
          Case 19-12378-KBO           Doc 1025-1       Filed 05/15/20      Page 35 of 174




Transferred Contracts based on or related to such Interest or any actions that the Debtors may take

in these chapter 11 cases.

VII.   Pension Matters.

       30.     Notwithstanding any provision to the contrary except for the last sentence of this

paragraph, no provision contained in the European Purchase Agreement or this European Sale

Order shall be construed as altering any rights or obligations with respect to the Dura Combined

Pension Plan (“Defined Benefit Pension Plan”) under applicable law, government policy, or

regulatory provision, including discharging, releasing, exculpating or relieving any Person, from

any Liability with respect to the Defined Benefit Pension Plan under any law, government policy,

or regulatory provision. The Pension Benefit Guaranty Corporation (“PBGC”) and the Defined

Benefit Pension Plan shall not be enjoined or precluded from enforcing such Liability or

responsibility against any Person. Notwithstanding the foregoing, neither the European Purchaser

nor its officers, directors, agents (as to the officers, directors and agents, solely in such capacity),

affiliates, subsidiaries, nor the Transferred Assets shall have any Liability on account of the

Defined Benefit Pension Plan or the Defined Benefit Pension Plan’s treatment pursuant to the

North American Sale or European Sale; provided, however, that notwithstanding the foregoing,

solely with respect to the Transferred Subsidiaries, nothing shall be construed as altering any rights

or obligations with respect to the Defined Benefit Pension Plan under applicable law, government

policy, or regulatory provision, including discharging, releasing, exculpating or relieving any

Transferred Subsidiary from any Liability with respect to the Defined Benefit Pension Plan under

any law, government policy, or regulatory provision; provided further that, any Transferred

Subsidiary reserves all rights with respect to the foregoing.

       31.     To the extent the Transferred Assets contain records of the Defined Benefit Pension

Plan or employment records of Defined Benefit Pension Plan participants, the European Purchaser


                                                  34
           Case 19-12378-KBO             Doc 1025-1        Filed 05/15/20        Page 36 of 174




shall store, and preserve any such records until the PBGC has completed its investigation regarding

the Defined Benefit Pension Plan and shall make such documents available to PBGC for inspection

and copying. Such records include, but are not limited to, any Defined Benefit Pension Plan

governing documents, actuarial documents, and employment records (collectively, the “Defined

Benefit Pension Plan Documents”). The Debtors shall retain and not abandon any Defined Pension

Plan Documents that are not Transferred Assets and shall make such documents available to the

PBGC for inspection and copying.

VIII. Other Provisions.

        32.      The Committee’s objections to the European Sale and the North American Sale are

resolved as follows and with the insertion of Paragraph 34 in the North American Sale Order,6

which are hereby ordered by the Court. Notwithstanding anything, including but not limited to,

the other provisions of this European Sale Order or the North American Sale Order:

                 a.      Claims and Causes of Action.

                         (1)      Subject to Paragraph 32(a)(3), causes of action under chapter 5 of

                 the Bankruptcy Code and similar causes of action under state or other applicable

                 law (including related defenses, the “Avoidance Actions”) against trade vendors

                 shall be Transferred Assets pursuant to the North American Purchase Agreement.

                 The North American Purchaser agrees it shall not initiate, and shall cause its

                 Affiliates or any Transferred Subsidiary not to initiate, any civil or administrative

                 proceeding related to Avoidance Actions against any non-Seller party to any

                 Transferred Contract or other party whose claims are assumed by the North


6
    “North American Sale Order” means the Court’s Order (I) Approving the North American Stock and Asset
    Purchase Agreement, (II) Authorizing the Sale of Substantially All of the Debtors’ North American Assets Free
    and Clear of Liens, Claims, Encumbrances, and Interests, and (III) Authorizing the Assumption and Assignment
    of Certain Executory Contracts and Unexpired Leases entered in these cases.



                                                      35
           Case 19-12378-KBO                Doc 1025-1         Filed 05/15/20          Page 37 of 174




                  American Purchaser pursuant to Section 2.3(c) of the North American Purchase

                  Agreement (the “Released Vendor Claims”).

                           (2)      Transferred Assets shall also include:

                                    (i)       Claims and causes of action first arising and accruing after

                           the execution of the North American Purchase Agreement or the European

                           Purchase Agreement against any party, including a Patriarch Party,7 the

                           Zohar Debtors or the Prepetition Term Loan Agent, related to either

                           purchase agreement, the transactions contemplated thereunder or the

                           closing of the transactions (and for the avoidance of doubt, other than any

                           claims or causes of action arising out of or related to any breach, default

                           (whether monetary or non-monetary), act or omission that occurred on or

                           prior to execution of the North American Purchase Agreement or the

                           European Purchase Agreement);

                                    (ii)      Claims and causes of action against (A) any current officer,

                           manager (including, without limitation, the members of the Transaction

                           Committee, who for the avoidance of doubt are not a Patriarch Party),

                           director or employee of any Asset Seller (other than any Patriarch Party);

                           (B) current or former officer, manager, director or employee of a

                           Transferred Subsidiary (other than any Patriarch Party); (C) the Debtors’


7
    “Patriarch Parties” means Patriarch Partners, LLC, Dura Buyer, LLC, Patriarch Partners Management Group,
    LLC, Patriarch Partners Agency Services, LLC, Ark II CLO 2001-1 Ltd, Dura Automotive Angels, LLC, Lynn
    Tilton (in any capacity, personal or otherwise), any and all non-Debtor entities that are Affiliates of or controlled
    either directly or indirectly by any of the foregoing (other than the Zohar Debtors and any Transferred Subsidiary),
    as well as the current and former directors, officers, managers, employees, representatives, and agents of any of
    the foregoing, as to each such current or former role of an individual, in such capacity (each, a “Patriarch Party”);
    provided, however, that the “Patriarch Parties” shall not include Marc Beilinson, Jill Frizzley, James Riedy,
    Michael Beckett, Dave Pettyes, Sanjay Singh, Jamie Zinser, Charles Clevenger, Kirkland & Ellis LLP, Portage
    Point Partners, LLC, Jefferies LLC, and Prime Clerk LLC, each, in any capacity.



                                                          36
           Case 19-12378-KBO              Doc 1025-1        Filed 05/15/20        Page 38 of 174




                          estate-retained restructuring professionals (including, for the avoidance of

                          doubt, Kirkland & Ellis LLP, Portage Point Partners, LLC, Jefferies LLC,

                          and Prime Clerk LLC); (D) the DIP Agent (and its affiliates and

                          representatives); (E) the DIP Lenders and its Affiliates and representatives;

                          and, subject to the provisions of Paragraph 32(e), (F) the Zohar Debtors, the

                          Prepetition Term Loan Agent, and their respective representatives,8 which,

                          as to each of (A) through (F) in this Paragraph 32(a)(2)(ii), shall be acquired

                          by the North American Purchaser or the European Purchaser and shall be

                          treated in accordance with Section 2.1(b) of the North American Purchase

                          Agreement and 2.1(g) of the European Purchase Agreement;

                                  (iii)    Any rights, claims and causes of action (for the avoidance of

                          doubt, other than Excluded Actions) directly concerning the operations of

                          the respective Business, or which may be necessary to defend against any

                          action brought against DIP Lenders, the DIP Agent, the Transferred

                          Subsidiaries or the applicable Purchaser (or their respective post-closing

                          affiliates and representatives), including without limitation, warranty

                          claims, claims for refunds, rebates, and intercompany claims; and

                                  (iv)     Any rights, defenses, claims and causes of action which may

                          give rise to a claim for indemnity (or the like) against the North American

                          Purchaser or European Purchaser (collectively, the “Purchasers”) or

                          Transferred Subsidiaries shall be Transferred Assets unless (i) any such




8
    For the avoidance of doubt, in all circumstances, the representatives of the Zohar Debtors and the Prepetition
    Term Loan Agent shall not include the Patriarch Parties.



                                                       37
Case 19-12378-KBO      Doc 1025-1      Filed 05/15/20     Page 39 of 174




         claim for indemnity is fully covered by one or more of the insurance policies

         that are Transferred Assets (ii) the Person bringing such right, claim or

         cause of action holds Purchaser and the Transferred Subsidiaries harmless

         with security to backstop any liability on the indemnity for exposure outside

         of insurance coverage that is reasonably acceptable to Purchaser, and (iii)

         any Person bringing such right, claim or cause of action limits its remedy in

         such a way to eliminate all or a portion of the ability to claim indemnity for

         exposure outside of insurance coverage. Any rights, defenses, claims and

         causes of action that are not Transferred Assets under this subsection (iv)

         because they meet the requirements above shall constitute Excluded Assets

         (collectively, the “Excluded Cover Actions”). The applicable Purchaser

         shall provide such Person copies of all insurance policies that are

         Transferred Assets, as well as all other reasonably requested information

         that concerns such Person’s compliance with this subsection (iv). The

         applicable Purchaser and such Person shall confer in good faith prior to such

         Person bringing any such claim or cause of action concerning compliance

         with this subsection (iv). Nothing in the North American Sale Order or

         European Sale Order is intended to alter or affect, and nothing shall be

         interpreted as in any way altering or affecting, any indemnification

         obligations the Transferred Subsidiaries have to their past and present

         directors, managers, officers and employees (as to each, solely in such

         capacity), or the rights of such directors, managers, officers and employees

         (as to each, solely in such capacity) to bring or pursue claims under




                                  38
Case 19-12378-KBO       Doc 1025-1       Filed 05/15/20     Page 40 of 174




          applicable insurance policies. All such indemnification rights and rights

          related to insurance of the Transferred Subsidiaries’ past and present

          directors, managers, officers and employees (as to each, solely in such

          capacity), as well as all Transferred Subsidiaries’ rights and defenses with

          respect to any such claims for indemnification, shall be unaffected by the

          North American Sale Order or European Sale Order.

          (3)      Transferred Assets shall not include Avoidance Actions against any

   Person that no longer provides goods or services to Sellers or the Business as of the

   Closing, instead such Avoidance Actions shall constitute Excluded Assets

   (collectively, the “Excluded Avoidance Actions”). The North American Purchaser

   shall work in good faith with the Zohar Debtors and the Committee (or a chapter 7

   trustee) to identify such Persons within 60 days after Closing, provided that with

   respect to the foregoing in this sentence, the Committee shall recuse itself from any

   discussion or decision relating to a member of the Committee; provided further, no

   Excluded Avoidance Action may be brought or continued against any Person that

   the North American Purchaser deems important to the post-Closing Business (or

   that would put the Business at material risk as a consequence of the prosecution or

   continued prosecution of such Excluded Avoidance Action) as it reasonably

   determines (such determination not to be unreasonably made, delayed or

   conditioned).

          (4)      [Reserved.]

          (5)      Transferred Assets shall not include rights, defenses, claims and

   causes of action against Patriarch Parties (except to the extent such claims are




                                    39
  Case 19-12378-KBO          Doc 1025-1      Filed 05/15/20     Page 41 of 174




       Transferred Assets pursuant to Paragraphs 32(a)(2)(i) or 32(a)(2)(iv) of this

       European Sale Order), instead such rights, defenses, claims and causes of action

       shall constitute Excluded Assets (collectively, the “Excluded Patriarch Actions”

       and, together with the Excluded Avoidance Actions and the Excluded Cover

       Actions, the “Excluded Actions”).

               (6)    The DIP Lenders and the DIP Agent hereby subordinate their liens,

       claims and rights to recovery to the Debtors’ pre-Conversion Date general

       unsecured creditors in the amount of and as to 10% of each $1 of net proceeds, on

       a first dollar basis, available for distribution from any recovery on Excluded

       Actions or any other post-Closing assets of the Debtors or their estates (including

       chapter 7 estates).

       b.      Modification to Section 2.3(c) of the North American Purchase Agreement.

Section 2.3(c) of the North American Purchase Agreement is hereby modified to read as

follows: “[Assumed Liabilities include:] (c) trade and vendor accounts payable incurred

in the operation of the Business in the ordinary and usual course consistent with past

practice of the Sellers and Transferred Subsidiaries, as such practice and custom is, or may

have been, modified as a result of the Bankruptcy Case, between October 17, 2019 and the

Closing for vendors willing to provide goods and services to the Business from and after

the Closing (i) on terms consistent with past practice and (ii) that are not resourced on or

before May 12, 2020.”

       c.      Modification of the Purchase Consideration. The DIP Lenders shall (and

shall direct the DIP Agent to the extent necessary) increase their aggregate Credit Bid

Amount under the North American Purchase Agreement and European Purchase




                                        40
  Case 19-12378-KBO          Doc 1025-1       Filed 05/15/20     Page 42 of 174




Agreement by $10 million.        The DIP Lenders shall allocate such increase in their

discretion; provided, however, that in the event a Closing (in this instance, as defined in

the North American Purchase Agreement or the European Purchase Agreement, as

applicable) occurs on only one of the North American Purchase Agreement or European

Purchase Agreement, the $10 million increase in the Credit Bid Amount shall apply and be

allocated to such purchase agreement.

       d.      Chapter 7 Motion. As soon as practicable following the entry of the North

American Sale Order and the European Sale Order, the Debtors shall convert their cases to

chapter 7, and to do so shall as soon as practicable file and use reasonable commercial

efforts to prosecute a motion and proposed order, each in form and substance reasonably

acceptable to the Committee, the Prepetition Term Loan Agent and the Prepetition Term

Loan Secured Parties (as defined in the Final DIP Order), to convert the Debtors’ chapter

11 cases to cases under chapter 7 of the Bankruptcy Code (the “Conversion Motion”). The

Debtors, the Committee, the Prepetition Term Loan Agent, the Zohar Debtors and the

Purchasers each agree that the date the Chapter 11 Cases are converted to cases under

chapter 7 of the Bankruptcy Code (the “Conversion Date”) shall not occur until after each

of the following (absent their collective consent prior to the Conversion Date), that they

shall not request any relief to the contrary, and that they shall use commercially reasonable

efforts to object to and have the Bankruptcy Court overrule any objection, request for relief

or assertion to the contrary: (a) the occurrence of a Closing (in this instance, as defined in

the North American Purchase Agreement or the European Purchase Agreement, as

applicable) on the North American Purchase Agreement and European Purchase

Agreement (as modified pursuant to the North American Sale Order and the European Sale




                                         41
  Case 19-12378-KBO           Doc 1025-1       Filed 05/15/20     Page 43 of 174




Order, as applicable); (b) approval on a final basis of all final fee applications filed by the

Debtors and the Committee’s respective professionals retained pursuant to sections 327,

328, and/or 1103 of the Bankruptcy Code; (c) entry of one or more orders (which may

include the order approving the Conversion Motion) authorizing the Debtors to reject all

executory contracts or unexpired leases that were not designated as a Transferred Contract

(in this instance, as defined in the North American Purchase Agreement or the European

Purchase Agreement, as applicable) by the North American Purchaser or European

Purchaser following the applicable Closing Date as set forth in the North American Sale

Order or the European Sale Order; and (d) prior entry of one or more orders adjudicating

fully and on a final basis the Committee’s (and a chapter 7 trustee’s post-Conversion Date)

standing to bring a Prepetition ABL Challenge (as defined below) (for the avoidance of

doubt, all parties’ rights are reserved with respect to such requested standing). The

Debtors, the Committee, the Prepetition Term Loan Agent, the Zohar Debtors and the

Purchasers each agree that they shall use commercially reasonable efforts to propose and

have the Bankruptcy Court enter an order approving the Conversion Motion that is in form

and substance reasonably acceptable to each of them and provides, at a minimum, for each

of the following (absent their collective consent prior to the Conversion Date), that they

shall not request any relief to the contrary of the terms of the agreed order proposed to

approve the Conversion Motion, and that they shall use commercially reasonable efforts to

object to and have the Bankruptcy Court overrule any objection, request for relief or

assertion to the contrary: (a) confirmation of the chapter 7 trustee’s standing and right to

prosecute all Estate Actions, and that the chapter 7 trustee shall succeed to all privileges,

as well as rights concerning confidentiality, of Debtors, the estates and the Committee;




                                          42
  Case 19-12378-KBO             Doc 1025-1    Filed 05/15/20     Page 44 of 174




(b) confirmation of the chapter 7 trustee’s standing and right to file any claims objections

regardless of anything in Paragraph (e) below or whether a claim or cause of action against

a creditor of the estates constitutes a Transferred Asset; and (c) rejection of all executory

contracts and unexpired leases not previously rejected, with rejection effective on the date

set forth in Paragraph 32(h).

       e.      Estate Actions. The Debtors, the Committee, the Prepetition Term Loan

Agent, the Zohar Debtors and the Purchasers each agree, and the Debtors stipulate, that the

Estate Actions (as defined below) are the property of the Debtors’ estates. No Challenge

Period (as defined in the Final DIP Order) or Challenge deadline applies to the Estate

Actions (for the avoidance of doubt, the Challenge Period shall apply to any Challenge

against the Prepetition ABL Secured Parties (solely in such capacities, and in no other

capacity) or the Prepetition ABL Obligations (as each is defined in the Final DIP Order)).

The “Estate Actions” means the Excluded Actions, the Debtors’ and their estates’ right,

title, and interest with respect to any Challenge (as defined in the Final DIP Order), right,

defense, claim, and/or cause of action held by the Debtors or their estates as of the date of

this North American Sale Order, as well as those that arise or accrue prior to the Conversion

Date to the extent that any such Challenge, right, defense, claim, or cause of action is not

a Transferred Asset pursuant to the North American Purchase Agreement or European

Purchase Agreement (as each may be modified by the North American Sale Order and the

European Sale Order, as applicable), including, but not limited to, any Challenge, right,

defense, claim, or cause of action identified in or concerning the subject matter of the

Agreed Order Regarding the Motion of the Official Committee of Unsecured Creditors for

Entry of an Order Extending the Challenge Period and Granting Related Relief [Docket




                                         43
  Case 19-12378-KBO          Doc 1025-1       Filed 05/15/20     Page 45 of 174




No. 852] as well as the Motion of the Official Committee of Unsecured Creditors for Entry

of an Order Granting Derivative Standing and Authority to Prosecute and Settle Claims

on Behalf of the Estate [Docket No. 853] (the “Standing Motion”) and the proposed

complaint attached thereto [Docket No. 853, Exhibit B], other than a Challenge against the

Prepetition ABL Secured Parties (solely in such capacities, and in no other capacity) or the

Prepetition ABL Obligations (as each is defined in the Final DIP Order) (the “Prepetition

ABL Challenge”) absent the entry of a subsequent order of the Court prior to the

Conversion Date that the Committee has standing to prosecute a Prepetition ABL

Challenge, at which point the Prepetition ABL Challenge shall become an Estate Action;

provided that the rights of the Debtors, the Prepetition ABL Secured Parties, the

Committee, the Zohar Debtors, and other parties in interest with respect to the Prepetition

ABL Challenge pursuant to the Standing Motion are fully reserved and preserved

including under the Final DIP Order (for the avoidance of doubt, and notwithstanding

anything to the contrary herein, nothing in this North American Sale Order amends or

modifies Paragraph 7 of the Final DIP Order or the Payoff Letter (as defined in and attached

to the Final DIP Order)). For the avoidance of doubt, each of the Debtors, the Committee,

the Prepetition Term Loan Agent, the Zohar Debtors and the Purchasers agree that a chapter

7 trustee may file any claims objections regardless of the foregoing in this Paragraph (e) or

whether a claim or cause of action against a creditor of the estates constitutes a Transferred

Asset.

         f.    Standstill. The Debtors shall maintain the Estate Actions in their estates

and use commercially reasonable efforts preserve their value until the Conversion Date.

Absent the consent of the Committee, the DIP Lenders, the Prepetition Term Loan Agent




                                         44
  Case 19-12378-KBO           Doc 1025-1      Filed 05/15/20     Page 46 of 174




and the Zohar Debtors, the Excluded Actions shall not be commenced, continued,

impaired, or modified prior to the Conversion Date.

       g.      [Reserved]

       h.      Rejection of Executory Contracts and Unexpired Leases. The Debtors shall

file as soon as practicable and prosecute on a reasonable commercial efforts basis a motion

to reject all executory contracts and unexpired leases that the Purchaser indicates it may or

does not want to take assignment of as Transferred Contracts. Such agreements for which

such determination has already been made by the Purchaser shall be rejected as of the

effective date of the filing of such motion, and for those agreements that the Purchaser

needs more time to evaluate, rejection shall be effective as of the date of the Purchaser’s

decisions not to take assignment of such agreement as a Transferred Contract.

       i.      No Liability Creation. To the extent the Purchaser designates a Transferred

Asset as an Excluded Asset pursuant to the North American Purchase Agreement or

European Purchase Agreement, the Debtors shall not take any action that would cause the

Debtors’ estates to incur a Liability that is not a Liability of the Debtors’ estates prior to

such exclusion. Purchaser shall not take an action with respect to a Transferred Asset prior

to designating it as an Excluded Asset that causes the Debtors’ estates to incur a Liability

that is not a Liability of the Debtors’ estates prior to such designation, provided that, the

designation of a Transferred Asset as an Excluded Asset shall not be deemed to cause the

Debtors’ estates to incur a Liability.

       j.      Preservation of Defenses. Nothing in this North American Sale Order shall

preclude any valid defenses held by applicable parties with respect to the Transferred




                                         45
          Case 19-12378-KBO          Doc 1025-1       Filed 05/15/20      Page 47 of 174




       Assets, including recoupment, but for the avoidance of doubt such defenses do not include

       setoffs except for setoffs exercised prior to the Petition Date.

       33.     Notwithstanding anything to the contrary in the DIP Credit Agreement or the

Orders (as defined in the DIP Credit Agreement), no Event of Default (as defined in the DIP Credit

Agreement) shall occur due to the entry of this European Sale Order or the consummation of the

European Sale.

       34.     Notwithstanding anything to the contrary in this European Sale Order or the

European Purchase Agreement, the bank accounts of the Asset Sellers shall be Excluded Assets

and Cash and Cash Equivalents shall be Transferred Assets.

       35.     The consideration provided by the European Purchaser to the Debtors pursuant to

the European Purchase Agreement for the Transferred Assets is fair and reasonable and shall be

deemed for all purposes to constitute reasonably equivalent value, fair value, and fair

consideration, including under the Bankruptcy Code, Uniform Fraudulent Transfer Act, Uniform

Fraudulent Conveyance Act, and under the laws of the United States, any state, territory,

possession, the District of Columbia, or any foreign jurisdiction.

       36.     The transactions contemplated by the European Purchase Agreement and this

European Sale Order are undertaken by the European Purchaser without collusion and in good

faith, as that term is defined in section 363(m) of the Bankruptcy Code, and, accordingly, the

reversal or modification on appeal of the authorization provided herein to consummate the

European Sale shall not affect the validity of the European Sale (including the assumption,

assignment, and/or transfer of the Transferred Contracts), unless such authorization and

consummation of the European Sale are duly stayed pending such appeal. The European Purchaser

is a good-faith purchaser within the meaning of section 363(m) of the Bankruptcy Code and, as




                                                 46
          Case 19-12378-KBO          Doc 1025-1       Filed 05/15/20     Page 48 of 174




such, is entitled to, and hereby granted, the full rights, benefits, privileges, and protections of

section 363(m) of the Bankruptcy Code. As a good-faith purchaser of the Transferred Assets, the

European Purchaser has not entered into an agreement with any other potential bidders and has not

colluded with any potential or actual bidders, and therefore, neither the Debtors nor any successor

in interest to the Debtors’ estates shall be entitled to bring an action against the European

Purchaser, and the European Sale may not be avoided pursuant to section 363(n) of the Bankruptcy

Code.

        37.    To the extent permitted under applicable law, including section 1146 of the

Bankruptcy Code, the European Sale of the Transferred Assets and the transactions contemplated

thereby shall be exempt from any sales, use, purchase, transfer, franchise, deed, fixed asset, stamp,

documentary stamp, use, or similar fees for Taxes, governmental charges, and recording charges

(including any interest and penalty thereon), which may be payable by reason of the European Sale

of the Transferred Assets or the transactions contemplated thereby. No bulk sales law or any

similar law of any state or other jurisdiction applies in any way to the European Sale of the

Transferred Assets.

        38.    Nothing in this European Sale Order or the European Purchase Agreement releases,

nullifies, precludes or enjoins the enforcement of any valid police or regulatory liability, including

but not limited to, environmental liability to a governmental unit that the purchaser or any other

entity would be subject to as the post-Closing owner or operator of property after the Closing Date.

Nothing in this European Sale Order or the European Purchase Agreement authorizes the transfer

or assignment of any governmental (a) license, (b) permit, (c) registration, (d) authorization, or (e)

approval, or the discontinuation of any obligation thereunder, without compliance with all

applicable legal requirements and approvals under police or regulatory law, including but not




                                                 47
          Case 19-12378-KBO           Doc 1025-1       Filed 05/15/20      Page 49 of 174




limited to, environmental law. Nothing in this European Sale Order divests any tribunal of any

jurisdiction it may have under police or regulatory law, including but not limited to environmental

law, to interpret this European Sale Order or to adjudicate any defense asserted under this European

Sale Order. Notwithstanding the foregoing, nothing in this European Sale Order shall: (i) be

interpreted to deem the European Purchaser the successor to the Debtors under any state or federal

law successor liability doctrine with respect to any liabilities under environmental statutes, laws,

or regulations for penalties for days of violation prior to the Closing Date or for liabilities relating

to off-site disposal of wastes by the Debtors prior to the date of the Closing Date; (ii) deem the

European Purchaser to have assumed or be liable for any liability or obligation of the Debtors not

expressly assumed other than any valid police or regulatory liability, including but not limited to,

environmental liability, to a governmental unit that the purchaser or any other entity would be

subject to as the post-Closing owner or operator of property after the Closing Date; (iii) be

construed as a waiver by any party, including the European Purchaser, of any applicable rights or

defenses under non-bankruptcy law; or (iv) be construed to create for any governmental unit any

substantive right that does not already exist under law.

        39.     The Carve Out Reserves (as defined in the Final DIP Order) shall be funded in cash

by the DIP Lender on or prior to the Closing (in this instance, as defined in the European Purchase

Agreement or the North American Purchase Agreement, as applicable) of the first to occur of the

North American Sale or the European Sale through the deposit by DIP Lenders or an affiliate

thereof (including the North American Purchaser or European Purchaser), of $11.25 million into

an account to be maintained in trust by an escrow agent solely for the benefit of the professionals

to the Debtors and the professionals to the Committee, in each case, retained under section 327,

328 and/or 1102 of the Bankruptcy Code (the “Carve Out Account”), which shall satisfy (a) the




                                                  48
          Case 19-12378-KBO          Doc 1025-1       Filed 05/15/20     Page 50 of 174




obligation of the North American Purchaser pursuant to the North American Purchase Agreement

to deposit the same amount into the Professional Fee Escrow Account (as defined in the North

American Purchase Agreement) and (b) the condition precedent in the European Purchase

Agreement for the same amount to be funded into the Professional Fee Escrow Account (as defined

in the European Purchase Agreement) prior to closing. The DIP Agent and DIP Lenders shall be

deemed to have satisfied their obligations with respect to the Carve Out (as defined in the Final

DIP Order) and the Carve Out Reserves as set forth in the Final DIP Order upon such funding.

Except as set forth in this paragraph, nothing in this Order shall impair, modify, or otherwise affect

the Carve Out. The creation and funding of the Carve Out Account is approved pursuant to section

363(b) of the Bankruptcy Code. The Debtors are authorized, without further notice or relief from

this Court, to enter into an escrow agreement acceptable to counsel to the Debtors and counsel to

the Committee, which shall govern the distributions from the Carve Out Account (the “Carve-Out

Agreement,”) take any and all actions that are necessary or appropriate in the exercise of their

business judgment to implement the Carve-Out Agreement, including engaging applicable escrow

agents and to make or authorize the payments contemplated in connection therewith. Such funds

(including any residual funds) may be released and applied in accordance with the terms of the

Carve-Out Agreement, upon Court order approving the payment of any fees and expenses of any

professional retained by the Debtors or the Committee (including pursuant to the Interim

Compensation Order or any order of the Court allowing professional fees and expenses on an

interim basis or a final basis); provided, that, prior to the date on which the DIP Obligations (as

defined in the Final DIP Order) are paid in full, in cash, the DIP Agent shall retain its liens on the

Carve-Out Account and shall have a claim on the proceeds of the Carve-Out Account, which liens

and claim shall be junior to, and subordinated to, the claims of professionals retained by the




                                                 49
          Case 19-12378-KBO           Doc 1025-1       Filed 05/15/20     Page 51 of 174




Debtors and the Committee (as well as any Committee member expenses reimbursable pursuant

to the Carve Out). Except as expressly set forth in this European Sale Order, nothing herein shall

otherwise impair, modify, or affect the Final DIP Order.

        40.     Notwithstanding anything to the contrary in the North American Purchase

Agreement or the European Purchase Agreement, but subject to Paragraph 32 of this European

Sale Order in all respects, to the extent that the closing of the North American Sale occurs prior to

the closing of the European Transaction, upon the closing of the European Sale, (a) the European

Purchase Agreement shall be deemed amended to revise Section 2.1(g) thereof to read in its

entirety as follows:

        subject to Section 6.6, all of the rights, claims or causes of action of the Asset Sellers of
        any kind, including those available under the U.S. Bankruptcy Code, against any party,
        including any officer, director or Affiliate of, or lender to, any Asset Seller (and the
        proceeds of any insurance policies related to any such rights, claims or causes of action)
        arising at any time prior to the Closing solely to the extent arising in the ordinary course of
        the business of the Sellers utilizing the Purchased Assets; provided that any rights, claims
        or causes of action included in this Section 2.1(g) shall not include any such rights or claims
        arising in the ordinary course of the operation of the business of the Sellers utilizing the
        Excluded Assets; provided further that neither Buyer nor any Person claiming by, through
        or on behalf of the Buyer (including by operation of law, sale, assignment, conveyance or
        otherwise) shall pursue, prosecute, litigate, institute or commence an Action based on,
        assert, sell, convey, assign or file any Claim that relates to any rights, claims or causes of
        action transferred under this Section 2.1(g) against any other Asset Seller, any Transferred
        Subsidiary (except for amounts owing under Section 2.1(d)), or any officer, director,
        employee, manager, adviser, or other Representative of any Asset Seller or Transferred
        Subsidiary (in each case, other than Lynn Tilton, or any other director or officer of an Asset
        Seller or Transferred Subsidiary who is or has been a director, officer, equityholder,
        manager, Affiliate, member or Representative of Patriarch Partners, LLC or any of its
        Affiliates (Dura Automotive Systems, LLC and its Subsidiaries shall not be included in the
        definition of Affiliates of Patriarch Partners, LLC for purposes of this Section 2.1(g) and
        Section 6.6 only) (the “Specified Persons”) and nothing herein shall limit the right of the
        Buyer (or any assignee or transferee thereof) to bring any claims or causes of action against
        a Specified Person);

and (b) the North American Purchase Agreement shall be deemed amended to revise Section 2.1(b)

thereof to read in its entirety as follows:




                                                  50
  Case 19-12378-KBO          Doc 1025-1       Filed 05/15/20     Page 52 of 174




subject to Section 6.6, all of the rights, claims or causes of action of the Asset Sellers of

any kind, including those available under the Bankruptcy Code, against any party,

including any officer, director, employee, manager or Affiliate of, or lender to, any Asset

Seller or Transferred Subsidiary or any of their respective Affiliates (and the proceeds of

any insurance policies related to any such rights, claims or causes of action) arising at any

time prior to the Closing; provided that any rights, claims or causes of action included in

this Section 2.1(b) shall not include any such rights or claims arising in the ordinary course

of the operation of the DE Business or that constitute “Transferred Assets” pursuant to the

DE Purchase Agreement; provided further that neither the Buyer nor any Person claiming

by, through or on behalf of the Buyer (including by operation of law, sale, assignment,

conveyance or otherwise) shall pursue, prosecute, litigate, institute or commence an Action

based on, assert, sell, convey, assign or file any Claim that relates to any rights, claims or

causes of action transferred under this Section 2.1(b) against any Asset Seller, or any

officer, director, employee, manager, adviser, or other Representative of any Asset Seller

or Transferred Subsidiary (in each case, other than Lynn Tilton, or any other director or

officer of an Asset Seller or Transferred Subsidiary who is or has been a director, officer,

equityholder, manager, Affiliate, member or Representative of Patriarch Partners, LLC or

any of its Affiliates (Dura Automotive Systems, LLC and its Subsidiaries shall not be

included in the definition of Affiliates of Patriarch Partners, LLC for purposes of this

Section 2.1(b) and Section 6.6 only) (the “Specified Persons”) and nothing herein shall

limit the right of the Buyer (or any assignee or transferee thereof) to bring any claims or

causes of action against a Specified Person);




                                         51
          Case 19-12378-KBO           Doc 1025-1       Filed 05/15/20     Page 53 of 174




       41.     Notwithstanding anything in the European Sale Agreement, in addition to the

Purchaser’s assumption of liability therefor, every one of the Debtors shall remain obligated to pay

quarterly fees arising under 28 U.S.C. § 1930 (a)(6) to the Office of the U.S. Trustee until the

earliest of that particular Debtor’s case being closed, dismissed or converted to a case under chapter

7 of the Bankruptcy Code.

       42.     For cause shown, pursuant to Bankruptcy Rules 6004(h), 6006(d), 7062, and 9014,

this European Sale Order shall not be stayed after the entry hereof, but shall be effective and

enforceable immediately upon entry, and the stays provided in Bankruptcy Rules 6004(h) and

6004(d) are hereby expressly waived and shall not apply. Accordingly, the Debtors and European

Purchaser are authorized and empowered to close the European Sale immediately upon entry of

this European Sale Order.

       43.     The failure to include or specifically reference any particular provision of the

European Purchase Agreement or the other Transaction Documents in this European Sale Order

shall not diminish or impair the effectiveness of such provision, it being the intent of the Court that

the European Purchase Agreement and the other Transaction Documents be authorized and

approved in their entirety.

       44.     To the extent that there are any inconsistencies between the terms of this European

Sale Order, on the one hand, and the European Purchase Agreement or any Transaction

Documents, on the other hand, the terms of this European Sale Order shall control and govern.

       45.     The European Purchase Agreement and the Transaction Documents may be

modified, amended, or supplemented in a writing signed by the parties thereto and in accordance

with the terms thereof, without further notice to or order of the Court; provided that notice of any

such modification, amendment, or supplement to the European Purchase Agreement or the




                                                  52
          Case 19-12378-KBO          Doc 1025-1       Filed 05/15/20     Page 54 of 174




Transaction Documents shall be provided to counsel to the Committee, counsel to the Zohar

Debtors, counsel to the Prepetition Term Loan Agent, counsel to the Patriarch Parties, counsel to

the U.S. Trustee, counsel to the agent for the DIP Lenders and counsel to the DIP Lenders, each

of whom shall have five business days from the date of such notice within which to object in

writing to material modifications, amendments, or supplements, and in the event of an unresolved

objection, such material modifications, amendments, or supplements may only be entered into

upon a further order of the Court, it being understood that non-material authorizations,

amendments, waivers, consents, or other modifications will not be subject to the foregoing notice

period of five business days; provided, further, that the foregoing notice period of five business

days may be waived so long as counsel to each of the parties referenced in the immediately

preceding proviso consents in writing to such waiver (which writing may be via e-mail); provided

further that any modification, amendment or supplement to the European Purchase Agreement or

the Transaction Documents that is materially adverse to the Debtors shall not be made except

pursuant to further order of the Court, by motion on notice to all parties entitled to notice under

Local Rule 2002-1(b).

       46.     The Court shall retain exclusive jurisdiction to, among other things, (i) interpret,

implement, and enforce the terms and provisions of this European Sale Order, the European

Purchase Agreement, the Transaction Documents, and any amendments thereto and any waivers

and consents given thereunder, and to adjudicate, if necessary, any and all disputes concerning or

in any way relating to the European Sale, including, but not limited to, retaining jurisdiction to (a)

compel delivery of the Transferred Assets to the European Purchaser, (b) interpret, implement,

and enforce the provisions of this European Sale Order, including but not limited to the injunctions

and limitations of liability set forth in this European Sale Order, (c) protect the European Purchaser




                                                 53
          Case 19-12378-KBO          Doc 1025-1      Filed 05/15/20     Page 55 of 174




against any Interests in or against the Debtors or the Transferred Assets of any kind or nature

whatsoever, attaching to the proceeds of the European Sale, and (d) enter any orders under sections

363 and 365 of the Bankruptcy Code with respect to the Transferred Assets and the Transferred

Contracts.

       47.     From time to time, as and when requested by any party to the European Purchase

Agreement, each party shall execute and deliver, or cause to be executed and delivered, all such

documents and instruments and shall take, or cause to be taken, all such further or other actions as

may reasonably be necessary or desirable to consummate the European Sale in accordance with

this European Sale Order, including, such actions as may be necessary to vest, perfect or confirm,

or record or otherwise, in the European Purchaser its right, title, and interest in and to the

Transferred Assets and the Transferred Contracts.

       48.     To the extent that this European Sale Order is inconsistent with any prior order or

pleading with respect to the European Sale in these chapter 11 cases, the terms of this European

Sale Order shall govern.




                                                54
Case 19-12378-KBO   Doc 1025-1   Filed 05/15/20   Page 56 of 174




                        EXHIBIT 1

                European Purchase Agreement
            Case 19-12378-KBO    Doc 1025-1       Filed 05/15/20   Page 57 of 174

                                                                           Execution Copy




                       STOCK AND ASSET PURCHASE AGREEMENT

                                       by and among

                          DURA AUTOMOTIVE SYSTEMS, LLC,

                                DURA OPERATING, LLC,

                            DURA MEXICO HOLDINGS, LLC,

                                      NAMP, LLC,

                  DURA AUTOMOTIVE SYSTEMS CABLE OPERATIONS, LLC,

                                DURA FREMONT L.L.C.,

                                           AND

                                       DURA G.P.,

                                       as the Sellers

                                            and

                                    DE BUYER LLC,

                                       as the Buyer

                                 Dated as of April 16, 2020




US 167629613v25
            Case 19-12378-KBO                     Doc 1025-1              Filed 05/15/20              Page 58 of 174

                                                TABLE OF CONTENTS
                                                                                                                                        Page

                                                           Article I.
                                                         DEFINITIONS

                  Certain Defined Terms .............................................................................................2
                  Table of Definitions ...............................................................................................10

                                                      Article II.
                                                 PURCHASE AND SALE

                  Purchase and Sale ..................................................................................................11
                  Excluded Assets .....................................................................................................13
                  Liabilities ...............................................................................................................14
                  Consents to Certain Assignments ..........................................................................15
                  Consideration .........................................................................................................15
                  Closing. ..................................................................................................................16
                  Tax Allocation .......................................................................................................17
                  Designated Buyer(s)...............................................................................................18
                  Exclusion of Transferred Assets or Transferred Subsidiaries................................18
                  Withholding ...........................................................................................................19

                                              Article III.
                                  REPRESENTATIONS AND WARRANTIES
                                          OF THE SELLERS

                  Organization ...........................................................................................................19
                  Authority ................................................................................................................19
                  No Conflict; Required Filings and Consents. ........................................................19
                  Transferred Assets; Sufficiency of Assets and Personnel......................................20
                  Transferred Subsidiaries. .......................................................................................21
                  No Undisclosed Liabilities.....................................................................................21
                  Absence of Certain Changes or Events ..................................................................22
                  Compliance with Law; Permits. .............................................................................23
                  Litigation ................................................................................................................24
                  Employee Benefit Plans. ........................................................................................24
                  Labor and Employment Matters. ...........................................................................24
                  Real Property. ........................................................................................................26
                  Intellectual Property. ..............................................................................................26
                  Taxes ......................................................................................................................27
                  Environmental Matters...........................................................................................29
                  Material Contracts ..................................................................................................29
                  Certain Payments ...................................................................................................30
                  Affiliate Transactions.............................................................................................31
                  Insurance ................................................................................................................31
                  Brokers ...................................................................................................................31
                  Exclusivity of Representations and Warranties .....................................................31



                                                                    i
US 167629613v25
            Case 19-12378-KBO                    Doc 1025-1              Filed 05/15/20              Page 59 of 174

                                                TABLE OF CONTENTS
                                                                                                                                       Page

                                      Article IV.
                    REPRESENTATIONS AND WARRANTIES OF THE BUYER

                  Organization ...........................................................................................................31
                  Authority ................................................................................................................32
                  No Conflict; Required Filings and Consents. ........................................................32
                  Investment Intent ...................................................................................................33
                  Brokers ...................................................................................................................33
                  Buyer’s Investigation and Non-Reliance ...............................................................33

                                                Article V.
                                        BANKRUPTCY COURT MATTERS

                  Bankruptcy Actions ...............................................................................................33
                  Sale Order ..............................................................................................................33

                                                          Article VI.
                                                         COVENANTS

                  Conduct of Business Prior to the Closing ..............................................................34
                  Covenants Regarding Information. ........................................................................36
                  Notification of Certain Matters ..............................................................................38
                  Employee Matters. .................................................................................................38
                  Consents and Filings; Further Assurances. ............................................................39
                  Certain Director and Officer Matters. ....................................................................42
                  Refunds and Remittances. ......................................................................................43
                  Public Announcements ..........................................................................................44
                  Name Change .........................................................................................................44
                  Intellectual Property Registrations .........................................................................44

                                                         Article VII.
                                                       TAX MATTERS

                  Transfer Taxes .......................................................................................................45
                  Tax Cooperation.....................................................................................................45
                  Bulk Sales ..............................................................................................................45

                                                   Article VIII.
                                             CONDITIONS TO CLOSING

                  General Conditions ................................................................................................45
                  Conditions to Obligations of the Sellers ................................................................46
                  Conditions to Obligations of the Buyer .................................................................46

                                                         Article IX.
                                                       TERMINATION

                  Termination ............................................................................................................48

                                                                    ii
US 167629613v25
            Case 19-12378-KBO                    Doc 1025-1              Filed 05/15/20              Page 60 of 174

                                                TABLE OF CONTENTS
                                                                                                                                       Page

                  Effect of Termination .............................................................................................50

                                                     Article X.
                                                GENERAL PROVISIONS

                  Nonsurvival of Representations, Warranties and Covenants .................................50
                  Fees and Expenses .................................................................................................50
                  Transition of Permits..............................................................................................50
                  Amendment and Modification ...............................................................................51
                  Waiver ....................................................................................................................51
                  Notices ...................................................................................................................51
                  Interpretation ..........................................................................................................52
                  Entire Agreement ...................................................................................................53
                  Parties in Interest....................................................................................................53
                  Governing Law ......................................................................................................53
                  Submission to Jurisdiction .....................................................................................53
                  Disclosure Generally ..............................................................................................54
                  Personal Liability ...................................................................................................54
                  Assignment; Successors .........................................................................................54
                  Enforcement ...........................................................................................................55
                  Currency .................................................................................................................55
                  Severability ............................................................................................................55
                  Waiver of Jury Trial ...............................................................................................55
                  Counterparts ...........................................................................................................55
                  Facsimile or .pdf Signature ....................................................................................55
                  No Presumption Against Drafting Party ................................................................55


                                                  INDEX OF EXHIBITS

EXHIBIT A         FORM OF BILL OF SALE AND ASSIGNMENT AND ASSUMPTION
                  AGREEMENT




                                                                   iii
US 167629613v25
            Case 19-12378-KBO         Doc 1025-1      Filed 05/15/20      Page 61 of 174




                      STOCK AND ASSET PURCHASE AGREEMENT

         STOCK AND ASSET PURCHASE AGREEMENT, dated as of April 16, 2020 (this
“Agreement”), by and among (i) Dura Automotive Systems, LLC, a Delaware limited liability
company (“Seller Parent”), Dura Operating, LLC, a Delaware limited liability company (“Dura
Operating”), Dura Mexico Holdings, LLC, a Delaware limited liability company (“Dura Mexico”),
NAMP, LLC, a Delaware limited liability company (“NAMP”), Dura Automotive Systems Cable
Operations, LLC, a Delaware limited liability company (“DASCO”), Dura Fremont L.L.C., a
Michigan limited liability company (“Dura Fremont”), and Dura G.P., a Delaware general
partnership (“Dura GP”) (Seller Parent together with the foregoing entities, each a “Seller” and
collectively, the “Sellers”), and (ii) DE Buyer LLC, a Delaware limited liability company or one
of its assignees (the “Buyer”). Capitalized terms shall have the meanings set forth herein.

                                            RECITALS

        A.    The Sellers directly and indirectly through their Subsidiaries, including the
Transferred Subsidiaries, are engaged in the business of designing, engineering, and
manufacturing of automotive mobility products in Europe, India and Brazil (the “Business”).

          B.    Seller Parent owns, directly or indirectly, all of the issued and outstanding shares
of capital stock and other equity interests (collectively, the “Transferred Stock”) of certain entities
organized in jurisdictions outside the United States, which are set forth on Schedule 1.1(a) (such
entities, together with their respective Subsidiaries, if any, the “Transferred Subsidiaries”).

         C.    Seller Parent and the other Sellers filed voluntary petitions for relief under chapter
11 of the United States Bankruptcy Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”), in the
United States Bankruptcy Court for the Middle District of Tennessee, which cases were
subsequently transferred to the United States Bankruptcy Court for the District of Delaware
(the “Bankruptcy Court”) and are being jointly administered for procedural purposes as In re Dura
Automotive Systems, LLC, et. al., case number 19-12378 (KBO) (collectively, the “Bankruptcy
Case”).

        D.     The Sellers are parties to that certain Superpriority Senior Debtor-in-Possession
Loan and Security Agreement (the “DIP Credit Agreement”), dated as of October 24, 2019, among
Seller Parent, the other borrowers and guarantors party thereto, the lenders party thereto, and
Cortland Capital Market Services LLC, as agent (the “Agent”).

        E.    Subject to the Permitted Liens (as described in the Financing Order), if any, the
Agent holds valid, binding and perfected first-priority senior secured priming liens securing all of
the DIP Credit Agreement Indebtedness on substantially all of the assets of Sellers (collectively,
the “Encumbered Assets”).

        F.     Buyer, as duly appointed subagent of Agent, desires to credit bid, for the benefit of
and on behalf of the holders of the outstanding Credit Agreement Indebtedness, certain outstanding
Credit Agreement Indebtedness in the amount of $50,000,000.00, subject to adjustment by mutual
agreement of the Parties prior to the Closing (the “Credit Bid Amount”), pursuant to section 363(k)
of the Bankruptcy Code and the Sale Order with respect to the assets that are Encumbered Assets.


                                                  1
US 167629613v25
            Case 19-12378-KBO        Doc 1025-1      Filed 05/15/20     Page 62 of 174




         G.     The Sellers desire to sell to the Buyer all of the Transferred Stock and Transferred
Assets and the Buyer desires to purchase from the Sellers the Transferred Stock and Transferred
Assets in a sale authorized by the Bankruptcy Court pursuant to, inter alia, sections 105, 363, 365,
1129, 1141 and 1142 of the Bankruptcy Code, in accordance with the other applicable provisions
of the Bankruptcy Code and the Federal Rules of Bankruptcy Procedure and the local rules for the
Bankruptcy Court, all on the terms and subject to the conditions set forth in this Agreement and
subject to entry of the Sale Order.

         H.     The execution and delivery of this Agreement and the Sellers’ ability to
consummate the transactions set forth in this Agreement are subject to, among other things, the
entry of the Sale Order under, inter alia, sections 363 and 365 of the Bankruptcy Code, as further
set forth herein. The Parties desire to consummate the proposed transaction as promptly as
practicable after the Bankruptcy Court enters the Sale Order.

                                         AGREEMENT

       In consideration of the foregoing and the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, the Parties agree as follows:

                                          ARTICLE I.
                                         DEFINITIONS

                               Certain Defined Terms. For purposes of this Agreement:

               “Action” means any claim, charge, investigation, audit, complaint, action, suit,
arbitration or proceeding by or before any Governmental Authority, other than an Avoidance
Action.

               “Affiliate” means, with respect to any Person, any other Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is under common
control with, such first Person, where “control,” “controlled by” and “under common control
with,” means the possession, directly or indirectly, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting securities, as
trustee or executor, as general partner or managing member, by contract or otherwise.

                “Alternative Transaction” means the sale, transfer or other disposition, directly or
indirectly, including through an asset sale, share sale, merger, amalgamation, or other similar
transaction, including a plan of reorganization approved by the Bankruptcy Court, or resulting
from the Auction, of a material portion of the Transferred Assets (including, for the avoidance of
doubt, the Transferred Subsidiaries), in a transaction or series of transactions with one or more
Persons other than the Buyer.

              “Ancillary Agreements” means, collectively, the agreements to be executed in
connection with the transactions contemplated by this Agreement, including the Assignment
Agreement, the Transition Services Agreement, the IP Assignment Agreement, the IP License and
the Noncompete.



                                                 2
US 167629613v25
            Case 19-12378-KBO         Doc 1025-1      Filed 05/15/20     Page 63 of 174




               “Antitrust Law” means the HSR Act and any competition, merger control and
antitrust Law of any other applicable supranational, national, federal, state, provincial or local Law
designed or intended to prohibit, restrict or regulate actions having the purpose or effect of
monopolizing or restraining trade or lessening competition of any other country or jurisdiction, to
the extent applicable to the transactions contemplated by this Agreement.

          “Asset Sellers” means Seller Parent, Dura GP, Dura Operating, Dura Mexico,
NAMP, DASCO and Dura Fremont.

                  “Auction” shall have the meaning ascribed to such term in the Bidding Procedures
Order.

               “Avoidance Actions” means any and all claims for relief of the Sellers under
chapter 5 of the Bankruptcy Code or state fraudulent conveyance, fraudulent transfer, or similar
Laws.

              “Battery Tray Business” means the business of designing, engineering, and
manufacturing of battery tray products worldwide.

             “Bidding Procedures Order” means the Order entered by the Bankruptcy Court on
November 19, 2019 [Docket No. 339], governing the bidding procedures for the Auction.

              “Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in the city of New York.

                “Business Employees” means all (i) Transferred Subsidiary Employees and
(ii) individuals employed by the Sellers immediately prior to the Closing Date who are not
Transferred Subsidiary Employees and whose duties relate primarily to the Business regardless of
the company payroll on which such individuals are listed.

               “Buyer Material Adverse Effect” means any event, change, occurrence or effect
that would materially and adversely affect the ability of the Buyer to perform its obligations under
this Agreement or the Ancillary Agreements or to consummate the transactions contemplated
hereby or thereby.

                 “Cash and Cash Equivalents” means all of any Sellers’ cash (including petty cash
and checks received on the Closing Date), checking account balances, marketable securities,
certificates of deposits, time deposits, bankers’ acceptances, commercial paper, security
entitlements, securities accounts, commodity Contracts, commodity accounts, government
securities and any other cash equivalents, whether on hand, in transit, in banks or other financial
institutions, or otherwise held.

                “Claims” means all claims, defenses, cross claims, counter claims, debts, suits,
remedies, liabilities, demands, rights, obligations, damages, expenses, rights to refunds,
reimbursement, recovery, indemnification or contribution, attorneys’ or other professionals’ fees
and causes of action whatsoever, whether based on or sounding in or alleging (in whole or in part)
tort, contract, negligence, gross negligence, strict liability, bad faith, contribution, subrogation,
respondeat superior, violations of federal or state securities laws, breach of fiduciary duty, any

                                                  3
US 167629613v25
            Case 19-12378-KBO         Doc 1025-1      Filed 05/15/20      Page 64 of 174




other legal theory or otherwise, whether individual, class, direct or derivative in nature, liquidated
or unliquidated, fixed or contingent, whether at law or in equity, whether based on federal, state or
foreign law or right of action, foreseen or unforeseen, mature or not mature, known or unknown,
disputed or undisputed, accrued or not accrued, contingent or absolute (including all causes of
action arising under Sections 510, 544 through 551 and 553 of the Bankruptcy Code or under
similar state Laws, including fraudulent conveyance claims, and all other causes of action of a
trustee or debtor-in-possession under the Bankruptcy Code) or rights of set-off.

                  “Code” means the Internal Revenue Code of 1986, as amended.

               “Confidentiality Agreement” means the confidentiality agreement entered into
between one or more Sellers and The Charlton Group, Inc. or one of its Affiliates with respect to
Sellers and the transactions contemplated hereby.

               “Contract” means any contract, agreement, insurance policy, lease, license,
sublicense, sales order, purchase order, instrument, or other commitment, that is binding on any
Person or any part of its assets or properties under applicable Law.

               “Credit Agreement Indebtedness” means all DIP Credit Agreement Indebtedness
outstanding as of the Closing Date, including all interest due and owing thereunder and all accrued
and unpaid fees and expenses.

                  “DIP Credit Agreement Indebtedness” has the meaning set forth in the Financing
Order.

                 “Employee Benefit Plans” means each (i) benefit and compensation plan, contract,
policy, program, practice, arrangement or agreement, including pension, profit-sharing, savings,
termination, executive compensation, phantom stock, change-in-control, retention, salary
continuation, vacation, sick leave, disability, death benefit, insurance, hospitalization, medical,
dental, life (including all individual life insurance policies as to which any Transferred Subsidiary
is an owner, a beneficiary or both), employee loan, educational assistance, fringe benefit, deferred
compensation, retirement or post-retirement, severance, equity or equity-based compensation,
incentive and bonus plan, contract, policy, program, practice, arrangement or agreement and (iii)
other employment, consulting or other individual agreement, plan, practice, policy, contract,
program, and arrangement, in each case, (a) that is sponsored or maintained or contributed to by
any Transferred Subsidiary or any of their Affiliates in respect of any current or former employees,
directors, workers, independent contractors, consultants or leased employees of any Transferred
Subsidiary or (b) with respect to which any Transferred Subsidiary has any actual or contingent
Liability (including any such plan or arrangement formerly maintained by any Transferred
Subsidiary or any current or former Affiliates thereof).

               “Encumbrance” means any charge, claim, mortgage, lien, encumbrance, option,
pledge, hypothecation, security interest or similar interest, preemptive right, right of first refusal,
conditional sale or title retention agreements or other similar restriction.

               “Environmental Claim” means any action, cause of action, claim, suit, proceeding,
investigation, Order, demand or notice by any Person alleging Liability (including Liability for
investigatory costs, governmental response costs, remediation or clean-up costs, natural resources

                                                  4
US 167629613v25
            Case 19-12378-KBO        Doc 1025-1      Filed 05/15/20     Page 65 of 174




damages, property damages, personal injuries, attorneys’ fees, fines or penalties) arising out of,
based on, resulting from or relating to (a) the presence, Release or threatened Release of, or
exposure to any Hazardous Materials; (b) circumstances forming the basis of any violation, or
alleged violation, of any Environmental Law; or (c) any other matters for which liability is imposed
under Environmental Laws.

               “Environmental Law” means any Law relating to pollution, the protection of,
restoration or remediation of the environment or natural resources, or the protection of human
health and safety (regarding exposure to Hazardous Materials), including Laws relating to: (a) the
exposure to, or Releases or threatened Releases of, Hazardous Materials; (b) the generation,
manufacture, processing, distribution, use, transport, treatment, containment, storage, disposal, or
handling of Hazardous Materials; or (c) recordkeeping, notification, disclosure and reporting
requirements respecting Hazardous Materials.

             “Environmental Permit” means any Permit required under or issued pursuant to any
Environmental Law.

             “Financing Order” means the Interim Financing Order (as defined in the DIP Credit
Agreement) as it may be modified by the Final Financing Order (as defined in the DIP Credit
Agreement).

                “Fundamental Representations” means the representations and warranties set forth
in Section 3.1, Section 3.2, Section 3.4, Section 3.5 and Section 3.20.

               “GAAP” means United States generally accepted accounting principles as in effect
on the date hereof.

                 “Governmental Authority” means any United States or non-United States national,
federal, state or local governmental, regulatory or administrative authority, agency, court, tribunal
or commission or any other judicial or arbitral body, including the Bankruptcy Court.

               “Hazardous Materials” means any material, substance, chemical, or waste (or
combination thereof) that (a) is listed, defined, designated, regulated or classified as hazardous,
toxic, radioactive, dangerous, a pollutant, a contaminant, petroleum, oil, or words of similar
meaning or effect under any Law relating to pollution, hazardous or toxic waste, or protection of
the environment; or (b) forms the basis of any Liability under any Law relating to pollution,
hazardous or toxic waste, or protection of the environment.

               “Indemnification Arrangements” means any agreement or arrangement to which
any Transferred Subsidiary is a party and pursuant to which any present or former director or
officer of any Transferred Subsidiary or any agent, Affiliate or Representative of any Transferred
Subsidiary receives indemnification from a Transferred Subsidiary, including pursuant a separate
Contract (other than insurance policies) but excluding such Transferred Subsidiary’s
Organizational Documents.

               “Intellectual Property” means all intellectual property and intellectual property
rights and rights in confidential information of every kind and description throughout the world,
including all U.S. and foreign (a) trade names, trademarks and service marks, business names,

                                                 5
US 167629613v25
            Case 19-12378-KBO         Doc 1025-1       Filed 05/15/20      Page 66 of 174




corporate names, domain names, trade dress, logos, slogans, design rights, and other similar
designations of source or origin, together with the goodwill symbolized by any of the foregoing
(“Trademarks”); (b) patents, patent applications, invention disclosures, and all related
continuations, continuations-in-part, divisionals, reissues, re-examinations, substitutions, and
extensions thereof (“Patents”); (c) copyrights and copyrightable subject matter (whether registered
or unregistered) (“Copyrights”); (d) rights in computer programs (whether in source code, object
code, or other form), firmware, software, models, algorithms, methodologies, databases,
compilations, data, all technology supporting the foregoing, and all documentation, including user
manuals and training materials, programmers’ annotations, notes, and other work product used to
design, plan, organize, maintain, support or develop, or related to any of the foregoing
(“Software”); (e) confidential or proprietary information, trade secrets and know-how, and all
other inventions, proprietary processes, formulae, models, and methodologies; (f) rights of
publicity, privacy rights, and rights to personal information; (g) all rights in the foregoing and in
other similar intangible assets; (h) all applications and registrations for any of the foregoing; and
(i) all rights and remedies (including the right to sue for and recover damages) against past, present,
and future infringement, misappropriation, or other violation relating to any of the foregoing.

              “Inventory” means all raw materials, works-in-progress, finished goods, supplies,
packaging materials and other inventories owned by the Asset Sellers for use primarily in the
Business or by the Transferred Subsidiaries.

                  “IRS” means the Internal Revenue Service of the United States.

                “Knowledge” with respect to the Sellers means the actual (but not constructive or
imputed) knowledge of Michael Beckett, James Riedy and Jamie Zinser as of the date of this
Agreement (or, with respect to a certificate delivered pursuant to this Agreement, as of the date of
delivery of such certificate) after reasonable inquiry of such person’s direct reports having
responsibility for the applicable subject matter.

              “Law” means any statute, law, ordinance, regulation, rule, code, injunction,
judgment, decree or order of any Governmental Authority.

                “Lease” means a lease, sublease, license, or other use or occupancy agreement with
respect to the real property to which a Transferred Subsidiary is a party as lessee, sublessee, tenant,
subtenant or in a similar capacity.

                  “Leased Real Property” means the leaseholder interests under a Lease.

                 “Liability” means any debt, loss, claim, damage, demand, fine, judgment, penalty,
liability or obligation (whether known or unknown, asserted or unasserted, absolute or contingent,
accrued or unaccrued, liquidated or unliquidated, or due or to become due).

                “Material Adverse Effect” means any event, change, condition, occurrence or effect
that individually or in the aggregate has had, or would reasonably be expected to have, a material
adverse effect on (a) the business, properties, liabilities, financial condition or results of operations
of the Business, including the Transferred Subsidiaries and the Transferred Assets, taken as a
whole, or (b) the ability of the Sellers to consummate the transactions contemplated hereby or
thereby, in each case of the preceding clauses (a) and (b), other than any event, change, condition,

                                                   6
US 167629613v25
            Case 19-12378-KBO         Doc 1025-1       Filed 05/15/20      Page 67 of 174




occurrence or effect to the extent arising out of, attributable to or resulting from, alone or in
combination, (i) general changes or developments in the industry in which the Business operates,
(ii) changes in general domestic or foreign economic, social, political, financial market or
geopolitical conditions (including the existence, occurrence, escalation, outbreak or worsening of
any hostilities, war, police action, acts of terrorism or military conflicts, whether or not pursuant
to the declaration of an emergency or war), (iii) natural disasters or calamities, including the onset
or continuation of any global or national health concern, epidemic, pandemic (whether or not
declared as such by any Governmental Authority), viral outbreak (including the “Coronavirus” or
“COVID-19”) or any quarantine or trade restrictions related thereto, (iv) changes in any applicable
Laws or GAAP or interpretations thereof, (v) the execution, existence, performance,
announcement, pendency or consummation of this Agreement or the transactions contemplated
hereby, (vi) the pendency of the Bankruptcy Case (and any limitations therein pursuant to the
Bankruptcy Code, any Order of the Bankruptcy Court, or the DIP Credit Agreement (or limitations
of funding thereunder)) or any objections in the Bankruptcy Court to (1) this Agreement or any of
the transactions contemplated hereby, (2) the reorganization of the Sellers and any related plan of
reorganization or disclosure statement, (3) the Sale Motion or (4) any actions approved by the
Bankruptcy Court, (vii) any action taken by the Sellers or the Transferred Subsidiaries at the
written request of Buyer or that is required by this Agreement, (viii) the identity of Buyer or any
of its Affiliates, (ix) any failure, in and of itself, to achieve any budgets, projections, forecasts,
estimates, plans, predictions, performance metrics or operating statistics (but, for the avoidance or
doubt, not the underlying causes of any such failure to the extent such underlying cause is not
otherwise excluded from the definition of Material Adverse Effect), (x) the effect of any action
taken by Buyer or its Affiliates with respect to the transactions contemplated by this Agreement
or the financing thereof; provided, however, that changes or developments set forth in clauses (i),
(ii), (iii) or (iv) may be taken into account in determining whether there has been or is a Material
Adverse Effect if such changes or developments have a disproportionate impact on the Business,
taken as a whole, relative to the other participants in the industries and markets in which the
Business operates. For the avoidance of doubt, the initiation of any criminal investigation or
proceeding against any Transferred Subsidiary or insolvency proceeding of any character,
including bankruptcy, receivership, reorganization, composition, administration or arrangement
with creditors, voluntary or involuntary, of any Transferred Subsidiary or directly with respect to
any of their material assets or properties, shall constitute a Material Adverse Effect.

               “Order” means any award, writ, injunction, judgment, order or decree entered,
issued, made, or rendered by any Governmental Authority.

                “Ordinary Course of Business” means the operation of the Business in the ordinary
and usual course consistent with past practice of the Sellers and Transferred Subsidiaries, as such
practice and custom is, or may have been, modified as a result of the Bankruptcy Case, in each
case subject to (a) the filing of the Bankruptcy Case, (b) any Orders of the Bankruptcy Court, and
(c) the conduct of the auction process as contemplated by the bidding procedures approved by the
Bankruptcy Court.

                 “Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation, its bylaws, and any shareholder or stockholder agreement,
(ii) with respect to any limited partnership, its certificate of limited partnership and its partnership
agreement, (iii) with respect to any general partnership, any statement of partnership and its

                                                   7
US 167629613v25
            Case 19-12378-KBO          Doc 1025-1      Filed 05/15/20      Page 68 of 174




partnership agreement, (iv) with respect to any limited liability company, its certificate of
formation or articles of organization and its operating agreement, (v) with respect to any other
form of entity, any charter or similar document adopted or filed in connection with the creation,
formation or organization of a Person and any agreement amongst its members, (vi) any documents
equivalent to any of the foregoing applicable to non-U.S. jurisdictions, and (vii) any amendment
to any of the foregoing.

              “Owned Real Property” means any real property primarily used in the Business that
is owned by the Sellers or a Transferred Subsidiary, including all improvements and structures
thereon and appurtenances belonging thereto.

                  “Party” or “Parties” means, individually or collectively, the Buyer and the Sellers.

                “Permitted Encumbrance” means (a) statutory liens for current Taxes not yet due
and payable or the validity or amount of which is being contested in good faith by appropriate
proceedings only (i) with respect to the assets of the Transferred Subsidiaries or (ii) to the extent
such lien is a Prior Senior Lien under the Final Financing Order (as defined in the DIP Credit
Agreement), (b) mechanics’, carriers’, workers’, repairers’ and other similar liens arising or
incurred in the Ordinary Course of Business relating to obligations (i) as to which there is no
default on the part of the Seller or the Transferred Subsidiaries, (ii) for a period with respect to
amounts not yet overdue (provided that such amounts arising or accruing prior to Closing remain
the Sellers’ Liabilities) and (iii) that are not individually or in the aggregate material to the
continued use, value or operation of the Transferred Assets in the conduct of the Business taken
as a whole as currently conducted, or pledges, deposits or other liens securing the performance of
bids, trade Contracts, leases or statutory obligations (including workers’ compensation,
unemployment insurance or other social security legislation), (c) as to any Lease, any
Encumbrance affecting solely the interest of the landlord thereunder and not the interest of the
tenant thereunder that does not materially impair the value or the current use of such Lease, (d)
with respect to the Real Property, minor title defects or irregularities that do not, individually or in
the aggregate, materially impair the value or the current use of such Real Property, (e) other
exceptions, restrictions, easements, imperfections of title, charges, rights-of-way and
encumbrances that do not materially interfere with the use or value of the Owned Real Property
subject to such encumbrances, (f) zoning, building codes and other land use Laws regulating the
use or occupancy of the Owned Real Property or the activities conducted thereon which are
imposed by any governmental authority having jurisdiction over the Owned Real Property which
are not violated by the current use or occupancy of such Owned Real Property, and (g) any
Encumbrances that will be removed or released by operation of the Sale Order.

                “Person” means an individual, corporation, partnership, limited liability company,
limited liability partnership, syndicate, person, trust, association, organization or other entity,
including any Governmental Authority, and including any successor, by merger or otherwise, of
any of the foregoing.

               “Proceeding” means any charge, investigation, audit, complaint, action, suit,
arbitration or proceeding by or before any Governmental Authority, other than an Avoidance
Action.



                                                   8
US 167629613v25
            Case 19-12378-KBO         Doc 1025-1      Filed 05/15/20      Page 69 of 174




             “Products” means all products and services, offered, available for offer, or in
development by any Asset Seller or Transferred Subsidiary as of Closing, in connection with the
Business.

                  “Real Property” means the Leased Real Property and the Owned Real Property.

               “Release” means any release, spill, emission, discharge, leaking, pouring, dumping
or emptying, pumping, injection, deposit, disposal, dispersal, leaching or migration of Hazardous
Materials into the indoor or outdoor environment (including soil, ambient air, surface water,
groundwater and surface or subsurface strata) or into or out of any property, including the
migration of Hazardous Materials through or in the air, soil, surface water, groundwater or
property.

                “Representatives” means, with respect to any Person, the officers, managers,
directors, principals, employees, agents, auditors, advisors, bankers and other representatives of
such Person.

               “Sale Hearing” means the hearing conducted by the Bankruptcy Court to approve
the transactions contemplated by this Agreement.

               “Sale Motion” means the motion of the Sellers in the Bankruptcy Case seeking
approval of the Sale Order.

               “Sale Order” means an Order of the Bankruptcy Court approving this Agreement
and the transactions contemplated hereby, in form and substance acceptable to the Buyer and the
Sellers.

                “Subsidiary” of any Person means any entity (a) of which 50% or more of the
outstanding share capital, voting securities or other voting equity interests are owned, directly or
indirectly, by such Person, (b) of which such Person is entitled to elect, directly or indirectly, at
least 50% of the board of directors or similar governing body of such entity or (c) if such entity is
a limited partnership or limited liability company, of which such Person or one of its Subsidiaries
is a general partner or managing member or has the power to direct the policies, management or
affairs.

              “Tax Law” means any statute, law, ordinance, regulation, rule, code, injunction,
judgment, decree or order of any Governmental Authority relating to Taxes.

                “Tax Return” means any return, document, declaration, report, claim for refund,
statement, information statement or other information or filing relating to Taxes, including any
schedule or attachment thereto or amendment thereof, that is filed with or supplied to, or required
to be filed with or supplied to, any Governmental Authority.

                 “Taxes” means (a) any and all U.S. federal, state and local, foreign, and other taxes,
charges, fees, duties, levies, tariffs, imposts, tolls, customs or other assessments, including all net
income, gross income, gross receipts, sales, use, ad valorem, transfer, franchise, profits, branch
profits, profit share, license, lease, service, service use, value added, unclaimed property, escheat,
withholding, payroll, employment, fringe, fringe benefits, excise, estimated, severance, stamp,

                                                  9
US 167629613v25
            Case 19-12378-KBO                 Doc 1025-1           Filed 05/15/20           Page 70 of 174




occupation, premium, property, windfall profits, wealth, net wealth, net worth, export and import
fees and charges, registration fees, tonnage, vessel, deposits, or other taxes, fees, assessments,
customs, duties, levies, tariffs, imposts, tolls, or charges of any kind whatsoever imposed by any
Governmental Authority, together with any interest, penalties, inflationary adjustments, additions
to tax, fines or other additional amounts imposed thereon, with respect thereto, or related thereto,
wherever and whenever imposed, (b) any and all liability for the payment of any items described
in clause (a) above arising from, through, attributable to, or with respect to a place of business,
permanent establishment, or a branch or as a result of being (or ceasing to be) a member of a fiscal
unity, affiliated, consolidated, combined, unitary, or other similar group (or being included) in any
Tax Return related to such group, (c) any and all liability for the payment of any amounts as a
result of any successor or transferee liability, in respect of any items described in clause (a) or (b)
above, and (d) any and all liability for the payment of any items described in clause (a) or (b) above
as a result of, or with respect to, any express or implied obligation to indemnify any other Person
pursuant to any tax sharing, tax indemnity or tax allocation agreement or similar agreement or
arrangement with respect to taxes.

              “Transferred Subsidiary Employees” means all employees employed by the
Transferred Subsidiaries.

              “Treasury Regulations” means the regulations promulgated under the Code by the
United States Department of the Treasury (whether in final, proposed or temporary form), as the
same may be amended from time to time.

                               Table of Definitions. The following terms have the meanings set
forth in the Sections referenced below:

                  Definition                                                                      Location
                  Agent ..........................................................................Recitals
                  Agreement ..................................................................Preamble
                  Allocation ...................................................................Section 2.7
                  Antitrust Authority .....................................................Section 6.5(a)
                  Assignment Agreement ..............................................Section 2.6(b)(i)
                  Balance Sheet Date ....................................................Section 3.6(a)
                  Bankruptcy Case ........................................................Recitals
                  Bankruptcy Code .......................................................Recitals
                  Bankruptcy Court .......................................................Recitals
                  Bardin Hill .................................................................Section 2.9
                  Business .....................................................................Recitals
                  Buyer ..........................................................................Preamble
                  Closing .......................................................................Section 2.6(a)
                  Closing Date...............................................................Section 2.6(a)
                  Credit Bid Amount .....................................................Recitals
                  DASCO ......................................................................Preamble
                  DIP Credit Agreement ...............................................Recitals
                  Disclosure Limitations ...............................................Section 6.2(a)
                  Disclosure Schedules .................................................Article III
                  Dura Fremont .............................................................Preamble

                                                             10
US 167629613v25
            Case 19-12378-KBO                 Doc 1025-1           Filed 05/15/20           Page 71 of 174




                  Dura GP .....................................................................Preamble
                  Dura Mexico ..............................................................Preamble
                  Dura Operating...........................................................Preamble
                  Encumbered Assets ....................................................Recitals
                  Enforceability Exceptions ..........................................Section 3.2
                  Excluded Assets .........................................................Section 2.2
                  Excluded Subsidiaries ................................................Section 2.9(b)
                  Foreign Competition Laws ........................................Section 3.3(a)
                  HSR Act .....................................................................Section 3.3(a)
                  IP Assignment Agreement .........................................Section 2.6(b)(iii)
                  IP License...................................................................Section 2.6(b)(iv)
                  Legal Restraint ...........................................................Section 8.1(a)
                  NAMP ........................................................................Preamble
                  Noncompete ...............................................................Section 2.6(b)(v)
                  Outside Date...............................................................Section 9.1(b)(iv)
                  Permits .......................................................................Section 3.8(b)
                  Purchase Price ............................................................Section 2.5
                  Securities Act .............................................................Section 4.4
                  Seller ..........................................................................Preamble
                  Seller Financial Statements ........................................Section 3.6(a)
                  Seller Parent ...............................................................Preamble
                  Sellers .........................................................................Preamble
                  Specified Persons .......................................................Section 2.1(g)
                  Transfer Taxes ...........................................................Section 7.1
                  Transferred Assets .....................................................Section 2.1
                  Transferred Stock .......................................................Recitals
                  Transferred Subsidiaries ............................................Recitals
                  Transition Services Agreement ..................................Section 2.6(b)(ii)

                                                 ARTICLE II.
                                             PURCHASE AND SALE

                                 Purchase and Sale. Pursuant to sections 105, 363, 365, 1129, 1141
and 1142 of the Bankruptcy Code, upon the terms and subject to the conditions of this Agreement,
at the Closing, the Sellers shall sell, assign, transfer, convey and deliver, or cause to be sold,
transferred, assigned, conveyed and delivered, to the Buyer, and Buyer shall purchase, all right,
title and interest of Sellers, in, to or under the Transferred Assets free and clear of any and all
Encumbrances (other than Permitted Encumbrances). “Transferred Assets” shall mean all right,
title and interest of the Asset Sellers to or under the following properties and assets of the Asset
Sellers of every kind and description, wherever located, whether real, personal or mixed, tangible
or intangible, in, to or under (but excluding in each case any Excluded Assets):

                  (a)       the Transferred Stock;

              (b)     the Contracts set forth on Section 2.1(b) of the Disclosure Schedules (the
“Transferred Contracts”);


                                                             11
US 167629613v25
            Case 19-12378-KBO         Doc 1025-1       Filed 05/15/20      Page 72 of 174




                 (c)    (i) Intellectual Property relating primarily to the Battery Tray Business and
(ii) subject to the IP License, (1) Intellectual Property (other than Trademarks) relating primarily
to the Business, and (2) all Trademarks owned, held for use in, or registered or applied to be
registered in Europe, India or Brazil and relating primarily to the Business;

                  (d)   any amounts owing from any Transferred Subsidiary to Sellers;

               (e)    all goodwill associated with the Transferred Assets, Transferred
Subsidiaries or the Business;

                (f)     all rights, claims or causes of action of the Asset Sellers against any party
arising out of events occurring prior to the Closing related primarily to the Business, including, for
the avoidance of doubt, arising out of events occurring prior to the commencement of the
Bankruptcy Case, and including any rights under or pursuant to any and all warranties,
representations and guarantees made by suppliers, manufacturers and contractors relating to
products sold, or services provided, to the Asset Sellers, in each case, relating to the Business or
the Transferred Subsidiaries;

               (g)     subject to Section 6.6, all of the rights, claims or causes of action of the
Asset Sellers of any kind, including those available under the U.S. Bankruptcy Code, against any
party, including any officer, director or Affiliate of, or lender to, any Asset Seller (and the proceeds
of any insurance policies related to any such rights, claims or causes of action) arising at any time
prior to the Closing; provided that any rights, claims or causes of action included in this
Section 2.1(g) shall not include any such rights or claims arising in the ordinary course of the
operation of the business of the Sellers utilizing the Excluded Assets; provided further that neither
Buyer nor any Person claiming by, through or on behalf of the Buyer (including by operation of
law, sale, assignment, conveyance or otherwise) shall pursue, prosecute, litigate, institute or
commence an Action based on, assert, sell, convey, assign or file any Claim that relates to any
rights, claims or causes of action transferred under this Section 2.1(g) against any other Asset
Seller, any Transferred Subsidiary (except for amounts owing under Section 2.1(d)), or any officer,
director, employee, manager, adviser, or other Representative of any Asset Seller or Transferred
Subsidiary (in each case, other than Lynn Tilton, or any other director or officer of an Asset Seller
or Transferred Subsidiary who is or has been a director, officer, equityholder, manager, Affiliate,
member or Representative of Patriarch Partners, LLC or any of its Affiliates (Dura Automotive
Systems, LLC and its Subsidiaries shall not be included in the definition of Affiliates of Patriarch
Partners, LLC for purposes of this Section 2.1(g) and Section 6.6 only) (the “Specified Persons”)
and nothing herein shall limit the right of the Buyer (or any assignee or transferee thereof) to bring
any claims or causes of action against a Specified Person);

                (h)     any other assets and properties of the Sellers relating primarily to the
Business or the rights, claims and causes of action described in Section 2.1(g); provided that the
Parties agree to act in good faith and use commercially reasonable efforts (i) to identify with more
particularity and set forth on Section 2.1(h) of the Disclosure Schedules prior to Closing such
assets and properties (including Intellectual Property) of the Sellers that are used primarily in the
Business, (ii) to identify assets as may be “shared assets” (e.g., assets used to a similar extent or
relating to common customers, suppliers, or other business relations and Intellectual Property)
between the Business and the business operated with the Excluded Assets and determine the

                                                  12
US 167629613v25
            Case 19-12378-KBO         Doc 1025-1       Filed 05/15/20     Page 73 of 174




appropriate ownership thereof or other arrangements with respect thereto, and (iii) to enter into
arrangements such that Buyer may have access to and/or use of Excluded Assets and/or such
“shared assets” and Sellers may have access to and/or use of Transferred Assets and/or such
“shared asset,” in each case, as may be reasonably necessary in connection with their respective
business (including for the purpose of Sellers seeking to sell the business operated with the
Excluded Assets); and

                (i)    all Tax refunds and Tax attributes of the Asset Sellers applicable to Tax
jurisdictions in Europe, India and Brazil that are transferrable pursuant to applicable Tax Law.

                                  Excluded Assets. Notwithstanding anything contained in
Section 2.1 to the contrary, the Asset Sellers are not selling, and the Buyer is not purchasing, any
right, title or interest in, to or under any assets and properties of the Asset Sellers not listed in
Section 2.1, including, for the avoidance of doubt, any right, title, or interest in, to, or under the
following assets of the Asset Sellers, all of which shall be retained by the Asset Sellers
(collectively, the “Excluded Assets”):

              (a)     all assets expressly excluded or excepted from the definition of Transferred
Assets pursuant to Section 2.1;

                  (b)   the Asset Sellers’ documents, written files, papers, books, reports and
records (i) prepared in connection with this Agreement or the transactions contemplated hereby,
(ii) relating to the Bankruptcy Case and not relating to the Business or (iii) that any Asset Seller is
required by Law to retain; provided that Buyer shall be entitled to copies of all or any portions of
such documents;

               (c)     all rights, claims and causes of action to the extent relating to any Excluded
Asset (and not relating to any Transferred Asset);

                (d)     shares of capital stock or other equity interests of any Asset Seller or any
Subsidiary that is not a Transferred Subsidiary or securities convertible into or exchangeable or
exercisable for shares of capital stock or other equity interests of any Asset Seller or any Subsidiary
that is not a Transferred Subsidiary;

               (e)      all retainers or similar prepaid amounts paid to the accountants, attorneys,
consultants, advisors, investment bankers or other professional service providers of the Sellers;

                  (f)   the assets of the Asset Sellers listed in Section 2.2(f) of the Disclosure
Schedules;

               (g)      all director and officer insurance policies, and all rights and benefits of any
nature of Sellers with respect thereto, including all insurance recoveries thereunder and rights to
assert claims with respect to any such insurance recoveries, in each case, to the extent payable to
or on behalf of, or in respect of amounts payable by any Seller or Subsidiary of and Seller to, any
individuals covered by such policies;

               (h)     each Contract of any Seller that is not a Transferred Contract or a Contract
set forth on Section 2.1(h) of the Disclosure Schedules;

                                                  13
US 167629613v25
            Case 19-12378-KBO         Doc 1025-1       Filed 05/15/20     Page 74 of 174




                 (i)     all books and records (i) to the extent related to any of the other Excluded
Assets or Liabilities of the Sellers other than Liabilities assumed by the Buyer pursuant to
Section 2.3; (ii) all minute books, Organizational Documents, stock registers and such other books
and records of any Seller or any Excluded Subsidiary, as pertaining to ownership, organization or
existence of such Seller or Excluded Subsidiary, Tax Returns (and any related work papers) of any
Seller or any Excluded Subsidiary, and corporate seal of any Seller or any Excluded Subsidiary;
and (iii) that any Seller is required by Law to retain; provided that, to the extent not prohibited by
applicable Law, Buyer shall have the right to make copies of any portions of such documents;

                (j)    all books and records prepared or received by any Seller or any of its
Affiliates or Representatives relating to the sale (or potential sale) of the Transferred Assets and/or
the Excluded Assets (whether to Buyer or any other Person(s)), this Agreement, or the transactions
contemplated hereby, including (i) all bids and expressions of interest received from third parties
with respect to the acquisition of any of Sellers’ businesses or assets and (ii) all privileged
materials, documents and records of a Seller or any of its Affiliates; provided that any privileged
materials, documents and records of any Transferred Subsidiaries shall continue to be property of
such Transferred Subsidiaries and shall not be Excluded Assets (or Transferred Assets) hereunder);

               (k)    all Tax refunds and Tax attributes of the Asset Sellers that are not
transferred by the operation of applicable Tax Law, except for Tax refunds and Tax attributes
applicable to Tax jurisdictions in Europe, India and Brazil that are transferrable pursuant to
applicable Tax Law;

                  (l)   all Cash and Cash Equivalents and all bank account(s) of the Asset Sellers;
and

                  (m)   all rights of the Asset Sellers under this Agreement and the Ancillary
Agreements.

                                Liabilities. In connection with the purchase and sale of the
Transferred Assets pursuant to this Agreement, at the Closing, the only Liabilities of the Sellers
that Buyer shall assume and pay, discharge, perform or otherwise satisfy are the Liabilities of the
Asset Sellers under the Transferred Contracts that become due or are to be performed on or after,
or in respect of periods following, the Closing (collectively, the “Transferred Contract Liabilities”)
and any Liabilities of the Sellers for any amounts owing to any Transferred Subsidiary. Buyer
shall not assume, be obligated to pay, perform or otherwise discharge or in any other manner be
liable or responsible for any Liabilities of, or Action against, the Sellers or relating to the
Transferred Assets or the Transferred Subsidiaries, of any kind or nature whatsoever, whether
absolute, accrued, contingent or otherwise, liquidated or unliquidated, due or to become due,
known or unknown, currently existing or hereafter arising, matured or unmatured, direct or
indirect, and however arising, whether existing on the Closing Date or arising thereafter as a result
of any act, omission, or circumstances taking place prior to the Closing, except for the Transferred
Contract Liabilities. Notwithstanding the foregoing, Buyer hereby acknowledges and agrees that
no Liability of any Transferred Subsidiary shall be an excluded Liability pursuant to the
immediately preceding sentence and that all Liabilities of any Transferred Subsidiary as of the
Closing shall continue to be the Liabilities of such Transferred Subsidiary following the Closing
except to the extent Buyer acquires, pursuant to Section 2.1(d), the right to any such Liability and

                                                  14
US 167629613v25
            Case 19-12378-KBO        Doc 1025-1       Filed 05/15/20     Page 75 of 174




subsequently cancels, settles, or otherwise terminates or amends such Liability with such
Transferred Subsidiary.

                               Consents to Certain Assignments.

                (a)     Notwithstanding anything in this Agreement or any Ancillary Agreement to
the contrary, this Agreement and the Ancillary Agreements shall not constitute an agreement to
transfer or assign any asset, permit, claim or right or any benefit arising thereunder or resulting
therefrom if an attempted assignment thereof, without the consent of a third party, would constitute
a breach or other contravention under any agreement or Law to which any Seller is a party or by
which it is bound, or materially and adversely affect the rights of the Sellers or, upon transfer, the
Buyer under such asset, permit, claim or right, unless the applicable provisions of the Bankruptcy
Code permits and/or the Sale Order authorizes the assumption and assignment of such asset,
permit, claim, or right irrespective of the consent or lack thereof of a third party. If, with respect
to any Transferred Asset, such consent is not obtained or such assignment is not attainable pursuant
to the Bankruptcy Code or the Sale Order, then such Transferred Asset shall not be transferred
hereunder, and, subject to Section 8.3(e), the Closing shall proceed with respect to the remaining
Transferred Assets and the Sellers shall, through the earlier of such time as such consent or
assignment is so obtained and six (6) months following the Closing (or the remaining term of any
such binding agreement or the closing of the Bankruptcy Case, if shorter), use their reasonable
best efforts, and the Buyer shall cooperate with the Sellers, to obtain any such consent and to
resolve the impracticalities of assignment after the Closing.

                (b)     If (i) notwithstanding the applicable provisions of Sections 363 and 365 of
the Bankruptcy Code and the Sale Order and the reasonable best efforts of the Sellers, any consent
is not obtained prior to Closing and as a result thereof the Buyer shall be prevented by a third party
from receiving the rights and benefits with respect to a Transferred Asset intended to be transferred
hereunder or (ii) any Transferred Asset is not otherwise capable of sale and/or assignment (after
giving effect to the Sale Order and the Bankruptcy Code), then, in any such case, the Sellers shall,
until the closing of the Bankruptcy Case and subject to any approval of the Bankruptcy Court that
may be required and at the request of the Buyer, cooperate with Buyer in any lawful and
commercially reasonable arrangement under which the Buyer would, to the extent practicable,
obtain the economic claims, rights and benefits under such asset and assume the economic burdens
and obligations with respect thereto in accordance with this Agreement, including by
subcontracting, sublicensing or subleasing to the Buyer. Sellers or Seller Parent shall as promptly
as practicable pay to the Buyer when received all monies received by the Asset Sellers attributable
to such Transferred Asset from and after the Closing Date, and Buyer shall pay, or cause to be
paid, all monetary amounts due with respect to (and in accordance with any applicable terms of)
such Transferred Asset from and after the Closing Date.

                              Consideration. The consideration for the sale and transfer of the
Transferred Stock and the other Transferred Assets from the Sellers to the Buyer shall be the Credit
Bid Amount (such Credit Bid Amount, the “Purchase Price”).




                                                 15
US 167629613v25
            Case 19-12378-KBO         Doc 1025-1       Filed 05/15/20     Page 76 of 174




                               Closing.

                (a)     The sale and purchase of the Transferred Stock and the other Transferred
Assets contemplated by this Agreement shall take place at a closing (the “Closing”) to be held by
telephone conference and electronic exchange of documents (or, if the Parties agree to hold a
physical closing, at the offices of Kirkland & Ellis LLP, located at 300 North LaSalle Drive,
Chicago, Illinois 60654) at 10:00 a.m. Central Time on the fourth (4th) Business Day following the
satisfaction or, to the extent permitted by applicable Law, waiver of all conditions to the
obligations of the Parties set forth in Article VII (other than such conditions as may, by their terms,
only be satisfied at the Closing or on the Closing Date, but subject to the satisfaction or waiver of
such conditions), or at such other place or at such other time or on such other date as the Sellers
and the Buyer mutually may agree in writing. The day on which the Closing takes place is referred
to as the “Closing Date.”

                  (b)   At or prior to the Closing, the Sellers shall deliver or cause to be delivered
to the Buyer:

                       (i)     the bill of sale, assignment and assumption agreement substantially
in the form of Exhibit A (the “Assignment Agreement”), duly executed by the applicable Sellers;

                       (ii)  a transition services agreement, if any, in form and substance
reasonably acceptable to Buyer and Sellers (the “Transition Services Agreement”), duly executed
by the applicable Sellers;

                       (iii) an intellectual property assignment agreement in customary form for
recordation with the applicable Governmental Authority and reasonably acceptable to Buyer and
Sellers (the “IP Assignment Agreement”), duly executed by the applicable Sellers;

                        (iv)    an intellectual property license agreement in form and substance
reasonably acceptable to Buyer and Sellers, pursuant to which (A) Sellers (and their successors)
will license certain Intellectual Property to Buyer relating to the Business and (B) Buyer and the
Transferred Subsidiaries will license to Sellers (and their successors, including buyers of the
business utilizing the Excluded Assets) certain Intellectual Property included in the Transferred
Assets relating to the business of the Sellers, in each case on a perpetual, royalty-free basis (the
“IP License”), duly executed by the applicable Sellers;

                       (v)      a non-competition and non-solicitation agreement relating to the
Battery Tray Business, in form and substance reasonably acceptable to the Buyer and Sellers,
applicable for a period of at least three (3) years from the date of the Closing (the “Noncompete”),
duly executed by the applicable Sellers;

                       (vi)    certificates evidencing the Transferred Stock, duly endorsed in
blank (or with stock powers in form and substance reasonably satisfactory to Buyer, acting in good
faith, duly executed by the Sellers), or instruments of transfer reasonable and customary for the
jurisdiction applicable to such Transferred Stock, in each case free and clear of all Encumbrances
(except for Encumbrances under applicable securities Laws);



                                                  16
US 167629613v25
            Case 19-12378-KBO         Doc 1025-1      Filed 05/15/20    Page 77 of 174




                       (vii) to the extent a Seller (as determined for U.S. federal income Tax
purposes) is a “United States person” within the meaning of Section 7701(a)(30) of the Code, such
Seller shall deliver a certificate to Buyer satisfying the requirements of Treasury Regulations
Section 1.1445-2(b); and

                        (viii) an Internal Revenue Service Form W-9, duly executed by Seller
Parent; and

                       (ix)    a duly executed certificate of a duly authorized officer of Seller
Parent certifying the satisfaction of the conditions set forth in Section 8.3(a), Section 8.3(b) and
Section 8.3(c).

                  (c)   At or prior to the Closing, the Buyer shall deliver or cause to be delivered
to the Sellers:

                        (i)     the Assignment Agreement, duly executed by the Buyer;

                        (ii)    the Transition Services Agreement, if any, duly executed by the
Buyer;

                        (iii)   the IP Assignment Agreement, duly executed by the Buyer;

                        (iv)    the IP License, duly executed by the Buyer;

                        (v)     the Noncompete, duly executed by the Buyer; and

                        (vi)    a duly executed certificate of an executive officer of the Buyer
certifying the satisfaction of the conditions set forth in Section 8.2(a) and Section 8.2(b).

                              Tax Allocation. The portion of the Purchase Price paid to any Seller
(plus any other amounts, to the extent properly taken into account under the Code), shall be
allocated among the applicable Transferred Assets and the applicable Transferred Stock (and, to
the extent necessary under applicable Tax Law, to the assets of any applicable Transferred
Subsidiary) in accordance with Section 1060 of the Code and the Treasury Regulations
promulgated thereunder (any such allocation, an “Allocation”). Each Allocation shall be prepared
by the Buyer and delivered to the Sellers as promptly as reasonably practicable following the
Closing Date. The Buyer and the Sellers agree to, and to cause their respective Affiliates to, (a)
timely file with each relevant Governmental Authority all forms and Tax Returns required to be
filed in connection with the applicable Allocation, (b) be bound by the applicable Allocation for
the purpose of determining Taxes, (c) prepare and file, and cause their respective Affiliates to
prepare and file, all Tax Returns on a basis consistent with the applicable Allocation, and (d) not
take any position, or cause their respective Affiliates to take any position, inconsistent with the
applicable Allocation in any Tax Return, in any audit or proceeding relating to Taxes before any
Governmental Authority or in any report made for Tax purposes; provided, however, that
notwithstanding anything in this Section 2.7 to the contrary, each of the Parties shall be permitted
to settle, solely on its own behalf, any Tax audit or proceeding on terms proposed by a
Governmental Authority or take a position inconsistent with the applicable Allocation if required
to do so by a determination within the meaning of Section 1313 of the Code.

                                                 17
US 167629613v25
            Case 19-12378-KBO        Doc 1025-1       Filed 05/15/20     Page 78 of 174




                               Designated Buyer(s).

                (a)     In connection with the Closing, without limitation by the terms of
Section 10.14, the Buyer shall be entitled to designate, in accordance with the terms and subject to
the limitations set forth in this Section 2.8, one (1) or more Affiliates to exercise certain of the
Buyer’s rights, including to purchase specified Transferred Stock or Transferred Assets (any such
Affiliate of the Buyer that shall be properly designated by the Buyer in accordance with this
Section 2.8, a “Designated Buyer”); provided that no such designation would impede or materially
delay the Closing or affect the timely receipt of any regulatory approval. At and after the Closing,
the Buyer shall, or shall cause its Designated Buyer(s) to, honor the Buyer’s obligations at the
Closing. After the Closing, any reference to the Buyer made in this Agreement in respect of any
purchase, assumption or employment referred to in this Agreement shall include reference to the
appropriate Designated Buyer(s), if any.

               (b)     The designation of a Designated Buyer in accordance with Section 2.8(a)
shall be made by the Buyer by way of a written notice to be delivered to the Sellers in no event
later than three (3) Business Days prior to Closing, which written notice shall (i) contain
appropriate information about the Designated Buyer(s), (ii) indicate which Transferred
Subsidiaries and Transferred Assets the Buyer intends such Designated Buyer(s) to purchase,
assume and/or employ, as applicable, hereunder and (iii) include a signed counterpart to this
Agreement pursuant to which the Designated Buyer(s) agree to be bound by the terms of this
Agreement as it relates to such Designated Buyer(s) and which authorizes the Buyer to act as such
Designated Buyer(s)’ agent for all purposes hereunder.

                                Exclusion of Transferred Assets or Transferred Subsidiaries. At any
time on or prior to the Closing, Bardin Hill Investment Partners LP (“Bardin Hill”) or the Buyer
may, in its discretion effective upon written notice to the Sellers elect any or all of the following:

                 (a)    designate any of the Transferred Assets as additional Excluded Assets,
which notice shall set forth in reasonable detail the Transferred Assets so designated; provided that
there shall be no reduction in the Purchase Price if the Buyer elects to designate any Transferred
Asset as an Excluded Asset. Notwithstanding any other provision hereof, the Liabilities of the
Sellers under or related to any Transferred Asset excluded under this paragraph will remain
Liabilities of the Sellers; or

                (b)    designate any of the Transferred Subsidiaries as Subsidiaries of Sellers that
would not be sold, assigned, transferred, conveyed or delivered to the Buyer pursuant to this
Agreement (any such Transferred Subsidiaries, the “Excluded Subsidiaries”), which notice shall
set forth the Excluded Subsidiaries, and such Excluded Subsidiaries shall not be assigned,
transferred, conveyed or delivered to the Buyer; provided that there shall be no reduction in the
Purchase Price if the Buyer elects to designate any Transferred Subsidiary as an Excluded
Subsidiary; provided further that (i) Buyer may exclude a Transferred Subsidiary marked with “*”
on Schedule 1.1(a) only upon five (5) Business Days’ prior notice to Sellers and (ii) the Parties
agree to use commercially reasonable efforts to cooperate to facilitate with applicable Persons an
orderly transition of any Transferred Subsidiary marked with “*” on Schedule 1.1(a), including
using commercially reasonable efforts to cooperate in the taking of such actions to facilitate such
transition plans, proposals, or other arrangements as are reasonably requested by the Buyer prior

                                                 18
US 167629613v25
            Case 19-12378-KBO        Doc 1025-1       Filed 05/15/20    Page 79 of 174




to the Closing, without Sellers being required to incur any Liability that is not already an existing
Liability of Sellers as of the date of this Agreement or initiate any Action in connection therewith.

                               Withholding. Notwithstanding anything in this Agreement to the
contrary, the Buyer and any Affiliate or agent of the Buyer shall be entitled to deduct and withhold
from any amount (or portion thereof) payable under this Agreement such Taxes as may be required
to be deducted and withheld from such amount under the Code or any other applicable provision
of U.S. or foreign Tax Law. To the extent that any amounts are so deducted or withheld, such
deducted and withheld amounts shall be treated for all purposes of this Agreement as having been
paid to the Person in respect of which such deduction and withholding was made.

                                   ARTICLE III.
                         REPRESENTATIONS AND WARRANTIES
                                 OF THE SELLERS

       Except as set forth in the Disclosure Schedules attached hereto (collectively, the
“Disclosure Schedules”), each of the Sellers jointly and severally represents and warrants to the
Buyer as follows:

                               Organization. Each Seller and each Transferred Subsidiary (a) is an
entity duly incorporated or organized, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, as applicable, (b) has all requisite power and
authority to own and operate its properties and to carry on its businesses as now conducted, subject
to the provisions of the Bankruptcy Code, and (c) is qualified to do business and is in good standing
(or its equivalent) in every jurisdiction in which its ownership of property or the conduct of its
business as now conducted requires it to qualify, except where the failure to be so qualified would
not reasonably be expected to have a Material Adverse Effect.

                               Authority. Subject to required Bankruptcy Court approvals, (a) each
Seller has the corporate (or equivalent) power and authority to execute and deliver this Agreement
and each of the Ancillary Agreements to which it will be a party, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby and thereby,
(b) the execution, delivery and performance by such Seller of this Agreement and each of the
Ancillary Agreements to which it will be a party and the consummation by such Seller of the
transactions contemplated hereby and thereby have been duly and validly authorized by all
necessary corporate (or equivalent) action and (c) this Agreement has been, and upon its execution
each of the Ancillary Agreements to which such Seller will be a party will have been, duly executed
and delivered by such Seller and, assuming due execution and delivery by each of the other parties
hereto and thereto, this Agreement constitutes, and upon its execution each of the Ancillary
Agreements to which such Seller will be a party will constitute, the legal, valid and binding
obligations of such Seller, enforceable against such Seller in accordance with their respective
terms, except as enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general principles of equity
(regardless of whether considered in a proceeding in equity or at law) (the “Enforceability
Exceptions”).

                               No Conflict; Required Filings and Consents.


                                                 19
US 167629613v25
            Case 19-12378-KBO        Doc 1025-1       Filed 05/15/20     Page 80 of 174




                (a)     Except as set forth on Section 3.3(a) of the Disclosure Schedule and
assuming that (w) requisite Bankruptcy Court approvals are obtained, (x) the notices,
authorizations, approvals, Orders, permits or consents set forth on Section 3.3(b) of the Disclosure
Schedule are made, given or obtained (as applicable), (y) the requirements of the United States
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR Act”), and any
other applicable antitrust, competition or merger control Laws promulgated by any Governmental
Authority (“Foreign Competition Laws”) are complied with, and (z) any filings required by any
applicable federal or state securities or “blue sky” Laws are made, the execution, delivery and
performance by the Sellers of this Agreement and the consummation by the Sellers of the
transactions contemplated hereby, do not: (i) violate the Organizational Documents of the Sellers
or the Transferred Subsidiaries; (ii) violate any Law applicable to the Sellers or the Transferred
Subsidiaries or by which any Transferred Asset or any property or asset of the Transferred
Subsidiaries is bound; or (iii) result in any breach of, constitute a default (or an event that, with
notice or lapse of time or both, would become a default) under, create in any party thereto the right
to terminate or cancel, or require any consent under, or result in the creation or imposition of any
Encumbrance (other than a Permitted Encumbrance) on any Transferred Asset under, any
Transferred Contract or any Contract to which any Transferred Subsidiary is party that is material
to the Business; except, in each case, for any such violations, breaches, defaults or other
occurrences that are not material to the Business or the Transferred Subsidiaries taken as a whole.

                 (b)     Except as set forth on Section 3.3(b) of the Disclosure Schedule, no Seller
nor any Transferred Subsidiary is required to file, seek or obtain any notice, authorization,
approval, Order, permit, or consent of or with any Governmental Authority in connection with the
execution, delivery and performance by the Sellers of this Agreement or the consummation by the
Sellers of the transactions contemplated hereby, except (i) requisite Bankruptcy Court approvals
or (ii) any filings required to be made under the HSR Act and any Foreign Competition Laws.

                               Transferred Assets; Sufficiency of Assets and Personnel.

                 (a)     Except as would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the Business, each Asset Seller, as applicable, has
indefeasible title to, and owns and possesses all rights and interests in, including the right to use,
each of the Transferred Assets, or with respect to leased Transferred Assets, valid leasehold
interests in, or with respect to licensed Transferred Assets, valid licenses to use.

                  (b)    This Agreement and the instruments and documents to be delivered by the
Sellers to the Buyer at the Closing shall be adequate and sufficient to transfer (i) Asset Sellers’
entire right, title and interest in and to the Transferred Assets and (ii) to the Buyer, good title to
the Transferred Assets, free and clear of all Encumbrances (other than Permitted Encumbrances),
claims and interests, subject to entry of the Sale Order.

               (c)    Except as would not, individually or in the aggregate, reasonably be
expected to be material to the Business taken as a whole, and subject to the matters and discussions
contemplated by Section 2.1(h), the Transferred Assets to be conveyed to the Buyer hereunder at
Closing, together with the services to be provided to the Buyer under the Transition Services
Agreement, the IP License, and the properties, rights and other assets and personnel owned, leased
or employed by the Transferred Subsidiaries constitute (i) all the properties, rights and other assets

                                                 20
US 167629613v25
            Case 19-12378-KBO        Doc 1025-1       Filed 05/15/20     Page 81 of 174




and personnel necessary, and are sufficient, to carry on the Business as it is currently conducted
by the Asset Sellers and the Transferred Subsidiaries and (ii) except for the Excluded Assets, all
of the assets owned by the Sellers or any of their Subsidiaries, including the Transferred
Subsidiaries, held for use by the Asset Sellers and their Subsidiaries primarily in the conduct of
the Business.

                               Transferred Subsidiaries.

                (a)      To the extent such legal concepts exist in the applicable jurisdiction, each
Transferred Subsidiary is duly organized, validly existing and in good standing under the Laws of
the jurisdiction of its organization.

                (b)     All of the outstanding shares of capital stock of (or comparable interest in)
each Transferred Subsidiary (i) are owned directly or indirectly by Seller Parent, (ii) are free and
clear of any Encumbrance other than Permitted Encumbrances) and (iii) have been validly issued
and are fully paid and, as applicable, non-assessable. Section 3.5(b) of the Disclosure Schedule
lists all of the Transferred Subsidiaries and the outstanding shares of capital stock or voting
securities of, or other equity securities therein and, in each case, the owner(s) thereof. There are
no accumulated but unpaid dividends or distributions with respect to any of the Transferred Stock.
There are no options, warrants, convertible securities or other rights, agreements, arrangements or
commitments relating to the Transferred Stock (other than this Agreement) obligating any Seller
or any Transferred Subsidiary to issue or sell any shares of capital stock of, or any other
comparable interest in, a Transferred Subsidiary (other than this Agreement). No Transferred
Subsidiary owns, directly or indirectly, any capital stock, membership interest, partnership interest,
joint venture interest or other equity interest in any other Person (other than a Transferred
Subsidiary). There are no voting trusts or other agreements or understandings with respect to the
equity interests of the Transferred Subsidiaries.

                 (c)     No insolvency proceeding of any character, including bankruptcy,
receivership, reorganization, composition, administration or arrangement with creditors, voluntary
or involuntary, of any Transferred Subsidiary or directly with respect to any of their assets or
properties, is pending or, to the Knowledge of the Sellers, threatened. No Seller and no Transferred
Subsidiary has taken any action in preparation for the institution of any such insolvency
proceedings, and the execution, delivery and performance by the Sellers of this Agreement and the
consummation by the Sellers of the transactions contemplated hereby, do not, and will not, result
in or give rise to any rights or claims with respect to any such insolvency proceeding.

              (d)     A copy of each Organizational Document or Indemnification Arrangement
has been provided to the Buyer prior to the date of this Agreement. No Organizational Document
or Indemnification Arrangement of any Transferred Subsidiary has been amended, modified,
terminated or otherwise revised in any respect, and no new Organizational Documents have been
adopted and no new Indemnification Arrangements have been entered into, in all cases since
December 31, 2017. The Transferred Subsidiaries are not party to any Indemnification
Arrangement.

                               No Undisclosed Liabilities.



                                                 21
US 167629613v25
            Case 19-12378-KBO        Doc 1025-1       Filed 05/15/20     Page 82 of 174




                (a)      (i) The audited consolidated balance sheets of Seller Parent as of December
31, 2018 and 2017, together with the related consolidated statements of income, stockholders’
equity and cash flows ended December 31, 2018 and 2017 (provided that there is no signed auditor
letter with respect to the 2018 audit), (ii) unaudited consolidated balance sheets of Seller Parent as
of December 31, 2019, together with the related consolidated statements of income, stockholders’
equity and cash flows ended December 31, 2019, and (iii) the unaudited consolidated balance
sheets of Seller Parent as of February 29, 2020 (the “Balance Sheet Date”), together with the
related consolidated statements of income, stockholders’ equity and cash flows for the two months
ended February 29, 2020 ((i), (ii) and (iii) collectively, the “Seller Financial Statements”) have
been prepared in accordance with GAAP applied on a consistent basis throughout the periods
involved (except as may be indicated in the notes thereto) and fairly present in all material respects
the consolidated financial position of Seller Parent and its Subsidiaries and the Business at the
respective dates thereof and the results of their operations and cash flows for the periods indicated.

                (b)     No Transferred Subsidiary nor any of their Subsidiaries has any Liabilities,
whether required by GAAP to be disclosed or reflected on or reserved against a consolidated
balance sheet (or the notes thereto) of Seller Parent and its Subsidiaries, except for Liabilities
(i) reflected or reserved against in the Seller Financial Statements, (ii) incurred in the Ordinary
Course of Business since the Balance Sheet Date, (iii) incurred pursuant to the transactions
contemplated by this Agreement and (iv) that have not, or would not reasonably be expected to
have, a Material Adverse Effect.

                                Absence of Certain Changes or Events. Since the Balance Sheet
Date through the date of this Agreement, there has not (i) been any event, change, condition,
occurrence or effect that, individually or in the aggregate, has had, or would be reasonably
expected to have, a Material Adverse Effect or (ii) without limiting the generality of the foregoing,
except (x) for the solicitation of, discussions and negotiations with, presentations and provision of
other diligence to and similar engagement with other potential bidders for the Transferred Assets,
the negotiation and execution of this Agreement, (y) for the preparation and commencement of the
Bankruptcy Case and Sellers’ debtor-in-possession financing in the Bankruptcy Case, or (z) as set
forth on Section 3.7 of the Disclosure Schedule or as expressly contemplated by this Agreement,
from the Balance Sheet Date until the date hereof, no Seller nor any Transferred Subsidiary has:

                (a)   amended or modified the Organizational Documents, or amended, modified
or entered into any new Indemnification Arrangements, of any Transferred Subsidiary;

               (b)     adopted a plan of liquidation, dissolution, merger, consolidation or other
reorganization, other than in the Bankruptcy Case;

               (c)     entered into any material agreement or conducted any material transaction
with any Affiliate of Seller Parent that is not a direct or indirect wholly-owned Subsidiary of Seller
Parent, with respect to the Business or the Transferred Assets;

              (d)     transferred, assigned, sold or otherwise disposed of any of the assets of the
Transferred Subsidiaries or used in the Business except in the Ordinary Course of Business;




                                                 22
US 167629613v25
             Case 19-12378-KBO         Doc 1025-1       Filed 05/15/20    Page 83 of 174




                 (e)    (i) made or granted any cash compensation increase to any former or current
 officer, employee or worker of any Transferred Subsidiary except in the Ordinary Course of
 Business or as required by any collective bargaining or labor agreement; (ii) increased the benefit
 under any Employee Benefit Plan or adopted, amended or terminated any Employee Benefit Plan,
 except for increases in benefits required under existing Employee Benefit Plans in the Ordinary
 Course of Business and except as approved by the Bankruptcy Court with respect to the Sellers
 generally or as required by any collective bargaining or labor agreement; or (iii) provided any non-
 contractual benefits to any officer, employee or worker of any Transferred Subsidiary;

                 (f)     changed, made or revoked any Tax election, changed any method of
 accounting with respect to Taxes, filed any amended Tax Return, surrender or compromised any
 right to claim a Tax refund, settled or compromised any claim, notice, audit, assessment or other
 proceeding related to Taxes, entered into any agreement affecting any Tax liability or any refund
 or filed any request for rulings or special Tax incentives with any Governmental Authority, entered
 into any Tax allocation, sharing or indemnity agreement, extended or waived the statute of
 limitations period applicable to any Tax or Tax Return or took or caused (or caused any other
 Person to take or cause) any action which could increase the Buyer’s or any of its Affiliates’
 Liability for Taxes with respect to the Transferred Subsidiaries, the Transferred Assets or the
 Business;

                (g)      hired or extended an offer of employment or engagement to any officer,
 worker or employee in connection with the Business with a base salary in excess of US$300,000
 (or the equivalent in a country outside the United States); or

                   (h)   agreed or committed in writing to do any of the foregoing.

                                Compliance with Law; Permits.

                 (a)     (i) The Business is being conducted in material compliance with, and Sellers
 and the Transferred Subsidiaries have in all material respects complied with, all applicable Laws
 relating to the operation of the Business and the Transferred Assets and (ii) there are no pending
 or, to the Knowledge of the Sellers, threatened, claims from any Governmental Authority relating
 to any material non-compliance of the Business, the Transferred Subsidiaries or the Transferred
 Assets, except, in each case of (i) and (ii), that would not reasonably be expected to be material to
 Seller Parent and Transferred Subsidiaries taken as a whole.

                (b)     The Asset Sellers and the Transferred Subsidiaries are in possession of all
material permits (including work permits and visas), licenses, franchises, approvals, certificates,
consents, waivers, concessions, exemptions, orders, registrations, notices or other authorizations of
any Governmental Authority (the “Permits”) necessary for them to own, lease and operate their
assets and properties, to employ or engage officers, workers and employees who are not citizens of
the country where they are carrying out their duties or performing their services and to carry on the
Business as currently conducted. All material Permits held by the Asset Sellers and the Transferred
Subsidiaries: (i) are valid and in full force and effect and no Asset Seller or Transferred Subsidiary
is in default under, or in violation of, any such Permit, except for such defaults or violations which
would not reasonably be expected, individually or in the aggregate, to materially restrict or interfere
with the Buyer’s ability to operate the Business as currently operated and no suspension or


                                                   23
 US 167629613v25
             Case 19-12378-KBO        Doc 1025-1       Filed 05/15/20     Page 84 of 174




cancellation of any such Permit is pending (other than pursuant to its terms) or, to Sellers’
Knowledge, threatened and (ii) subject to entry of the Sale Order, each such Permit may be
transferred or reissued to the Buyer in accordance with this Agreement and without the approval of
any Person (other than the Bankruptcy Court).

                                Litigation. Except for the Bankruptcy Case, and any Order entered
 in the Bankruptcy Case, there is no Action by or against any Asset Seller or Transferred Subsidiary
 in connection with the Business or the Transferred Assets pending, or to the Knowledge of the
 Sellers, threatened other than any Action pursuant to which no injunctive or equitable relief is
 sought and where the monetary damages are covered by insurance or would not reasonably be
 expected to be material to the Sellers or the Transferred Subsidiaries taken as a whole.

                                Employee Benefit Plans.

                  (a)     (i) Each of the Employee Benefit Plans has been operated and administered
 in all material respects in accordance with applicable Law, with the express and implied terms of
 the Employee Benefit Plan concerned to the extent compatible with applicable Law and with
 administrative or governmental rules and regulations, and with any applicable collective
 bargaining agreement and all other agreements or instruments applicable to any Employee Benefit
 Plan, and (ii) there are no pending or threatened actions, suits or claims by, on behalf of or against
 any Employee Benefit Plan or any administrator or fiduciary thereof (other than routine claims for
 benefits) that would reasonably be expected to result in material liability to any Transferred
 Subsidiary.

                 (b)    The execution, delivery and performance of this Agreement and the
 consummation of the transactions contemplated by this Agreement will not, alone or in
 combination with any other event, (i) entitle any Business Employee to severance pay,
 unemployment compensation or any other compensation, (ii) accelerate the time of payment or
 vesting, or increase the amount of compensation due to any Business Employee or (iii) cause any
 individual to accrue or receive additional benefits, service or accelerated rights to payment of
 benefits under any Employee Benefit Plan or employment agreement, or (iv) directly or indirectly
 cause the Sellers or any Affiliate of the Sellers to transfer or set aside any assets to fund or
 otherwise provide for benefits for any individual.

               (c)     All contributions and premiums required by Law or by the terms of any
 Employee Benefit Plan have been timely made to any funds or trusts established thereunder or in
 connection therewith in all material respects.

                                Labor and Employment Matters.

               (a)    As of the date hereof and as of the Closing Date, the Sellers and the
Transferred Subsidiaries will have satisfied any legal or contractual requirement or any non-binding
requirement set out in any collective bargaining, works council, information and consultation or
other similar labor-related agreement to provide notice or information to, or to enter into any
consultation procedure with, any labor union, labor organization, works council, economic as well
as health and safety committees, or any other employee representative or representatives which is



                                                  24
 US 167629613v25
             Case 19-12378-KBO         Doc 1025-1       Filed 05/15/20    Page 85 of 174




representing any Business Employee, in connection with the execution, delivery or performance of
this Agreement or the transactions contemplated by this Agreement.

                 (b)     There are no unfair labor practice charges, work stoppages, concerted
slowdowns, strikes, lockouts, material labor grievances, picketing, or other similar material
activities relating to labor matters pending against any Seller or Transferred Subsidiary involving
the Business Employees.

                (c)     No labor union, labor organization, works council or group of Business
Employees has made a pending demand for recognition or certification, and there are no
representation or certification proceedings or petitions seeking a representation proceeding presently
pending or, to the Knowledge of the Sellers, threatened to be brought or filed with any labor relations
tribunal or authority pertaining to the Business Employees.

                (d)     Within the past two years, there has not been any (i) unfair labor practice
charge or complaint pending or threatened before any Governmental Authority against the Sellers
or the Transferred Subsidiaries, (ii) complaints, grievances, or arbitrations arising out of any
collective bargaining agreement, information and consultation agreement, works council or similar
employee representatives agreement, or any other complaints, grievances, or arbitration procedures
against them, (iii) charges or complaints with respect to or relating to them pending before any
Governmental Authority responsible for the prevention of unlawful employment practices, (iv)
written notices of the intent of any Governmental Authority responsible for the enforcement of labor,
employment, wages and hours of work, child labor, immigration, or occupational safety and health
laws to conduct an investigation with respect to or relating to them or notice that such investigation
is in progress, or (v) Actions pending or threatened in any forum by or on behalf of any present or
former employee of such entities, any applicant for employment, or classes of the foregoing alleging
breach of any express or implied contract of employment, any applicable Law governing
employment or the termination thereof, or other discriminatory, wrongful, or tortious conduct in
connection with the employment relationship, except in each case other than any Action pursuant to
which no injunctive or equitable relief is sought and where the monetary damages are covered by
insurance or would not reasonably be expected to be material to the Sellers or the Transferred
Subsidiaries taken as a whole.

                (e)     The execution of this Agreement and the consummation of the transactions
contemplated by this Agreement will not result in any breach or other violation of any collective
bargaining agreement, employment agreement, consulting agreement or any other labor-related any
other labor-related agreement to which the Asset Sellers or the Transferred Subsidiaries are a party
that is applicable to the Business Employees.

              (f)    No Transferred Subsidiary is bound by or proposing to introduce in respect
of any Transferred Employees any redundancy payment or severance plan offering enhanced
payments to Transferred Employees in the event of redundancy beyond any minimum entitlement
they may have under applicable Law.

              (g)    For a period of three years preceding the date of this Agreement, no
Transferred Subsidiary has been a party to a relevant transfer within the meaning of any Laws
(including the Transfer of Undertakings (Protection of Employment) Regulations 2006, as


                                                   25
 US 167629613v25
             Case 19-12378-KBO          Doc 1025-1        Filed 05/15/20     Page 86 of 174




amended), giving effect to the Transfers of Undertakings Directive 2001/23/EC of the Council of
12 March 2001, as implemented by each relevant jurisdiction or other applicable equivalent Laws
of such jurisdiction, affecting any Transferred Subsidiary Employees.

                (h)    Each Transferred Subsidiary has afforded to all employees and workers the
right to paid holiday and properly calculated such holiday pay in accordance with applicable Law,
including in the case of employees located within the EU in accordance with Directive 2003/88/EC
of the European Parliament and of the Council of 4 November 2003 concerning certain aspects of
working time.

               (i)    There are no loans made by any Transferred Subsidiary which are outstanding
to any current or former director or employee of any Transferred Subsidiary.

                (j)    There are no employee benefit trusts, share schemes, share incentive plans,
stock option plans, restricted stock plans or equity plans applicable to any Transferred Subsidiary
Employee, whether established by a Transferred Subsidiary, or either of the Sellers, or by any other
Seller Affiliate.

               (k)    No defined benefits pension arrangement is in operation at any Transferred
Subsidiary and employer pension contributions to other pension arrangements, schemes and plans
are fully paid up and do not exceed the minimum contributions required by applicable Law. All
applicable Laws relating to employee pension entitlements have been adhered to in respect of
Transferred Subsidiary Employees including the provisions of the UK Pensions Act 2008 as well as
of the German Act on Occupational Pension Schemes as of 1974/ 2016 relating to automatic
enrolment. No notices, fines or other sanctions have been issued by any competent regulator
(including the UK Pensions Regulator). All necessary contributions by the Sellers had been made
in due time to cover all financial obligations for the Transferred Subsidiaries as employers as part
of the potential pension scheme including payments of premiums to the Federal Authority on
Hedging Occupational Pension Schemes (Pensionssicherungsverein) for the event of insolvency.

                                 Real Property.

                (a)      Each Asset Seller or Transferred Subsidiary, as applicable, has good and
 valid fee simple title to the Owned Real Property it owns that is, subject to the entry of the Sale
 Order, free and clear of all Encumbrances, other than Permitted Encumbrances.

                 (b)     The Asset Seller or Transferred Subsidiary party thereto has a valid
 leasehold estate in all Leased Real Property, that is, subject to the entry to the Sale Order, free and
 clear of all Encumbrances, other than Permitted Encumbrances.

                (c)       No Asset Seller or Transferred Subsidiary is a party to or obligated under
 any option, right of first refusal or other contractual right to sell, dispose of or lease any of the Real
 Property or any portion thereof or interest therein to any Person other than the Buyer.

                                 Intellectual Property.

              (a)    A true, correct and complete list of all U.S. and foreign (i) issued Patents
 and pending Patent applications, (ii) registered Trademarks and applications to register any

                                                    26
 US 167629613v25
            Case 19-12378-KBO        Doc 1025-1       Filed 05/15/20     Page 87 of 174




Trademarks, (iii) registered Copyrights and applications for registration of Copyrights, and
(iv) domain name registrations, in each case which are owned by or registered to an Asset Seller
or owned by or registered to a Transferred Subsidiary (the “Registered IP”) is set forth on
Section 3.13(a) of the Disclosure Schedules. The Asset Sellers or the Transferred Subsidiaries, as
applicable, are the sole and exclusive beneficial and record owners of all Registered IP, and all
material items of such Registered IP are subsisting and, to the Knowledge of the Sellers, valid and
enforceable (and in the past three (3) years there has been no Action asserted or, to the Knowledge
of the Sellers, threatened challenging the scope, validity or enforceability of any such Intellectual
Property).

                 (b)     The conduct of the Business (including the Products) and the use, practice
or exploitation of the Registered IP and other Intellectual Property as currently used, practiced or
exploited by the Asset Sellers and the Transferred Subsidiaries in the conduct of the Business do
not infringe, misappropriate or otherwise violate (and, in the past three (3) years has not infringed,
misappropriated or otherwise violated) in any material respect any Person’s Intellectual Property
rights, and in the past three (3) years there has been no such Action asserted or, to the Knowledge
of the Sellers, threatened against any Seller or Transferred Subsidiary or, to the Knowledge of the
Sellers, any other Person.

                (c)     Subject to the matters and discussions contemplated by the Section 2.1(h),
the rights in Intellectual Property acquired by Buyer hereunder, together with the rights in
Intellectual Property licensed to Buyer pursuant to the IP License Agreement, constitute all rights
in Intellectual Property owned by an Asset Seller or a Transferred Subsidiary and used in and
necessary for the conduct the Business as currently conducted.

                (d)    To the Knowledge of the Sellers, no Person is infringing, misappropriating
or otherwise violating in any material respect any Intellectual Property owned by or exclusively
licensed to the Asset Sellers that is a Transferred Asset or is used in or relates to the Business or
any Intellectual Property owned by or exclusively licensed to the Transferred Subsidiaries, and in
the past three (3) years no such Actions have been asserted or threatened against any Person by
any Asset Seller or Transferred Subsidiary or, to the Knowledge of the Sellers, any other Person.

               (e)      Sellers have taken commercially reasonable steps to safeguard and maintain
the confidentiality of all trade secrets and other confidential or proprietary information related to
the Business.

                               Taxes. Except as set forth in Section 3.14 of the Disclosure
Schedules:

                (a)     All material Tax Returns required to be filed by or with respect to the
Transferred Subsidiaries, or with respect to the Transferred Assets or the Business have been
timely filed, and all such Tax Returns are true, correct and complete in all material respects. All
Taxes due and payable by or with respect to the Transferred Subsidiaries, or with respect to the
Transferred Assets or the Business, in each case whether or not shown as due on any Tax Return,
have been timely paid in full to the proper Governmental Authority.




                                                 27
US 167629613v25
            Case 19-12378-KBO        Doc 1025-1       Filed 05/15/20     Page 88 of 174




               (b)     All Taxes relating to or arising in connection with the Transferred Assets or
the Business, or of or with respect to the Transferred Subsidiaries, in each case that are required to
be withheld and paid under applicable Law (including in connection with any amounts owing to
any employee, independent contractor, creditor, stockholder or other third party), have been timely
withheld and remitted to the appropriate Governmental Authority. Each of the Transferred
Subsidiaries has timely collected all material sales, use and value added Taxes required to be
collected by them, and has timely remitted all such Taxes to the appropriate Governmental
Authority.

                (c)     There is no action, suit, claim, assessment, or audit pending, proposed
(tentatively or definitively), contemplated, asserted or threatened by any Governmental Authority
with respect to Taxes or Tax Returns of or with respect to the Transferred Subsidiaries or with
respect to the Transferred Assets or the Business, and no Governmental Authority has indicated
an intent to investigate, commence or open such an action, suit, claim or audit with respect to any
such Tax or Tax Return.

                (d)     There are no Encumbrances for Taxes upon the Transferred Assets or any
of the assets of the Transferred Subsidiaries, in each case other than Permitted Encumbrances.

                (e)     Neither the Business nor any of the Transferred Assets or Transferred
Subsidiaries is subject to any Tax allocation, indemnity or sharing agreement or similar agreement,
arrangement or understanding, other than any such agreement entered into in the Ordinary Course
of Business the principal purpose of which is not to address Taxes.

               (f)     No Tax election has been made by or with respect to the Transferred
Subsidiaries or with respect to any of the Transferred Assets or the Business, in each case that has,
or may have, continuing effect after the Closing Date.

                 (g)    No agreement, waiver, extension or consent regarding the application of the
statute of limitations with respect to any Taxes or Tax Returns of or with respect to the Transferred
Subsidiaries, or with respect to the Transferred Assets or the Business is outstanding, nor is there
pending any request for such an agreement, waiver, extension or consent. No power of attorney
has been granted with respect to any matter relating to Taxes payable by or with respect to the
Transferred Subsidiaries, or with respect to any of the Transferred Assets or the Business, in each
case that is currently in force.

                (h)     Each of the Transferred Subsidiaries is in compliance with the requirements
for any Tax exemption, Tax holiday, Tax concession or other Tax reduction agreement or
arrangement with or granted by any Governmental Authority to which such Transferred Subsidiary
is subject, and the transactions contemplated by this Agreement will not have a materially adverse
effect on the continued validity and effectiveness of any such Tax exemption, Tax holiday, Tax
concession or other Tax reduction agreement or arrangement, as applicable.

                (i)   No claim has been made by any Governmental Authority in a jurisdiction
in which a Transferred Subsidiary does not file Tax Returns or pay Taxes to the effect that such
Transferred Subsidiary is or may be subject to taxation by, or required to file any Tax Return in,
such jurisdiction. No Transferred Subsidiary currently has or has had a permanent establishment


                                                 28
US 167629613v25
            Case 19-12378-KBO        Doc 1025-1       Filed 05/15/20    Page 89 of 174




(within the meaning of an applicable Tax treaty) or other office or fixed place of business, nor has
any Transferred Subsidiary ever engaged in a trade or business, in any country other than the
country in which it is organized and resident. No Transferred Subsidiary currently has or has had
nexus (within the meaning of the applicable Law of any applicable state) in any state where Seller
does not currently, or did not at the applicable time, file Tax Returns and pay Taxes with respect
to such Transferred Subsidiary.

               (j)     None of the Transferred Subsidiaries has entered into, participated in or
engaged in any “listed transaction” (as defined in Treasury Regulations Section 1.6011-4(b) or any
similar provision under any state, local or foreign Tax Law).

                (k)    None of the Transferred Subsidiaries (i) is or has been a member of a group
filing an affiliated, consolidated, combined or unitary Tax Return, nor has any Transferred
Subsidiary been included in any similar arrangement for relief under applicable Law, such as a
loss sharing regime, or (ii) has any liability for Taxes of another Person under Treasury Regulations
section 1.1502-6 (or any analogous, comparable or similar provision of state, local or non-U.S.
Law).

              (l)      No Transferred Asset that will be transferred by any Seller (other than Seller
Parent) pursuant to this Agreement is a “United States real property interest” under Section 897 of
the Code.

                               Environmental Matters. Except as would not be reasonably be
expected to be material to the Business, taken as a whole:

                (a)    The Asset Sellers, the Transferred Subsidiaries, the Transferred Assets and
the Business are, and have for the three (3) years prior to the date hereof been, in material
compliance with all applicable Environmental Laws, which compliance includes the possession
of, and material compliance with the terms of, with all Environmental Permits required in
connection with the conduct or operation of the Business and the ownership or use of the
Transferred Assets. There is no material claim or action currently pending or, to the Knowledge
of the Sellers, threatened, that is or would reasonably be expected to result in the cancellation,
revocation or other adverse or limiting modification of any such Environmental Permit.

                (b)    There is no material Environmental Claim pending or, to the Knowledge of
the Sellers, threatened against or affecting any Asset Seller, Transferred Subsidiary, Transferred
Asset or the Business. There are no environmental conditions, including the presence of any
Hazardous Material at the Real Property, which would be reasonably likely to form the basis of
any material Liability of the Business, any Transferred Asset or any Transferred Subsidiary or of
any Environmental Claim against or affecting any Asset Seller, Transferred Subsidiary or the
Business.

                               Material Contracts.

               (a)     Except as set forth on Section 3.16(a) of the Disclosure Schedule, none of
Sellers or any Transferred Subsidiary is a party to any:



                                                 29
US 167629613v25
            Case 19-12378-KBO         Doc 1025-1        Filed 05/15/20     Page 90 of 174




                      (i)     agreement that materially prohibits any Transferred Subsidiary from
freely engaging in business anywhere in the world;

                       (ii)   agreement relating to any acquisition or disposition by any
Transferred Subsidiary of any business (whether by asset or stock purchase or otherwise) or any
merger, consolidation or similar business combination transaction, in each case, pursuant to which
a Transferred Subsidiary has an outstanding obligation to pay any purchase price thereunder or
other material obligation;

                        (iii) agreement of any Transferred Subsidiary or related to the Business
relating to any joint venture or partnership;

                      (iv)   material agreement or arrangement relating to the holding, storage
or maintenance of, or any other undertaking by, any Transferred Subsidiary with respect to assets
owned by customers that are held, stored or maintained on premises owned or leased by the
Transferred Subsidiaries; or

                        (v)     agreement in writing to enter into any of the foregoing.

                (b)      Subject to requisite Bankruptcy Court approvals, and assumption by the
applicable Seller of the applicable Contract in accordance with applicable Law and except as a
result of the commencement of the Bankruptcy Case, each Transferred Contract and each of the
Leases is in full force and effect and is a valid, binding and enforceable obligation of the applicable
Seller or Transferred Subsidiary and, to the Knowledge of the Sellers, each of the other Parties
thereto, except as may be limited by the Enforceability Exceptions. Except as set forth on
Section 3.16(b) of the Disclosure Schedule, or as would not reasonably be expected to be material
to the Transferred Subsidiaries taken as a whole, neither the Sellers nor any of its Transferred
Subsidiaries, as applicable, is in material default, or is alleged in writing by the counterparty thereto
to have materially breached or to be in material default, under any Lease, Transferred Contract or
material Contract of the Transferred Subsidiaries, and, to the Knowledge of the Sellers, the other
party to each Lease, Transferred Contract or material Contract of the Transferred Subsidiaries is
not in material default thereunder. No Leases, Transferred Contract or material Contract of the
Transferred Subsidiaries has been canceled or otherwise terminated, and none of the Sellers nor
any Transferred Subsidiary, has received any written notice from any Person regarding any such
cancellation or termination.

                             Certain Payments. Since January 1, 2017, none of the Asset Sellers
or the Transferred Subsidiaries (nor, to the Knowledge of the Sellers, any of their respective
Representatives) (a) has used or is using any corporate funds for any illegal contributions, gifts,
entertainment or other unlawful expenses relating to political activity; (b) has used or is using any
corporate funds for any direct or indirect unlawful payments to any foreign or domestic
governmental officials or employees; (c) has violated or is violating any provision of the Foreign
Corrupt Practices Act of 1977; (d) has established or maintained, or is maintaining, any unlawful
fund of corporate monies or other properties; or (e) has made any bribe, unlawful rebate, payoff,
influence payment, kickback or other unlawful payment of any nature.




                                                   30
US 167629613v25
            Case 19-12378-KBO        Doc 1025-1       Filed 05/15/20     Page 91 of 174




                                 Affiliate Transactions. No Affiliate of any Transferred Subsidiary
(other than any Seller or any other Transferred Subsidiary), or any officer or director of the Sellers
or the Transferred Subsidiaries (a) is a party to any agreement or transaction with the Transferred
Subsidiaries having a potential or actual value or a contingent or actual liability exceeding
$250,000 (other than Employee Benefit Plans adopted in the Ordinary Course of Business), (b)
has any material interest in any material property used by the Transferred Subsidiaries or (c) owns
any material interest in, or is an officer, director, employee or consultant of, any Person which is,
or is engaged in business as a material supplier or customer of the Transferred Subsidiaries.

                              Insurance. Each material insurance policy maintained by Sellers or
the Transferred Subsidiaries on the properties, assets, products, business or personnel of the
Transferred Subsidiaries is legal, valid, binding, enforceable by Sellers or the Transferred
Subsidiaries, as applicable, and in full force and effect, and all premiums with respect thereto
covering all periods up to and including the date hereof have been paid, and no notice of
cancellation or termination has been received with respect to any such insurance policy.

                               Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the transactions contemplated
hereby based upon arrangements made by or on behalf of the Sellers or the Transferred
Subsidiaries.

                               Exclusivity of Representations and Warranties. None of the Sellers,
the Transferred Subsidiaries or any of their Affiliates or Representatives is making, and none of
the Buyer or any of its Affiliates or Representatives is relying on, any representation or warranty
of any kind or nature whatsoever, oral or written, express or implied (including any relating to
financial condition or results of operations of the Business or maintenance, repair, condition,
design, performance, value, merchantability or fitness for any particular purpose of the Transferred
Assets), except as expressly set forth in this Article III (as modified by the Disclosure Schedules),
and the Sellers hereby disclaim all Liability and responsibility for, and none of the Buyer or any
of its Affiliates or Representatives is relying on, any such other representations or warranties,
including any representation, warranty, projection, forecast, statement or information made,
communicated or furnished (orally or in writing in any form, medium or manner) to Buyer or its
Affiliates or Representatives (including any opinion, information, projection or advice that may
have been or may be provided to Buyer by any director, officer, employee, agent, consultant or
Representative of Sellers or any of their Affiliates).

                                   ARTICLE IV.
                  REPRESENTATIONS AND WARRANTIES OF THE BUYER

        The Buyer represents and warrants to the Sellers as follows:

                             Organization. The Buyer is duly organized, validly existing and in
good standing under the Laws of the jurisdiction of its organization and has all necessary corporate
(or equivalent) power and authority to perform its obligations hereunder and under any Ancillary
Agreement.




                                                 31
US 167629613v25
            Case 19-12378-KBO         Doc 1025-1        Filed 05/15/20     Page 92 of 174




                               Authority. The Buyer has the corporate power and authority to
execute and deliver this Agreement and each of the Ancillary Agreements to which it will be a
party, to perform its obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution, delivery and performance by the Buyer of this
Agreement and each of the Ancillary Agreements to which it will be a party and the consummation
by the Buyer of the transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary corporate action and this Agreement has been, and upon its execution
each of the Ancillary Agreements to which the Buyer will be a party will have been, duly executed
and delivered by the Buyer and assuming due execution and delivery by each of the other parties
hereto and thereto, this Agreement constitutes, and upon its execution each of the Ancillary
Agreements to which the Buyer will be a party will constitute, the legal, valid and binding
obligations of the Buyer, enforceable against the Buyer in accordance with its respective terms,
except as enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors’ rights generally and by general principles of equity
(regardless of whether considered in a proceeding in equity or at law).

                                No Conflict; Required Filings and Consents.

                (a)    The execution, delivery and performance by the Buyer of this Agreement
and each of the Ancillary Agreements to which the Buyer will be a party, and the consummation
of the transactions contemplated hereby and thereby, or compliance by the Buyer with any of the
provisions hereof, do not and will not:

                        (i)     conflict with the Organizational Documents of such Buyer;

                      (ii)    conflict with or violate any Law applicable to such Buyer or by
which any property or asset of such Buyer is bound or affected;

                        (iii)   conflict with or violate any Order of any Governmental Authority;
or

                        (iv)    conflict with, result in any breach of, constitute a default (or an event
that, with notice or lapse of time or both, would become a default) under, or give rise to a right of
termination, modification, notice or cancellation or require any consent of any Person pursuant to,
any Contract to which such Buyer is a party;

except, in the case of clause (ii), (iii) or (iv), for any such conflicts, violations, breaches, defaults
or other occurrences that would not, individually or in the aggregate, reasonably be expected to
have a Buyer Material Adverse Effect.

               (b)    The Buyer is not required to file, seek or obtain any notice, authorization,
approval, order, permit or consent of or with any Governmental Authority in connection with the
execution, delivery and performance by the Buyer of this Agreement and each of the Ancillary
Agreements to which it will be a party or the consummation of the transactions contemplated
hereby or thereby, except (i) for any filings required to be made under the HSR Act or the Foreign
Competition Laws or (ii) where failure to obtain such consent, approval, authorization or action,
or to make such filing or notification, would not, individually or in the aggregate, reasonably be
expected to have a Buyer Material Adverse Effect.

                                                   32
US 167629613v25
            Case 19-12378-KBO        Doc 1025-1       Filed 05/15/20     Page 93 of 174




                                Investment Intent. The Buyer acknowledges that neither the offer
nor the sale of the Transferred Stock has been registered under the Securities Act of 1933 (together
with the rules and regulations promulgated thereunder, the “Securities Act”) or under any state or
foreign securities Laws. The Buyer is acquiring the Transferred Stock for its own account for
investment, without a view to, or for a resale in connection with, the distribution thereof in
violation of the Securities Act or any applicable state or foreign securities Laws and with no present
intention of distributing or reselling any part thereof.

                             Brokers. No broker, finder or investment banker is entitled to any
fee, commission or expense from the Buyer that would be payable by the Sellers in connection
with the transactions contemplated hereby.

                                Buyer’s Investigation and Non-Reliance.The Buyer is a
sophisticated purchaser and has made its own independent investigation, review and analysis
regarding the Business, the Transferred Subsidiaries, the Transferred Assets and the transactions
contemplated hereby, which investigation, review and analysis was conducted by the Buyer
together with expert advisors, including legal counsel, that it has engaged for such purpose to
Buyer’s satisfaction. None of the Sellers or any of their Affiliates or Representatives has made,
and none of the Buyer or any of its Affiliates or Representatives is relying on, any representation
or warranty, express or implied, as to the accuracy or completeness of any information concerning
the Business, the Transferred Subsidiaries or the Transferred Assets or made available (orally or
in writing in any form, medium or manner) to Buyer or any of its Affiliates, except as expressly
set forth in this Article III. The Buyer acknowledges that, should the Closing occur, the Buyer
shall acquire the Business, the Transferred Subsidiaries and the Transferred Assets without any
surviving representations or warranties, on an “as is” and “where is” basis.

                                    ARTICLE V.
                             BANKRUPTCY COURT MATTERS

                               Bankruptcy Actions.

                (a)     As promptly as practicable after the date hereof, the Sellers shall, pursuant
to the Bidding Procedures Order, seek approval of the form of this Agreement and the Sellers’
authority to enter into this Agreement.

                (b)     Buyer shall promptly take all actions as are reasonably requested by Seller
Parent to assist in obtaining the Bankruptcy Court’s entry of the Sale Order.

                (c)     Each of Seller Parent and Buyer shall appear formally or informally in the
Bankruptcy Court if reasonably requested by the other Party or required by the Bankruptcy Court
in connection with the transactions contemplated by this Agreement, including, upon reasonable
request promptly furnishing the other with copies of notices or other communications received by
any Seller from the Bankruptcy Court or any third party and/or any Governmental Authority with
respect to the transactions contemplated by this Agreement.

                             Sale Order. The Sale Order shall, among other things, (a) approve,
pursuant to sections 105, 363, and 365 of the Bankruptcy Code, (i) the execution, delivery and
performance by the Sellers of this Agreement, (ii) the sale of the Transferred Assets to Buyer on

                                                 33
US 167629613v25
            Case 19-12378-KBO        Doc 1025-1       Filed 05/15/20     Page 94 of 174




the terms set forth herein and free and clear of all Encumbrances (other than Encumbrances
included in the Permitted Encumbrances), and (iii) the performance by the Sellers of their
respective obligations under this Agreement; (b) find that Buyer is a “good faith” purchaser within
the meaning of section 363(m) of the Bankruptcy Code, find that the Buyer is not a successor to
any Seller, and grant Buyer the protections of section 363(m) of the Bankruptcy Code; and (c) find
that Buyer shall have no Liability or responsibility for any Liability or other obligation of any
Seller arising under or related to the Transferred Assets other than as expressly set forth in this
Agreement, including successor or vicarious Liabilities of any kind or character, including any
theory of antitrust, successor, or transferee Liability, labor law, de facto merger, or substantial
continuity. Buyer agrees that it will promptly take such actions as are reasonably requested by
Seller Parent to assist in obtaining Bankruptcy Court approval of the Sale Order, including
furnishing affidavits or other documents or information for filing with the Bankruptcy Court for
purposes, among others, of (i) demonstrating that Buyer is a “good faith” purchaser under
section 363(m) of the Bankruptcy Code and (ii) establishing adequate assurance of future
performance within the meaning of section 365 of the Bankruptcy Code.

                                          ARTICLE VI.
                                          COVENANTS

                             Conduct of Business Prior to the Closing. From the date of this
Agreement until the Closing Date or earlier termination of this Agreement,

               (a)     except (1) as otherwise expressly contemplated by this Agreement, (2) as
required by Law or any Order, (3) for any limitations on operations imposed by the Bankruptcy
Court or the Bankruptcy Code or the DIP Credit Agreement, (4) with the prior written consent of
the Buyer, or (5) as directed by the Buyer pursuant to Section 2.9(b), from the date of this
Agreement until the Closing Date or earlier termination of this Agreement, the Sellers shall, and
shall cause the Transferred Subsidiaries to use commercially reasonable efforts to conduct the
Business in the Ordinary Course of Business and preserve the material business relationships with
customers, suppliers, distributors and others with whom the Sellers or the Transferred Subsidiaries
deal in the Ordinary Course of Business; and

               (b)     the Sellers shall not, and shall cause the Transferred Subsidiaries not to,
without the prior written consent of the Buyer:

                      (i)     sell, transfer, lease, sublease, encumber or otherwise dispose of (1)
any material Transferred Assets or (2) any assets of a Transferred Subsidiary, in each case other
than immaterial dispositions thereof and Inventory sold or disposed of in the Ordinary Course of
Business;

                       (ii)  issue, sell, grant, pledge, dispose or transfer any equity interests in
any Seller or Transferred Subsidiary;

                      (iii) acquire any corporation, partnership, limited liability company,
other business organization or division thereof;

                      (iv)     merge or consolidate with or into any legal entity, dissolve, liquidate
or otherwise terminate its existence;

                                                 34
US 167629613v25
            Case 19-12378-KBO         Doc 1025-1       Filed 05/15/20      Page 95 of 174




                       (v)      split, combine, consolidate, subdivide or reclassify any of their
capital stock, other equity interests or voting securities, or securities convertible into or
exchangeable or exercisable for capital stock or other equity interests or voting securities, or issue
or authorize the issuance of any other securities in respect of, in lieu of or in substitution for its
capital stock, other equity interests or voting securities;

                         (vi)    declare, set aside or pay any dividend or other distribution (whether
in cash, stock or property or any combination thereof) in respect of any securities of any
Transferred Subsidiary, or repurchase, redeem or otherwise acquire, or offer to repurchase, redeem
or otherwise acquire, any capital stock or voting securities of, or equity interests in, any Transferred
Subsidiary or any securities of any Transferred Subsidiary convertible into or exchangeable or
exercisable for capital stock or voting securities of, or equity interests in, any Transferred
Subsidiary, or any warrants, calls, options or other rights to acquire any such capital stock,
securities or interests, other than any transfers among Transferred Subsidiaries, among Sellers, or
between any Transferred Subsidiary and any Seller;

                      (vii) amend the Organizational Documents of any Transferred Subsidiary
or amend or enter into any Indemnification Arrangements;

                       (viii) enter into any joint venture agreement that involves a sharing of
profits, cash flows, expenses or losses with other Persons related to or affecting the Business, the
Transferred Assets or the Transferred Subsidiaries;

                      (ix)   take any action (other than any actions required by the Bankruptcy
Court or applicable Law) in breach of the Bidding Procedures Order or the Sale Order;

                       (x)    (1) reject or terminate (other than by expiration in accordance with
its terms) any Transferred Contract or seek Bankruptcy Court approval to do so, or (2) fail to use
commercially reasonable efforts to oppose any action by a third party to so terminate (including
any action by a third party to obtain Bankruptcy Court approval to terminate) any Transferred
Contract;

                      (xi)     with respect to any Transferred Asset (1) agree to allow any form of
relief from the automatic stay in the Bankruptcy Cases; or (2) fail to use reasonable best efforts to
oppose any action by a third party to obtain relief from the automatic stay in the Bankruptcy Cases;

                        (xii) with respect to any Transferred Subsidiary, change, make or revoke
any Tax election, change any method of accounting with respect to Taxes, file any amended Tax
Return, surrender or compromise any right to claim a Tax refund, settle or compromise any claim,
notice, audit, assessment or other proceeding related to Taxes, enter into any agreement affecting
any Tax liability or any refund or file any request for rulings or special Tax incentives with any
Governmental Authority, enter into any Tax allocation, sharing or indemnity agreement, extend or
waive the statute of limitations period applicable to any Tax or Tax Return or take or cause (or
cause any other Person to take or cause) any action which could increase the Buyer’s or any of its
Affiliates’ Liability for Taxes with respect to the Transferred Subsidiaries, the Transferred Assets
or the Business;



                                                  35
US 167629613v25
            Case 19-12378-KBO        Doc 1025-1      Filed 05/15/20     Page 96 of 174




                     (xiii) with respect to any Transferred Subsidiary, make any change in any
method of accounting or accounting practice or policy, except as required by applicable Law or
GAAP;

                        (xiv) with respect to any Transferred Subsidiary, fail to maintain in full
force and effect existing insurance policies;

                      (xv) with respect to any Transferred Subsidiary, make any loans,
advances or capital contributions to, or investments in, any other Person (other than to a Seller or
Transferred Subsidiary in the Ordinary Course of Business);

                       (xvi) voluntarily pursue or seek, or fail to use commercially reasonable
efforts to oppose any third party in pursuing or seeking, a conversion of the Bankruptcy Cases to
cases under chapter 7 of the Bankruptcy Code, the appointment of a trustee under chapter 11 or
chapter 7 of the Bankruptcy Code and/or the appointment of an examiner with expanded powers;

                       (xvii) take any action to initiate any insolvency proceeding of any
character, including bankruptcy, receivership, reorganization, composition, administration or an
arrangement with creditors, voluntary or involuntary, of any Transferred Subsidiary or any of their
respective assets or properties;

                    (xviii) subject any of the Transferred Assets to any Encumbrance other than
Permitted Encumbrances;

                     (xix) with respect to any Transferred Subsidiary, incur any indebtedness
for borrowed money, enter into any capital lease or guarantee any such indebtedness;

                       (xx) with respect to any Transferred Subsidiary, enter into any
commitment for capital expenditures or otherwise make any capital expenditures with respect to
the Business, except in accordance with the budget and business plan made available to Buyer;

                       (xxi) in each case with respect to the Business and the Transferred
Subsidiaries, (1) make or grant any general or special wage or salary increase (other than standard
merit increases consistent with past practice within the past three years or as required by any
collective bargaining or labor agreement), (2) make any increase in the payments of benefits under
any Employee Benefit Plan, (3) take any action with respect to the grant of any material severance
or termination pay (other than pursuant to policies or agreements of the Sellers in effect on the
date of this Agreement) which will become due, (4) adopt, amend or terminate any Employee
Benefit Plan, other than in the Ordinary Course of Business and consistent with past practice, and
(5) enter into any material employment, consulting or similar agreement or amend any existing
employment agreement; or

                       (xxii) agree or commit to any of the foregoing.

                              Covenants Regarding Information.

             (a)    From the date hereof until the Closing Date or earlier termination of this
Agreement, upon reasonable request, the Sellers shall (i) afford the Buyer and its Representatives

                                                36
US 167629613v25
            Case 19-12378-KBO         Doc 1025-1       Filed 05/15/20     Page 97 of 174




reasonable access to the properties, offices, plants and other facilities, books and records (including
Tax books and records) of the Sellers and the Transferred Subsidiaries, and shall furnish the Buyer
with such financial, operating and other data and information, and access to all the officers,
employees, accountants and other Representatives of the Sellers and the Transferred Subsidiaries
as the Buyer may reasonably request in connection with the transactions contemplated by this
Agreement and (ii) provide the Buyer with copies of such daily business reports regarding the
Business as are currently being provided and made available on a regular basis to management of
Seller Parent. Notwithstanding anything to the contrary in this Agreement, the Sellers shall not be
required to disclose any information to the Buyer or its Representatives if such disclosure would
adversely affect any attorney-client or other legal privilege or contravene any applicable Laws (the
“Disclosure Limitations”); provided that the Parties shall reasonably cooperate in seeking to find
a way to allow disclosure of such information to the extent doing so would not (in the good faith
belief of the Sellers after consultation with outside counsel) reasonably be likely to cause such
privilege to be undermined with respect to such information.

                 (b)      The Sellers shall use, and shall cause the Transferred Subsidiaries to use,
commercially reasonable efforts to cause their respective employees to, on a timely basis,
cooperate as reasonably requested by the Buyer and/or any potential lender to assist the Buyer in
connection with such financing as Buyer may reasonably seek in connection with the operation of
the Business following the Closing (it being understood that it shall not be a condition to Closing
that any such financing be obtained), including using commercially reasonable efforts in
(i) requesting its certified independent auditors to provide auditors’ reports and customary comfort
letters with respect to financial information relating to the Sellers or the Transferred Subsidiaries
in customary form, (ii) causing appropriate personnel of the Sellers or the Transferred Subsidiaries
to participate at reasonable times in a reasonable number of sessions with prospective lenders,
(iii) furnishing the Buyer and such potential lenders, as promptly as reasonably practicable, with
such customary financial and other pertinent information regarding the Sellers or the Transferred
Subsidiaries as may be reasonably requested by the Buyer in connection with such financing,
(iv) assisting in the preparation of and to execute and deliver definitive financing documents,
including guarantee and collateral documents and customary closing certificates as may be
required by such financing and (v) providing customary documentation and other information
about the Sellers or the Transferred Subsidiaries requested by the Buyer or such potential lenders
in connection with such financing and required under applicable “know your customer,” sanctions
and anti-money-laundering rules and regulations. Any and all reasonable and documented out-of-
pocket costs and expenses incurred in connection with any cooperation, investigation or other
matter related to this Section 6.2(b) shall be promptly reimbursed to Seller, or paid or caused to be
paid, by the Buyer.

              (c)     The information provided pursuant to this Section 6.2 prior to Closing will
be used solely for the purpose of effecting the transactions contemplated hereby, and will be
governed by the terms and conditions of the DIP Credit Agreement and the Confidentiality
Agreement, which Confidentiality Agreement shall not terminate upon the execution of this
Agreement notwithstanding anything to the contrary therein. No Seller makes any representation
or warranty as to the accuracy of any information, if any, provided pursuant to this Section 6.2,
and Buyer may not rely on the accuracy of any such information.



                                                  37
US 167629613v25
             Case 19-12378-KBO         Doc 1025-1       Filed 05/15/20     Page 98 of 174




                  (d)     From and after the Closing, for a period of three (3) years following the
 Closing Date (or, if later, the closing of the Bankruptcy Case), the Buyer will provide the Sellers
 and their Representatives, at Sellers’ sole expense, with reasonable access, during normal business
 hours, and upon reasonable advance notice, subject to reasonable denials of access or delays to the
 extent any such access would unreasonably interfere with the operations of the Buyer or the
 Business, to the books and records, including work papers, schedules, memoranda, and other
 documents (for the purpose of examining and copying) relating to the Transferred Assets or the
 Excluded Assets with respect to periods or occurrences prior to the Closing Date, for the purposes
 of (i) complying with the requirements of any Governmental Authority, including the Bankruptcy
 Court, (ii) the closing of the Bankruptcy Cases and the wind down of the Sellers’ estates (including
 reconciliation of claims and preparation of Tax returns), (iii) making insurance claims, (iv)
 complying with applicable Laws or (v) other reasonable business purposes; provided that the
 Buyer shall not be obligated to provide any such access that would, in the reasonable, good faith
 judgment of the Buyer, conflict with the Disclosure Limitations. Unless otherwise consented to
 in writing by Seller Parent, the Buyer will not, for a period of three (3) years following the Closing
 Date, destroy, alter or otherwise dispose of any of such books and records without first offering to
 surrender to Seller Parent such books and records or any portion thereof that the Buyer may intend
 to destroy, alter or dispose of.

                                 Notification of Certain Matters. The respective Party shall promptly
 notify the other Parties in writing of any fact, change, condition, circumstance or occurrence or
 nonoccurrence of any event of which it is aware that will or is reasonably likely to result in any of
 the conditions set forth in Section 8.2(a) or Section 8.2(b) (in the case of Buyer) or Section 8.3(a),
 Section 8.3(a)(i) or Section 8.3(a)(ii) (in the case of Sellers) becoming incapable of being satisfied.

                                Employee Matters.

              (a)     Except with the prior written consent of Buyer, Sellers shall not transfer the
employment of any Transferred Subsidiary Employee out of the relevant Transferred Subsidiary that
employs them as of the date of this Agreement, and shall not otherwise change their then current
terms and conditions of employment except as otherwise permitted by the terms of this Agreement.

                (b)    The Sellers shall use commercially reasonable efforts to provide the Buyer
with a list of all Business Employees employed by, and workers and individual independent
contractors engaged by the Transferred Subsidiaries, including, to the extent permitted by applicable
Law, particulars of each such person’s current wage or fee, as the case may be, any incentive bonus
opportunity, annual vacation entitlement (and the amount of accrued vacation in the current vacation
year), notice period or confirmation that they are employed at will, or if employed or engaged
pursuant to a fixed term contract, the date on which such fixed term is due to expire and details of
any previous renewals, country in which they perform their duties or provide their services, name
of employing company, summary of benefits to which they are entitled, any suspension or maternity,
paternity, adoption, shared parental or other family or other leave of absence including sickness
leave in excess of 21 days as a consequence of which they are not actively working and a sample of
each contract of employment or contract for services in use within the Business in respect of such
Business Employees, workers and independent contractors.




                                                   38
 US 167629613v25
             Case 19-12378-KBO          Doc 1025-1       Filed 05/15/20      Page 99 of 174




                (c)     Without limitation of Section 10.9, nothing express or implied in this
Section 6.4 or this Agreement shall (i) confer upon any Business Employee, or legal representative
or beneficiary thereof, any rights or remedies, including any right to employment or benefits for any
specified period, of any nature or kind whatsoever, under or by reason of this Agreement, (ii) be
treated as an amendment to, or prevent the termination of any Employee Benefit Plan or any other
employee benefit plan, program, arrangement or agreement sponsored or maintained by the Buyer,
the Sellers or their respective Affiliates, as applicable, or (iii) obligate the Buyer, the Sellers or any
of their respective Affiliates to maintain any particular employee benefit plan, program or
arrangement.

                (d)     From and after the date of this Agreement, the Buyer and/or its
Representatives may meet and otherwise communicate with the Business Employees, upon prior
written notice to the Sellers (in a manner so as not to interfere unreasonably with the normal business
operations of any Seller) in order to discuss the impact of the pending transaction and the Buyer’s
intentions with respect to the Business Employees in the event the Buyer is successful in acquiring
any or all of the Transferred Subsidiaries or Transferred Assets, and to interview and offer
employment pursuant to the terms of this Section 6.4 to the relevant Business Employees (other than
the Transferred Subsidiary Employees, whose employment will continue by operation of Law).
Notwithstanding the foregoing, (i) commencing not later than ten (10) Business Days prior to the
Closing Date, Buyer shall be permitted to introduce itself to the Business Employees at in-person
meetings, and attend additional in-person meetings with the Business Employees and/or their
employee representatives if any, following the initial meetings, in each case, in the presence of
Representatives of the Sellers at such locations and times as the Buyer may reasonably request and
(ii) the Buyer and the Sellers shall cooperate in good faith in developing and implementing an
employee communication plan pursuant to which one or more written communications about the
Buyer, the transactions contemplated hereby and the Buyer’s plans or intentions with respect to the
future operation of the Transferred Subsidiaries or the Business will, from time to time, be
distributed to employees and pursuant to which meetings of the Buyer with the Business Employees
may be scheduled. Notwithstanding anything to the contrary in this Section 6.4, prior to the Closing,
the Buyer shall not engage in any communication with any Business Employees without the Sellers’
prior consent (not to be unreasonably withheld), it being understood that the Sellers shall not be
required to be present for any interviews, and the Parties acknowledge and agree to reasonably
cooperate with each other with respect to such communication.

                                 Consents and Filings; Further Assurances.

                (a)     Each of the Parties shall use reasonable best efforts to take, or cause to be
 taken, all appropriate action to do, or cause to be done, all things necessary, proper or advisable
 under applicable Law or otherwise to consummate and make effective the transactions
 contemplated by this Agreement and the Ancillary Agreements and to confirm the Buyer’s
 ownership of the Transferred Assets as promptly as practicable, including to use commercially
 reasonable efforts to obtain all necessary waivers, consents and approvals and effecting all
 necessary registrations and filings, including all necessary waivers, consents and approvals from
 customers and other parties. Without limiting the generality of the previous sentence, the Parties
 shall (i) use reasonable best efforts to obtain from Governmental Authorities all consents,
 approvals, clearances, expiration or termination of waiting periods, authorizations, qualifications
 and orders as are necessary for the consummation of the transactions contemplated by this

                                                    39
 US 167629613v25
           Case 19-12378-KBO         Doc 1025-1       Filed 05/15/20    Page 100 of 174




Agreement and the Ancillary Agreements; (ii) promptly (and in any event within fifteen (15)
Business Days following the date hereof) make all necessary filings, and thereafter make any other
required submissions, with respect to this Agreement required under the HSR Act or any other
applicable Law, including any other Antitrust Law; (iii) use reasonable best efforts to comply at
the earliest practicable date with any request under the HSR Act, or other Antitrust Law, for
additional information, documents or other materials received by each of them or any of their
respective Subsidiaries from the Federal Trade Commission, the Antitrust Division of the United
States Department of Justice or any other Governmental Authority in respect of such filings
(collectively, an “Antitrust Authority”); (iv) cooperate with each other in connection with any such
filing or request (including, to the extent permitted by applicable Law, providing copies of all such
documents to the non-filing parties prior to filing and considering all reasonable additions,
deletions or changes suggested in connection therewith) and in connection with resolving any
investigation or other inquiry of any of the Antitrust Authorities under the HSR Act or Foreign
Competition Law with respect to any such filing; (v) not extend any waiting period under the HSR
Act or enter into any agreement with an Antitrust Authority not to consummate the transactions
contemplated hereby; (vi) defend and resolve any investigation or other inquiry of any
Governmental Authority under all applicable Laws, including by defending against and contesting
administratively and in court any litigation or adverse determination initiated or made by a
Governmental Authority under applicable Law. This Section 6.5(a) does not apply with respect
to Taxes.

                (b)     Each of the Parties shall promptly notify the other Parties of any material
communication it or any of its Affiliates receives from any Governmental Authority relating to the
matters that are the subject of this Agreement and permit the other Parties to review in advance
any proposed communication by such Party to any Governmental Authority. No Party shall agree
to participate in any meeting with any Governmental Authority in respect of any filings,
investigation or other inquiry unless it consults with the other Parties in advance and, to the extent
permitted by such Governmental Authority, gives the other Parties the opportunity to attend and
participate at such meeting. The Parties will coordinate and cooperate fully with each other in
exchanging such information and providing such assistance as the other Parties may reasonably
request in connection with the foregoing and in seeking early termination of any applicable waiting
periods, including under the HSR Act. Subject to applicable Law, the Parties will provide each
other with copies of all correspondence, filings or communications between them or any of their
Representatives, on the one hand, and any Governmental Authority or members of its staff, on the
other hand, with respect to this Agreement and the transactions contemplated hereby. This
Section 6.5(b) does not apply with respect to Taxes.

                (c)     From time to time, whether at or following the Closing, the Sellers and the
Buyer shall execute, acknowledge and deliver all such further conveyances, notices, assumptions
and releases and such other instruments, and shall take such further actions, as may be necessary
or appropriate to vest in the Buyer all the right, title, and interest in, to or under the Transferred
Assets, to provide the Buyer and the Sellers all rights and obligations to which they are entitled
and subject pursuant to this Agreement and the Ancillary Agreements, and to otherwise make
effective as promptly as practicable the transactions contemplated by this Agreement and the
Ancillary Agreements. Each of the Parties will use its commercially reasonable efforts to cause
all of the obligations imposed upon it in this Agreement to be duly complied with and to cause all
conditions precedent to such obligations to be satisfied. Each of the Parties agrees to use its

                                                 40
US 167629613v25
           Case 19-12378-KBO        Doc 1025-1        Filed 05/15/20    Page 101 of 174




commercially reasonable efforts to negotiate and agree to the terms of the Transition Services
Agreement and IP License.

                (d)     The Sellers and the Buyer shall cooperate with each other and, as promptly
as practicable after the date of this Agreement use reasonable best efforts to obtain the transfer or
reissuance to the Buyer of all Environmental Permits necessary to lawfully own and operate the
Business and Transferred Assets. The Parties shall use reasonable best efforts to respond promptly
to any requests for additional information made by such agencies, use their respective
commercially reasonable efforts to participate in any hearings, settlement proceedings or other
proceedings ordered with respect to applications to transfer or reissue such Environmental Permits,
and use respective reasonable best efforts to cause regulatory approval to be obtained as soon as
practicable after the date of filing. Each Party will bear its costs of the preparation and review of
any such filing. The Sellers and the Buyer shall have the right to review in advance all
characterizations of the information relating to the transactions contemplated by this Agreement
which appear in any filing made in connection any filings to transfer the Environmental Permits
and the filing Party shall consider in good faith any revisions reasonably requested by the non-
filing Party.

                (e)    The Sellers shall use their reasonable best efforts to identify and transfer
title to any equipment that was acquired by the Transferred Subsidiaries using the proceeds of the
DIP Credit Agreement into the name of Bardin Hill or such other entity affiliated with Bardin Hill
as Bardin Hill shall designate.

                (f)      From the date hereof until the Closing Date, the Asset Sellers shall use
commercially reasonable efforts to, and to cause the Transferred Subsidiaries to, cooperate with
Buyer to seek accommodations from customers, suppliers and other commercial counterparties;
provided that (i) none of the Sellers or Transferred Subsidiaries shall be obligated to be subject to
any such accommodation effective prior to the Closing or incur any Liability or expense in
connection therewith and (ii) no representation, warranty or covenant of any Seller contained
herein will be breached or deemed breached and no condition of the Buyer will be deemed not to
be satisfied as a result of the failure to obtain any such accommodation or as a result of any Person
objecting to such accommodation request.

                (g)      Following Closing, Sellers shall cooperate with Buyer’s reasonable requests
with respect to the investigation and prosecution of any Actions related to the Business, the
Transferred Assets or the Transferred Subsidiaries (other than in connection with disputes between
the Parties hereto), including using commercially reasonable efforts to furnish reasonably available
information and testimony, to arrange discussions with, and the calling as witnesses of, officers,
directors, employees, agents and representatives. and to provide other reasonable assistance in
connection with any such Actions, with such cooperation to be at the cost and expense of Buyer
(but including only Sellers’ direct out-of-pocket expenses to third parties, photocopying and
delivery costs, and not including Sellers’ internal costs such as wages or other benefits paid to its
officers, directors or employees, but including any reasonable and documented legal costs and
expenses incurred by Sellers or any such Person in connection with the foregoing and any related
travel or other incidental costs and expenses of Sellers or any such Person in connection with the
foregoing).


                                                 41
US 167629613v25
           Case 19-12378-KBO         Doc 1025-1       Filed 05/15/20    Page 102 of 174




                (h)    Buyer shall use its commercially reasonable efforts, and cooperate in good
faith with the applicable Persons, with respect to matters that are within the reasonable control of
Buyer and its Affiliates to cause the condition set forth in Section 8.3(f) to be obtained as promptly
as practicable and prior to the Outside Date.

              (i)    Sellers shall use commercially reasonable efforts to, and to cause the
Transferred Subsidiaries to, avail themselves of any applicable programs of Governmental
Authorities with respect to loan forgiveness, extension, or stay of remedies or other similar
borrower accommodations.

                               Certain Director and Officer Matters.

                (a)    As soon as possible after the Closing Date, Buyer (i) shall adopt, or shall
cause to be adopted, the required resolutions, (ii) shall make, or shall cause to be made, the
necessary applications or filings, (iii) shall cause each of the Transferred Subsidiaries to hold such
corporate meetings, or (iv) take such other corporate actions (e.g., action by written consent), in
each case, as are necessary pursuant to applicable Laws or the Transferred Subsidiaries’
constitutive documents as in effect at the Closing to procure that those directors and officers of the
Transferred Subsidiaries who resign as of the Closing shall no longer be directors and/or officers
of such Transferred Subsidiaries, that they shall be discharged in their respective function as
directors and/or officers, and that the effect of such resignations shall be registered with the
relevant commercial or similar register, if any, as applicable, and Buyer shall vote all of the
Transferred Stock, or cause the relevant Transferred Subsidiary to vote all of the voting shares of
capital stock of any other Transferred Subsidiary owned by such relevant Transferred Subsidiary,
at such meetings or in such other corporate action in favor of the foregoing.

                (b)     Buyer shall not initiate, and shall cause its Affiliates or any Transferred
Subsidiary not to initiate, any civil or administrative Proceeding of whatsoever nature against any
present or former director or officer of the Transferred Subsidiaries (other than any Specified
Person), out of or in connection with the transactions contemplated by this Agreement, without
prejudice to (i) Buyer’s right to bring a Claim or initiate a Proceeding against Sellers under and in
accordance with the terms and limitations of this Agreement or (ii) Buyer’s ability to comply with
any criminal Action or Proceeding initiated by a Governmental Authority or to otherwise comply
with applicable Law.

               (c)      Buyer shall not initiate, and shall cause its Affiliates or any Transferred
Subsidiary not to initiate, any civil or administrative Proceeding of whatsoever nature against any
present or former director or officer of the Transferred Subsidiaries (other than any Specified
Person), out of or in connection with any acts or omissions of such person in connection with his
position as a director, officer or employee of the Transferred Subsidiaries prior to the Closing,
without prejudice to (i) Buyer’s right to bring a Claim or initiate a Proceeding against Sellers under
and in accordance with the terms and limitations of this Agreement or (ii) Buyer’s ability to comply
with any criminal Action or Proceeding initiated by a Governmental Authority or to otherwise
comply with applicable Law.

              (d)    Sellers shall not initiate any civil or administrative Proceeding of
whatsoever nature against any present or former director or officer of the Transferred Subsidiaries


                                                 42
US 167629613v25
           Case 19-12378-KBO         Doc 1025-1        Filed 05/15/20    Page 103 of 174




(other than any Specified Person), out of or in connection with any acts or omissions of such person
in connection with his position as a director, officer or employee of the Transferred Subsidiaries
prior to the Closing, without prejudice to (i) Sellers’ right to bring a Claim or initiate a Proceeding
against Buyer under and in accordance with the terms and limitations of this Agreement or
(ii) Sellers’ ability to comply with any criminal Action or Proceeding initiated by a Governmental
Authority or to otherwise comply with applicable Law.

               (e)     In the event that any present or former director or officer of any Transferred
Subsidiary (other than any Specified Person), is sued in or made party to or subject of (or is
threatened to be sued in or made party to or subject of) any Proceeding out of or in connection
with any acts or omissions of such person in connection with his position as a director, officer or
employee of any Transferred Subsidiary prior to the Closing, Buyer shall arrange that, subject to
adequate measures regarding confidentiality (such as the execution of a customary confidentiality
agreement), such director or officer shall have reasonable access to non-privileged documents and
information of the Transferred Subsidiaries as are in the possession of such Transferred
Subsidiaries, and that such director and officer may make copies of such documents at the actual
cost of such copies, as are reasonably necessary for the defense of such Proceeding.

                (f)    Following the Closing until the six (6) year anniversary thereof, Buyer shall
(i) cause the Transferred Subsidiaries not to amend, repeal or otherwise modify the Transferred
Subsidiaries’ Organizational Documents or Indemnification Arrangements as in effect at the
Closing, in any manner that would adversely affect the rights thereunder of individuals who are or
were directors or officers of the Transferred Subsidiaries prior to Closing and (ii) cause the
Transferred Subsidiaries to honor and pay the indemnification, advancement of expenses, and
exculpation provisions of each of the Transferred Subsidiaries’ Organizational Documents or
Indemnification Arrangements as in effect at the Closing; provided that all rights to
indemnification in respect of any Proceeding pending or asserted or any claim made within such
period shall continue until the disposition of such Proceeding or resolution of such claim. Buyer
shall not cancel or otherwise reduce coverage under any “tail”, “run-off,” or other insurance
policies purchased by Sellers or the Transferred Subsidiaries prior to the Closing; provided that no
payments shall be required of the Transferred Subsidiaries or Buyer with respect to such policies
after the Closing.

                (g)    This Section 6.6 is intended to be for the benefit of each of the directors and
officers described in this Section 6.6 and may be enforced by any such Person as if such Person
were a party to this Agreement. The obligations under this Section 6.6 will not be terminated or
modified in such a manner as to adversely affect any Person to whom this Section 6.6 applies
without the consent of such affected Person.

                               Refunds and Remittances.

               (a)     After the Closing: (i) if the Sellers or any of their Affiliates receive any
refund or other amount that is a Transferred Asset or is otherwise properly due and owing to the
Buyer in accordance with the terms of this Agreement, the Sellers promptly shall remit, or shall
cause to be remitted, such amount to the Buyer in accordance with this Agreement and (ii) if the
Buyer or any of its Affiliates receive any refund or other amount that is an Excluded Asset or is
otherwise properly due and owing to the Sellers or any of their Affiliates in accordance with the

                                                  43
US 167629613v25
           Case 19-12378-KBO          Doc 1025-1        Filed 05/15/20     Page 104 of 174




terms of this Agreement, the Buyer promptly shall remit, or shall cause to be remitted, such amount
to the Sellers in accordance with this Agreement.

                (b)     In the event that, from and after the Closing, (i) Sellers or any of their
Affiliates have retained ownership of a Transferred Asset, then, for no additional consideration to
the Sellers or any of their Affiliates, the Sellers shall, and shall cause their controlled Affiliates to,
convey, assign or transfer promptly such Transferred Asset to the Buyer or its designees in
accordance with this Agreement, and the Parties shall execute all other documents and instruments,
and take all other lawful actions reasonably requested, in order to convey, assign and transfer such
Transferred Asset to the Buyer or its designees in accordance with this Agreement or (ii) any
Excluded Asset has been conveyed to or is received by the Buyer, then, without any consideration
payable to the Buyer or any of its Affiliates, the Buyer shall convey, assign or transfer promptly
such Excluded Asset to the Sellers in accordance with this Agreement, and the Parties shall execute
all other documents and instruments, and take all other lawful actions reasonably requested, in
order to convey, assign and transfer such Excluded Asset to Sellers or their designees in accordance
with this Agreement.

                               Public Announcements. From and after the date hereof, the Parties
shall consult with each other before making any press release or otherwise making any public
statements with respect to this Agreement or the transactions contemplated hereby, and neither the
Buyer nor the Sellers shall make any press release or any public statement prior to obtaining Seller
Parent’s (in the case of the Buyer) or the Buyer’s (in the case of the Sellers) written approval,
which approval shall not be unreasonably withheld, except that, without limiting the foregoing
consulting obligation, no such approval shall be necessary to the extent disclosure is made in any
filing made to any court or may be required by applicable Law or by the Bankruptcy Court.

                                Name Change. The Sellers shall, as promptly as practicable (but in
no event later than one year) after the Closing, cease using and displaying in Europe, India, and
Brazil any Trademarks that are included in the Transferred Assets, and in accordance with such
requirement, the Sellers shall use commercially reasonable efforts to, no later than one year after
the Closing, legally change their corporate and business names (to the extent such names include
such Trademarks or a confusingly similar Trademarks) in Europe, India, and Brazil to names that
are not confusingly similar to such Trademarks, and file notices of such name changes with the
Bankruptcy Court. Under no circumstance shall the Sellers, after the Closing, use or otherwise
exploit in Europe, India, and Brazil the Trademarks included in the Transferred Assets or any other
indicia confusingly similar to the Trademarks included in the Transferred Assets, Copyrights
included in the Transferred Assets, or any work substantially similar to the Copyrights included in
the Transferred Assets, as a source identifier in connection with any Seller product, service or
corporate, business or domain name. Notwithstanding the foregoing, the Sellers are not prohibited
from using the Trademarks for non-trademark uses, including to factually describe their prior
ownership of the Business or in a manner that constitutes fair use under applicable Law. This
Section 6.9 is subject in all respects to the terms of the IP License.

                               Intellectual Property Registrations. Upon the reasonable and
specific request of Buyer, and at Buyer’s expense, the Sellers shall use commercially reasonable
efforts to effect the necessary change of ownership and recordals with all patent, trademark, and
copyright offices and domain name registrars and other similar authorities (i) where Intellectual

                                                   44
US 167629613v25
           Case 19-12378-KBO         Doc 1025-1        Filed 05/15/20    Page 105 of 174




Property of any Seller is still recorded in the name of legal predecessors of any Seller or any Person
other than a Seller or (ii) where, to the Knowledge of the Sellers, the relevant recordals of the
patent, copyright, and trademark offices, and domain name registrars, and other similar authorities,
with respect to any Seller’s Intellectual Property, are materially incorrect for any other reason.

                                          ARTICLE VII.
                                         TAX MATTERS

                                 Transfer Taxes. Any and all sales, harmonized sales, use, property
transfer or gains, real estate or land transfer or gains, documentary, stamp, registration, recording,
filing, goods and services or other similar Taxes payable solely as a result of the sale or transfer of
the Transferred Stock or the Transferred Assets pursuant to this Agreement (“Transfer Taxes”)
shall (to the extent not subject to an exemption under the Bankruptcy Code) be borne by the Buyer.
The Sellers and the Buyer shall use commercially reasonable efforts and cooperate in good faith
to mitigate, reduce, or eliminate any such Transfer Taxes, and shall each sign and file (or cause its
respective Affiliates to sign and file) all documentation with the relevant Governmental Authority
relating to such Transfer Taxes as it may be required to sign or file under applicable Law. The
Sellers shall prepare and file all necessary Tax Returns or other documents with respect thereto
and shall promptly provide a copy of any such Tax Returns or other documents to the Buyer.

                                Tax Cooperation. The Buyer and the Sellers agree to furnish or
cause to be furnished to each other, upon reasonable request, as promptly as practicable, such
information (including access to books and records relating to Taxes) and assistance relating to the
Business, the Transferred Subsidiaries and the Transferred Assets as is reasonably necessary for
determining any Liability for Taxes, the filing of all Tax Returns, the making of any election
relating to Taxes, the preparation for any audit by any Governmental Authority and the prosecution
or defense of any claim, suit or proceeding relating to any Tax; provided, however, that the Buyer
shall not be required to disclose the contents of its Tax Returns to any Person. Any reasonable
expenses incurred in furnishing such information or assistance pursuant to this Section 7.2 shall
be borne by the Party requesting it.

                               Bulk Sales.    Notwithstanding any other provisions in this
Agreement, the Buyer and the Sellers hereby waive compliance with all “bulk sales,” “bulk
transfer” and similar Laws that may be applicable with respect to the sale and transfer of any or all
of the Transferred Assets to the Buyer.

                                      ARTICLE VIII.
                                  CONDITIONS TO CLOSING

                                General Conditions. The respective obligations of the Buyer and the
Sellers to consummate the Closing shall be subject to the satisfaction, at or prior to the Closing, of
each of the following conditions, any of which may, to the extent permitted by applicable Law, be
waived in writing by any Party in its sole discretion (provided that such waiver shall only be
effective as to the obligations of such Party):

              (a)     No Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any Law or Order (whether temporary, preliminary or permanent), or shall


                                                  45
US 167629613v25
           Case 19-12378-KBO         Doc 1025-1       Filed 05/15/20   Page 106 of 174




have initiated and be actively pursuing any legal proceedings seeking any such Order, that enjoins,
restrains, makes illegal or otherwise prohibits the consummation of the transactions contemplated
by this Agreement or the Ancillary Agreements (any such Law or Order, a “Legal Restraint”).

               (b)   Any waiting period (and any extension thereof) under the HSR Act or any
other Antitrust Law applicable to the transactions contemplated by this Agreement shall have
expired or shall have been terminated or the necessary clearance thereunder shall have been
received.

                  (c)   The Bankruptcy Court shall have entered the Sale Order.

                                 Conditions to Obligations of the Sellers. The obligations of the
Sellers to consummate the transactions contemplated by this Agreement shall be subject to the
satisfaction, at or prior to the Closing, of each of the following conditions, any of which may be
waived in writing by Seller Parent in its sole discretion:

               (a)      The representations and warranties of the Buyer contained in this
Agreement shall be true and correct both when made and as of the Closing Date (other than in the
case of representations and warranties that are made as of a specified date, which representations
and warranties shall be true and correct as of such specified date), except where the failure to be
so true and correct (without giving effect to any limitation or qualification as to “materiality”
(including the word “material”) or “Buyer Material Adverse Effect” set forth therein) would not,
individually or in the aggregate, reasonably be expected to have a Buyer Material Adverse Effect.

              (b)    The Buyer shall have, in all material respects, performed all obligations and
agreements and complied with all covenants and conditions required by this Agreement to be
performed or complied with by it prior to or at the Closing.

                (c)    The Professional Fee Escrow Amount (as defined below) shall have been
deposited into a segregated bank account that the Sellers shall maintain in trust solely for the
professionals to the Sellers and the Creditors’ Committee retained under section 327, 328 and/or
1102 of the Bankruptcy Code (the “Estate Professionals”) and for no other entities until the
professional fee and expense claims of the Estate Professionals allowed by the Bankruptcy Court
(the “Professional Fee Claims”) have been irrevocably paid in full to the Estate Professionals
pursuant to one or more final Orders of the Bankruptcy Court. As used herein, “Professional Fee
Escrow Amount” means an amount equal to the aggregate amount needed to satisfy all unpaid
Professional Fee Claims and other unpaid fees and expenses the Estate Professionals have incurred
or will incur in rendering services to the Sellers (including for the avoidance of doubt, any
transaction or success fee), as estimated by the Sellers in reasonable consultation with the lenders
under the DIP Credit Agreement prior to the Closing Date.

                  (d)   The Sellers shall have received the documents listed in Section 2.6(c).

                                 Conditions to Obligations of the Buyer. The obligations of the
Buyer to consummate the transactions contemplated by this Agreement shall be subject to the
satisfaction, at or prior to the Closing, of each of the following conditions, any of which may be
waived in writing by the Buyer in its sole discretion:


                                                 46
US 167629613v25
           Case 19-12378-KBO         Doc 1025-1        Filed 05/15/20    Page 107 of 174




                  (a)   Representations and Warranties.

                        (i)     Each Fundamental Representation that is qualified by a materiality
standard (including “in all material respects,” “material” or “Material Adverse Effect”) shall be
true and correct in all respects both when made and as of the Closing Date (other than in the case
of Fundamental Representations that are made as of a specified date, which Fundamental
Representations shall be true and correct as of such specified date), and each Fundamental
Representation that is not qualified by a materiality standard (including “in all material respects,”
“material” or “Material Adverse Effect”) shall be true and correct in all but de minimis respects
both when made and as of the Closing Date (other than in the case of Fundamental Representations
that are made as of a specified date, which Fundamental Representations shall be true and correct
as of such specified date).

                        (ii)    The representations and warranties of the Sellers contained in this
Agreement (other than the Fundamental Representations) shall be true and correct both when made
and as of the Closing Date (other than in the case of representations and warranties that are made
as of a specified date, which representations and warranties shall be true and correct as of such
specified date), except where the failure to be so true and correct (without giving effect to any
limitation or qualification by a materiality standard (including “in all material respects,” “material”
or “Material Adverse Effect”)) would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

              (b)    The Sellers shall have, in all material respects, performed all obligations
and agreements and complied with all covenants and conditions required by this Agreement to be
performed or complied with by them prior to or at the Closing.

                  (c)   No Material Adverse Effect shall have occurred after the date of this
Agreement.

                  (d)   The Buyer shall have received the documents listed in Section 2.6(b).

                 (e)    There shall not have occurred any event, change, condition, occurrence or
effect that has, or would reasonably be expected to have, individually or in the aggregate, a material
impact on the ability of the Buyer or its Affiliates to perform the obligations under or receive the
benefits of the Transferred Contracts.

                (f)    The Buyer shall have received satisfactory evidence that the applicable
payment dates for the outstanding indebtedness of the Transferred Subsidiaries set forth on
Section 8.3(f) of the Disclosure Schedules shall have been extended such that no such payments
with respect to such indebtedness become due within one (1) year of the Closing Date (if such
payment dates are not already so scheduled or within the ability of the Buyer to postpone in
accordance with the terms of such indebtedness) or such other modifications as are acceptable to
the Buyer; provided that the condition set forth in this Section 8.3(f) shall be deemed to be satisfied
with respect to any such item of indebtedness if the required counterparty to such indebtedness is
willing to so extend such payment timing without making any other modification to the terms and
conditions of such indebtedness, except for such other waivers and modifications as may be
reasonably necessary to address any applicable default or similar provision such that known facts


                                                  47
US 167629613v25
           Case 19-12378-KBO         Doc 1025-1        Filed 05/15/20   Page 108 of 174




and circumstances of the Transferred Subsidiaries would not reasonably be expected to prevent or
materially undermine the efficacy of such extension of such payment timing.

               (g)     No insolvency or equivalent proceeding shall have been commenced, and
no notice of an insolvency or equivalent proceeding shall have been provided, with respect to any
Transferred Subsidiary or any direct or indirect subsidiary of a Transferred Subsidiary.

                (h)     The Bankruptcy Court shall have approved and authorized the Buyer’s
ability, pursuant to Section 363(k) of the Bankruptcy Code, to credit bid the Credit Bid Amount in
satisfaction of the Purchase Price set forth in Section 2.5.

                                             ARTICLE IX.
                                            TERMINATION

                              Termination. This Agreement may be terminated at any time prior
to the Closing (the date on which this Agreement terminates in accordance with its terms):

                  (a)   by mutual written consent of the Buyer and Seller Parent;

                  (b)   either Seller Parent or the Buyer, if:

                       (i)      a Legal Restraint is in effect that has become final and
nonappealable; provided that no Party may terminate this Agreement pursuant to this
Section 9.1(b)(i) unless it has complied in all material respects with Section 6.5;

                      (ii)  any Seller enters into a definitive agreement with respect to an
Alternative Transaction because the Buyer is not the prevailing party at the conclusion of the
Auction;

                      (iii) if (i) any Seller enters into one or more Alternative Transactions
with one or more Persons other than Buyer at the Auction or (ii) the Bankruptcy Court approves
an Alternative Transaction other than with the Buyer;

                        (iv)    the Closing shall not have occurred on or before June 5, 2020 (the
“Outside Date”); provided that if on the Outside Date any of the conditions set forth in
Section 8.1(a) (to the extent relating to matters set forth in Section 8.1(b)) or Section 8.1(b) have
not been satisfied but all other conditions set forth in Article VIII shall have been satisfied or
waived (other than those conditions that by their nature are to be satisfied at the Closing, but
provided that such conditions shall then be capable of being satisfied if the Closing were to take
place on such date), then the Outside Date shall be extended automatically by one (1) period of
twenty (20) days and such later date shall become the Outside Date for purposes of this Agreement;
provided further that the right to terminate this Agreement under this Section 9.1(b)(iv) shall not
be available to any Party if such Party is then in material breach of this Agreement that is the cause
of the failure of the Closing to occur prior to such date;

                  (c)   by the Buyer, if:



                                                  48
US 167629613v25
           Case 19-12378-KBO         Doc 1025-1       Filed 05/15/20    Page 109 of 174




                       (i)     the Buyer is not in breach of this Agreement such that the conditions
in Section 8.2(a) or Section 8.2(b) would not be satisfied, and the Sellers breach or fail to perform
in any respect any of their representations, warranties or covenants contained in this Agreement
and such breach or failure to perform (1) would give rise to the failure of a condition set forth in
Section 8.3(a) or Section 8.3(b) and (2) cannot be or has not been cured in all material respects
before the earlier to occur of (A) fifteen (15) days following delivery of written notice of such
breach or failure to perform and (B) one (1) day prior to the Outside Date;

                      (ii)    the Sale Hearing is not held on or before May 15, 2020, or if the Sale
Hearing is delayed due to the Bankruptcy Court’s unavailability, the next Business Day on which
the Bankruptcy Court is available;

                       (iii) the Bankruptcy Court has not entered the Sale Order on or before
May 15, 2020, or if approval of the Sale Order is delayed due to the Bankruptcy Court’s
unavailability, the next Business Day on which the Bankruptcy Court is available;

                      (iv)    if the Bankruptcy Case is dismissed or converted to a case under
chapter 7 of the Bankruptcy Code, and neither such dismissal nor conversion expressly
contemplates the transactions provided for in this Agreement;

                        (v)     the Sellers withdraw or seek authority to withdraw the Sale Motion;

                        (vi)    a Material Adverse Effect has occurred;

                        (vii) the Sellers publicly announce any plan of reorganization or plan of
liquidation or support any such plan filed by any third party, other than any such transaction related
to the wind down of the Sellers or the sale or transfer (directly or indirectly) or, or ownership of,
any Excluded Assets, and that would not prevent or materially delay the Closing from occurring
in accordance with the terms of this Agreement;

                      (viii) an insolvency or equivalent proceeding has been commenced, or a
notice of an insolvency or equivalent proceeding has been provided, with respect to any
Transferred Subsidiary or any direct or indirect subsidiary of a Transferred Subsidiary; or

                        (ix)    for any reason (including an Order of the Bankruptcy Court), the
Buyer is legally prohibited, pursuant to Section 363(k) of the Bankruptcy Code or otherwise, to
credit bid up to the full Credit Bid Amount in satisfaction of all or any portion of the Purchase
Price as set forth in Section 2.5; or

                  (d)   by Seller Parent, if:

                        (i)     the Sellers are not in breach of this Agreement such that the
conditions in Section 8.3(a) or Section 8.3(b) would not be satisfied, and the Buyer breaches or
fails to perform in any respect any of its representations, warranties or covenants contained in this
Agreement and such breach or failure to perform (1) would give rise to the failure of a condition
set forth in Section 8.2(a) or Section 8.2(b) and (2) cannot be or has not been cured in all material
respects before the earlier to occur of (A) fifteen (15) days following delivery of written notice of
such breach or failure to perform and (B) one (1) day prior to the Outside Date;

                                                 49
US 167629613v25
           Case 19-12378-KBO         Doc 1025-1       Filed 05/15/20    Page 110 of 174




                        (ii)   (1) the Buyer’s conditions to Closing set forth in Section 8.1 and
Section 8.3 have been satisfied (or waived by the Buyer), other than those conditions that by their
nature can only be satisfied at the Closing (which are capable of being satisfied), (2) on or after
such date, the Sellers have confirmed in a written notice to the Buyer that they are ready, willing
and able to consummate the transactions contemplated by this Agreement and that Sellers’
conditions to Closing set forth in Section 8.1 and Section 8.2 have been satisfied (or waived by the
Sellers), other than those conditions that by their nature can only be satisfied at the Closing (which
are capable of being satisfied), and (3) the Closing Date does not occur within three (3) Business
Days of the Sellers providing the Buyer with such notice; or

                        (iii) if the Transaction Committee (as defined in the Limited Liability
Operating Company Agreement of Seller Parent, as amended) determines in the exercise of its sole
authority that proceeding with the transactions contemplated by this Agreement would be
inconsistent with its fiduciary duties.

         The Party seeking to terminate this Agreement pursuant to this Section 9.1 (other than
Section 9.1(a)) shall, if such Party is Seller Parent, give prompt written notice of such termination
to the Buyer, and if such Party is the Buyer, give prompt written notice of such termination to the
Sellers.

                               Effect of Termination. In the event of termination of this Agreement
as provided in Section 9.1, this Agreement shall forthwith become void and there shall be no
liability on the part of any Party except (i) for the provisions of Section 6.8 (Public
Announcements), Section 10.2 (Fees and Expenses), Section 10.6 (Notices), Section 10.9 (Parties
in Interest), Section 10.10 (Governing Law), Section 10.11 (Submission to Jurisdiction) and this
Article IX and (ii) that no such termination shall relieve any Party from liability for any willful
and material breach of this Agreement.

                                        ARTICLE X.
                                    GENERAL PROVISIONS

                                Nonsurvival of Representations, Warranties and Covenants. The
respective representations, warranties and covenants of the Sellers and the Buyer contained in this
Agreement and any certificate delivered pursuant hereto shall terminate at, and not survive, the
Closing; provided that this Section 10.1 shall not limit any covenant or agreement of the Parties to
the extent that its terms require performance after the Closing.

                              Fees and Expenses. Except as otherwise provided herein (including
Section 6.5(a) and Section 7.1) or in the Order approving the DIP Credit Agreement, all fees and
expenses incurred in connection with or related to this Agreement and the Ancillary Agreements
and the transactions contemplated hereby and thereby shall be paid by the Party incurring such
fees or expenses, whether or not such transactions are consummated.

                               Transition of Permits. To the extent that the Buyer has not obtained
all of the Permits included in the Transferred Assets that are necessary for the Buyer to take title
to all of the Transferred Assets at the Closing and to operate all aspects of the Business as of
immediately following the Closing in the same manner in all material respects as it was operated


                                                 50
US 167629613v25
           Case 19-12378-KBO         Doc 1025-1         Filed 05/15/20   Page 111 of 174




by the Sellers immediately prior to the Closing, the Sellers shall, to the extent permitted by
applicable Laws, use commercially reasonable efforts to maintain after the Closing such Permits
that the Buyer reasonably requests, at the Buyer’s sole expense, until the earlier of the time the
Buyer has obtained such Permits and six (6) months following the Closing (or the remaining term
of any such Permit or the closing of the Bankruptcy Case, if shorter).

                            Amendment and Modification. This Agreement may not be
amended, modified or supplemented in any manner, whether by course of conduct or otherwise,
except by an instrument in writing specifically designated as an amendment hereto, signed on
behalf of each Party.

                                Waiver. No failure or delay of any Party in exercising any right or
remedy hereunder shall operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce such right or power,
or any course of conduct, preclude any other or further exercise thereof or the exercise of any other
right or power. Any agreement on the part of either Party to any such waiver shall be valid only
if set forth in a written instrument executed and delivered by a duly authorized officer on behalf
of such Party.

                               Notices. All notices and other communications hereunder shall be
in writing and shall be deemed duly given (a) on the date of delivery if delivered personally, (b)
on the first Business Day following the date of dispatch if delivered utilizing a next-day service by
a recognized next-day courier, (c) on the day of transmission if sent via email transmission to the
email address(es) given below and the sender does not receive a notice of such transmission being
undeliverable to such email address or (d) on the earlier of confirmed receipt or the fifth (5th)
Business Day following the date of mailing if delivered by registered or certified mail, return
receipt requested, postage prepaid. All notices hereunder shall be delivered to the addresses set
forth below, or pursuant to such other instructions as may be designated in writing by the Party to
receive such notice:

                       (i)     if to the Sellers, to:

                               Dura Automotive Systems, LLC
                               1780 Pond Run
                               Auburn Hills, Michigan 48326
                               Attention:    James E. Riedy, EVP & CFO
                               Email:        riedy.j@duraauto.com

                               with a copy (which shall not constitute notice) to:

                               Kirkland & Ellis LLP
                               300 North LaSalle Street




                                                   51
US 167629613v25
           Case 19-12378-KBO        Doc 1025-1        Filed 05/15/20   Page 112 of 174




                              Chicago, Illinois 60654
                              Attention:     Ryan Blaine Bennett, P.C.
                                             Gregory F. Pesce
                                             Steve Toth
                                             Mariska S. Richards
                              Email:         rbennett@kirkland.com
                                             gregory.pesce@kirkland.com
                                             steve.toth@kirkland.com
                                             mariska.richards@kirkland.com

                      (ii)    if to the Buyer, to:

                              DE Buyer LLC
                              c/o
                              c/o Bardin Hill Investment Partners
                              299 Park Avenue, 24th Floor
                              New York, NY 10171
                              Attention:     John Freese
                              Email:         jfreese@bardinhill.com

                              with copies (which shall not constitute notice) to:

                              Arnold & Porter Kaye Scholer LLP
                              70 West Madison Street, Suite 4200
                              Chicago, Illinois 60602
                              Attention:     Brian Lohan
                                             Edward Deibert
                              Email:         brian.lohan@arnoldporter.com
                                             edward.deibert@arnoldporter.com

                              and

                              Orrick Herrington & Sutcliffe LLP
                              31, avenue Pierre 1er de Serbie
                              Paris, 75782 Cedex 16
                              France
                              Attention:    George Rigo
                              Email:        grigo@orrick.com

                               Interpretation. When a reference is made in this Agreement to a
Section, Article, Exhibit or Schedule such reference shall be to a Section, Article, Exhibit or
Schedule of this Agreement unless otherwise indicated. The table of contents and headings
contained in this Agreement or in any Exhibit or Schedule are for convenience of reference
purposes only and shall not affect in any way the meaning or interpretation of this Agreement. All
words used in this Agreement will be construed to be of such gender or number as the
circumstances require. Any capitalized terms used in any Exhibit or Schedule but not otherwise
defined therein shall have the meaning as defined in this Agreement. All Exhibits and Schedules


                                                 52
US 167629613v25
           Case 19-12378-KBO         Doc 1025-1       Filed 05/15/20    Page 113 of 174




annexed hereto or referred to herein are hereby incorporated in and made a part of this Agreement
as if set forth herein. The word “including” and words of similar import when used in this
Agreement will mean “including, without limitation,” unless otherwise specified. The words
“hereof,” “herein” and “hereunder” and words of similar import when used in this Agreement shall
refer to the Agreement as a whole and not to any particular provision in this Agreement. The term
“or” is not exclusive. The word “will” shall be construed to have the same meaning and effect as
the word “shall.” References to days mean calendar days unless otherwise specified.

                               Entire Agreement. This Agreement (including the Exhibits and
Schedules hereto) and the Ancillary Agreements constitute the entire agreement, and supersede all
prior written agreements, arrangements, communications and understandings and all prior and
contemporaneous oral agreements, arrangements, communications and understandings between
the Parties with respect to the subject matter hereof and thereof. Neither this Agreement nor any
Ancillary Agreement shall be deemed to contain or imply any restriction, covenant, representation,
warranty, agreement or undertaking of any Party with respect to the transactions contemplated
hereby or thereby other than those expressly set forth herein or therein or in any document required
to be delivered hereunder or thereunder, and none shall be deemed to exist or be inferred with
respect to the subject matter hereof.

                               Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of each Party, and nothing in this Agreement, express or implied, is intended
to or shall confer upon any Person (including Business Employees and other employees of the
Sellers) other than the Parties and their respective successors and permitted assigns any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason of this Agreement.

                              Governing Law. Except to the extent of the mandatory provisions
of the Bankruptcy Code, this Agreement and all disputes or controversies arising out of or relating
to this Agreement or the transactions contemplated hereby (in contract or tort) shall be governed
by, and construed in accordance with the internal Laws of the State of New York, without regard
to the Laws of any other jurisdiction that might be applied because of the conflicts of laws
principles of the State of New York.

                                Submission to Jurisdiction. Without limitation of any Party’s right
to appeal any Order of the Bankruptcy Court, (x) the Bankruptcy Court shall retain exclusive
jurisdiction to enforce the terms of this Agreement and to decide any claims or disputes which may
arise or result from, or be connected with, this Agreement, any breach or default hereunder, or the
transactions contemplated hereby and (y) any and all claims relating to the foregoing shall be filed
and maintained only in the Bankruptcy Court, and the Parties hereby consent and submit to the
exclusive jurisdiction and venue of the Bankruptcy Court and irrevocably waive the defense of an
inconvenient forum to the maintenance of any such Action or proceeding; provided, however, that,
if the Bankruptcy Case is closed or declines jurisdiction, each of the Parties irrevocably agrees that
any Action or proceeding arising out of or relating to this Agreement brought by another Party or
its successors or assigns shall be heard and determined in the courts of the State of New York
sitting in the Borough of Manhattan, The City of New York, and of the United States District Court
for the Southern District of New York, and each of the Parties hereby irrevocably submits to the
exclusive jurisdiction of the aforesaid courts for itself and with respect to its property, generally
and unconditionally, with regard to any such action or proceeding arising out of or relating to this

                                                 53
US 167629613v25
           Case 19-12378-KBO         Doc 1025-1        Filed 05/15/20    Page 114 of 174




Agreement and the transactions contemplated hereby. Each of the Parties further agrees that notice
as provided herein shall constitute sufficient service of process and the Parties further waive any
argument that such service is insufficient, without limiting any other manner of service permitted
by Law. Each of the Parties hereby irrevocably and unconditionally waives, and agrees not to
assert, by way of motion or as a defense, counterclaim or otherwise, in any action or proceeding
arising out of or relating to this Agreement or the transactions contemplated hereby, (a) any claim
that it is not personally subject to the jurisdiction of the courts of the State of New York sitting in
the Borough of Manhattan, The City of New York, and of the United States District Court for the
Southern District of New York as described herein for any reason, (b) that it or its property is
exempt or immune from jurisdiction of any such court or from any legal process commenced in
such courts (whether through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) and (c) that (i) the suit, action or
proceeding in any such court is brought in an inconvenient forum, (ii) the venue of such suit, action
or proceeding is improper or (iii) this Agreement, or the subject matter hereof, may not be enforced
in or by such courts.

                               Disclosure Generally. Notwithstanding anything to the contrary
contained in the Disclosure Schedules or in this Agreement, the information and disclosures
contained in any Disclosure Schedule corresponding to a Section in Article III of this Agreement
shall be deemed to be disclosed and incorporated by reference in any other Disclosure Schedule
corresponding to a Section in Article III of this Agreement as though fully set forth in such
Disclosure Schedule for which applicability of such information and disclosure is reasonably
apparent on its face. The fact that any item of information is disclosed in any Disclosure Schedule
shall not be construed to be an admission by any Party to any third party of any liability or
obligation with respect thereto or to mean that such information is material or immaterial, within
or outside of the Ordinary Course of Business, or required to be disclosed by this Agreement. Such
information and the dollar thresholds set forth herein shall not be used as a basis for interpreting
the terms “material” or “Material Adverse Effect” or other similar terms in this Agreement. No
information set forth in the Disclosure Schedules will be deemed to broaden in any way the scope
of the Parties’ representations and warranties. Any description of any agreement, document,
instrument, plan, arrangement or other item set forth on any Disclosure Schedule is a summary
only and is qualified in its entirety by the terms of such agreement, document, instrument, plan,
arrangement or item, which terms will be deemed disclosed for all purposes of this Agreement.

                               Personal Liability. This Agreement shall not create or be deemed to
create or permit any personal liability or obligation on the part of any direct or indirect stockholder
of the Sellers or the Buyer or any officer, director, employee, Representative or investor of any
Party hereto.

                               Assignment; Successors. Except as set forth in Section 2.8, neither
this Agreement nor any of the rights, interests or obligations under this Agreement may be assigned
or delegated, in whole or in part, by operation of law or otherwise, by any Seller without the prior
written consent of the Buyer, and by the Buyer without the prior written consent of Seller Parent,
and any such assignment without such prior written consent shall be null and void. Subject to the
preceding sentences, this Agreement will be binding upon, inure to the benefit of, and be
enforceable by, the Parties and their respective successors and assigns.


                                                  54
US 167629613v25
           Case 19-12378-KBO         Doc 1025-1       Filed 05/15/20    Page 115 of 174




                                  Enforcement. The Parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached, including if any of the Parties fails to take
any action required of it hereunder to consummate the transactions contemplated by this
Agreement. Accordingly, (x) each of the Parties shall be entitled to specific performance of the
terms hereof or other equitable relief, including an injunction or injunctions, to prevent breaches
of this Agreement and to enforce specifically the terms and provisions of this Agreement, without
proof of damages or otherwise (this being in addition to any other remedy to which any such Party
may be entitled under this Agreement) and (y) the right of specific performance and other equitable
relief is an integral part of the transactions contemplated by this Agreement and without that right,
neither the Sellers nor Buyer would have entered into this Agreement. Each of the Parties hereby
further waives (a) any defense in any Action for specific performance that a remedy at law would
be adequate and (b) any requirement under any Law to post security as a prerequisite to obtaining
equitable relief.

                            Currency. All references to “dollars” or “$” in this Agreement or
any Ancillary Agreement refer to United States dollars, which is the currency used for all purposes
in this Agreement and any Ancillary Agreement.

                                Severability. Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such manner as to be effective and valid under
applicable Law, but if any provision or portion of any provision of this Agreement is held to be
invalid, illegal or unenforceable in any respect under any applicable Law or rule in any jurisdiction,
such invalidity, illegality or unenforceability shall not affect any other provision or portion of any
provision in such jurisdiction, and this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision or portion of any provision
had never been contained herein.

                     Waiver of Jury Trial. EACH OF THE PARTIES TO THIS
AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

                               Counterparts. Notwithstanding anything else herein to the contrary,
this Agreement may be executed in two or more counterparts, all of which shall be considered one
and the same instrument and shall become effective when one or more counterparts have been
signed by each of the Parties and delivered to the other Parties.

                              Facsimile or .pdf Signature. This Agreement may be executed by
facsimile or .pdf signature and a facsimile or .pdf signature shall constitute an original for all
purposes.

                              No Presumption Against Drafting Party. Each of the Buyer and the
Sellers acknowledges that each Party to this Agreement has been represented by legal counsel in
connection with this Agreement and the transactions contemplated by this Agreement.
Accordingly, any rule of law or any legal decision that would require interpretation of any claimed



                                                 55
US 167629613v25
           Case 19-12378-KBO      Doc 1025-1        Filed 05/15/20    Page 116 of 174




ambiguities in this Agreement against the drafting Party has no application and is expressly
waived.

                    [The remainder of this page is intentionally left blank.]




                                               56
US 167629613v25
Case 19-12378-KBO   Doc 1025-1   Filed 05/15/20   Page 117 of 174
Case 19-12378-KBO   Doc 1025-1   Filed 05/15/20   Page 118 of 174
Case 19-12378-KBO     Doc 1025-1     Filed 05/15/20   Page 119 of 174




                BUYER:

                DE BUYER LLC

                By: Fourth Series of Halcyon Trading Fund LLC, its manager

                By: Bardin Hill Investment Partners LP, its manager


                By:
                      Name: Suzanne McDermott
                      Title: Authorized Signatory


                By:
                      Name: John Freese
                      Title: Authorized Signatory




       [Signature page to Stock and Asset Purchase Agreement]
     Case 19-12378-KBO   Doc 1025-1     Filed 05/15/20   Page 120 of 174
                                                                           Final




                              SCHEDULES

                                   to the

               STOCK AND ASSET PURCHASE AGREEMENT

                           BY AND BETWEEN

                            DE BUYER, LLC,

                                   AND

  DURA AUTOMOTIVE SYSTEMS, LLC, DURA OPERATING, LLC, DURA MEXICO
HOLDINGS, LLC, NAMP, LLC, DURA AUTOMOTIVE SYSTEMS CABLE OPERATIONS,
        LLC, DURA FREMONT L.L.C. AND DURA G.P., AS THE SELLERS

                         Dated as of April 16, 2020
          Case 19-12378-KBO             Doc 1025-1        Filed 05/15/20        Page 121 of 174



                                        SCHEDULES
                                            TO
                           STOCK AND ASSET PURCHASE AGREEMENT

         This document and the attachments hereto (each of which is incorporated by reference herein)
constitute the Disclosure Schedules (the “Schedules”) referred to in the Stock and Asset Purchase
Agreement, dated as of April 16, 2020 (the “Agreement”), by and among (i) DE Buyer, LLC, a Delaware
limited liability company (“Buyer”), and (ii) Dura Automotive Systems, LLC, a Delaware limited liability
company, Dura Operating, LLC, a Delaware limited liability company, Dura Mexico Holdings, LLC, a
Delaware limited liability company, NAMP, LLC, a Delaware limited liability company, Dura Automotive
Systems Cable Operations, LLC, a Delaware limited liability company, Dura Fremont L.L.C., a Michigan
limited liability company and Dura G.P., a Delaware general partnership (together with the foregoing
entities, each a “Seller” and collectively, the “Sellers”). Capitalized terms used but not otherwise defined
herein shall have the respective meaning assigned to such terms in the Agreement.

         Pursuant to the terms of the Agreement, the Schedules are incorporated in and a part of the
Agreement as if set forth in full therein, and are therefore, without limitation and for the avoidance of doubt,
subject to Section 10.12 of the Agreement.
       Case 19-12378-KBO          Doc 1025-1         Filed 05/15/20   Page 122 of 174




                                          Schedule 1.1(a)

                                   Transferred Subsidiaries

                                 Entity                                       Jurisdiction
Dura Excel do Brazil, Ltd.                                                       Brazil
Dura Automotive Systems do Brazil, Ltd.                                          Brazil
Dura Holding Germany GmbH*                                                      Germany

Dura Automotive Systems SAS                                                      France
Dura Automotive Holdings U.K., Limited                                       United Kingdom
Dura UK Limited                                                              United Kingdom
Dura Automotive Services India Private Limited                                   India
Dura Auto Systems India Private Limited                                          India




                                                 3
         Case 19-12378-KBO        Doc 1025-1      Filed 05/15/20   Page 123 of 174



                                        Schedule 2.1(b)

                                    Transferred Contracts

1. Advance Order for Tools (Source Package No. SP-014229), dated as of January 3, 2019, by and
   between Dura Automotive Systems, Inc. and Mercedes/Benz U.S. International Inc.

2. Advance Order for Tools (Source Package No. SP-014490), dated as of January 3, 2019, by and
   between Dura Automotive Systems, Inc. and Mercedes/Benz U.S. International Inc.

3. Purchase Contract, dated as of March 14, 2019, by and between Dura Automotive Systems and
   Mercedes Benz U.S. International, Inc.

4. Purchase Contract, dated as of March 14, 2019, by and between Dura Automotive Systems and
   Mercedes Benz U.S. International, Inc.

5. Master Agreement, dated as of February 15, 2020, by and between Dura Automotive Systems, LLC
   and PAL Surface Treatment Systems Limited.




                                              4
         Case 19-12378-KBO           Doc 1025-1       Filed 05/15/20   Page 124 of 174



                                           Schedule 2.1(h)

                                      Other Transferred Assets

[To be proposed in accordance with Section 2.1(h) of the Agreement.]




                                                  5
         Case 19-12378-KBO           Doc 1025-1       Filed 05/15/20    Page 125 of 174



                                           Schedule 2.2(f)

                                           Excluded Assets

1. Plant located at 3201 Nafta Parkway, Suite B, Brownsville, Texas 78526.

2. Plant located at 5210 Industrial Drive, Milan, Tennessee 38358.




                                                  6
           Case 19-12378-KBO          Doc 1025-1        Filed 05/15/20       Page 126 of 174



                                              Schedule 3.3

                              No Conflict; Required Filings and Consents

(a)

         (i) None.

         (ii) None.

         (iii)

1. Multi-Year Supply Agreement, dated as of August 23, 2018, by and between Dura Automotive CZ, k.s.
   (Body & Glass Systems) and Daimler AG (including applicable price agreements).

2. Multi-Year Supply Agreement, dated as of August 24, 2018, by and between Dura Automotive CZ, k.s.
   (Body & Glass Systems) and Daimler AG (including applicable price agreements).

3. Multi-Year Supply Agreement, dated as of March 5, 2019, by and between Dura Automotive CZ, k.s.
   (Body & Glass Systems) and Daimler AG (including applicable price agreements).

4. Multi-Year Supply Agreement, dated as of March 14, 2019, by and between Dura Automotive CZ, k.s.
   (Werk Strakonice Trim) and Daimler AG (including applicable price agreements).

5. Multi-Year Supply Agreement, dated as of March 14, 2019, by and between Dura Automotive CZ, k.s.
   (Werk Strakonice Trim) and Daimler AG (including applicable price agreements).

6. Multi-Year Supply Agreement, dated as of March 14, 2019, by and between Dura Automotive CZ, k.s.
   (Werk Strakonice Trim) and Daimler AG (including applicable price agreements).

7. Letter of Comfort, dated as of July 9, 2019, by and between Dura Automotive Holdings U.K., Ltd. and
   Daimler AG.

8. Change of control provisions pursuant to the following debt facilities:

           (i)  Credit Facility Agreement No. 0530/17/00595, dated as of May 10, 2017, by and between
      Dura Automotive Systems CZ, s.r.o. and Československá obchodní banka, a.s. (as amended from time
      to time).

          (ii)    Loan Agreement No. 1002690001, dated as of December 15, 2011, by and between DURA
      Automotive CZ, k.s. (as borrower) and COMMERZBANK Aktiengesellschaft (acting through its
      branch office COMMERZBANK Aktiengesellschaft, pobočka Praha) (as lender) (as amended from
      time to time.)

          (iii)   Loan and Security Agreement, dated as of January 25, 2019, by and between Dura
      Automotive Holdings UK, Ltd. (as borrower) and ARK II CLO 2001-1, Ltd. (as lender) (as amended
      form time to time.)




                                                    7
     Case 19-12378-KBO           Doc 1025-1      Filed 05/15/20   Page 127 of 174



     (iv) Loan and Security Agreement, dated as of April 23, 2019, by and between Dura
Automotive CZ, k.s. (as borrower) and ARK II CLO 2001-1, Ltd. (as lender) (as amended from time
to time).

    (v)    Contract for the Establishment of a Lien on Claims, dated February 6, 2009, by and
between Dura Automotive Systems CZ, s.r.o. (as lienee) and Transfinance, a.s. (now UniCredit
Factoring Czech Republic and Slovakia, a.s.) (as lienor) (as amended from time to time).

    (vi)  Factoring Agreement, dated as of June 27, 2008, by and between Dura Automotive
Systems SAS and GE FactoFrance (as amended from time to time).

    (vii) Factoring Agreement, dated as of November 25, 2016, by and between Dura Automotive
Body & Glass Systems UK Limited and TARGO Commercial Finance AG (as amended from time to
time).

     (viii) Factoring Agreement, dated as of December 15, 2011, by and among Dura Automotive
Body & Glass Systems GmbH, Coface Finanz GmbH and GE Capital Bank AG (as amended from time
to time).

    (ix)  Factoring Agreement, dated as of December 15, 2011, by and among Dura Automotive
Systems GmbH, Coface Finanz GmbH and GE Capital Bank AG (as amended from time to time).

    (x)    Factoring Agreement, dated as of December 15, 2011, by and among Dura Automotive
Systems Einbeck GmbH, Coface Finanz GmbH and GE Capital Bank AG (as amended from time to
time).

    (xi)   Factoring Agreement, dated as of December 15, 2011, by and among Dura Automotive
Systems Rotenburg GmbH, Coface Finanz GmbH and GE Capital Bank AG (as amended from time to
time).

   (xii)   European capital leases:

             (a)    Finance Lease Contract No. 11012296/19 by and between Dura Automotive CZ,
k.s. (Lessee) and SG Equipment Finance Czech Republic s.r.o. (Lessor) dated April 24, 2019.

             (b)    Finance Lease Contract No. 11012297/19 by and between Dura Automotive CZ,
k.s. (Lessee) and SG Equipment Finance Czech Republic s.r.o. (Lessor) dated April 24, 2019.

             (c)    Finance Lease Contract No. 11012298/19 by and between Dura Automotive CZ,
k.s. (Lessee) and SG Equipment Finance Czech Republic s.r.o. (Lessor) dated April 24, 2019.

             (d)    Finance Lease Contract No. 11012299/19 by and between Dura Automotive CZ,
k.s. (Lessee) and SG Equipment Finance Czech Republic s.r.o. (Lessor) dated April 24, 2019.

             (e)    Finance Lease Contract No. 11012300/19 by and between Dura Automotive CZ,
k.s. (Lessee) and SG Equipment Finance Czech Republic s.r.o. (Lessor) dated April 24, 2019.

             (f)    Finance Lease Contract No. 11012301/19 by and between Dura Automotive CZ,
k.s. (Lessee) and SG Equipment Finance Czech Republic s.r.o. (Lessor) dated April 24, 2019.


                                             8
            Case 19-12378-KBO         Doc 1025-1        Filed 05/15/20    Page 128 of 174



               (g)   Purchase Contract (No. 11012302/19) by and among Dura Automotive CZ, k.s.
   (Lessee), SG Equipment Finance Czech Republic s.r.o. (Lessor) and Montekord Machines s.r.o. dated
   April 24, 2019.

       (xiii) European capital leases referred to in attachment 3.3(a).

(b) None.




                                                    9
            Case 19-12378-KBO   Doc 1025-1     Filed 05/15/20   Page 129 of 174



                                      Schedule 3.4

                                   Transferred Assets

(a) None.

(b) None.

(c) None.




                                          10
              Case 19-12378-KBO       Doc 1025-1       Filed 05/15/20   Page 130 of 174



                                            Schedule 3.5

                                      Transferred Subsidiaries

  (a) None.

  (b)

                Entity                  Outstanding Equity                  Equity Owner(s)
                                            Securities
                                      88,082,521 shares          Dura Operating, LLC (88,082,520
                                                                 shares)
Dura Excel do Brazil, Ltd.
                                                                 Mario Buttino (1 share)

                                      91,788,202 shares          Dura Excel do Brazil, Ltd. (77,849,703)
Dura Automotive Systems do Brazil,
Ltd.                                                             Dura Operating, LLC (13,938,499)

                                      1 share (DEM 50,000        Dura Automotive Holdings GmbH &
Dura Automotive Systems GmbH
                                      share capital)             Co. KG
                                      4 shares (EUR 540,000      Dura Operating, LLC
Dura Holding Germany GmbH
                                      share capital)
Dura Automotive Body & Glass          1 share (EUR 22,160,000    Dura Holding Germany GmbH
Systems GmbH                          share capital)
Dura Automotive Plettenberg Leisten   1 share (EUR 1,565,000     Dura Automotive Body & Glass
& Blenden GmbH                        share capital)             Systems GmbH
Dura Automotive Handels- und          4 shares (EUR 3,018,000    Dura Automotive Holdings U.K. Ltd.
Beteiligungs-GmbH                     share capital)
                                      2 shares (DEM 10,000,000   Dura Automotive Holdings GmbH &
Dura Automotive Systems Einbeck       share capital)             Co. KG: 1 share (DEM 7,814,700.00)
GmbH                                                             Dura Automotive Systems Einbeck
                                                                 GmbH: 1 share (DEM 2,185,300.00)
                                      EUR 11,206,638.1 share     Dura Automotive Holding Verwaltungs
Dura Automotive Holding GmbH &        capital                    GmbH (<0.01%)
Co. KG                                                           Dura Automotive Holdings U.K. Ltd.
                                                                 (>99.9%)
Dura Automotive Holding               1 share (DEM 50,000        Dura Automotive Holdings U.K. Ltd.
Verwaltungs GmbH                      share capital)
Dura Automotive                       1 share (DEM 50,000        Dura Automotive Holdings GmbH &
Grundstucksverwaltungs GmbH           share capital)             Co. KG
Dura Automotive Systems Rotenburg     1 share (DEM 500,000       Dura Automotive Systems Einbeck
GmbH                                  share capital)             GmbH (Einbeck)



                                                  11
            Case 19-12378-KBO        Doc 1025-1       Filed 05/15/20   Page 131 of 174




               Entity                  Outstanding Equity                  Equity Owner(s)
                                           Securities
                                     2 shares (DEM 50,000        Dura Automotive Holdings GmbH &
                                     share capital)              Co. KG: 1 share (EUR 25,000)
Duratronics GmbH
                                                                 OHLOtronic GmbH: 1 share (EUR
                                                                 25,000)
                                     CZK 492,010,000 share       Dura Automotive Handels- und
Dura Automotive Systems CZ, s.r.o.
                                     capital                     Beteiligungs-GmbH
                                     CZK 8,111,000 share         Dura Automotive Systems CZ, s.r.o.
Dura Automotive CZ, k.s.             capital                     (99%)
                                                                 Dura Holding Germany GmbH (1%)
Dura Automotive Manufacturing CZ     CZK 12,000 share capital    Dura Automotive CZ, k.s.
s.r.o.
                                     EUR 5,481,517.58 share      Dura Operating, LLC
Dura Automotive Systems SAS
                                     capital
Dura Automotive Portuguesa –         EUR 1,050,000 share         Dura Automotive Handels- und
Indústria de Componentes para        capital                     Beteiligungs-GmbH (98%)
Automóveis Lda                                                   Dura Holding Germany GmbH (2%)
                                     RON 57,954,558              Dura Automotive Handels- und
Dura Automotive Romania Srl
                                                                 Beteiligungs-GmbH
Adwest Driver Controls Limited       GBP 200,000 share capital   Dura Automotive Ltd.
Adwest Driver Systems Limited        GBP 125,000 share capital   Dura Automotive Ltd.
                                     3 shares (GBP 8,400 share   Dura Holdings Ltd.
Adwest Dudley Limited
                                     capital)
                                     GBP 532,776.25 share        Dura Automotive Ltd. (99.9%)
Adwest Steering Limited              capital                     Carbin Ltd. (.01%)
                                     1 share (GPB 1 share        Dura Holdings Limited
Bowden Controls Ltd.
                                     capital)
Dura Automotive Body & Glass         GBP 1,715,000 share         Dura Automotive Handels- und
Systems UK, Ltd.                     capital                     Beteiligungs-GmbH
                                     GBP 558,247 share capital   Dura Holdings Ltd. (GBP 558,246)
Dura Automotive Limited
                                                                 Dura UK Limited (GBP 1)
Dura Automotive Holdings, U.K.,      GBP 1,000 share capital     Dura Operating, LLC
Limited
Dura Holdings Limited                GBP 105,000 share capital   Dura Automotive Limited
Dura Nottingham Limited              GBP 105,000 share capital   Dura Automotive Limited
                                     GBP 5 share capital         Dura Automotive Body & Glass
Dura Shifter Systems UK Limited
                                                                 Systems UK, Ltd.


                                                 12
            Case 19-12378-KBO        Doc 1025-1       Filed 05/15/20    Page 132 of 174




               Entity                  Outstanding Equity                   Equity Owner(s)
                                           Securities
                                     GBP 91,994,565 share        Dura Operating, LLC
Dura UK Limited
                                     capital
                                     GBP 16,431,468 share        Dura UK Limited
Trident Automotive Limited
                                     capital
                                     60,428,747 share            Trident Automotive Limited
Spicebright Limited                  outstanding (GBP
                                     45,405,000 share capital)
                                     917,860 shares              Dura Automotive Holding GmbH Co &
                                     outstanding                 Kg: 10 shares (.01% of the total share
Dura Automotive Services India                                   capital);
Private Limited
                                                                 Dura Operating LLC: 917,850 shares
                                                                 (99.99% of the total share capital)
                                     54,190,482 shares           Dura Automotive Systems GmbH: 100
Dura Auto Systems India Private      outstanding                 shares (.001% of the total share capital)
Limited                                                          Dura Operating LLC 54,090,482 shares
                                                                 (99.999% of the total share capital)
Dura Automotive DOOEL Ilinden        EUR 5,000 share capital     Dura Automotive Holdings U.K. Ltd.
Dura Automotive Structures Ilinden   EUR 5,000 share capital     Dura Automotive Holdings U.K. Ltd.
DOOEL Skopje
Dura Automotive Extrusions Ilinden   EUR 5,000 share capital     Dura Automotive Holdings U.K. Ltd.
DOOEL


  (c) None.




                                                 13
            Case 19-12378-KBO         Doc 1025-1        Filed 05/15/20     Page 133 of 174



                                             Schedule 3.6

                                      No Undisclosed Liabilities

(a) None.

(b) €2 million bridge liquidity undertaking as referenced in the Liquidity Undertaking, dated October 16,
2018, by and between Dura Automotive Holdings U.K. and Dura Automotive Body & Glass Systems
GmbH, as amended by that certain Amendment Agreement to the Liquidity Undertaking, dated March 11,
2020.




                                                   14
            Case 19-12378-KBO        Doc 1025-1        Filed 05/15/20    Page 134 of 174



                                             Schedule 3.7

                               Absence of Certain Changes or Events

(i) None.

(ii)

(a)

1. Relocation of the statutory seat DURA Holding Germany GmbH and DURA Handels- und
   Beteiligungs- GmbH from Plettenberg to Duesseldorf (Oct. 2018).

2. Merger of DAS Europe SAS as transferring company into DAS SAS as acquiring company (May 2019).

3. Relocation of the Administrative seat of Dura Automotive Services India Private Limited (India) from
   Hyderabad to Pune (Dec. 2019).

4. Pension Trust Plettenberg (“Unterstützungskasse der DURA Holding Germany Gruppe e.V.“
   Amendment of AoA with regard to co-determination rights/representation rights of the WC and use of
   funds in case of liquidation (August 2019).

5. DURA Automotive Systems Leisten & Blenden GmbH: Amendment of the Company’s AoA with
   regard to the Supervisory Board provisions (April 2017).

6. Transfer of all Shares of DURA Automotive Holding Verwaltung Shares to DURA UK HoldCo (Dec.
   2018).

7. Several Minority Share transfers for tax cleanup and preparation of UK streamlining (2018/2019).


(b) The company intends to merge Dura Automotive Services India Private Limited and Dura Auto Systems
India Private Limited in the near term.

(c)

1. Technical Assistance Agreement by and among MD Helicopters, Inc., Dura Automotive Systems, LLC
   and Dura Automotive Services India Private Limited.

2. Professional Services Agreement by and between Dura Automotive Systems, LLC and MD
   Helicopters, Inc.

3. Joint Development Agreement, dated as of May 7, 2018, by and between Dura Automotive Systems,
   LLC and MD Helicopters, Inc.

4. Dura Automotive Systems Reiche GmbH, Dura Automotive Systems Holding GmbH and Tubular
   Metal Systems LLC.

(d) None.

                                                  15
            Case 19-12378-KBO           Doc 1025-1      Filed 05/15/20     Page 135 of 174



(e)

        (i) None.

        (ii) None.

        (iii) KERP retention payments to be paid in April 2020 for non-U.S. employees, as listed below:

                Employee
 Employee       First        Location       Position                                         $ Amount
 Last Name      Name
 Vemaraju       Raghu        Asia           Chief Engineer Asia Pacific                           $26,400
 Glozbach       Pierre       Europe         General Counsel, Europe                               $55,710
 Pohl           Annette      Europe         Director of Sales, Europe                             $30,000
 Schroeder      Beate        Europe         Executive Director of Finance, Global Treasury        $30,000
 Christoph      Sascha       Europe         Head of Tax, Europe                                   $22,563
 Tancsics       Robert       Europe         Director of Finance, Europe                           $20,000
 Neam-Allah     Fahd         Europe         Director of TVM, Global Controls & Electronics        $15,000


(f)

1. The company intends to settle the tax audit (tax years 2014-2016) for all German entities within the
   next few weeks. The company anticipates a maximum settlement amount of €600,000 for the
   Plettenberg entities and €50,000 for the Einbeck entities.

2. The company intends to settle India entities tax litigation per new scheme vivad se vishwas.

(g) None.

(h) None.




                                                   16
            Case 19-12378-KBO    Doc 1025-1      Filed 05/15/20   Page 136 of 174



                                        Schedule 3.8

                                Compliance with Law; Permits

(a)

       (i) None.

       (ii) None.

(b) None.




                                            17
                            Case 19-12378-KBO          Doc 1025-1        Filed 05/15/20     Page 137 of 174



                                                              Schedule 3.9

                                                                Litigation

         Case Title and Case Name                     Court or Agency and Location                      Status of Case
Carlex Glass America, LLC v. Dura Mexico       State of Tennessee, Davidson County, 20th Pending in Arbitration
Holdings, LLC, d/b/a Dura Automotive           Judicial District; Michigan Court of Appeals;
Systems, Inc., Dura Operating, LLC d/b/a       Michigan Supreme Court
Dura Automotive System, Inc., and Dura
Automotive Systems, LLC
Lucerne International, Inc. v Dura             Wayne County – Third Circuit Court;            Appeal
Automotive Systems, LLC and Milan Metal        Michigan Court of Appeals; Michigan
Systems, LLC (also third party co-defendants   Supreme Court
Asia Forging Supply, Co., Ltd and Faw
Forging and Casting USA, Inc.)

Paul Brian Csikos v Dura Automotive            United States Court for the Eastern District of Pending
Systems, LLC and Arvis Williams                Michigan
Tower Metal Working Fluids vs. Dura            State of Illinois, Cook County, 1st Municipal Pending
Automotive Systems LLC d/b/a Dura              District, Civil Division
Automotive
Empresa V.L.M. Embalajes, S. de R.L. de        El Centro de Justicia Alternativa Penal de N/A
C.V. v.                                        Matamoros (Facilitator Cynthia Judith Ortega
Dura de Mexico S.A. de C.V.,                   del Valle)
Dura Automotive Systems, LLC, Oscar
Gamon (Purchasing Rep.), Victor Davila
(Plant 4 Operations Mgr.) and Ruben Ramirez
(Plant 3 Operations Mgr.).
Dura Auto Systems India Private Limited        Income Tax Appellate Tribunal, Pune, India     Appeal




                                                                    18
                           Case 19-12378-KBO          Doc 1025-1       Filed 05/15/20    Page 138 of 174



       Site closures and the related labor and employment claims against Dura Automotive Plettenberg Leisten & Blenden GmbH, Dura Holding
Germany GmbH and Dura Automotive Body and Glass Systems GmbH brought by individuals and the Works Council, as detailed below (the
“Plettenberg Matter”):


                                                                                                               Dissolution of Workers
                                                        Dura Automotive Body
                             Dura Automotive                                        Dura Automotive            council at Dura
                                                        & Glass Systems
Restructuring Efforts        Plettenberg Leisten &                                  Plettenberg Leisten &      Automotive Body &
                                                        GmbH, Dura Holding
                             Blenden GmbH (2017)                                    Blenden GmbH (2019)        Glass Systems GmbH,
                                                        Germany (2019)
                                                                                                               Dura Holding Germany

Dismissal Protection                                    Total cases Filed: 152      Total cases Filed: 555
Proceeding Status                                       Cases Won / Withdrawn:      Cases Won / Withdrawn:
                                                        35                          226
                                                        Anticipated Withdraws: 6    Anticipated Withdraws:
                                                        Anticipated Wins: 111       249




                                                                  19
            Case 19-12378-KBO   Doc 1025-1     Filed 05/15/20   Page 139 of 174



                                     Schedule 3.10

                                 Employee Benefit Plans

(a)

       (i) None.

       (ii) None.

(b)

       (i) None.

       (ii) None.

       (iii) None.

(c) None.




                                          20
            Case 19-12378-KBO           Doc 1025-1       Filed 05/15/20     Page 140 of 174



                                              Schedule 3.11

                                      Labor and Employment Matters

(a) None.

(b) None.

(c) None.

(d)

        (i) None.

        (ii) None.

        (iii) None.

        (iv) None.

        (v) The Plettenberg Matter.

(e) None.

(f) Potential French restructuring to be implemented in the near term resulting in potential severance
payments in an aggregate amount of $1,680,794, ($244,200 above the legal minimum for severance).

(g) Ten employees were moved with unchanged employment terms and conditions from Dura Automotive
Body & Glass Systems U.K. to Dura Automotive Holdings U.K. Ltd.

(h) None.

(i) None.

(j) None.

(k) With respect to the Plettenberg legal entities, plus 11 employees in the Rotenburg and Einbeck legal
entities, there are employees who have a defined benefit pension arrangement that are receiving (but do not
exceed) the minimum contribution requirements as applicable by law.




                                                    21
            Case 19-12378-KBO         Doc 1025-1         Filed 05/15/20     Page 141 of 174



                                              Schedule 3.12

                                             Real Property

(a) None.

(b) None.

(c) Pursuant to Art. 24 of the German Federal Building Code, German municipalities are entitled to exercise
certain pre-emption rights in respect of the purchase of property and securing public interests.




                                                    22
            Case 19-12378-KBO   Doc 1025-1      Filed 05/15/20   Page 142 of 174




                                     Schedule 3.13

                                  Intellectual Property

(a) See attached.

(b) None.

(c) None.

(d) None.

(e) None.




                                           23
                                                                                                           Case 19-12378-KBO         Doc 1025-1      Filed 05/15/20   Page 143 of 174



                                                                                                                                                                                                  Patent Information
Cnty - Loc..   Dura Owner               Business Unit Product          Feature(s)          Title                                                                                        Status    Patent Application   Patent Application   Date        Issued Patent
(Owner)                                                                                                                                                                                           Filing Date          Number               Granted



US - DHQ (DO) Dura Operating, LLC       Body &       Seat              Structure - Arm     SELF-LEVELING CHAIR ARM                                                                      Granted   1/6/2000             09/478747            3/26/2002   US6361114
                                        Chassis

US - DHQ (DO) Dura Operating, LLC       Controls     Pedal - By-Wire   Hysterisis          ELECTRONIC THROTTLE CONTROL ACCELERATOR PEDAL MECHANISM W/ MECHANICAL HYSTERESIS PROVIDER    Granted   1/12/2000            09/481649            3/26/2002   US6360631


DE - DUS (DAS Dura Automotive Systems Controls       Cable             Projection on wall, MEANS FOR ANCHORING AN ELONGATE MEMBER                                                       Granted   1/25/2000            09/490489            10/2/2001   US6295889
GmbH)          GmbH                                                    collar - Q3

US - DHQ (DO) Dura Operating, LLC       Controls     Pedal -           Slot Guide          ADJUSTABEL BRAKE, CLUTCH AND ACCELERATOR PEDALS                                              Granted   1/27/2000            09/492238            6/19/2001   US6247381
                                                     Adjustable

US - DHQ (DO) Dura Operating, LLC       Controls     Pedal -           Sensor - Drive      CONTROL SYSTEM FOR ADJUSTABLE PEDAL ASSEMBLY                                                 Granted   1/27/2000            09/492636            3/5/2002    US6352007
                                                     Adjustable        screw

US - DHQ (DO) Dura Operating, LLC       Controls     Pedal -           Linkage             AUTOMATIC BRAKE, CLUTCH, AND ACCELERATOR PEDALS                                              Granted   2/4/2000             09/498594            9/18/2001   US6289761
                                                     Adjustable

US - DHQ (DO) Dura Operating, LLC       Body &       Seat              Track - Lock        SEAT TRACK ASSEMBLY W/ POSITIVE LOCK MECHANISM                                               Granted   3/1/2000             09/516346            3/12/2002   US6354553
                                        Chassis

US - DHQ (DO) Dura Operating, LLC       Body &       Tire Carrier      Secondary Latch     SECONDARY LATCH FOR A TIRE CARRIER                                                           Granted   3/31/2000            09/540138            7/31/2001   US6267546
                                        Chassis

DE - PLE (UKH) Dura Automotive Holdings Exterior     Window            Robust Design -     Composite structural member                                                                  Granted   4/11/2000            EP1044866A2          8/24/2005   EP2281705
               UK, Ltd.                                                guide rail

US - DHQ (DO) Dura Operating, LLC       Controls     Pedal -           Spring              ADJUSTABLE BRAKE, CLUTCH AND ACCELERATOR PEDALS                                              Granted   5/1/2000             09/564355            4/9/2002    US6367348
                                                     Adjustable

US - DHQ (DO) Dura Operating, LLC       Controls     Pedal -           Link                ADJUSTABLE BRAKE, CLUTCH AND ACCELERATOR PEDALS                                              Granted   5/1/2000             09/564404            4/9/2002    US6367349
                                                     Adjustable

US - DHQ (DO) Dura Operating, LLC       Controls     Shifter - Column Plastic, tubular     PLASTIC STEERING-COLUMN GEARSHIFT LEVER                                                      Granted   6/30/2000            09/608877            8/27/2002   US6439074
                                                                       with switch

US - DHQ (DO) Dura Operating, LLC       Controls     Pedal -           Two-piece upper     ELECTRIC ADJUSTABLE PEDAL SYSTEM W/ TWO-PIECE UPPER ARM                                      Granted   8/18/2000            09/642975            8/26/2003   US6609438
                                                     Adjustable        arm

US - DHQ (DO) Dura Operating, LLC       Controls     Pedal -           Cable - NVH         NOISE AND VIBRATION REDUCING FLEX CABLE ASSEMBLY                                             Granted   9/14/2000            09/662418            12/30/2003 US6668680
                                                     Adjustable        reduction

US - DHQ (DO) Dura Operating, LLC       Body &       Seat              Track - Flip/Fold   SEAT TRACK ASSEMBLY FOR FOLD AND FLIP SEAT                                                   Granted   10/18/2000           09/691335            11/5/2002   US6474739
                                        Chassis

US - DHQ (DO) Dura Operating, LLC       Body &       Seat              Flat Folding        LOAD FLOOR SEAT ASSEMBLY                                                                     Granted   12/1/2000            09/728255            10/15/2002 US6464297
                                        Chassis

US - DHQ (DO) Dura Operating, LLC       Body &       Electric Park     Drive nut offset    ELECTRIC PARKING BRAKE                                                                       Granted   12/1/2000            09/728174            3/18/2003   US6533082
                                        Chassis      Brake             from cable axis

US - DHQ (DO) Dura Operating, LLC       Body &       Electric Park     Manaul Override     ELECTRIC PARKING BRAKE MANUAL OVERRIDE                                                       Granted   12/1/2000            09/729254            5/14/2002   US6386338
                                        Chassis      Brake

US - DHQ (DO) Dura Operating, LLC       Controls     Pedal -           Locking             ELECTRIC ADJUSTABLE PEDAL SYSTEM W/ MECHANICAL ACTIVE LOCK-UP                                Granted   12/29/2000           09/751006            2/11/2003   US6516683
                                                     Adjustable

US - DHQ (DO) Dura Operating, LLC       Body &       Grille            Tubes               TUBULAR BAR WITH INTEGRAL ROLLED LOCKING SYSTEM AND METHOD OF MAKING SAME                    Granted   2/27/2001            09/793940            2/18/2003   US6520215
                                        Chassis

US - DHQ (DO) Dura Operating, LLC       Body &       Suspention Link   Modular             EXPANDABLE LINK SYSTEM AND METHOD OF MAKING SAME                                             Granted   5/7/2001             09/850015            5/6/2003    US6557318
                                        Chassis                        Construction

US - DHQ (DO) Dura Operating, LLC       Body &       Seat              Motor / Controller CONTROL SYSTEM FOR VEHICLE SEAT                                                               Granted   6/8/2001             09/877947            1/13/2004   US6677720
                                        Chassis
                                                                                                               Case 19-12378-KBO                     Doc 1025-1             Filed 05/15/20       Page 144 of 174


US - DHQ (DO) Dura Operating, LLC        Controls   Pedal -             Drive screw/nut     PLASTIC ADJUSTABLE ACCELERATOR PEDAL W/ INTERNAL DRIVE MECHANISM                                                                    Granted   7/6/2001     09/899898        7/29/2003   US6598495
                                                    Adjustable

US - DHQ (DO) Dura Operating, LLC        Body &     Park Brake          Adjuster pawl       PARKING BRAKE SYSTEM HAVING MULTI-TOOTH SELF-ENGAGING SELF-ADJUST PAWL                                                              Granted   7/24/2001    09/911558        12/16/2003 US6662676
                                         Chassis                        approach angle

US - DHQ (DO) Dura Operating, LLC        Body &     Electric Park       Mechanical          MECHANICAL RELEASE FOR A PARKING BRAKE CABLE SYSTEM                                                                                 Granted   9/10/2001    09/950108        9/16/2003   US6619439
                                         Chassis    Brake               Release

US - DHQ (DO) Dura Operating, LLC        Body &     Electric Park       Tension feedback    ELECTRIC PARKING BRAKE W/ DIRECT TENSION FEEDBACK                                                                                   Granted   10/9/2001    09/974133        8/26/2003   US6609595
                                         Chassis    Brake

US - DHQ (DO) Dura Operating, LLC        Exterior   Window              Elastomeric Hinge ARTICULATED WINDOW PANEL WITH HIDDEN HINGE FOR VEHICLES                                                                               Granted   11/9/2001    10/045223        12/30/2008 US7469450


US - DHQ (DO) Dura Operating, LLC        Controls   Cable               Isolator            SELF-ADJUSTING ISOLATOR FOR REDUCING CABLE LASH IN TRANSMISSION SHIFT SYSTEMS                                                       Granted   11/9/2001    10/037196        6/15/2004   US6748820


US - DHQ (DO) Dura Operating, LLC        Exterior   Mass Transit        Latch Mechanism - EGRESS WINDOW LATCHING MECHANISM                                                                                                      Granted   12/7/2001    10/008302        2/10/2004   US6688659
                                                    Window              Remote

US - DHQ (DO) Dura Operating, LLC        Exterior   Mass Transit        Latch Mechanism - EGRESS WINDOW LATCHING MECHANISM                                                                                                      Granted   12/7/2001    10/614691        4/11/2006   US7029038
                                                    Window              Remote

US - DHQ (DO) Dura Operating, LLC        Controls   Pedal - By-Wire     Hysterisis          ELECTRONIC THROTTLE CONTROL ACCELERATOR PEDAL MECHANISM W/ MECHANICAL HYSTERESIS PROVIDER                                           Granted   1/7/2002     10/041411        7/6/2004    US6758114


DE - DUS (DAS Dura Automotive Systems Controls      Cable               Rubber material     CONNECTING DEVICE FOR ANGLE JOINT HAS SLEEVE-FORM SUPPORT RING OF RUBBER ELASTIC MATERIAL                                           Granted   2/13/2002    10206085.1       2/5/2004    DE10206085.1
GmbH)            GmbH                                                   between cage and INSTALLED BETWEEN CAGE AND
                                                                        housing
US - DHQ (DO) Dura Operating, LLC        Body &     Seat                Track               UNIVERSAL SEAT TRACK ASSY                                                                                                           Granted   3/11/2002    02394030.7       2/29/2012   EP1241045
                                         Chassis

US - DHQ (DO) Dura Operating, LLC        Body &     Seat                Track Lock          AUTOMOTIVE SEAT TRACK LOCK MECHANISM W/ POSITIVE ENAGAGEMENT                                                                        Granted   5/17/2002    10/153492        10/28/2003 US6637712
                                         Chassis

US - DHQ (DO) Dura Operating, LLC        Controls   Cable               Terminal            REVERSE CLIP CAP TERMINAL CONNECTOR                                                                                                 Granted   5/30/2002    10/159755        7/14/2009   US7559714
                                                                        Connector -
                                                                        Isolator and an
US - DHQ (DO) Dura Operating, LLC        Controls   Actuator - By-      Cable release       SHIFT-BY-WIRE TRANSMISSION ACTUATOR ASSEMBLY                                                                                        Granted   5/31/2002    10/161259        7/19/2005   US6918314
                                                    Wire

US - DHQ (DO) Dura Operating, LLC        Controls   Shifter - By-wire   Hybrid SBW,         SHIFT-BY-WIRE SHIFTER ASSEMBLY WITH MECHANICAL OVERRIDE                                                                             Granted   6/5/2002     10/163396        5/11/2004   US6732847
                                                                        Conventional

US - DHQ (DO) Dura Operating, LLC        Exterior   Window              Sliding - T-shaped POWER SLIDING REAR WINDOW                                                                                                            Granted   8/12/2002    10/217305        7/27/2004   US6766617
                                                                        guide bracket

US - DHQ (DO) Dura Operating, LLC        Controls   Cable               Terminal            TWO PART GROMMET WITH HARD PLASTIC LOCKING PRONGS                                                                                   Granted   9/5/2003     10/655743        1/27/2009   US7481436
                                                                        Connector - Cable
                                                                        grommet formed
FR - VEL (SAS)   Dura Automotive Systems Controls   Shifter - MTX       MTX lever           Mounting device for a return spring for a vehicle gearshift lever                                                                   Granted   11/14/2003   1426227          3/28/2007   EP1426227
                 SAS                                                    alignment tool

FR - VEL (SAS)   Dura Automotive Systems Controls   Shifter - MTX       Cable damper        System for fixing control cables in gear lever mounting comprises sleeve with latches attached to mounting, second sleeve with      Granted   12/1/2003    1426638          2/8/2006    EP1426638
                 SAS                                                    fixing with         corresponding latches attached to cable clipping on to this
                                                                        locking end cap
FR - VEL (SAS)   Dura Automotive Systems Controls   Guide Control       Variable intertia   Speed shifting support device for mechanical gearbox of motor vehicle, has arm driving mass to transmit acceleration movement for   Granted   1/21/2004    FR20040000758    3/23/2007   FR2865165
                 SAS                                                    mass module         facilitating shifting, and axle placed in arm's center part to delimit coupling and driving units

US - DHQ (DO) Dura Operating, LLC        Controls   Shifter - By-wire   Shifter with        ELECTRONIC ACTUATED SHIFTER FOR AUTOMATIC TRANSMISSIONS                                                                             Granted   3/30/2004    10/812664        12/30/2008 US7469614
                                                                        actuator that
                                                                        moves a pawl that
DE - EIN (EIN    Dura Automotive Systems Controls   Shifter - MTX       Reverse lock      GEAR SHIFT LEVER HAS LOCKING ELEMENT MOVABLE BY SLEEVE WHICH HAS INTERNAL THREADED SECTION                                            Granted   4/15/2004    102004018244.2   2/6/2014    DE1020040182
GmbH)            Einbeck GmbH                                           tension sleeve      ENGAGING WITH EXTERNALLY TH                                                                                                                                                             44

US - DHQ (DO) Dura Operating, LLC        Controls   Cable               Abutment - Cable    INTEGRATED CABLE CONNECTION AND SHIFTER HOUSING                                                                                     Granted   4/16/2004    10/826133        8/10/2010   US7770489
                                                                        connection with
                                                                        housing
US - DHQ (DO) Dura Operating, LLC        Controls   Cable               Abutment with       TERMINAL CONNECTORS AND TERMINAL CONNECTOR ASSEMBLIES                                                                               Granted   4/20/2004    10/828385        7/13/2010   US7752941
                                                                        deformable arms

DE - PLE (UKH) Dura Automotive Holdings Body &      Cross-car beam      Transverse          Transverse support member for a vehicle                                                                                             Granted   7/15/2004    DE202004011120   10/22/2008 EP1616776
                 UK, Ltd.                Chassis                        support member                                                                                                                                                                 EP1616776
                                                                                                              Case 19-12378-KBO                   Doc 1025-1   Filed 05/15/20   Page 145 of 174


US - DHQ (DO) Dura Operating, LLC       Body &     Tire Carrier      Curved guide so       MOTOR VEHICLE TIRE CARRIER                                                                             Granted   8/31/2004    10/930315         6/8/2010    US7731471
                                        Chassis                      conduit bends by
                                                                     lateral force.
US - DHQ (DO) Dura Operating, LLC       Controls   Cable             Swivel tube           CONDUIT END FITTING                                                                                    Granted   8/31/2004    10/930105         4/8/2008    US7353728


US - DHQ (DO) Dura Operating, LLC       Body &     Tire Carrier      Manual with           MANUAL TIRE CARRIER WITH TRAVEL SWITCH                                                                 Granted   9/8/2004     10/936269         10/7/2008   US7431268
                                        Chassis                      Travel Switch

DE - PLE (UKH) Dura Automotive Holdings Exterior   Window            Sliding - Robust      Assembly, in particular for a vehicle sliding window                                                   Granted   9/14/2004    EP1516990A1       12/20/2006 EP1516990
               UK, Ltd.                                              Design - guide rail

US - DHQ (DO) Dura Operating, LLC       Exterior   Mass Transit      Transom Hinge -       VEHICLE TRANSOM WINDOW ASSEMBLY                                                                        Granted   9/21/2004    10/946631         10/30/2007 US7287802
                                                   Window            Internal

DE - PLE (UKH) Dura Automotive Holdings Exterior   Window            Sliding - Modular Sliding window, in particular for a motor vehicle                                                          Granted   9/30/2004    DE102004047629    4/8/2015    EP1643064
               UK, Ltd.                                              powerd Slider                                                                                                                                       EP1643064 A2

US - DHQ (DO) Dura Operating, LLC       Controls   Pedal - By-Wire   By-Wire Feel          BRAKE BY WIRE PEDAL FEEL DEVICE.                                                                       Granted   10/20/2004   04024972.4        1/24/2007   EP1526050


US - DHQ (DO) Dura Operating, LLC       Controls   Actuator - By-    Ring gear lock        ACTUATOR FOR SHIFT-BY-WIRE AUTOMATIC TRANSMISSION                                                      Granted   11/8/2004    10/985809         7/10/2007   US7241244
                                                   Wire

DE - PLE (UKH) Dura Automotive Holdings Exterior   Window            Sliding - Design      Sliding window, in particular for a vehicle                                                            Granted   12/21/2004   DE102004061567    9/28/2006   EP1674311
               UK, Ltd.                                              driven flush slider                                                                                                                                 EP1674311 A2

US - DHQ (DO) Dura Operating, LLC       Controls   Shifter - ATX     LED integrally        LED MOLDED LIGHT GUIDE                                                                                 Granted   2/9/2005     11/054017         5/20/2008   US7374324
                                                                     molded in light
                                                                     guide and snap
US - DHQ (DO) Dura Operating, LLC       Controls   Shifter - ATX     manually-             CONTROL SYSTEM FOR ELECTRONIC ACTUATED SHIFTER                                                         Granted   3/8/2005     11/074965         2/5/2008    US7326148
                                                                     actuated interlock
                                                                     switch
US - DHQ (DO) Dura Operating, LLC       Body &     Tire Carrier      Shield/guide in       SPARE TIRE CARRIER W/ CABLE GUIDE                                                                      Granted   3/30/2005    11/094774         8/19/2008   US7413171
                                        Chassis                      two planes

DE - PLE (UKH) Dura Automotive Holdings Exterior   Pillar Capping    Sealing fixing        Vehicle pillar finisher                                                                                Granted   4/5/2005     DE 102004032682   6/10/2009   EP1584517
               UK, Ltd.                                              concept for Plastic                                                                                                                                 EP1584517A2
                                                                     Capping
DE - PLE (UKH) Dura Automotive Holdings Exterior   Pillar Capping    3 component           Vehicle pillar finisher                                                                                Pending   4/5/2005     EP 1764269A2
               UK, Ltd.                                              technology for
                                                                     plastic capping
DE - PLE (UKH) Dura Automotive Holdings Exterior   Pillar Capping    Innovative Plastic Vehicle pillar finisher                                                                                   Pending   4/5/2005     EP1759927 A2
               UK, Ltd.                                              Capping

US - DHQ (DO) Dura Operating, LLC       Body &     Tire Carrier      Clutch - Disk with TIRE CARRIER DISK CLUTCH                                                                                  Granted   4/8/2005     11/102129         7/29/2008   US7404544
                                        Chassis                      bosses

US - DHQ (DO) Dura Operating, LLC       Exterior   Window            Sliding - Handle      CAM AND FLUSH SLIDER                                                                                   Granted   5/2/2005     11/119988         8/4/2009    US7568312
                                                                     with cam

DE - PLE (UKH) Dura Automotive Holdings Body &     Cross-car beam    cross car beam        Cross-member for a motor vehicle                                                                       Granted   7/13/2005    EP1977960A1       10/20/2010 EP1977960
               UK, Ltd.                 Chassis                      with improved
                                                                     stiffness
DE - PLE (UKH) Dura Automotive Holdings Exterior   Window            Sliding - water       Vehicle sliding window, and vehicle with sliding window                                                Granted   7/20/2005    EP1621379         11/22/2006 EP1621379
               UK, Ltd.                                              management for
                                                                     sliding window
DE - PLE (UKH) Dura Automotive Holdings Exterior   Trim              Clip - Glass          Connection clip for a vehicle trim element                                                             Granted   7/27/2005    EP 1 621 407      12/27/2006 EP1621407
               UK, Ltd.                                              module with trim

DE - PLE (UKH) Dura Automotive Holdings Exterior   Window            Sliding - Low Cost Sliding window assembly for automotive vehicle                                                            Granted   7/29/2005    DE 102005036360   10/7/2009   EP1747922
               UK, Ltd.                                              Flush Slider                                                                                                                                        EP1747922A2

DE - PLE (UKH) Dura Automotive Holdings Exterior   Pillar Capping    2 Component           Decorative article for vehicles                                                                        Granted   8/4/2005     DE102005036771    10/8/2008   EP1695808
               UK, Ltd.                                              Technology for                                                                                                                                      EP1695 808A1
                                                                     plastic capping
US - DHQ (DO) Dura Operating, LLC       Body &     Tire Carrier      Overload              SPARE TIRE CARRIER HAVING OVERLOAD PROTECTION W/ CONTROLLED CABLE PAYOUT                               Granted   8/31/2005    11/216428         7/29/2008   US7404545
                                        Chassis                      Protection -
                                                                     Sheave Gear
DE - PLE (UKH) Dura Automotive Holdings Exterior   Window            Sliding -             Movable sliding window, specially of a motor vehicle                                                   Granted   9/5/2005     DE102005042090    3/1/2007    EP1700979
               UK, Ltd.                                              Ergonomic                                                                                                                                           EP1700979B1
                                                                     opimized handle
US - DHQ (DO) Dura Operating, LLC       Controls   Shifter - ATX     Lock lever            SHIFT LOCK ASSEMBLY                                                                                    Granted   9/6/2005     11/220334         5/12/2009   US7530286
                                                                     actuated by two
                                                                     solenoids to
                                                                                                              Case 19-12378-KBO                    Doc 1025-1            Filed 05/15/20              Page 146 of 174


DE - PLE (UKH) Dura Automotive Holdings Body &      Invisitrak       Invisitrack Sliding Door, in particular for a motor vehicle                                                                                                 Granted   10/12/2005   DE 102005048786    10/5/2011   EP1688568
                 UK, Ltd.                Chassis                     Door                                                                                                                                                                               EP 1688568 A2

DE - DUS (DAS Dura Automotive Systems Controls      Tailgage Lift    Sheave and clutch DEVICE FOR SYNCHRONISED MOVING IN AND OUT OF TWO CABLES AND A VEHICLE EQUIPPED WITH SUCH A DEVICE                                         Granted   10/20/2005   1652707            10/29/2008 EP1652707
GmbH)            GmbH

US - DHQ (DO) Dura Operating, LLC        Controls   Cable            Eyelet with            MOTOR VEHICLE PARK BRAKE CABLE AND EYELET                                                                                            Granted   11/16/2005   11/280646          6/8/2010    US7730805
                                                                     beveled edge

FR - VEL (SAS)   Dura Automotive Systems Controls   Shifter - MTX    Lever positioning Support assembly for motor vehicle, has wall acting as stop permitting adjustment of selection course of lever, where adjustment          Granted   11/24/2005   553597             7/28/2010   EP1790878
                 SAS                                                 device for             resulting from displacement of wall using process tool corresponds to desired course and immobilizes wall
                                                                     assembly from
DE - PLE (UKH) Dura Automotive Holdings Exterior    Window           Sliding - Non-         Sliding window, in particular for a vehicle                                                                                          Granted   11/24/2005   EP1958807A1        8/26/2009   EP1958807
                 UK, Ltd.                                            parallel tracks

US - DHQ (DO) Dura Operating, LLC        Exterior   Mass Transit     Retainer Shield        SERVICEABLE GLAZING RETENTION SYSTEM                                                                                                 Granted   11/29/2005   11/290659          12/30/2008 US7469509
                                                    Window

DE - DUS (DAS Dura Automotive Systems Controls      Cable            Housing contains       CONTROL CABLE                                                                                                                        Granted   12/2/2005    1669616            1/16/2008   EP1669616
GmbH)            GmbH                                                adjsuter

FR - VEL (SAS)   Dura Automotive Systems Controls   Cable            Cap with               Easy snap in cable end / Device with a ball-and-socket joint for linking two elements of a mechanical transmission                   Granted   12/15/2005   EP20060291926      4/8/2009    EP1798431
                 SAS                                                 integrated
                                                                     elastomer
DE - DUS (DAS Dura Automotive Systems Controls      Cable            Elsatomeric ring       CONNECTION FOR A JOINT                                                                                                               Granted   1/4/2006     1679444            7/2/2008    EP1679444
GmbH)            GmbH                                                around end
                                                                     fittring cage
US - DHQ (DO) Dura Operating, LLC        Exterior   Window           Sliding - Injection    SLIDER WINDOW ASSEMBLY                                                                                                               Granted   1/10/2006    11/329501          8/28/2012   US8250812
                                                                     molded frame
                                                                     bonded and
US - DHQ (DO) Dura Operating, LLC        Exterior   Mass Transit     Egress slam            MOTOR VEHICLE EGRESS WINDOW                                                                                                          Granted   1/20/2006    11/336732          6/8/2010    US7730668
                                                    Window           latches linkage

US - DHQ (DO) Dura Operating, LLC        Body &     Tire Carrier     Clutch - Disk with TIRE CARRIER DISC CLUTCH WITH POSTIVE CLIP RETENTION                                                                                     Granted   3/6/2006     11/369140          10/14/2008 US7434786
                                         Chassis                     Retainer Clip

US - DHQ (DO) Dura Operating, LLC        Controls   Cable            Integrated             COMPACT CORE ADJUSTER W/ VIBRATION DAMPENING                                                                                         Granted   4/17/2006    11/405395          8/24/2010   US7779720
                                                                     vibration
                                                                     dampener
DE - PLE (UKH) Dura Automotive Holdings Body &      Invisitrak       Invisitrack            Sliding door for a vehicle                                                                                                           Granted   5/5/2006     EP1721768 A1       9/12/2007   EP1721768
                 UK, Ltd.                Chassis                     Base Gen 3

US - DHQ (DO) Dura Operating, LLC        Exterior   Window           Adhesive formed        WINDOW ASSEMBLY HAVING AN INTEGRAL BONDING SYSTEM                                                                                    Granted   5/23/2006    11/439154          4/27/2010   US7703830
                                                                     on encapsulation

DE - PLE (UKH) Dura Automotive Holdings Exterior    Trim             tolerance concept       DEVICE FOR COVERING A ROOF WELDING GROOVE ON A VEHICLE BODY                                                                         Granted   7/22/2006    DE102006034015     12/6/2007   EP2043889
                 UK, Ltd.                                            for a roof trim part                                                                                                                                                               EP2043889

FR - VEL (SAS)   Dura Automotive Systems Controls   Cable            Manual tension         Predefined tension creating device for e.g. Bowden cable, has ring retained on end of tubular body by retaining groove and flange,   Granted   7/25/2006    508066             11/28/2012 EP1757829
                 SAS                                                 lock for a             and spring supported on body for exerting push on hollow tubular screw in direction of sheath of cable
                                                                     sheathed cable
DE - PLE (UKH) Dura Automotive Holdings Exterior    Window           Sliding - Low Cost Sliding window assembly for automotive vehicle                                                                                           Pending   7/28/2006    EP2088016
                 UK, Ltd.                                            Flush Slider

DE - PLE (UKH) Dura Automotive Holdings Exterior    Window           Sliding - Low Cost Sliding window assembly for automotive vehicle                                                                                           Granted   7/28/2006    EP2088017          6/16/2010   EP2088017
                 UK, Ltd.                                            Flush Slider

FR - VEL (SAS)   Dura Automotive Systems Controls   Cable            Eyebrow and            Device for attaching a cable in a support plate                                                                                      Granted   10/5/2006    654097             3/24/2010   EP1908967
                 SAS                                                 collar

DE - DUS (DAS Dura Automotive Systems Controls      Cable            Connectors             Multi-part actuation                                                                                                                 Granted   10/12/2006   DE202006015796U1   12/27/2007 DE2020060157
GmbH)            GmbH                                                                                                                                                                                                                                                                  96U1

US - DHQ (DO) Dura Operating, LLC        Body &     Park Brake       Button - strand 2      PARK BRAKE RELEASE MECHANISM AND METHOD OF USE                                                                                       Pending   11/16/2006   11/560605
                                         Chassis    Handle           spring system

US - DHQ (DO) Dura Operating, LLC        Controls   Pedal - Coupling Compression            OVER MOLDED COMPRESSION COUPLER                                                                                                      Granted   12/28/2006   11/616926          4/20/2010   US7699571
                                                                     limiter

US - DHQ (DO) Dura Operating, LLC        Controls   Shifter - ATX    Detent Plunger         DETENT PLUNGER FOR AUTOMATIC TRANSMISSION SHIFTER                                                                                    Granted   1/4/2007     11/619723          12/23/2008 US7467569


DE - PLE (UKH) Dura Automotive Holdings Body &      Door Structure   Variable               Roll profiled component and procedure for its manufacture                                                                            Granted   2/6/2007     DE102007005880     10/29/2009 EP1955788
                 UK, Ltd.                Chassis                     rollforming                                                                                                                                                                        EP 1955788A2
                                                                     concept
                                                                                                             Case 19-12378-KBO                    Doc 1025-1           Filed 05/15/20             Page 147 of 174


DE - PLE (UKH) Dura Automotive Holdings Body &      Invisitrak       Invisitrack           SLIDING DOOR FOR A MOTOR VEHICLE                                                                                         Granted   2/8/2007     DE102007006358     1/19/2011   EP2114710
                 UK, Ltd.                Chassis                     Inner Cover                                                                                                                                                           WO2008/095728 A1

DE - PLE (UKH) Dura Automotive Holdings Body &      Invisitrak       Invisitrack           SLIDING DOOR FOR A MOTOR VEHICLE                                                                                         Granted   2/8/2007     DE102007006357     6/16/2010   EP2137018
                 UK, Ltd.                Chassis                     Harnesss                                                                                                                                                              WO2008/095727 A1
                                                                     connection
DE - PLE (UKH) Dura Automotive Holdings Body &      Invisitrak       Invisitrack           SLIDING DOOR FOR A MOTOR VEHICLE                                                                                         Granted   2/8/2007     DE102007006360     6/25/2014   EP2114711
                 UK, Ltd.                Chassis                     Sensor for                                                                                                                                                            EP2114711
                                                                     position
US - DHQ (DO) Dura Operating, LLC        Controls   Cable            Slider body with      MULTI-PIECE CORE ADJUSTER W/ OPTIONAL CONFIURATIONS                                                                      Granted   3/8/2007     11/683729          2/14/2012   US8113085
                                                                     stop

US - DHQ (DO) Dura Operating, LLC        Body &     Park Brake Pedal 2 pivot system        PARKING BRAKE WITH SEPARATE PEDAL PIVOT                                                                                  Granted   3/26/2007    11/691017          2/14/2012   US8113086
                                         Chassis

US - DHQ (DO) Dura Operating, LLC        Controls   Cable            Assembly - Cable      TRANSMISSION CABLE ASSEMBLY FOR HIGH TEMPERATURE ENVIRONMENTS                                                            Granted   4/11/2007    11/733841          10/14/2014 US8857289
                                                                     construction TPE

US - DHQ (DO) Dura Operating, LLC        Exterior   Window           Ball stud anti-       LIFTGLASS TO STRUT RETENTION DEVICE W/ BUILT IN LOCKING FEATURE                                                          Granted   4/13/2007    11/734802          5/29/2012   US8186901
                                                                     rotation isolator

US - DHQ (DO) Dura Operating, LLC        Controls   Actuator - By-   Ring gear lock        ACTUATOR FOR SHIFT-BY-WIRE AUTOMATIC TRANSMISSION                                                                        Granted   6/13/2007    11/762452          4/8/2008    US7354372
                                                    Wire

US - DHQ (DO) Dura Operating, LLC        Controls   Pedal -          Ratio Modifier        ADJUSTABLE PEDAL SYSTEM WITH RATIO MODIFIER                                                                              Granted   7/24/2007    11/782137          8/4/2009    US7568406
                                                    Adjustable

DE - PLE (UKH) Dura Automotive Holdings Body &      Invisitrak       Invisitrack           SLIDING DOOR FOR A MOTOR VEHICLE                                                                                         Granted   7/27/2007    DE102007035231     7/7/2010    EP2008846
                 UK, Ltd.                Chassis                     Gen2; Base for                                                                                                                                                        WO2009/000548
                                                                     Gen 3                                                                                                                                                                 EP2008846 A2
US - DHQ (DO) Dura Operating, LLC        Body &     Park Brake Pedal Roller clutch         ROLLER CLUTCH RELEASE MECHANISM FOR TORSION LOCK PARK BRAKE                                                              Granted   7/31/2007    11/831123          11/28/2017 US9827954
                                         Chassis

US - DHQ (DO) Dura Operating, LLC        Controls   Shifter - ATX    Ignition Actuator     AUTOMATIC TRANMISSION SHIFTER ASSEMBLY W/ INTEGRATED IGNITION ACTUATOR                                                   Granted   8/17/2007    11/840539          10/6/2009   US7597649


US - DHQ (DO) Dura Operating, LLC        Body &     Park Brake Pedal Pawl trigger          PARKING BRAKE                                                                                                            Granted   8/29/2007    11/846750          8/21/2012   US8245596
                                         Chassis                     mechanism

US - DHQ (DO) Dura Operating, LLC        Controls   Cable            End Fitting -         PLASTIC CORE ATTACHMENT FOR A PUSH-PULL CABLE ASSEMBLY                                                                   Granted   9/4/2007     11/849700          4/9/2013    US8413542
                                                                     Plastic attachment
                                                                     ends
US - DHQ (DO) Dura Operating, LLC        Controls   Cable            Plastic attachment METHOD OF MANUFACTURE FOR A PUSH-PULL CABLE ASSEMBLY                                                                        Granted   9/4/2007     11/849604          1/11/2011   US7866024
                                                                     ends

US - DHQ (DO) Dura Operating, LLC        Body &     Tire Carrier     Overload              SPARE TIRE CARRIER HAVING OVERLOAD PROTECTION W/ CONTROLLED CABLE PAYOUT-PART 2                                          Granted   9/17/2007    11/856389          11/23/2010 US7837179
                                         Chassis                     Protection -
                                                                     Sheave Gear
US - DHQ (DO) Dura Operating, LLC        Exterior   Mass Transit     Fastening clip        CLIP IN WINDOW                                                                                                           Granted   10/10/2007   11/870034          7/13/2010   US7753434
                                                    Window

US - DHQ (DO) Dura Operating, LLC        Controls   Cable            Integrated guide      CONDUIT END FITTING WITH INTEGRATED GUIDE TUBE FOR A PUSH PULL CABLE ASSEMBLY                                            Granted   10/24/2007   11/923112          9/18/2012   US8266981
                                                                     tube

US - DHQ (DO) Dura Operating, LLC        Controls   Cable            Modular guide         SNAP-TOGETHER TWO PIECE GUIDE TUBE FOR PUSH-PULL CABLE ASSEMBLY                                                          Granted   10/24/2007   11/923223          8/21/2012   US8245379
                                                                     tube, single length
                                                                     1 tool
FR - VEL (SAS)   Dura Automotive Systems Controls   Shifter - MTX    Spring set up tool Device for calibrating a gearbox shifting lever in neutral with the internal control of said gearbox of an automobile       Granted   10/31/2007   758713             7/14/2010   EP2055995
                 SAS

DE - EIN (EIN    Dura Automotive Systems Controls   Shifter - MTX    Split lower lever     SHIFTER WITH SPLITTED SHIFT                                                                                              Granted   1/17/2008    202008000715.1     4/3/2008    DE2020080007
GmbH)            Einbeck GmbH                                        arms                                                                                                                                                                                                 15

FR - VEL (SAS)   Dura Automotive Systems Controls   Guide Control    Variable intertia     Device for assisted gear changes in a mechanical gearbox of a vehicle                                                    Granted   2/1/2008     1953425            6/29/2011   EP1953425
                 SAS                                                 mass module

US - DHQ (DO) Dura Operating, LLC        Body &     Invisitrak       Multiple travel       SLIDING DOOR FOR A MOTOR VEHICLE                                                                                         Granted   2/8/2008     12/028286          1/17/2012   US8096605
                                         Chassis                     paths

FR - VEL (SAS)   Dura Automotive Systems Controls   Shifter - MTX    The sensor            Device for detecting the position of an automobile gearbox control stick                                                 Granted   4/21/2008    852667             3/16/2016   EP2112406
                 SAS                                                 measures
                                                                     parameters of
DE - PLE (UKH) Dura Automotive Holdings Exterior    Pillar Capping   Method to             Trim parts for a motor vehicle                                                                                           Granted   4/22/2008    DE102008020151     10/26/2011 EP2113422
                 UK, Ltd.                                            generate Surf A-                                                                                                                                                      EP2113422
                                                                     Quality for plastic
                                                                                                                Case 19-12378-KBO                  Doc 1025-1         Filed 05/15/20   Page 148 of 174


DE - PLE (UKH) Dura Automotive Holdings Body &      Cross-car beam      Leight Weight         Cockpit cross-member for a motor vehicle                                                                   Granted   5/30/2008    DE102008026138       11/10/2010 EP2112054
                 UK, Ltd.                Chassis                        Cross Car Beam                                                                                                                                          EP2112054
                                                                        Concept (Hybrid)
DE - PLE (UKH) Dura Automotive Holdings Body &      Invisitrak          Invisitrack      Sliding Door For A Vehicle                                                                                      Granted   5/30/2008    DE102008026137.8     1/3/2013    EP2127928
                 UK, Ltd.                Chassis                        Gen 3                                                                                                                                                   EP 2127928

DE - EIN (EIN    Dura Automotive Systems Controls   Cable               End fitting w/ tool QUICK-ADJUSTER                                                                                               Granted   7/23/2008    08013234.3           9/3/2014    EP2019216
GmbH)            Einbeck GmbH                                           receiver for
                                                                     tension or free
US - DHQ (DO) Dura Operating, LLC        Body &     Park Brake Pedal Self adjusting hub SELF ADJUSTING TORSION LOCK PARKING BRAKE                                                                        Pending   7/30/2008    12/182219
                                         Chassis                        lock

US - DHQ (DO) Dura Operating, LLC        Exterior   Window              Dropglass slider      FLUSH DROP GLASS WINDOW MODULE                                                                             Granted   8/5/2008     12/186177            8/21/2012   US8246101
                                                                        with "sealed"
                                                                        envelope and
FR - VEL (SAS)   Dura Automotive Systems Controls   Shifter - By-wire   Rotary shifter        Device for controlling a computer-controlled gearbox of an automobile                                      Granted   8/28/2008    855783               2/29/2012   EP2159455
                 SAS                                                    with magnets
                                                                        arranged axially
DE - EIN (EIN    Dura Automotive Systems Controls   Shifter - ATX       Magic shifter.        AUTOMATIK & MANUELLE GASSE                                                                                 PENDING   10/2/2008    102008049935.8
GmbH)            Einbeck GmbH                                           Monostable 2
                                                                        position in front, 2
DE - PLE (UKH) Dura Automotive Holdings Body &      Cross-car beam      Mounting             Cross-member for a motor vehicle                                                                            Granted   10/17/2008   DE102008052226.0     10/17/2012 EP2177424
                 UK, Ltd.                Chassis                        Concept for a                                                                                                                                           EP 09009521.7
                                                                        Cross Car Beam
US - DHQ (DO) Dura Operating, LLC        Controls   Cable               Retainer for          CABLE ASSEMBLY WITH RETAINER                                                                               Granted   12/12/2008   12/333985            3/27/2012   US8141454
                                                                        tapered end

US - DHQ (DO) Dura Operating, LLC        Exterior   Window              Sliding - Non-        POWER SLIDING HEATED BACKLIGHT                                                                             Granted   12/16/2008   12/335817            4/29/2014   US8707624
                                                                        continuous power
                                                                        (switch)
US - DHQ (DO) Dura Operating, LLC        Exterior   Window              Sliding -             DEFROST GRID POWER RAIL FOR SLIDING BACKLITE                                                               Granted   12/18/2008   12/337990            4/18/2017   US9624707
                                                                        Continuous
                                                                        Power - Busbar
DE - PLE (UKH) Dura Automotive Holdings Body &      Invisitrak          Invisitrack           Sliding Door For A Vehicle                                                                                 Granted   2/12/2009    DE102008016650       5/14/2009   EP2257443
                 UK, Ltd.                Chassis                        Kniehebel                                                                                                                                               WO2009/121451

DE - PLE (UKH) Dura Automotive Holdings Exterior    Pillar Capping      Innocative Plastic Vehicle pillar finisher                                                                                       Pending   2/12/2009    EP2088034A1
                 UK, Ltd.                                               Capping

DE - PLE (UKH) Dura Automotive Holdings Exterior    Pillar Capping      Innocative Plastic Vehicle pillar finisher                                                                                       Pending   2/12/2009    EP2052914A1
                 UK, Ltd.                                               Capping

FR - VEL (SAS)   Dura Automotive Systems Controls   Shifter - By-wire   Touch screen          DEVICE FOR CONTROLLING A ROBOTISED GEARBOX OF A MOTOR VEHICLE                                              Granted   3/12/2009    FR051539             11/7/2012   EP2406096
               SAS                                                      shifting
DE - PLE (UKH) Dura Automotive Holdings Exterior    Pillar Capping      2K with clear         PANEL FOR A VEHICLE                                                                                        Granted   4/7/2009     DE102009016 760.9    9/23/2015   EP2416990
                 UK, Ltd.                                               window                                                                                                                                                  PCT/EP2010/002109

DE - PLE (UKH) Dura Automotive Holdings Exterior    Trim                Integrated seal       Decoration strip arrangement for a motor vehicle window                                                    Granted   4/24/2009    DE102009 018 830.4   7/20/2016   EP2243650
                 UK, Ltd.                                               and trim                                                                                                                                                EP 2 243 650

US - DHQ (DO) Dura Operating, LLC        Controls   Shifter - ATX       Shift lock            SHIFT LOCK ASSEMBLY                                                                                        Granted   5/7/2009     12/437198            7/5/2011    US7971501


US - DHQ (DO) Dura Operating, LLC        Controls   Cable               Terminal              REVERSE CLIP CAP TERMINAL CONNECTOR                                                                        Granted   5/28/2009    12/473412            4/3/2012    US8146455
                                                                        Connector -
                                                                        Isolator and an
DE - PLE (UKH) Dura Automotive Holdings Exterior    Trim                Easy concept to fix Side window for a motor vehicle                                                                              Granted   6/29/2009    DE 10 2009 031 006   8/10/2016   EP2269851
                 UK, Ltd.                                               plastic cappings to                                                                                                                                     EP 2 269 851
                                                                        side windows
DE - PLE (UKH) Dura Automotive Holdings Exterior    Pillar Capping      Seal Retention        Cover plate for a motor vehicle                                                                            Granted   6/29/2009    DE 10 2009 031 005   1/1/2014    EP2281705
                 UK, Ltd.                                               Barb                                                                                                                                                    EP 2281705

DE - PLE (UKH) Dura Automotive Holdings Exterior    Pillar Capping      Plastic Capping       Pillar finisher with integrated attachment aid                                                             Granted   6/29/2009    DE102009026070.6     12/4/2013   EP2272718
                 UK, Ltd.                                               with prefixing                                                                                                                                          EP2272718

DE - PLE (UKH) Dura Automotive Holdings Exterior    Pillar Capping      Innovative Plastic    Pillar trim kit with fixed allocated deck lip                                                              Granted   6/29/2009    DE102009026069.2     7/25/2013   EP2269873
                 UK, Ltd.                                               Capping                                                                                                                                                 EP2269873

DE - EIN (EIN    Dura Automotive Systems Controls   Shifter - ATX       Flex end stops        MONO PRND SHIFTER                                                                                          PENDING   7/16/2009    102009033569.2                   DE1020090335
GmbH)            Einbeck GmbH                                                                                                                                                                                                                                    69

DE - EIN (EIN    Dura Automotive Systems Controls   Cable               Core adjuster -       QUICK ADJUSTER-DECOUPLING                                                                                  PENDING   8/25/2009    102009038327.1                   DE1020090383
GmbH)            Einbeck GmbH                                           Decoupling                                                                                                                                                                               27
                                                                                                             Case 19-12378-KBO                   Doc 1025-1            Filed 05/15/20             Page 149 of 174


DE - DUS (DAS Dura Automotive Systems Controls      Industrial       single control       Lever device and hydraulic valve with same                                                                                           Granted   9/4/2009     2292957                  11/14/2012 EP2292957
GmbH)            GmbH                                                lever

DE - PLE (UKH) Dura Automotive Holdings Exterior    Ambient Lighted Light in Trim         Decorative bar for a motor vehicle                                                                                                   Granted   9/18/2009    DE 102009042112.2        8/7/2013    EP2298607
                 UK, Ltd.                           Trim                                                                                                                                                                                              EP 2 298 607

DE - PLE (UKH) Dura Automotive Holdings Body &      Invisitrak       Invisitrack          LINING ASSEMBLY FOR A PIVOT ARM OF A VEHICLE DOOR                                                                                    Granted   10/14/2009   DE102009050064.2         8/22/2013   EP2488377
                 UK, Ltd.                Chassis                     Inner cover                                                                                                                                                                      WO2011045052
                                                                     (Daimler)
DE - PLE (UKH) Dura Automotive Holdings Exterior    Trim             Trim fixing on       Retaining clip, window assembly with such a retaining clip and method for producing such a window assembly                           Granted   11/27/2009   EP 09 177 319.2          5/8/2013    EP2335958
                 UK, Ltd.                                            TPE encapsulation

DE - PLE (UKH) Dura Automotive Holdings Exterior    Pillar Capping   2K with seal, U-     Vehicle pillar finisher                                                                                                              Granted   12/2/2009    EP2055533A1              10/19/2016 EP2055533
                 UK, Ltd.                                            shaped channel

DE - PLE (UKH) Dura Automotive Holdings Body &      Invisitrak       Invisitrack          Sliding Door For A Vehicle                                                                                                           Granted   12/7/2009    DE102009057300.3         4/23/2013   US8424955
                 UK, Ltd.                Chassis                     Jig support for                                                                                                                                                                  EP 2 329 975
                                                                     paintshop
DE - PLE (UKH) Dura Automotive Holdings Body &      Invisitrak       Invisitrack          Sliding Door For A Vehicle                                                                                                           Granted   12/7/2009    DE102009057301.1         7/1/2014    US8765227
                 UK, Ltd.                Chassis                     Jig support for                                                                                                                                                                  EP 2 332 659
                                                                     paintshop
DE - PLE (UKH) Dura Automotive Holdings Body &      Invisitrak       Invisitrack          Sliding Door For A Vehicle                                                                                                           Granted   12/7/2009    DE102009057309.7         9/19/2012   EP2332759
                 UK, Ltd.                Chassis                     without BIW B-                                                                                                                                                                   EP 2 332 759
                                                                     Post
DE - PLE (UKH) Dura Automotive Holdings Body &      Invisitrak       Invisitrack          Sliding Door For A Vehicle                                                                                                           Granted   12/7/2009    DE102009087325.9         10/24/2012 EP2329976
                 UK, Ltd.                Chassis                     Damping                                                                                                                                                                          EP 2 329 976
                                                                     endposition &
DE - PLE (UKH) Dura Automotive Holdings Body &      Invisitrak       Invisitrack          Sliding Door For A Vehicle                                                                                                           Granted   12/17/2009   DE102009058583.4         1/31/2013   EP2338715
                 UK, Ltd.                Chassis                     Force based                                                                                                                                                                      EP 2 338 715
                                                                     tolerance
DE - PLE (UKH) Dura Automotive Holdings Body &      Invisitrak       Invisitrack          Sliding Door For A Vehicle                                                                                                           Granted   12/17/2009   DE102009058584.2         1/31/2013   EP2335957
                 UK, Ltd.                Chassis                     3-rolls guidance                                                                                                                                                                 EP 2 335957

FR - VEL (SAS)   Dura Automotive Systems Controls   Shifter - MTX    Neutral point        DEVICE FOR DETECTING THE NEUTRAL POSITION OF A LEVER FOR CONTROLLING SHIFTING AND SELECTING GEARS IN Granted                                   2/11/2010    1050959                  10/30/2013 EP2534396
                 SAS                                                 detection by         A MOTOR VEHICLE GEARBOX
                                                                    magnet axially
DE - PLE (UKH) Dura Automotive Holdings Exterior    Ambient Lighted Light in Trim         Illuminated trim strip                                                                                                               Granted   3/4/2010     EP 10155466.5            5/8/2013    EP2363324
                 UK, Ltd.                           Trim

FR - VEL (SAS)   Dura Automotive Systems Controls   Guide Control    Shift finger         DEVICE FOR TRANSMITTING A MOVEMENT FOR SHIFTING GEARS IN A MOTOR VEHICLE GEARBOX                                                     Granted   6/2/2010     1054286                  1/5/2017    EP2577114
                 SAS                                                 overmolded

DE - DUS (DAS Dura Automotive Systems Controls      Cable            Two cable system     Actuation device and vehicle door with such an actuation device                                                                      Granted   6/24/2010    2400171                  8/22/2012   EP2400171
GmbH)            GmbH                                                for a door (with a
                                                                     third independent
DE - PLE (UKH) Dura Automotive Holdings Exterior    Window           Sliding - Power   Sliding window for a motor vehicle                                                                                                      Granted   8/12/2010    EP 2 251 222             10/12/2011 EP2251222
                 UK, Ltd.                                            Sliding window
                                                                     with flex cable
DE - PLE (UKH) Dura Automotive Holdings Exterior    Pillar Capping   Manufacturing        Method for manufacturing multi-component motor car multi-component motor car decorative trim, involves thermal decoupling            Pending   10/13/2010   DE 10 2010 038 171.3
                 UK, Ltd.                                            Concept for High injector nozzle by injection molding tool
                                                                     Gloss Plastic
DE - PLE (UKH) Dura Automotive Holdings Exterior    Pillar Capping   Modular plastic      Multiple part cover bar                                                                                                              Granted   11/3/2010    EP 2 450 240             3/26/2014   EP2450240
                 UK, Ltd.                                            capping

DE - PLE (UKH) Dura Automotive Holdings Body &      Shipping         Shipping             Device for storage and/or transportation of asymmetric objects i.e. automobile industry components, has open-edged recesses formed   Pending   12/16/2010   DE 10 2010 054 834
                 UK, Ltd.                Chassis    Container        Container            on longitudinal and/or transverse walls of wall arrangement for arranging portions of object

US - DHQ (DO) Dura Operating, LLC        Controls   Shifter - ATX    Display              SHIFTER ASSEMBLY INCLUDING DISPLAY AND ACTUATION FOR                         DRIVER CONTROL                                          Pending   3/28/2011    13/121780


FR - VEL (SAS)   Dura Automotive Systems Controls   Shifter - MTX    Fastener             DEVICE FOR SECURING A CAP SCREW TO AN ELEMENT THAT IS TO BE ATTACHED TO ANOTHER ELEMENT                                              Granted   4/4/2011     1152847                  11/10/2015 EP2694826
                 SAS                                                 Attachment with
                                                                     Collar
FR - VEL (SAS)   Dura Automotive Systems Controls   Shifter - MTX    end connector        DEVICE FOR LOCKING A BODY ONTO A ROD                                                                                                 Granted   4/29/2011    1153658                  5/24/2013   FR2974603
                 SAS                                                 with locking snap
                                                                     connector
FR - VEL (SAS)   Dura Automotive Systems Controls   Park Lock        Dual lever and       Device For Locking An Automatic Gearbox Of A Motor Vehicle In The Park Position                                                      Granted   7/22/2011    1156677                  8/30/2016   US9428158
                 SAS                                Actuator         spring

DE - PLE (UKH) Dura Automotive Holdings Body &      Bumper Beam      Concave rear         Bumper profile for e.g. front side assembly at motor car, has profile cross-section comprising wall region facing away from car in   Granted   8/4/2011     DE 10 2011 052 403       3/10/2016   DE1020110524
                 UK, Ltd.                Chassis                     surface for mfg.     center section and another wall region facing towards car and curved inwards to profile interior                                                                                                 03

DE - PLE (UKH) Dura Automotive Holdings Exterior    Trim             Coextrusion Trim Strip component for a vehicle and method of producing a strip component                                                                  Granted   8/4/2011     DE 20 2011 050 900.1 U   10/16/2013 EP2554436
                 UK, Ltd.                                            part with                                                                                                                                                                        EP 2 554 436
                                                                     optimized
                                                                                                               Case 19-12378-KBO                    Doc 1025-1            Filed 05/15/20               Page 150 of 174


DE - EIN (EIN    Dura Automotive Systems Controls   Cable               Hole in housing,     ABUTMENT-INTERFACE TO HOUSING                                                                                                           Granted   9/19/2011          11007596.7            8/26/2015    EP2453148
GmbH)            Einbeck GmbH                                           twist lock
                                                                        abutment
DE - EIN (EIN    Dura Automotive Systems Controls   Shifter - MTX       Select Lever - one   ONE-PIECE SELECT LEVER                                                                                                                  PENDING   9/19/2011          11007595.9                         EP2453147
GmbH)            Einbeck GmbH                                           piece

DE - PLE (UKH) Dura Automotive Holdings Body &      Suspention Link     One Piece            Spring arm for chassis of motor vehicle, has base portion having cross section with upper side and lower side extending in arc-shape,   Pending   9/26/2011          DE 102011053927
                 UK, Ltd.                Chassis                        Aluminium            in which upper side and lower side are interconnected through other two sides that are parallel
                                                                        Suspension Link
FR - VEL (SAS)   Dura Automotive Systems Controls   Knob                Axial movement       DEVICE FOR ATTACHING A KNOB OF A GEAR LEVER FOR A MOTOR VEHICLE                                                                         Granted   10/13/2011         EP20120780219         11/18/2016 EP2766639
                 SAS                                                    allowed for safety

DE - PLE (UKH) Dura Automotive Holdings Exterior    Pillar Capping      Flush - Tapered      TRIM PANEL                                                                                                                              Pending   12/5/2011          DE 10 2011 056 016
                 UK, Ltd.                                               edge

US - DHQ (DO) Dura Operating, LLC        Exterior   Window              Sliding - Polymer    MULTI-PANE WINDOW ASSEMBLY WITH TWO-SIDED FRAME AND SLIDING PANE                                                                        Granted   12/7/2011          13/313922             9/8/2015     US9126474
                                                                        frame with
                                                                    reinforcement
DE - PLE (UKH) Dura Automotive Holdings Exterior    Ambient Lighted Trim with Lens           Illuminated trim strip                                                                                                                  Granted   3/4/2012           EP 2 556 996          8/13/2014    EP2556996
                 UK, Ltd.                           Trim

FR - VEL (SAS)   Dura Automotive Systems Controls   Guide Control       Ball and detents     Indexing device for indexing selection lever and/or passage finger of gear box of car, has ball and imprints mounted directly on        Granted   3/5/2012           FR20120051974         7/11/2014    FR2987582
                 SAS                                                    mounted directly passage finger or selection lever, so as to index passage finger and selection lever relative to each other
                                                                        on passage finger
FR - VEL (SAS)   Dura Automotive Systems Controls   Shifter - By-wire   articulation joint DEVICE FOR DETECTING THE P, R, N, D, M+, M AND M- POSITIONS OF A GEAR LEVER OF A GEARBOX OF A MOTOR                                       Granted   3/21/2012          1252530               2/4/2017     US9568092
                 SAS                                                    having a housing, VEHICLE
                                                                        magnet coupled to
US - DHQ (DO) Dura Operating, LLC        Body &     Invisitrak          Carriage          VEHICLE SLIDING DOOR ASSEMBLY                                                                                                              Granted   4/10/2012          13/445,112            6/9/2015     US9050878
                                         Chassis

US - DHQ (DO) Dura Operating, LLC        Controls   Cable               Movable Collar       MULTI-PIECE SHIFTER CABLE ASSEMBLY                                                                                                      Granted   4/25/2012          13/456,580            TBD          US9121439


US - DHQ (DO) Dura Operating, LLC        Controls   Actuator - By-      Electrical Failsafe - SHIFT BY WIRE TRANSMISSION SHIFT CONTROL SYSTEM                                                                                        Granted   5/15/2012          13/472,936            1/20/2015    US8936524
                                                    Wire                Actuator - with
                                                                        tension spring
US - DHQ (DO) Dura Operating, LLC        Exterior   Window              Sliding - Defrost    MOTOR VEHICLE WINDOW ASSEMBLY                                                                                                           Granted          5/19/2012             13/476430    6/27/2017
                                                                                                                                                                                                                                                                                                         US9688122
                                                                        Control Grids

US - DHQ (DO) Dura Operating, LLC        Exterior   Mass Transit        Latch Mechanism LATCHING MECHANISM FOR TRANSIT WINDOW ASSEMBLY FOR VEHICLES                                                                                  Granted   5/24/2012          13/480,540            9/13/2016    US9440516
                                                    Window

DE - PLE (UKH) Dura Automotive Holdings Body &      Bumper Beam         Cut-outs in inner    Bumper profile for bumper of motor car, has weakening locations that are formed in inner profile portion inside outer profile portion   Pending   6/11/2012          DE 10 2012 106 249
                 UK, Ltd.                Chassis                        rib

DE - DUS (DAS Dura Automotive Systems Controls      Cable               Collar Lock          Fixiereinrichtung, Fixierring für eine solche Fixiereinrichtung sowie Drahtzug mit einem derartigen Fixierring                          Granted   7/4/2012           DE202012102474U1      11/28/2013 DE202012102474
GmbH)            GmbH

DE - PLE (UKH) Dura Automotive Holdings Exterior    Pillar Capping      Flush -              Multi-component external vehicle panel                                                                                                  Pending   7/10/2012          EP 12175815
                 UK, Ltd.                                               Connection

FR - VEL (SAS)   Dura Automotive Systems Controls   Shifter - MTX       Mounting of          DEVICE FOR MOUNTING IN A SUPPORT HOUSING A TRANSMISSION AND SELECTION ELEMENT SECURED TO A                                              Granted   7/24/2012                                8/8/2014     EP2877758
                 SAS                                                    control lever to     CONTROL LEVER OF A MOTOR VEHICLE MECHANICAL GEAR BOX
                                                                        housing by elastic
DE - PLE (UKH) Dura Automotive Holdings Body &      Door Structure      Crash              Side impact protection structure for side door of motor vehicle for increasing occupant protection, has engaging pin that forms           Pending   9/4/2012           DE 10 2012 108 180
                 UK, Ltd.                Chassis                        performance for      engagement pairing with closed side door and positively intervenes with one another during side impact
                                                                        Door structures
US - DHQ (DO) Dura Operating, LLC        Controls   Cable               2-Piece ATX          AUTOMATIC TRANSMISSION 2 PIECE CABLE CONNECTION                                                                                         Granted   9/26/2012          13/633,365            TBD          US8763492
                                                                        Length
                                                                        Adjustment
US - DHQ (DO) Dura Operating, LLC        Exterior   Roof Rail           Tolerance and        ROOFRAIL WITH FASTENING SYSTEM                                                                                                          Granted   10/4/2012          14/046,144            11/17/2015 US9187045
                                                                        angle
                                                                        compensator
DE - PLE (UKH) Dura Automotive Holdings Exterior    Trim                Easy Sealing         Roof Rail with PU sealing system                                                                                                        Granted   11/30/2012         DE 202012104672       2/28/2013    202012104672.
                 UK, Ltd.                                               System for Roof                                                                                                                                                                                                              5
                                                                        Rails
US - DHQ (DO) Dura Operating, LLC        Exterior   Pillar Capping      Flush - Tapered      TRIM PANEL                                                                                                                              Granted   12/5/2012          13/705395             5/19/2015    US9033387
                                                                        edge

US - DHQ (DO) Dura Operating, LLC        Body &     Hinge               Pedestrian           ACTIVE PEDESTRIAN HOOD HINGE WITH POSITIVE RESET                                                                                        Granted   3/11/2013          14/203,677            9/1/2015     US9121212
                                         Chassis                        Protection

DE - PLE (UKH) Dura Automotive Holdings Body &      Door Structure      Multi Material       Door frame module for a modularly structured motor vehicle door and modularly structured motor vehicle door comprising such a           Pending   5/3/2013           13166535.8
                 UK, Ltd.                Chassis                        Door Module          door frame module
                                                                        Matel/Composite
                                                                                                                  Case 19-12378-KBO                  Doc 1025-1               Filed 05/15/20    Page 151 of 174


FR - VEL (SAS)   Dura Automotive Systems Controls      Guide Control       Pivoting selector    PIVOTING ASSEMBLY MOUNTED ON A MOTOR VEHICLE GEARBOX FOR SHIFTING AND SELECTING GEARS                                          Pending    6/12/2013          1355415                             EP3008361
                 SAS                                                       arm with weight
                                                                           and damper
US - DHQ (DO) Dura Operating, LLC        Controls      Shifter - ATX       Interchagable        Modular automatic transmission shifter                                                                                         Granted    10/31/2013         EP20070019824          10/3/2012    EP1918615
                                                                           bezels

US - DHQ (DO) Dura Operating, LLC        Body &        Park Brake Pedal Pawl and Sector         PARK BRAKE LOCK MECHANISM WITH ENHANCED LOCKING                                                                                Granted    1/20/2014          13/978676              4/11/2017    US9616863
                                         Chassis                           Locking

DE - DUS (DAS Dura Automotive Systems Controls         Cable               Connector -          Betätigungszug                                                                                                                 Granted    2/13/2014          DE202014100639U1       6/25/2015    DE2020141006
GmbH)            GmbH                                                      angled                                                                                                                                                                                                                39

DE - PLE (UKH) Dura Automotive Holdings Exterior       Ambient Lighted Ambient Lighted          Ambient Lighting Trim                                                                                                          Granted    4/8/2014           WO 2015/154972 A1      7/13/2006    EP2930062
                 UK, Ltd.                              Trim

DE - PLE (UKH) Dura Automotive Holdings Exterior       Ambient Lighted Ambient Lighted          Ambient Lighting Trim                                                                                                          Pending    4/8/2014           EP 3 100 910
                 UK, Ltd.                              Trim

US - DHQ (DO) Dura Operating, LLC        Electronics   NFC Entry           NFC Module           Vehicular Keyless Entry System (NFC)                                                                                           Granted    4/30/2014          61/986619

                                                                                                                                                                                                                                                                                     7/16/2019    US10351099
US - DHQ (DO) Dura Operating, LLC        Controls      Rotary Shifter      Anti-Backdrive       Angular Position Selector Mechanism                                                                                            Granted    5/8/2014           14/272550              9/20/2016    US9447845
                                                                           Gearset

DE - DUS (DAS Dura Automotive Systems Controls         Shifter - ATX       Block movement       PARKING LOCK ACTUATING DEVICE, PARKING LOCK WITH SUCH AN ACTUATING DEVICE, AND MOTOR VEHICLE                                   Granted    6/23/2014          2960121                12/28/2016 EP2960121
GmbH)            GmbH                                                      in to park.          HAVING SUCH A PARKING

US - DHQ (DO) Dura Operating, LLC        Body &        Shelf               Composite -          Composite Rear Shelf Assembly For Vehicle                                                                                      Pending    8/12/2014          15/329627
                                         Chassis                           Lightweighting
                                                                                                                                                                                                                                                                                     2/19/2019    US10207656
US - DHQ (DO) Dura Operating, LLC        Controls      Shifter - ATX       Ball                 SMOOTH RETURN BALL DETENT FOR MONO-STABLE CAR SHIFTER                                                                          Granted    11/21/2014         14/550073              12/27/2016 US9529378
                                                                           Return/Detent

DE - PLE (UKH) Dura Automotive Holdings Exterior       Ambient Lighted Ambient Lighted          Ambient Lighting Trim II                                                                                                       Pending    1/12/2015          DE 10 2015 100 327.9
                 UK, Ltd.                              Trim                                                                                                                                                                                                  WO 2016/11897

US - DHQ (DO) Dura Operating, LLC        Exterior      Window              Sliding - Cam        Window Assembly With Movable Pane                                                                                              Granted           1/20/2015             62/105573    10/24/2017
                                                                                                                                                                                                                                                                                                  US9797177
                                                                           movement for
                                                                           flush closing
DE - PLE (UKH) Dura Automotive Holdings Exterior       Pillar Capping      2K with clear        PANEL FOR A VEHICLE                                                                                                            Pending    3/3/2015           US14636333                          US9533628
                 UK, Ltd.                                                  window

DE - PLE (UKH) Dura Automotive Holdings Exterior       Pillar Capping      2K with clear        PANEL FOR A VEHICLE                                                                                                            Granted    3/3/2015           14/636333              1/3/2017     US9533628
                 UK, Ltd.                                                  window

DE - PLE (UKH) Dura Automotive Holdings Body &         Door Structure      Door Frame with      Gap seal door frame                                                                                                            Granted    4/8/2015           DE 20 2014 106 116.9   3/18/2016    DE2020141061
                 UK, Ltd.                Chassis                           integrated fixture                                                                                                                                                                                                    16
                                                                           for a gap seal
FR - VEL (SAS)   Dura Automotive Systems Controls      Shifter - By-wire   Bi-stable shifter    System to manage position of lever on ATX SBW shifter                                                                          Pending    6/30/2015          62/186,794
                 SAS                                                       blocking arm

US - DHQ (DO) Dura Operating, LLC        Body &        Park Brake Pedal Over-center return Parking Break Actuator                                                                                                              Granted           7/1/2015              14/789222    12/19/2017
                                                                                                                                                                                                                                                                                                      US9845083
                                         Chassis                           device with larger
                                                                           operation angle
FR - VEL (SAS)   Dura Automotive Systems Controls      Shifter - MTX       Lever position       Detection Sensor For Shifter Inertia Module                                                                                    Granted    7/7/2015           FR1556411              7/7/2017     FR3038686B1
                 SAS                                                       sensing

FR - VEL (SAS)   Dura Automotive Systems Controls      Shifter - MTX       Temporary Lever Dispositive of locking in position of a gear shifter.                                                                               Granted    7/9/2015           FR1556529              7/14/2017    FR3038683B1
                 SAS                                                       Hold Tool

FR - VEL (SAS)   Dura Automotive Systems Controls      Cable               Conduit              Shifter Cable With Conduit Abutment Dampener                                                                                   Granted    7/15/2015          FR1556676              2/2/2018     FR3038944B1
                 SAS                                                       Abutment
                                                                           Dampener
FR - VEL (SAS)   Dura Automotive Systems Controls      Shifter - MTX       Inertia Mass         Inertia Mass Damper on Shift Lever                                                                                             Granted    7/15/2015          FR1556677
                 SAS                                                       Damper
                                                                                                                                                                                                                                                                                     4/19/2019   FR3038957B1
FR - VEL (SAS)   Dura Automotive Systems Controls      Shifter - MTX       Reverse trigger      Contact Noise Reduction on a Reverse Gear Trigger for a Gear shifter System                                                    Granted    7/15/2015          FR1556681
                 SAS                                                       contact sound
                                                                                                                                                                                                                                                                                     1/25/2019   FR3038958B1
DE - PLE (UKH) Dura Automotive Holdings Exterior       Trim                Chemical resistant Herstellung einer Siliciumdioxid                                                                                                 Pending    7/15/2015          DE 10 2015 111 440.2
                 UK, Ltd.                                                  coating system,      Oligomerer Beschichtung
                                                                           integrated into the
US - DHQ (DO) Dura Operating, LLC        ADAS          Sensor Fusion       Vision to V2V       A novel approach to the use of sensor fusion between vision-based systems and vehicle-to-vehicle communications to improve ADAS. Granted   7/20/2015          62/194,349              3/20/2018    US9922565
                                                                           fusion
                                                                                                                     Case 19-12378-KBO                      Doc 1025-1             Filed 05/15/20     Page 152 of 174


US - DHQ (DO) Dura Operating, LLC         ADAS          Sensor Fusion       Lane Mapping          Detect the lane vehicle is travelling in, lane attributes that may affect travel/navigation                                        Pending   7/20/2015         62/194,359

                                                                                                                                                                                                                                                                                      5/7/2019     US10282997
US - DHQ (DO) Dura Operating, LLC         ADAS          Sensor Fusion       Object                Accurately identify approximate size and location of vehicles by combining size information from camera and location information   Granted   7/20/2015         62/194370           11/28/2017
                                                                                                                                                                                                                                                                                                   US9830814
                                                                            identification        from V2V

US - DHQ (DO) Dura Operating, LLC         ADAS          Sensor Fusion       Object                Identify non-V2V enabled vehicles by comparing what the camera detects with what the V2V communications receive.                   Granted   7/20/2015         62/194,370
                                                                            identification
                                                                                                                                                                                                                                                                                      9/10/2019    US10410513
US - DHQ (DO) Dura Operating, LLC         ADAS          Sensor Fusion       Routing               Identify when a forward travelling vehicle encounters an object requiring a change in path                                         Pending   7/20/2015         62/194,370


US - DHQ (DO) Dura Operating, LLC         Electronics   Capacitive          Capacitive            Vehicle Access System With Input Disregard                                                                                         Pending   9/11/2015         14/851794
                                                        Keypad              Keypad Carwash
                                                                                                                                                                                                                                                                                      3/26/2019    US10239489
                                                                            mode
US - DHQ (DO) Dura Operating, LLC         Body &        Tie-down Cleat      Anti-Rotation         Tie-down cleat retainer alignment device                                                                                           Granted   9/24/2015         62/222,852           5/15/2018    US9970537
                                          Chassis                           Retainer

FR - VEL (DO)    Dura Automotive Systems Electronics    NFC Entry           Self contained        Standalone NFC Module for Entry System in Capping                                                                                  Granted   9/30/2015         PCTIB2015/001734
                 SAS                                                        NFC module
                                                                                                                                                                                                                                                                                      5/14/2019    US10290165
US - DHQ (DO) Dura Operating, LLC         Body &        Resonator           Exhaust NVH           Resonator With High Frequency Attenuation                                                                                          Pending   10/23/2015        14/921148
                                          Chassis                           Tuning

US - DHQ (DO) Dura Operating, LLC         Body &        Tire Tub            Composite/            Hybrid Tire Tub                                                                                                                    Granted   10/23/2015        14/921300           3/21/2017    US9598123
                                          Chassis                           hybrid
                                                                            construction
US - DHQ (DO) Dura Operating, LLC         Controls      Tailgage Lift       Cable type            Tailgate Retractor with Slip Clutch Mechanism                                                                                      Granted   10/28/2015        14/924794           3/7/2017     US957421
                                                                            retractor with
                                                                            manual override
US - DHQ (DO) Dura Operating, LLC         Body &        Tire Tub            Hybrid                Hybrid Overmold Interlocks                                                                                                         Pending   10/30/2015        14/928168
                                          Chassis                           Construction

US - DHQ (DO) Dura Operating, LLC         ADAS          Surround View       Tailgate Camera       Virtual Dynamic Perspective shift                                                                                                  Granted   12/2/2015         14/959723            8/21/2018    US10053010


US - DHQ (DO) Dura Operating, LLC         Controls      Shifter - By-wire   Maintain airgap       Position Sensor for Shift by Wire System                                                                                           Granted   12/16/2015        14/971,048          10/23/2018 US10107388
                                                                            for Hall effect
                                                                            sensor
US - DHQ (DO) Dura Operating, LLC         Controls      Actuator - By-      Thinner               Off-axis clock spring loaded return to park for Shift by Wire transmission actuator                                                Granted   12/16/2015        14/971,224
                                                        Wire                packaging of steer-
                                                                                                                                                                                                                                                                                      3/19/2019    US10234028
                                                                            by-wire actuator
US - DHQ (DO) Dura Operating, LLC         Controls      Actuator - By-      Manual                Manual park release mechanism for Shift by Wire transmission actuator                                                              Granted   12/16/2015        14/972,918           5/15/2018    US9970543
                                                        Wire                emergency park
                                                                            release
FR - VEL (SAS)   Dura Automotive Systems Electronics    Capacitive          Packaging             Anti-swipe Key Placement                                                                                                           Granted   12/17/2015        PCT/IB2015/002594   4/18/2018    EP3204266B1
                 SAS                                    Keypad

FR - VEL (DO)    Dura Automotive Systems Electronics    Capacitive          Remove false          Capacitive Keypad Inadvertent Actuation Prevention (Water Droplets)                                                                Granted   12/22/2015        FR1563150           12/22/2017 FR3045984B1
                 SAS                                    Keypad              detection in rain
                                                                            for keypad
DE - EIN (EIN    Dura Automotive Systems Controls       Actuator - By-      Reduced parts         Cable SBW Actuator with Return to Park Function and Emergency Release                                                              Pending   12/31/2015        NEEDED
GmbH)            Einbeck GmbH                           Wire                and function of
                                                                            actuator
US - DHQ (DO) Dura Operating, LLC         Controls      Shifter - By-wire   Reduced               2D sensing of 3D movement for Shifter H-gate                                                                                       Pending   1/5/2016          14/987336
                                                                            packaging size

FR - VEL (DO)    Dura Automotive Systems Electronics    NFC Entry           Bluetooth             Bluetooth connection with vehicle for car customization in keyless entry system.                                                   Granted   1/25/2016         FR1650543
                 SAS                                                        connection after
                                                                                                                                                                                                                                                                                      3/29/2019   FR3046971B1
                                                                            NFC connect
US - DHQ (DO) Dura Operating, LLC         Controls      Shifter - By-wire   Redundancy in a       Multi Position Lock Mechanism                                                                                                      Granted   2/1/2016          15/012410            5/22/2018    US9975466
                                                                            blocking system

US - DHQ (DO) Dura Operating, LLC         Body &        Tire Carrier        Clip to rim edge      Cable attachment clip to wheel                                                                                                     Granted          2/1/2016           15/012421    11/7/2017
                                                                                                                                                                                                                                                                                                   US9809262
                                          Chassis                           while fastening

US - DHQ (DO) Dura Operating, LLC         Controls      Shifter - By-wire   In mold               Insert Molding Film Without Visible Transition Region                                                                              Granted   2/24/2016         15/052053
                                                                            lamination                                                                                                                                                                                                             US10406735
                                                                                                                                                                                                                                                                                      9/10/2019
FR - VEL (DO)    Dura Automotive Systems Electronics    NFC Entry           Key Sharing           Data for key sharing exchange via GCM (Google cloud management) in keyless entry system using smartphone                           Granted   2/29/2016         FR1651672
                 SAS
                                                                                                                                                                                                                                                                                      3/5/2019     US10225391
US - DHQ (DO) Dura Operating, LLC         Body &        Suspention Link     Strength Tuning       Extruded AL Suspension Link                                                                                                        Granted   3/1/2016          15/057699
                                          Chassis
                                                                                                                                                                                                                                                                                      2/12/2019    US10202013
                                                                                                                  Case 19-12378-KBO                     Doc 1025-1      Filed 05/15/20   Page 153 of 174


US - DHQ (DO) Dura Operating, LLC         Body &       Door Structure      Corner              Extruded Member Corner Connection                                                                           Granted   3/4/2016    15/060130              12/26/2017
                                                                                                                                                                                                                                                                       US9849757
                                          Chassis                          Connection

US - DHQ (DO) Dura Operating, LLC         Exterior     Window              Sliding - Extrusion Power Heated Flush Slider Trolley Block                                                                     Granted   3/21/2016   15/075737               3/20/2018    US9920560
                                                                           contains inverted
                                                                           contacts
FR - VEL (DO)    Dura Automotive Systems Electronics   NFC Entry           NFC Security        SECURE VEHICLE ACCESS METHOD AND SYSTEM                                                                     Granted   4/19/2016   FR1653459              3/30/2018    FR3050301B1
                 SAS

US - DHQ (DO) Dura Operating, LLC         Body &       Cross-car beam      Mixed Material      Modular Hybrid Cross Car Beam Assembly                                                                      Granted   4/26/2016   15/138881              2/28/2017    US9580107
                                          Chassis

DE - EIN (EIN    Dura Automotive Systems Controls      Shifter - MTX       Lever Assembly      Lock Washer on Shift Lever Assembly                                                                         Pending   4/29/2016        DE202016002810
GmbH)            Einbeck GmbH

FR - VEL (DO)    Dura Automotive Systems Electronics   NFC Entry           Localization        Proximity localization system                                                                               Pending   4/29/2016   PCT/IB2016/000747
                 SAS

US - DHQ (DO) Dura Operating, LLC         Body &       Door Structure      Mixed Material      Hybrid multi-material Outerbelt Reinforcement                                                               Granted   5/2/2016    15/144351               4/4/2017
                                                                                                                                                                                                                                                                      US9610829
                                          Chassis

US - DHQ (DO) Dura Operating, LLC         Controls     Steer-by-wire       Versatile design    HMI Steering Actuator Clutch with or without mechanical backup                                              Granted   5/6/2016    15/147952               3/20/2018    US9919732


US - DHQ (DO) Dura Operating, LLC         ADAS         ADAS Hardware Failsafe/Scalabilit Scalable Architecture for Autonomous Driving                                                                      Granted   5/10/2016   15/151039              11/28/2017
                                                                                                                                                                                                                                                                      US9829884
                                                                           y

DE - PLE (UKH) Dura Automotive Holdings Exterior       Pillar Capping      Electronics - Wavy Wavy Frame Pillar Capping Electronic Attachment                                                              Granted   5/12/2016   15/153377              10/31/2017    US9802554
                 UK, Ltd.                                                  Frame

DE - PLE (UKH) Dura Automotive Holdings Exterior       Pillar Capping      Electronics - Wavy Wavy Frame Pillar Capping Electronic Attachment                                                              Granted   5/12/2016   15/711325
                 UK, Ltd.                                                  Frame
                                                                                                                                                                                                                                                         7/23/2019    US10358099
FR - VEL (DO)    Dura Automotive Systems Electronics   NFC Entry           NFC Wake-up,        Hybrid NFC Mode (micro polling and NFC chip LPCD)                                                           Granted   5/12/2016   FR1654245              10/16/2018    US10102405
                 SAS                                                       current
                                                                           consumption
US - DHQ (DO) Dura Operating, LLC         Controls     Rotary Shifter      HMI Feel            Knob with Better Artificial Feel from Temporary Walls on Detents                                            Granted   5/13/2016   15/154460               5/15/2018    US9970538


US - DHQ (DO) Dura Operating, LLC         Controls     Shifter - Column Direction of cable Shifter with a Cable attachment a perpendicular to the motion of the shifter knob                               Granted   5/17/2016           15/156840       9/11/2018    US10072751
                                                                           movement

US - DHQ (DO) Dura Operating, LLC         Controls     Shifter - Column Part Reduction         Multi Step Pawl Lock with a single 2 position solenoid                                                      Pending   5/17/2016   15/156864


US - DHQ (DO) Dura Operating, LLC         ADAS         Surround View       Safety              Method to Inform onlookers to the exterior of the vehicle                                                   Granted   5/26/2016   15/165738              11/28/2017
                                                                                                                                                                                                                                                                      US9827901

US - DHQ (DO) Dura Operating, LLC         Controls     Shifter - By-wire   Cost                Sliding magnet sensor for detection of transverse shifter movement                                          Pending   5/26/2016   62/341944

                                                                                                                                                                                                                                                         5/7/2019     US10281028
US - DHQ (DO) Dura Operating, LLC         Body &       Shelf               Mixed Material      Hybrid Package Tray/Shelf                                                                                   Granted   6/9/2016    15/178145               7/11/2017
                                                                                                                                                                                                                                                                      US9701250
                                          Chassis

US - DHQ (DO) Dura Operating, LLC         Body &       Shelf               Mixed Material      Hybrid Package Tray/Shelf                                                                                   Granted   6/5/2017            15/178145      12/12/2017
                                                                                                                                                                                                                                                                      US9840202
                                          Chassis

FR - VEL (SAS)   Dura Automotive Systems Controls      Shifter - MTX       Shift Finger        Clipping of a spring sheet metal on a casting shift finger                                                  Pending   6/13/2016   FR1655446              5/18/2018    FR3052523B1
                 SAS

US - DHQ (DO) Dura Operating, LLC         Controls     Steer-by-wire       Sensor              HMI Steering Actuator Position an Torque Sensing                                                            Pending   6/20/2016   15/187198
                                                                           optimization

US - DHQ (DO) Dura Operating, LLC         Exterior     Window              Sliding - Guide     Movable Glass Continuous Defrost Drive System                                                               Pending   7/8/2016    15/205626
                                                                           tabs fomed on
                                                                           glass guide
US - DHQ (DO) Dura Operating, LLC         Exterior     Window              Sliding - Cost      Window Scratch-resistant Coatings Applied In-Mold to Both Faces                                             Granted   7/27/2016   15/221238
                                                                           saving, assembly
                                                                                                                                                                                                                                                         8/13/2019    US10377069
                                                                       process
DE - PLE (UKH) Dura Automotive Holdings Exterior       Ambient Lighted Coloring endcap         Endcap for Ambient Lighted Trim                                                                             Granted   8/3/2016    DE 10 2016 114 353.7   12/11/2018    US10150405
                 UK, Ltd.                              Trim                in 2K plastic

US - DHQ (DO) Dura Operating, LLC         Controls     Cable               Core Adjuster -     Adjuster Collar Trigger and Lock                                                                            Pending   8/4/2016    15/228948
                                                                           Collar Trigger
                                                                                                                                                                                                                                                         6/11/2019    US10316885
                                                                                                              Case 19-12378-KBO                     Doc 1025-1         Filed 05/15/20        Page 154 of 174


US - DHQ (DO) Dura Operating, LLC        ADAS          Localization     Lane Mapping       Simultaneous vehicle localization and lane map generation                                                           Pending   8/19/2016    15/242151

                                                                                                                                                                                                                                                           2/19/2019    US10210406
US - DHQ (DO) Dura Operating, LLC        ADAS          Auto-Valet       Path Planner -     A Tree-based Path Planner for Fully Automated Valet Parking for Automobiles                                         Granted   8/19/2016    15/242166
                                                                        Node Tree
                                                                                                                                                                                                                                                           2/19/2019    US10207704
US - DHQ (DO) Dura Operating, LLC        ADAS          Auto-Valet       2-part Path        Configuration-Agnostic Automated Valet Parking for Head-in, Tail-in, and Parallel Parking Spots                     Granted   8/19/2016    15/242173            7/3/2018     US10012986
                                                                        (intermediate
                                                                        location)
US - DHQ (DO) Dura Operating, LLC        ADAS          Auto-Valet       Temporary Keep     Scenario-Aware, Temporary Keep-Out Zones for a Fully-Automated Valet Parking System                                 Granted   8/19/2016    15/242175
                                                                        out Zones
                                                                                                                                                                                                                                                           7/2/2019     US10338586
US - DHQ (DO) Dura Operating, LLC        ADAS          Auto-Valet       Path Planner -     A Human-like Path Planner for a Fully-Automated Valet Parking System                                                Granted   8/19/2016            15/242169    2/20/2018    US9896091
                                                                        Cost Function

US - DHQ (DO) Dura Operating, LLC        ADAS          LIDAR            Housing            LIDAR Exterior Paneling Integration                                                                                 Granted   8/19/2016            15/242157    7/17/2018
                                                                        Integration
                                                                                                                                                                                                                                                                        US10024970
US - DHQ (DO) Dura Operating, LLC        Controls      Hand Brake       User Feel - By-    Load simulating hand operating parking brake                                                                        Pending   8/29/2016    62/380765
                                                                        wire

US - DHQ (DO) Dura Operating, LLC        ADAS          Localization     Localization by    Driver and Passenger Detection Method for Self Parking Vehicle                                                      Granted   9/21/2016    15/271643
                                                                        Smartphone
                                                                                                                                                                                                                                                           2/19/2019    US10210760
US - DHQ (DO) Dura Operating, LLC        ADAS          Surround View    Camera             360 Degree Surround View Pod                                                                                        Pending   10/17/2016   15/295360
                                                                        Placement

FR - VEL (DO)   Dura Automotive Systems Electronics    Ambient Lighted Light Pipe          Integrated lens in sealed electronic light transmitter                                                              Pending   10/21/2016   PCT/EP2016/075442
                SAS                                    Trim             Connection to
                                                                       LED Housing
FR - VEL (DO)   Dura Automotive Systems Electronics    Ambient Lighted Heat dissipation    Ambient Light module with Integrated heatsink                                                                       Pending   10/21/2016   PCT/EP2016/075439
                SAS                                    Trim

FR - VEL (DO)   Dura Automotive Systems Electronics    Ambient Lighted Tolerance/Assemb LED Module cover with PCB positioning pins and light guide                                                             Pending   10/21/2016   FR1660268
                SAS                                    Trim             ly

FR - VEL (UKH) Dura Automotive Holdings Controls       Cable            Integrated         Gearbox Cable System Conduit with Extended Snaps                                                                    Pending   10/24/2016   PCT/EP2016/075438
                UK, Ltd.                                                Abutment
                                                                        Attachment
FR - VEL (UKH) Dura Automotive Holdings Controls       Shifter - MTX    Shift - Select Shaft Shift - Select Shaft Lever with Overmolded Detent                                                                 Pending   10/24/2016   FR1660267
                UK, Ltd.                                                Lever Detent

DE - PLE (UKH) Dura Automotive Holdings Exterior       Pillar Capping   2K with clear      PANEL FOR A VEHICLE                                                                                                 Pending   11/29/2016   US/15363465
                UK, Ltd.                                                window

US - DHQ (DO) Dura Operating, LLC        Exterior      In-mold          Mfg. Process       Method of Embedding Electronics in Plastic via Transfer from Polymer Film                                           Pending   12/14/2016   15/378644
                                                       electronics

US - DHQ (DO) Dura Operating, LLC        Electronics   Biometrics       Security           Palm vein reader integrated in shifter knob                                                                         Granted   12/15/2016   15/380223

                                                                                                                                                                                                                                                           6/11/2019    US10316966
BR - SAO (BRZ) Dura Automotive Systems Controls        Shifter - MTX    Housing Screw      Screw on Plastic Injected Part                                                                                      Pending   12/31/2016   NEEDED
                do Brazil, Ltda.                                        Attachment

US - DHQ (DO) Dura Operating, LLC        ADAS          Surround View    Appearance         Camera mounting surround (frustum conical section)                                                                  Granted   1/4/2017     29/589695            6/26/2018    USD821278


US - DHQ (DO) Dura Operating, LLC        ADAS          ADAS Hardware Appearance            Controller Box Shape                                                                                                Granted   1/4/2017     29/589691            8/21/2018    USD826124


US - DHQ (DO) Dura Operating, LLC        Body &        Shelf            Part/Module        Integration Opportunities for Hybrid Shelf Design                                                                   Granted   1/13/2017    15/405590           12/12/2017
                                                                                                                                                                                                                                                                        US9840202
                                         Chassis                        Integration

US - DHQ (DO) Dura Operating, LLC        Body &        Shelf            Part/Module        Integration Opportunities for Hybrid Shelf Design                                                                   Granted   1/13/2017    15/405590           3/27/2018    US9902337
                                         Chassis                        Integration

FR - VEL (DO)   Dura Automotive Systems Electronics    Biometrics       Security           Methods to transfer biometric data into a vehicle                                                                   Granted   1/16/2017    EP17151558.8
                SAS
                                                                                                                                                                                                                                                           4/2/2019     US10246055
DE - PLE (UKH) Dura Automotive Holdings Exterior       Roof Rail        Style              Two Piece Aluminum Roof Rail                                                                                        Pending   2/10/2017    EP 171 55 555.0
                UK, Ltd.

FR - VEL (DO)   Dura Automotive Systems Electronics    Ambient Lighted Lighting            Optical Fiber Abutment for Illuminated Trim                                                                         Pending   3/1/2017     EP17157174.8
                SAS                                    Trim             Performance
                                                                                                             Case 19-12378-KBO                       Doc 1025-1   Filed 05/15/20   Page 155 of 174


FR - VEL (UKH) Dura Automotive Holdings Controls      Cable            Performance         End Fitting with Limited Deformation                                                                      Pending          4/4/2017          EP17164682.1
                 UK, Ltd.

DE - PLE (UKH) Dura Automotive Holdings Exterior      Pillar Capping   Integrated Parts,   Integration of Antenna in Pillar Capping                                                                  Pending          4/25/2017         EP17168011.9
                 UK, Ltd.                                              improved perf.

FR - VEL (UKH) Dura Automotive Holdings Controls      Guide Control    Detent - Low Cost Manual Transmission Compact Detent                                                                          Pending          4/27/2017         EP17305470.1
                 UK, Ltd.

US - DHQ (DO) Dura Operating, LLC       Exterior      Roof Rail        Aerodymanic Tie- Roof Rail Stanchion With Aerodymanic Tie-down                                                                Pending   5/10/2017          62/504163
                                                                       down

FR - VEL, US -   Dura Operating, LLC    Electronics   Biometrics       Security            Palm vein reader with shifter                                                                             Granted   5/12/2017          US15/594179
DHQ (DO)
                                                                                                                                                                                                                                                       3/12/2019   US10229309
US - DHQ (DO) Dura Operating, LLC       ADAS          ADAS Software    Detached storage    Perception Scene Graph                                                                                    Pending   5/27/2017          15/607061
                                                                       of sensor
                                                                       information
US - DHQ (DO) Dura Operating, LLC       ADAS          ADAS Software    Processing Speed Perception Scene Graph Focus Region                                                                          Granted   5/27/2017          15/607067
                                                                       and Efficiency
                                                                                                                                                                                                                                                       2/19/2019   US10210617
US - DHQ (DO) Dura Operating, LLC       ADAS          ADAS Software    Object Attribute    Scene Detection Schema                                                                                    Pending   5/27/2017          15/607070
                                                                       Tree

US - DHQ (DO) Dura Operating, LLC       ADAS          ADAS Software    Where to focus      Perception Priority Manager                                                                               Pending   5/27/2017          15/606796
                                                                       sensors/processin
                                                                       g power
US - DHQ (DO) Dura Operating, LLC       Exterior      Roof Rail        Seal on inner edge Extruded individual rail Micro seals                                                                       Granted          5/31/2017           15/608114
                                                                       of rail
                                                                                                                                                                                                                                                       7/30/2019   US10363881
DE - PLE (UKH) Dura Automotive Holdings Body &        Battery Tray     Tolerance/Assemb Slip-on tolerance compensation                                                                               Pending   6/19/2017          EP17176646.2
                 UK, Ltd.               Chassis                        ly

DE - PLE (UKH) Dura Automotive Holdings Body &        Battery Tray     Tolerance/Assemb Tolerance Corner                                                                                             Pending   6/19/2017          EP17176644.7
                 UK, Ltd.               Chassis                        ly

US - DHQ (DO) Dura Operating, LLC       Electronics   Battery Tray     Integrated          SAFETY SENSOR MODULE WITH VEHICLE COMMUNICATION TO FIRST RESPONDERS                                       Pending   6/19/2017          15/626692
                                                                       electronics

DE - PLE (UKH) Dura Automotive Holdings Exterior      Pillar Capping   Appearance          Gap-hider seal options for a Door Applique upper edge                                                     Pending          6/29/2017         EP17178779.9
                 UK, Ltd.

DE - PLE (UKH) Dura Automotive Holdings Exterior      Ambient Lighted Environment          Mold Electronics for Ambirent Lighted Trim                                                                Pending   6/29/2017          EP17178782.3
                 UK, Ltd.                             Trim             resistance

US - DHQ (DO) Dura Operating, LLC       Body &        Roll Forming     Variable Roll       Variable Thickness Roll-Forming Blank                                                                     Pending   6/29/2017          15/639501
                                        Chassis                        Forming

US - DHQ (DO) Dura Operating, LLC       Body &        Hinge            Extrusion process 2 Link AL Extrusion Gooseneck Hinge                                                                         Pending   6/30/2017          15/639469
                                        Chassis

US - DHQ (DO) Dura Operating, LLC       Body &        Hinge            Rollformed C        Rollformed C Section Goose Neck Hinge                                                                     Granted   6/30/2017          15/639481            7/10/2018   US10017972
                                        Chassis                        Section

US - DHQ (DO) Dura Operating, LLC       Controls      Actuator - By-   Manufacturing       Actuator Mounting Frame                                                                                   Pending   7/18/2017          15/652749
                                                      Wire

US - DHQ (DO) Dura Operating, LLC       Controls      Actuator - By-   Performance         Actuator Geartrain and Orientation                                                                        Pending   7/18/2017          15/652761
                                                      Wire

US - DHQ (DO) Dura Operating, LLC       Controls      Actuator - By-   Park Release        Actuator Intermediate Gear Backdrive for Manual Park Release                                              Pending   7/18/2017          15/652773
                                                      Wire

US - DHQ (DO) Dura Operating, LLC       Controls      Actuator - By-   Packaging           Actuator and Gear Arrangement                                                                             Pending   7/18/2017          15/652817
                                                      Wire

US - DHQ (DO) Dura Operating, LLC       Controls      Actuator - By-   Packaging           Actuator Output Sensing Arrangement                                                                       Pending   7/18/2017          15/652840
                                                      Wire

FR - VEL (UKH) Dura Automotive Holdings Controls      Shifter - MTX    Reverse Trigger     5MT Reverse Trigger System for R Blocking                                                                 Pending          7/24/2017         EP171828270
                 UK, Ltd.

US - DHQ (DO) Dura Operating, LLC       Exterior      Roof Rail        Hinge Cover         Detachable Lift gate hinge cover assembled to roof rail                                                   Granted          7/27/2017           15/661483

                                                                                                                                                                                                                                                       7/23/2019   US10358852
                                                                                                                 Case 19-12378-KBO                      Doc 1025-1       Filed 05/15/20   Page 156 of 174


US - DHQ (DO) Dura Operating, LLC        Electronics   Battery Tray        Integrated         SAFETY SENSOR MODULE WITH VEHICLE COMMUNICATION TO FIRST RESPONDERS                                           Pending   7/27/2017          15/661536
                                                                           electronics

US - DHQ (DO) Dura Operating, LLC        ADAS          ADAS Hardware GPS Correction           HIGH PRECISION VEHICLE LOCALIZATION SYSTEM AND METHOD FOR HIGH                                                Pending   7/28/2017          15/662739
                                                                                              PRECISION VEHICLE LOCALIZATION

US - DHQ (DO) Dura Operating, LLC        Electronics   Battery Tray        Integrated         SAFETY SENSOR MODULE WITH VEHICLE COMMUNICATION TO FIRST RESPONDERS                                           Pending   7/28/2017          15/663294
                                                                           electronics

DE - EIN (EIN   Dura Automotive Systems Controls       Actuator - By-      Gear packaging     Helix Drive Gear                                                                                              Pending          8/1/2017            NEEDED
GmbH)           Einbeck GmbH                           Wire

US - DHQ (DO) Dura Operating, LLC        Exterior      In-mold             Manufacturing      IME Film Encapsulated Into Light Guide                                                                        Pending   8/17/2017          15/679548
                                                       electronics         Process

US - DHQ (DO) Dura Operating, LLC        ADAS          ADAS Software       Detached storage   Distributed Perception Scene Graph                                                                            Pending   8/18/2017          15/680676
                                                                           of sensor
                                                                           information
DE - PLE (UKH) Dura Automotive Holdings Exterior       Trim                Appearance -       Dual Gloss Anodized Trim                                                                                      Pending   8/22/2017          EP17187336.7
                UK, Ltd.                                                   Dual Gloss

DE - PLE (UKH) Dura Automotive Holdings Exterior       Trim                Appearance         Dynamics by Surface Treatment of Metals                                                                       Pending   8/22/2017          EP17187335.9
                UK, Ltd.

FR - VEL (DO)   Dura Automotive Systems Electronics    Biometrics          Secure Transfer of Secure Transfer of Biometric Data Template by File Splitting                                                  Pending   8/24/2017          EP171877855
                SAS                                                        Biometric Data

FR - VEL (UKH) Dura Automotive Holdings Controls       Shifter - MTX       Finger Pinch       Design in order to avoid finger pinching issue by shift lever                                                 Pending          8/25/2017         EP171879034
                UK, Ltd.                                                   Guard

FR - VEL (UKH) Dura Automotive Holdings Controls       Shifter - MTX       Boot Protector     Design in order to avoid boot pinching with shift lever                                                       Pending          8/25/2017         EP171879018
                UK, Ltd.

US - DHQ (DO) Dura Operating, LLC        Exterior      Roof Rail           Roof Rail          ROOF RAIL SIDE PLASTIC APPLIQUE                                                                               Granted   9/5/2017           15/695207
                                                                           Applique
                                                                                                                                                                                                                                                             9/10/2019    US1040997
US - DHQ (DO) Dura Operating, LLC        Exterior      Roof Rail           Aerodymanic Tie- Roof Rail With Aerodynamic Tie-down Plug                                                                        Pending   9/5/2017                   15/695212   10/23/2018
                                                                           down
                                                                                                                                                                                                                                                                          US10106097
US - DHQ (DO) Dura Operating, LLC        Controls      Shifter - By-wire   Knob Design        Knob Design                                                                                                   Pending   9/14/2017          29/617494


US - DHQ (DO) Dura Operating, LLC        ADAS          ADAS Hardware Cooling -                Thermally controlled enclosure for cooling high power electronics in automotive                               Pending   9/26/2017          15/715525
                                                                           Processor

US - DHQ (DO) Dura Operating, LLC        Controls      Steer-by-wire       Gear packaging     Planetary Gear Set for Steering Actuator                                                                      Pending   9/28/2017          15/719117


US - DHQ (DO) Dura Operating, LLC        Controls      Steer-by-wire       End Stops          Rotation End Stops Mechanism                                                                                  Pending   9/28/2017          15/719144


DE - PLE (UKH) Dura Automotive Holdings Exterior       Trim                Performance        Camera Integrated in Side Trim                                                                                Pending   10/16/2017         EP17196712
                UK, Ltd.

US - DHQ (DO) Dura Operating, LLC        Exterior      In-mold             Packaging          IME Wafer Light Assembly                                                                                      Pending   10/16/2017         15/785746
                                                       electronics

FR - VEL (DO)   Dura Automotive Systems Electronics    Battery Tray        Fault Sensing      Moisture Measurement Inside a Battery Tray to Detect Mal Function                                             Pending   10/31/2017         US15/798889
                SAS

US - DHQ (DO) Dura Operating, LLC        Controls      Shifter - By-wire   Sliding Shifter    Knob Button Activation                                                                                        Pending          11/1/2017           15/800511


US - DHQ (DO) Dura Operating, LLC        Controls      Shifter - By-wire   Sliding Shifter    Lineal Activation Shifter Device with Knob Button Activation                                                  Pending          11/1/2017           15/800530


US - DHQ (DO) Dura Operating, LLC        Controls      Actuator - By-      Sensing Output     Rotary Actuator with Output Shaft Monitoring Through a Planetary Gearset                                      Pending   11/14/2017         62/585777
                                                       Wire                Shaft

US - DHQ (DO) Dura Operating, LLC        Controls      Actuator - By-      Frameless BLDC     Rotary Actuator with Frameless Motor Bearing                                                                  Pending   11/14/2017         62/585777
                                                       Wire                Motor

US - DHQ (DO) Dura Operating, LLC        Controls      Actuator - By-      Packaging          Rotary Actuator with Compound Planetary Gearset                                                               Pending   11/14/2017         62/585777
                                                       Wire
                                                                                                            Case 19-12378-KBO                  Doc 1025-1            Filed 05/15/20   Page 157 of 174


US - DHQ (DO) Dura Operating, LLC        Controls     Actuator - By-   Packaging         Rotary Actuator Housing Structure                                                                              Pending   11/14/2017         62/585777
                                                      Wire

FR - VEL (UKH) Dura Automotive Holdings Controls      Cable            End Fitting       Oval safety ring for adjusted end fitting                                                                      Pending         11/17/2017         EP17202449.9
                UK, Ltd.                                               Connection

FR - VEL (DO)   Dura Automotive Systems Electronics   Capacitive       Entry Method      Different strategies to use a keypad for a vehicle equipped with a PEPS system                                 Pending   11/17/2017         EP17202206.3
                SAS                                   Keypad

US - DHQ (DO) Dura Operating, LLC        Controls     Pedal - Coupling Cost              Pivot Bushing with Integrated Retention Features                                                               Granted         11/30/2017           15/825687

                                                                                                                                                                                                                                                          1/8/2019    US10173650
US - DHQ (DO) Dura Operating, LLC        Exterior     In-mold          Light Guide       Laminated Light Guide & Electrical Component Carrier                                                           Pending   11/30/2017         15/827371
                                                      electronics

US - DHQ (DO) Dura Operating, LLC        Controls     Park Release     Release Handle    Manual Park Release Mechanism                                                                                  Pending   12/8/2017          62/596346


FR - VEL (DO)   Dura Automotive Systems Electronics   Biometrics       Camera            Camera Integrated In B Pillar Capping                                                                          Pending   12/19/2017         62/596346
                SAS                                                    Placement

US - DHQ (DO) Dura Operating, LLC        ADAS         HMI              Personalization   Combined user preferences in vehicle HMI                                                                       Pending   12/20/2017         15/848792


US - DHQ (DO) Dura Operating, LLC        ADAS         HMI              Personalization   HVAC Controls That Update Based on Occupant Presence                                                           Pending   12/20/2017         15/848799


US - DHQ (DO) Dura Operating, LLC        ADAS         Unity Controller HMI               Unity Controller                                                                                               Pending   12/21/2017         15/850427

                                                                                                                                                                                                                                                          6/4/2019    US10310611
US - DHQ (DO) Dura Operating, LLC        Controls     Rotary Shifter   Return            Rotary Shifter Sled and Amplifier Arm                                                                          Pending         12/21/2017           15/850,844
                                                                       mechanism

US - DHQ (DO) Dura Operating, LLC        ADAS         Unity Controller HMI               Directional Unity Controller                                                                                   Pending   12/22/2017         15/850436


US - DHQ (DO) Dura Operating, LLC        Exterior     In-mold          Light Guide       Laminated Flex with Light Guide                                                                                Granted   12/22/2017         15/852433
                                                      electronics
                                                                                                                                                                                                                                                          2/26/2019   US10219368
US - DHQ (DO) Dura Operating, LLC        Exterior     In-mold          Light Guide       Light Guide and PCB Flex Film Positioner                                                                       Pending   12/22/2017         15/852427
                                                      electronics

US - DHQ (DO) Dura Operating, LLC        Exterior     In-mold          Light Guide       Laminated Flex with Over Molded Light Guide                                                                    Pending   12/22/2017         15/852433
                                                      electronics

US - DHQ (DO) Dura Operating, LLC        Controls     Rotary Shifter   Return            Rotary Shifter Sled and Clutch Mechanism                                                                       Pending         12/28/2017           15/856,540
                                                                       mechanism

US - DHQ (DO) Dura Operating, LLC        Controls     Rotary Shifter   Return            Rotary Shifter Sled and Detent Release                                                                         Pending         12/28/2017           62/611,027
                                                                       mechanism

US - DHQ (DO) Dura Operating, LLC        Controls     Rotary Shifter   End Stops         Rotary Shifter Reset                                                                                           Pending         12/28/2017          15/856,314


US - DHQ (DO) Dura Operating, LLC        ADAS         Camera Mount     Packaging         Camera Mount                                                                                                   Granted   2/14/2018          15/896550

                                                                                                                                                                                                                                                          6/4/2019    US10308193
US - DHQ (DO) Dura Operating, LLC        Body &       Battery Tray     Crash             Formed closed section with single center leg using unique manufacturing method                                 Pending          2/19/2018           62/632238
                                         Chassis                       Performance

US - DHQ (DO) Dura Operating, LLC        Body &       Battery Tray     Crash             Battery Tray B-shaped Roll Formed Side Members with Notches                                                    Pending          2/19/2018           62/632238
                                         Chassis                       Performance

US - DHQ (DO) Dura Operating, LLC        Body &       Battery Tray     Crash             SIDE RAIL WITH TUNABLE CRASH MANAGEMENT RIBS                                                                   Pending          2/19/2018           62/632238
                                         Chassis                       Performance

US - DHQ (DO) Dura Operating, LLC        Body &       Battery Tray     Crash             Battery Tray Resettable Lower Rail                                                                             Pending          2/19/2018           62/632238
                                         Chassis                       Performance

US - DHQ (DO) Dura Operating, LLC        Exterior     Roof Rail        Multiple          Crossbar Rail Adapters                                                                                         Pending          2/22/2018           62/633201
                                                                       Configurations

US - DHQ (DO) Dura Operating, LLC        Exterior     Roof Rail        Multiple          Crossbar Rail Adapters                                                                                         Pending          2/22/2018           62/633201
                                                                       Configurations
                                                                                                         Case 19-12378-KBO                    Doc 1025-1      Filed 05/15/20   Page 158 of 174


US - DHQ (DO) Dura Operating, LLC        Exterior   Roof Rail        Multiple          Crossbar Rail Adapters                                                                                    Pending          2/22/2018           62/633201
                                                                     Configurations

US - DHQ (DO) Dura Operating, LLC        ADAS       Artificial       AI Processing     Heterogeneous Convolutional Neural Network for multi problem solving                                      Pending   3/6/2018           62/639214
                                                    Intelligence     Power

US - DHQ (DO) Dura Operating, LLC        Controls   Park Lock        Size              Collar Drive Park Lock                                                                                    Pending   3/12/2018          62/641592
                                                    Actuator

US - DHQ (DO) Dura Operating, LLC        Controls   Park Lock        Performance       Lead Screw Hub Park Lock Actuator                                                                         Pending   3/12/2018          62/641592
                                                    Actuator

US - DHQ (DO) Dura Operating, LLC        Controls   Park Lock        Performance       Spring Collar Park Lock                                                                                   Pending   3/12/2018          62/641592
                                                    Actuator

US - DHQ (DO) Dura Operating, LLC        Controls   Park Lock        Packaging         Lead Screw Wedge Park Lock Actuator                                                                       Pending   3/12/2018          62/641592
                                                    Actuator

US - DHQ (DO) Dura Operating, LLC        Controls   Park Lock        Packaging         Concentric Cam and Limit Stwitch Actuator                                                                 Pending   3/12/2018          62/641592
                                                    Actuator

DE - DUS (DO)   Dura Automotive Systems Controls    Park Lock        Park Lock         Park Lock Actuator                                                                                        Pending   3/12/2018          62/641592
                GmbH                                Actuator         Actuator

US - DHQ (DO) Dura Operating, LLC        Controls   Actuator - By-   Gen 5 - Assembly Angled housing mating for compact rotary actuator                                                          Pending          4/23/2018          15/959,863
                                                    Wire             time, parts

US - DHQ (DO) Dura Operating, LLC        Exterior   In-mold          Light Guide       Multi Resin Over mold for PCB Electronics and Light Guide                                                 Pending          5/10/2018           15/976110
                                                    electronics

US - DHQ (DO) Dura Operating, LLC        Exterior   In-mold          Light Guide       Multi Resin Over mold for PCB Electronics and Light Guide                                                 Pending          5/10/2018           15/976121
                                                    electronics

US - DHQ (DO) Dura Operating, LLC        Controls   Power Pack       Overmold          Motor Power Pack with overmolded PCB                                                                      Pending          7/26/2018           16/047722
                                                                     Electronics

US - DHQ (DO) Dura Operating, LLC        Controls   Power Pack       Overmold          Motor Power Pack with overmolded PCB                                                                      Pending          7/27/2018           16/047709
                                                                     Electronics

US - DHQ (DO) Dura Operating, LLC        Controls   MPR              MPR Access        Rotary MPR                                                                                                Pending          7/27/2018           16/047222


FR - VEL (UKH) Dura Automotive Holdings Exterior    In-mold          EV Battery        EV charge level Logo                                                                                      Pending          8/6/2018          EP18187427.2
                UK, Ltd.                            electronics      Display

FR - VEL (UKH) Dura Automotive Holdings Exterior    In-mold          EV Battery        KEY PAD in EV charge level Logo                                                                           Pending          8/6/2018           EP18187428
                UK, Ltd.                            electronics      Display

US - DHQ (DO) Dura Operating, LLC        Exterior   Roof Rail        Segmented Roof    Multi-Segmented Roof Rail                                                                                 Pending          8/7/2018            16/056963
                                                                     Rail

FR - VEL (UKH) Dura Automotive Holdings Controls    Park Lock        End Stops         Park Lock Endstop                                                                                         Pending          8/7/2018          EP18193248.4
                UK, Ltd.                            Actuator

FR - VEL (UKH) Dura Automotive Holdings Controls    Park Lock        Clevis Mounting   Parking Lock clevis with floating rollers                                                                 Pending          8/7/2018          EP18193258.3
                UK, Ltd.                            Actuator

FR - VEL (UKH) Dura Automotive Holdings Controls    Park Lock        Clevis Mounting   Parking Lock clevis rollers in contact with rod on spring                                                 Pending          8/7/2018          EP18193266.6
                UK, Ltd.                            Actuator

US - DHQ (DO) Dura Operating, LLC        Exterior   Roof Rail        Segmented Roof    Modular Roof Rail Substrate                                                                               Pending          8/8/2018            16/057889
                                                                     Rail

DE - PLE (UK)   Dura Automotive Holdings Exterior   Window           Sliding =         Stepless movement of a sliding window in the automotive sector.                                           Pending          8/17/2018         EP18194872.0
                UK, Ltd.                                             Contunuous
                                                                     Positioning
US - DHQ (DO) Dura Operating, LLC        Exterior   Roof Rail        Crossbar Stowing Roof Rail Cross Bar Connection                                                                             Pending          8/20/2018           16/105021


US - DHQ (DO) Dura Operating, LLC        Exterior   In-mold          Light Guide       Preformed light guide with pockets for LEDs mounted to PCB                                                Pending          8/22/2018           16/109167
                                                    electronics

US - DHQ (DO) Dura Operating, LLC        Exterior   In-mold          Light Guide       Light Guide with Beveled Light Reflector                                                                  Pending          8/22/2018           16/109183
                                                    electronics
                                                                                                            Case 19-12378-KBO                      Doc 1025-1            Filed 05/15/20               Page 159 of 174


US - DHQ (DO) Dura Operating, LLC        Exterior     In-mold          Light Guide        Light Guide Reflector Panel                                                                                                    Pending          8/22/2018           16/109186
                                                      electronics

US - DHQ (DO) Dura Operating, LLC        Exterior     In-mold          Light Guide        Light Guide with Protective Shell for LPM relfector and eletronics coverage                                                    Pending          8/22/2018   #########################
                                                      electronics

US - DHQ (DO) Dura Operating, LLC        Exterior     Roof Rail        Adjustable Side    Adjustable Side Rail Connection                                                                                                Pending          8/27/2018           16/113642
                                                                       Rail Connection

US - DHQ (DO) Dura Operating, LLC        Controls     Park Lock        Sensor Location    Actuator Housing with Integrated Features for PCB location, sensor location, bearing, and gearing.                             Pending          9/18/2018          16/144,118
                                                      Actuator

FR - VEL (UKH) Dura Automotive Holdings Controls      Park Lock        Pawl Blocker       Centrifugal park pawl blocker                                                                                                  Pending          9/24/2018         EP18196288.7
               UK, Ltd.                               Actuator

FR - VEL (UKH) Dura Automotive Holdings Electronics   NFC Entry        TBD                Time out for engine stop start after car entry via NFC                                                                         Pending         10/22/2018         EP18201934.9
               UK, Ltd.

US - DHQ (DO) Dura Operating, LLC        Body &       Battery Tray     Material           TRAY - Utilization of tailor welded material for light weighting and crash optimization of electric vehicle battery            Pending         11/13/2018           16/189249
                                         Chassis                       Optimization -
                                                                       Steel
US - DHQ (DO) Dura Operating, LLC        Body &       Battery Tray     Material           SIDE MOUNTING - Utilization of tailor welded material for light weighting and crash optimization of electric vehicle battery   Pending         11/13/2018          16/189217
                                         Chassis                       Optimization -
                                                                       Steel
US - DHQ (DO) Dura Operating, LLC        Controls     Actuator - By-   Gen 5 - Assembly Compound Planetary Sun Gear Bearing                                                                                              Pending         11/13/2018          62/760,440
                                                      Wire             time, parts

US - DHQ (DO) Dura Operating, LLC        Controls     Actuator - By-   Gen 5 - Assembly Actuator Lower Housing                                                                                                           Pending         11/13/2018          62/760,440
                                                      Wire             time, parts

US - DHQ (DO) Dura Operating, LLC        Controls     Actuator - By-   Gen 5 - Assembly Actuator Motor Locator Plate                                                                                                     Pending         11/13/2018          62/760,440
                                                      Wire             time, parts

US - DHQ (DO) Dura Operating, LLC        ADAS         Artificial       Neural Network     Sequential Training Approach for Heterogeneous Convolutional Neural Network                                                    Pending          12/7/2018           62/776823
                                                      Intelligence     Speed

US - DHQ (DO) Dura Operating, LLC        Body &       Battery Tray     Manufacturing      Utilization of sealing, closed end rivet nuts for sealing of extruded battery tray members.                                    Pending         12/14/2018           16/220569
                                         Chassis

DE - PLE (UKH) Dura Automotive Holdings Exterior      Pillar Capping   2K with clear      PANEL FOR A VEHICLE                                                                                                            Pending   1/15/2019          US16/247873
               UK, Ltd.                                                window

US - DHQ       Dura Operating, LLC       Exterior     In-mold          Light Guide        Structural support elements of light guide/electrical housing                                                                  Pending   16/283980
                                                      electronics

US - DHQ       Dura Operating, LLC       Exterior     In-mold          Light Guide        Domed light guide/electrical housing                                                                                           Pending   16/370166
                                                      electronics

US - DHQ (DO) Dura Operating, LLC        Controls     Shift-by-wire    Lever Position     Shifter Lever Position Sensing - Spherical                                                                                     Pending   16/370,103
                                                                       Sensing

US - DHQ (DO) Dura Operating, LLC        ADAS         Artificial       Line Detection     The use of bounding box approach to detect lane lines                                                                          Pending   16/294342
                                                      Intelligence

US - DHQ (DO) Dura Operating, LLC        Exterior     In-mold          Part Reduction     Over Molded Homogenous Foldable FPC with Capacitive Touch Electrodes, electrical components and connector tail.                Pending   16/376594
                                                      electronics

DE - PLE (UKH) Dura Automotive Holdings Exterior      In-mold          Scratch Resistance Trim Panel With High Scratch Resistant Surface And Integrated Electronics                                                      Pending   EP19168421.6
               UK, Ltd.                               electronics      with Pillar
                                                                       Window
US - DHQ (DO) Dura Operating, LLC        Exterior     In-mold          Manufacturability In-Mold Electronics using a protective top plate to encapsulate the electronics                                                 Pending   16/426839
                                                      electronics

US - DHQ (DO) Dura Operating, LLC        ADAS         Biometrics       Door Opening       Opening and/or unlocking if vehicle lift-gate, doors, hoods, using facial recognition and gesture control                      Pending   62/800850


US - DHQ (DO) Dura Operating, LLC        Exterior     In-mold          LPM Closeout for Cable Assembly for In-molded Electronics Assembly                                                                                Pending   16/455074
                                                      electronics

US - DHQ (DO) Dura Operating, LLC        Exterior     In-mold          CTE Absorber       Thermal Expansion Absorber                                                                                                     Pending   16/455070
                                                      electronics

FR - VEL (UKH) Dura Automotive Holdings Controls      MTX              Durability         High Durability trigger                                                                                                        Pending   EP19181027.4
               UK, Ltd.
                                                                                        Case 19-12378-KBO   Doc 1025-1   Filed 05/15/20   Page 160 of 174


US - DHQ (DO) Dura Operating, LLC   Exterior   Window   Sliding - Defrost   MOTOR VEHICLE WINDOW ASSEMBLY                                                   Pending   5/22/2017   15/601,144
                                                        Control Grids

Legend

BRZ = DURA
Automotive
Systems do
Brazil
DAS GmbH =
DURA
Automotive
                                            Case 19-12378-KBO   Doc 1025-1   Filed 05/15/20   Page 161 of 174




US - DHQ (DO) Dura Operating, LLC


DE - DUS (DAS Dura Automotive Systems
GmbH)            GmbH

DE - PLE (UKH) Dura Automotive Holdings
                 UK, Ltd.

FR - VEL (SAS)   Dura Automotive Systems
                 SAS

DE - EIN (EIN    Dura Automotive Systems
GmbH)            Einbeck GmbH

FR - VEL (DO)    Dura Automotive Systems
                 SAS

FR - VEL (UKH) Dura Automotive Holdings
                 UK, Ltd.

BR - SAO (BRZ) Dura Automotive Systems
                 do Brazil, Ltda.

FR - VEL, US -   Dura Operating, LLC
DHQ (DO)

DE - DUS (DO)    Dura Automotive Systems
                 GmbH

DE - PLE (UK)    Dura Automotive Holdings
                 UK, Ltd.

US - DHQ         Dura Operating, LLC
                                          Case 19-12378-KBO             Doc 1025-1     Filed 05/15/20        Page 162 of 174
                                    DURA Trademark Portfolio (US Active)
                           REGISTRATION                                 REGISTRATION               ASSIGNMENT
  TRADEMARK WORD(S)                       FILING DATE   SERIAL NUMBER                  STATUS
                             NUMBER                                         DATE                       NOTES
                                                                                                DURA OPERATING
     DURA (Stylized)         4,424,401     12/10/2012     85/798926       10/29/2013   Active
                                                                                                LLC
                                                                                                DURA OPERATING
          DURA               4848761       12/10/2012     85/798,913      11/10/2015   Active
                                                                                                LLC
                                                                                                Dura Automotive
      DURATRONICS            3543716        7/6/2005       79026436       12/9/2008    Active   Holding GmbH & Co.
                                                                                                KG Ltd.
   EXCEL (stylized form)     1076891       1/13/1977       73112349       11/8/1977    Active   Dura Operating Corp.
                                                                                                DURA OPERATING,
                                                                                                LLC 9/7/2012
      DURA (design)          3823515       12/13/2007      77351228       7/27/2010    Active
                                                                                                REEL/FRAME:
                                                                                                4854/0892
DURA AUTOMOTIVE SYSTEMS      3629455       12/10/2007      77347792        6/2/2009    Active   Dura Operating LLC
                                                                                                Dura Automotive
                                                                                                Systems GmbH
        FLEXBALL             1352424       4/27/1983       73423383        8/6/1985    Active
                                                                                                Limited Liability
                                                                                                Company
       INVISITRAK            3412191       11/3/2006       77035981       4/15/2008    Active   Dura Operating, LLC
          Case 19-12378-KBO           Doc 1025-1        Filed 05/15/20     Page 163 of 174



                                             Schedule 3.14

                                                 Taxes

(a)


1. Corporate income tax return for tax year 2018 for DURA Automotive Handels- und Beteiligungs-
   GmbH.

(b)

1. Withholding tax of €730,000 will become payable by DURA Automotive Handels - und Beteiligungs-
   GmbH upon filing of 2018 tax return, but the full €730,000 is expected to be refunded.

2. €130,000 payable by Dura Automotive Holding GmbH & Co. KG for real estate taxes from March
   2016 transaction.

3. €149,300 payable for amended tax returns issued by Dura Automotive Systems SAS for tax years 2016
   and 2017.

4. Various European tax payments have been postponed pursuant to government action in response to
   COVID-19.

(c)

1. Ongoing tax audits for tax years 2014-2016 for all German legal entities.

2. Appeal against cancellation of trade tax losses for Dura Automotive Holding GmbH & Co. KG

3. India entities tax litigation per new scheme vivad se vishwas.

(d)

None.

(e)

None.

(f)

None.

(g)

1. Transferred Subsidiaries provided tax power of attorney to their tax consultants or other Dura entities
   in order to support in preparing tax returns and handling tax matters.

(h)
                                                   24
         Case 19-12378-KBO           Doc 1025-1        Filed 05/15/20    Page 164 of 174




None.

(i)

1. Dura Automotive Systems GmbH had a permanent establishment in Russia, which was cancelled in
   2019.

(j)

None.

(k)

1. Profit and loss transfer agreements, dated December 11, 2009, by and between Dura Automotive
   Holding GmbH & Co. KG and each of Dura Automotive Systems Einbeck GmbH, Dura Automotive
   Systems Rotenburg GmbH, Dura Automotive Grundstucksverwaltungs GmbH and Dura Automotive
   Systems GmbH (with Dura Automotive Holding GmbH & Co. KG as partnership semitransparent (i.e.
   only subject to trade tax) and Dura Automotive Holdings UK, Ltd. as 99.99% limited partner subject
   to corporate income tax in Germany).

2. Dura Automotive Systems C.Z., s.r.o. is general partner (99%) to Dura Automotive CZ k.s. partnership
   – 99% of taxable income of Dura Automotive CZ k.s. allocated to Dura s.r.o. for tax purposes.

(l)

None.




                                                  25
            Case 19-12378-KBO   Doc 1025-1     Filed 05/15/20   Page 165 of 174



                                     Schedule 3.15

                                 Environmental Matters

(a) None.

(b) None.




                                          26
            Case 19-12378-KBO           Doc 1025-1        Filed 05/15/20     Page 166 of 174



                                               Schedule 3.16

                                            Material Contracts

(a)

          (i) None.

          (ii) None.

          (iii)

            1. Joint Venture Agreement, dated July 8, 2005, by and between Dura Automotive Holding
               GmbH & Co. KG and OLHOtronic GmbH.

           (iv) Transferred Subsidiaries have arrangements in the Ordinary Course with customers regarding
      (1) tooling of such customers held and used by the Business for such customers and (2) assets held on
      consignment for such customers.

          (v) None.

(b)

1. Letter, dated as of December 16, 2019, from Dura Automotive Holding GmbH & Co. KG to
   OLHOtronic GmbH.




                                                     27
        Case 19-12378-KBO   Doc 1025-1     Filed 05/15/20   Page 167 of 174



                                 Schedule 3.17

                               Certain Payments

None.




                                      28
            Case 19-12378-KBO      Doc 1025-1        Filed 05/15/20   Page 168 of 174



                                          Schedule 3.18

                                      Affiliate Transactions

(a)

1. Loan and Security Agreement, dated as of January 25, 2019, by and between Dura Automotive
   Holdings UK, Ltd. (as borrower) and ARK II CLO 2001-1, Ltd. (as lender) (as amended form time to
   time.)

2. Loan and Security Agreement, dated as of April 23, 2019, by and between Dura Automotive CZ, k.s.
   (as borrower) and ARK II CLO 2001-1, Ltd. (as lender) (as amended from time to time).


(b) None.

(c) None.




                                                29
        Case 19-12378-KBO   Doc 1025-1     Filed 05/15/20   Page 169 of 174



                                 Schedule 3.19

                                  Insurance

None.




                                      30
         Case 19-12378-KBO   Doc 1025-1     Filed 05/15/20   Page 170 of 174



                                  Schedule 3.20

                                    Brokers

Jefferies Group, LLC.




                                       31
             Case 19-12378-KBO     Doc 1025-1        Filed 05/15/20   Page 171 of 174



                                           Schedule 6.1

                                     Conduct of the Business

(a)

1. A Transferred Subsidiary in the Czech Republic plans to implement employee retention program for
   the battery tray business in Czechoslovakia in an aggregate amount not to exceed €500,000.

2. Sellers may provide notices under WARN to applicable employees.

(b)

(i) None.

(ii) None.

(iii) None.

(iv) None.

(v) None.

(vi) None.

(vii) None.

(viii) None.

(ix) None.

(x) None.

(xi) None.

(xii) None.

(xiii) None.

(xiv) None.

(xv) None.

(xvi) None.

(xvii) None.

(xviii) None.

(xix) None.
                                                32
          Case 19-12378-KBO        Doc 1025-1        Filed 05/15/20   Page 172 of 174




(xx) None.

(xxi)

1. A Transferred Subsidiary in the Czech Republic plans to implement employee retention program for
   the battery tray business in Czechoslovakia in an aggregate amount not to exceed €500,000.

2. Sellers may provide notices under WARN to applicable employees.

(xxii) None.




                                                33
      Case 19-12378-KBO          Doc 1025-1       Filed 05/15/20    Page 173 of 174



                                       Schedule 8.3(f)

                                 Outstanding Indebtedness

1. Credit Facility Agreement No. 0530/17/00595, dated as of May 10, 2017, by and between Dura
Automotive Systems CZ, s.r.o. and Československá obchodní banka, a.s. (as amended from time to
time).

2. Loan Agreement No. 1002690001, dated as of December 15, 2011, by and between DURA
Automotive CZ, k.s. (as borrower) and COMMERZBANK Aktiengesellschaft (acting through its
branch office COMMERZBANK Aktiengesellschaft, pobočka Praha) (as lender) (as amended from
time to time.)

3. Contract for the Establishment of a Lien on Claims, dated February 6, 2009, by and between Dura
Automotive Systems CZ, s.r.o. (as lienee) and Transfinance, a.s. (now UniCredit Factoring Czech
Republic and Slovakia, a.s.) (as lienor) (as amended from time to time).

4. Factoring Agreement, dated as of June 27, 2008, by and between Dura Automotive Systems SAS
and GE FactoFrance (as amended from time to time).

5. Factoring Agreement, dated as of November 25, 2016, by and between Dura Automotive Body &
Glass Systems UK Limited and TARGO Commercial Finance AG (as amended from time to time).

6. Factoring Agreement, dated as of December 15, 2011, by and among Dura Automotive Body &
Glass Systems GmbH, Coface Finanz GmbH and GE Capital Bank AG (as amended from time to time).

7. Factoring Agreement, dated as of December 15, 2011, by and among Dura Automotive Systems
GmbH, Coface Finanz GmbH and GE Capital Bank AG (as amended from time to time).

8. Factoring Agreement, dated as of December 15, 2011, by and among Dura Automotive Systems
Einbeck GmbH, Coface Finanz GmbH and GE Capital Bank AG (as amended from time to time).

9. Factoring Agreement, dated as of December 15, 2011, by and among Dura Automotive Systems
Rotenburg GmbH, Coface Finanz GmbH and GE Capital Bank AG (as amended from time to time).

10. European capital leases:

             (a)    Finance Lease Contract No. 11012296/19 by and between Dura Automotive CZ,
k.s. (Lessee) and SG Equipment Finance Czech Republic s.r.o. (Lessor) dated April 24, 2019.

             (b)    Finance Lease Contract No. 11012297/19 by and between Dura Automotive CZ,
k.s. (Lessee) and SG Equipment Finance Czech Republic s.r.o. (Lessor) dated April 24, 2019.

             (c)    Finance Lease Contract No. 11012298/19 by and between Dura Automotive CZ,
k.s. (Lessee) and SG Equipment Finance Czech Republic s.r.o. (Lessor) dated April 24, 2019.

             (d)    Finance Lease Contract No. 11012299/19 by and between Dura Automotive CZ,
k.s. (Lessee) and SG Equipment Finance Czech Republic s.r.o. (Lessor) dated April 24, 2019.



                                             34
      Case 19-12378-KBO           Doc 1025-1         Filed 05/15/20   Page 174 of 174



             (e)    Finance Lease Contract No. 11012300/19 by and between Dura Automotive CZ,
k.s. (Lessee) and SG Equipment Finance Czech Republic s.r.o. (Lessor) dated April 24, 2019.

             (f)    Finance Lease Contract No. 11012301/19 by and between Dura Automotive CZ,
k.s. (Lessee) and SG Equipment Finance Czech Republic s.r.o. (Lessor) dated April 24, 2019.

            (g)   Purchase Contract (No. 11012302/19) by and among Dura Automotive CZ, k.s.
(Lessee), SG Equipment Finance Czech Republic s.r.o. (Lessor) and Montekord Machines s.r.o. dated
April 24, 2019.

11. European capital leases referred to in attachment 3.3(a).




                                                35
